Exhibit 10.2
AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED
FIVE-YEAR CREDIT AGREEMENT
Dated as of January 5, 2009
          AMENDMENT NO. 3 TO THE AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
by and among Jones Apparel Group USA, Inc. (formerly known as Kasper, Ltd.), a
Delaware corporation (the “Borrower”), the Additional Obligors referred to
therein, the banks, financial institutions and other institutional lenders
parties to the 2005 Credit Agreement referred to below (collectively, the
“Lenders”) and Wachovia Bank, National Association, as agent (the
“Administrative Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower’s predecessor in interest Jones Apparel Group USA,
Inc., a Pennsylvania corporation (“Old Jones USA”), the Additional Obligors, the
Lenders, the Administrative Agent and other parties thereto had entered into an
Amended and Restated Five-Year Credit Agreement dated as of May 16, 2005, as
amended by Amendment No. 1 dated as of July 27, 2007, and as further amended and
restated by Amendment No. 2 dated as of June 6, 2008 (as amended and restated,
the “2005 Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the 2005 Credit Agreement.
          (2) Old Jones USA merged into the Borrower as of January 1, 2007.
          (3) The Borrower has requested changes and modifications to the 2005
Credit Agreement as hereinafter set forth; the Required Lenders are, on the
terms and conditions stated below, willing to grant the request of the Borrower;
and the Borrower and the Required Lenders have agreed to further amend the 2005
Credit Agreement as hereinafter set forth.
          (4) Reference is made to the Amended and Restated Five-Year Credit
Agreement dated as of June 15, 2004, as amended and restated as of June 6, 2008
(the “2004 Credit Agreement”), by and among the Borrower, the additional
obligors referred to therein, Wachovia Bank, National Association, as
administrative agent (the “2004 Administrative Agent”) and the Lenders and
Agents party thereto.
          SECTION 1. Amendments to 2005 Credit Agreement. The 2005 Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 3, hereby amended in its entirety
to read in full as set forth in Annex A hereto.
          SECTION 2. Execution and Delivery; Termination of 2004 Credit
Agreement. This Amendment shall become a legally binding document subject to the
conditions of effectiveness listed in Section 3 on the first date (the
“Execution Date”) when (a) the Borrower and the Additional Obligors shall have
executed and delivered to the Administrative Agent counterparts to this
Amendment and (b) the Borrower shall have received executed counterparts to this
Amendment from the Administrative Agent and the Required Lenders.
Notwithstanding the conditions of effectiveness set forth in Section 3, on the
Business Day immediately following the Execution Date, the Borrower will provide
notice to the 2004 Administrative Agent (the “Termination Notice”) pursuant to
Section 2.5 of the 2004 Credit

 



--------------------------------------------------------------------------------



 



Agreement to permanently terminate the entire Revolving Credit Commitment (as
defined under the 2004 Credit Agreement) (the “2004 Facility Termination”). Such
notice will specify the earliest effective date for the 2004 Facility
Termination after the date of such notice that is permitted by the terms of the
2004 Credit Agreement, after giving effect to the waiver referred to in the next
following sentence (to the extent effective under the 2004 Credit Agreement). If
the Lenders party to this Amendment constitute the “Required Lenders” under the
2004 Credit Agreement, such Lenders waive their right under Section 2.5 of the
2004 Credit Agreement to receive written notice five business days’ prior to the
termination of the Revolving Credit Commitment, to the extent necessary to
permit the 2004 Facility Termination to occur on or prior to December 31, 2008.
          SECTION 3. Conditions of Effectiveness. This Amendment is subject to
the provisions of Section 14.11 of the 2005 Credit Agreement. Section 1 of this
Agreement shall become effective as of the date first above written (the
“Amendment Effective Date”) when and only when, on or before January 9, 2009,
the Administrative Agent shall have received:
          (a) Notice from the administrative agent under the 2004 Credit
Agreement that all commitments thereunder have been terminated and that all
amounts payable or accrued under such credit agreement have been paid in full.
          (b) A security agreement in substantially the form of Annex B hereto
(the “Security Agreement”), duly executed by each Credit Party and each
Subsidiary listed on Schedule I hereto (collectively with the Credit Parties,
the “Granting Parties”), together with:
          (i) acknowledgment copies or stamped receipt copies of financing
statements, duly filed on or before the Amendment Effective Date under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
reasonably request in order to perfect and protect the liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement,
          (ii) the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Collateral Grantors in the
jurisdictions contemplated by clause (i) above and copies of the financing
statements (or similar documents) disclosed by such search.
          (c) A Canadian security agreement in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by Jones Apparel Group
Canada, LP, together with evidence of such filings and other actions required
under the laws of the applicable jurisdiction that the Administrative Agent may
reasonably request in order to perfect the liens and security interests created
thereunder.
          (d) A certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Borrower contained in the 2005 Credit
Agreement are true, correct and complete in all material respects with the same
effect as if made on and as of the Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date); that the Borrower is not in
violation of any of the covenants contained in the 2005 Credit Agreement, as
amended hereby; that, after giving effect to the transactions contemplated by
this Amendment, no Default or Event of Default has occurred and is continuing;
and that each of the conditions to the effectiveness of this Amendment has
Amendment No. 3 to the
Amended and Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



been satisfied or waived (assuming satisfaction of the Administrative Agent
where not advised otherwise).
          (e) A certificate of the secretary, assistant secretary or general
counsel of the Borrower, each Additional Obligor and each other Grantor (as
defined in the Security Agreement) certifying as to the incumbency and
genuineness of the signature of each officer of such Person executing this
Amendment or each other Loan Document to which it is a party and certifying that
attached thereto is a true, correct and complete copy of resolutions duly
adopted by the Board of Directors of such Person authorizing, in the case of the
Borrower, the borrowings contemplated under the 2005 Credit Agreement, as
amended hereby, and in the case of each such Person, the execution, delivery and
performance of this Amendment or the Loan Documents to which it is to be a
party.
          (f) Favorable opinions of Ira M. Dansky, General Counsel to the
Borrower, Cravath, Swaine & Moore LLP, special counsel to the Borrower, Schnader
Harrison Segal & Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker
Biddle & Reath LLP, New Jersey counsel to the Borrower, Cassels Brock &
Blackwell, Canadian counsel to the Borrower, and such other opinions as may be
agreed, addressed to the Administrative Agent and the Lenders with respect to
the Borrower, the Loan Documents and such other matters as the Lenders shall
reasonably request.
          (g) The Borrower shall have paid all accrued fees and expenses of the
Joint Lead Arrangers and Joint Bookrunners and the Administrative Agent
(including the accrued fees and expenses of counsel to the Joint Lead Arrangers
and Joint Bookrunners) and the amendment fees payable to the Lenders for which
invoices have been received.
          SECTION 4. Reference to and Effect on the 2005 Credit Agreement and
the Notes. (a) On and after the Amendment Effective Date, each reference in the
2005 Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the 2005 Credit Agreement, and each reference in
(i) the Notes and (ii) each of the other Loan Documents, to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
2005 Credit Agreement, shall mean and be a reference to the 2005 Credit
Agreement, as amended by this Amendment.
          (b) The 2005 Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
          (c) Changes in the Applicable Margin effected by this Amendment shall
be effective for all periods (or portions thereof) on and after the Amendment
Effective Date. Any interest, fees or other amounts accruing on the basis of the
Applicable Margin during periods (or portions thereof) prior to the Amendment
Effective Date will accrue on the basis of the Applicable Margin in effect for
such periods prior to the Amendment Effective Date.
          (d) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the 2005 Credit
Agreement, nor constitute a waiver of any provision of the 2005 Credit
Agreement.
          SECTION 5. Costs, Expenses. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent and the Arrangers in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other
Amendment No. 3 to the
Amended and Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent and the Arrangers) in accordance with the terms of
Section 14.2 of the 2005 Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or other electronic medium shall be effective as delivery of a
manually executed counterpart of this Amendment.
          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
Amendment No. 3 to the
Amended and Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            JONES APPAREL GROUP USA, INC.,
as Borrower
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer        JONES APPAREL GROUP, INC.,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer and Senior Vice President, Corporate Taxation and Risk
Management        JONES APPAREL GROUP HOLDINGS, INC.,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer        JONES RETAIL CORPORATION,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Vice President & Treasurer        NINE WEST FOOTWEAR CORPORATION,
as Additional Obligor
      By:   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley       
Title:   Treasurer     

Amendment No. 3 to the
Amended and Restated Credit Agreement
[Signature Page]

 



--------------------------------------------------------------------------------



 



            Agreed as of the date first above written:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender
      By:   /s/ Susan T. Gallagher         Name:   Susan T. Gallagher       
Title:   Director        JPMORGAN CHASE BANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ James A. Knight         Name:   James A. Knight        Title:  
Vice President        CITIBANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ Carolyn Kee         Name:   Carolyn Kee        Title:   Vice
President        BANK OF AMERICA, N.A.,
as Issuing Lender and Lender
      By:   /s/ Thomas J. Kane         Name:   Thomas J. Kane        Title:  
SVP        SUNTRUST BANK,
      By:   /s/ Michael J. Vegh         Name:   Michael J. Vegh        Title:  
Vice President        BARCLAYS BANK PLC,
as Lender
      By:   /s/ Alicia Borys         Name:   Alicia Borys        Title:  
Assistant Vice President   

Amendment No. 3 to the
Amended and Restated Credit Agreement
[Signature Page]

 



--------------------------------------------------------------------------------



 



            The Governor and Company of the Bank of Ireland
as Lender
      By:   /s/ Elaine Crowley         Name:   Elaine Crowley        Title:  
Senior Manager   

                  By:   /s/ Peter O’Connor         Name:   Peter O’Connor       
Title:   Deputy Manager   

Amendment No. 3 to the
Amended and Restated Credit Agreement
[Signature Page]

 



--------------------------------------------------------------------------------



 



            Agreed as of the date first above written:       THE ROYAL BANK OF
SCOTLAND, PLC,
as Lender
      By:   /s/ Michaela Galluzzo         Name:   Michaela Galluzzo       
Title:   Vice President        STANDARD CHARTERED BANK,
as Lender
      By:   /s/ Alan Babcock         Name:   Alan Babcock        Title:  
Director            By:   /s/ Robert K. Reddington         Name:   Robert K.
Reddington        Title:   AVP/Credit Documentation
Credit Risk Control
Standard Chartered Bank N.Y.        Bank of Taiwan, New York Agency,
as Lender
      By:   /s/ Thomas K.C. Wu         Name:   Thomas K.C. Wu        Title:   VP
& General Manager        BANK OF TOKYO-MITUBISHI UFJ, NEW YORK BRANCH,
as Lender
    By:   /s/ Lillian Kim         Name:   Lillian Kim        Title:   Authorized
Signatury     

            LAND BANK OF TAIWAN,
as Lender
      By:   /s/ Henry Leu         Name:   Henry Leu        Title:   General
Manager        Bank of China New York Branch,
as Lender
      By:   /s/ XiaoJing Li         Name:   XiaoJing Li        Title:   General
Manager        FIFTH THIRD BANK,
as Lender
      By:   /s/ Randolph J. Stierer         Name:   Randolph J. Stierer       
Title:   Vice President        MIZUHO CORPORATE BANK, USA,
as Lender
      By:   /s/ Toru Inoue         Name:   Toru Inoue        Title:   Deputy
General Manager        Sumitomo Mitsui Banking Corp., New York Branch,
as Lender
      By:   /s/ Natsuhiro Samejima         Name:   Natsuhiro Samejima       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
as Lender
      By:   /s/ Todd Meller         Name:   Todd Meller        Title:   Managing
Director        US Bank, N.A.,
as Lender
      By:   /s/ Frances W. Josephic         Name:   Frances W. Josephic       
Title:   Vice President        Union Bank, N.A.,
as Lender
      By:   /s/ Ching Lim         Name:   Ching Lim        Title:   Vice
President        UNICREDIT SPA,
as Lender
      By:   /s/ Luca Bausem         Name:   Luca Bausem       Title:   SVP     
  By:   /s/ Curt Schade         Name:   Curt Schade        Title:   Managing
director          BANK LEUMI USA,
as Lender
      By:   /s/ John Koenigsberg         Name:   John Koenigsberg       
Title:   Senior Vice President              By:   /s/ Iris Steinhardt        
Name:   Iris Steinhardt        Title:   Vice President        Chang Hwa
Commercial Bank, Ltd., New York Branch,
as Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   VP &
General Manager        First Commercial Bank, New York Agency
as Lender
      By:   /s/ Malcolm Wang         Name:   Malcolm Wang        Title:   Deputy
General Manager        Fortis Bank SA/NV, New York Branch,
as Lender
      By:   /s/ Douglas Riahi         Name:   Douglas Riahi        Title:  
Managing Director        By:   /s/ K. De Lathouwer         Name:   K. De
Lathouwer       Title:   Director   

 



--------------------------------------------------------------------------------



 



            HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY,
as Lender
      By:   /s/ Henry Hsieh         Name:   Henry Hsieh        Title:  
Assistant Vice President        TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY,
as Lender
      By:   /s/ Michael Tan         Name:   Michael Tan        Title:   VP &
General Manager        E.Sun Commercial Bank, Ltd. Los Angles Branch,
as Lender
      By:   /s/ Benjamin Lin         Name:   Benjamin Lin        Title:   EVP &
General Manager        The Norinchukin Bank, New York Branch,
as Lender
      By:   /s/ Noritsugu Sato         Name:   Noritsugu Sato        Title:  
General Manager        The Bank of New York Mellon,
as Lender
      By:   /s/ David B. Wirl         Name:   David B. Wirl        Title:   Vice
President        NATIONAL BANK OF EGYPT, New York Branch,
as Lender
      By:   /s/ Khaled El Ghorab         Name:   Khaled El Ghorab       
Title:   Senior Vice President   

Amendment No. 3 to the
Amended and Restated Credit Agreement
[Signature Page]

 



--------------------------------------------------------------------------------



 



ANNEX A
$600,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
dated as of May 16, 2005,
AMENDED AND RESTATED AS OF JANUARY 5, 2009
by and among
JONES APPAREL GROUP USA, INC.,
the Additional Obligors referred to herein,
the Lenders referred to herein,
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
and Joint Bookrunners,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.,
as Syndication Agents,
and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK
as Documentation Agents





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
  Page
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1. Definitions
    1  
 
       
SECTION 1.2. General
    17  
 
       
SECTION 1.3. Other Definitions and Provisions
    17  
 
       
ARTICLE II REVOLVING CREDIT FACILITY
    17  
 
       
SECTION 2.1. Revolving Credit Loans
    17  
 
       
SECTION 2.2. Procedure for Advances of Revolving Credit Loans
    18  
 
       
SECTION 2.3. Repayment of Revolving Credit Loans
    18  
 
       
SECTION 2.4. Evidence of Debt
    19  
 
       
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment
    19  
 
       
SECTION 2.6. Termination of Revolving Credit Facility
    20  
 
       
SECTION 2.7. Non-Funding Lenders
    20  
 
       
ARTICLE III LETTER OF CREDIT FACILITY
    21  
 
       
SECTION 3.1. L/C Commitment
    21  
 
       
SECTION 3.2. Procedure for Issuance of Letters of Credit
    22  
 
       
SECTION 3.3. Fees and Other Charges
    22  
 
       
SECTION 3.4. L/C Participations
    23  
 
       
SECTION 3.5. Reimbursement
    24  
 
       
SECTION 3.6. Obligations Absolute
    24  
 
       
SECTION 3.7 Effect of Application
    25  
 
       
ARTICLE IV [RESERVED]
    25  
 
       
ARTICLE V GENERAL LOAN PROVISIONS
    25  
 
       
SECTION 5.1. Interest
    25  

i



--------------------------------------------------------------------------------



 



         
 
  Page
SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans
    27  
 
       
SECTION 5.3. Fees
    27  
 
       
SECTION 5.4. Manner of Payment
    27  
 
       
SECTION 5.5. Crediting of Payments and Proceeds
    28  
 
       
SECTION 5.6. Adjustments
    28  
 
       
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
    28  
 
       
SECTION 5.8. Joint and Several Liability of the Credit Parties
    29  
 
       
SECTION 5.9. Changed Circumstances
    30  
 
       
SECTION 5.10. Indemnity
    33  
 
       
SECTION 5.11. Capital Requirements
    33  
 
       
SECTION 5.12. Taxes
    34  
 
       
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
    35  
 
       
SECTION 6.1. Closing
    36  
 
       
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit
    36  
 
       
SECTION 6.3. Conditions to Extensions of Credit
    38  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    38  
 
       
SECTION 7.1. Representations and Warranties
    38  
 
       
SECTION 7.2. Survival of Representations and Warranties, Etc
    43  
 
       
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
    44  
 
       
SECTION 8.1. Financial Statements and Projections
    44  
 
       
SECTION 8.2. Officer’s Compliance Certificate
    45  
 
       
SECTION 8.3. Accountants’ Certificate
    45  
 
       
SECTION 8.4. Other Reports
    45  
 
       
SECTION 8.5. Notice of Litigation and Other Matters
    45  
 
       
SECTION 8.6. Accuracy of Information
    46  

ii



--------------------------------------------------------------------------------



 



         
 
  Page
ARTICLE IX AFFIRMATIVE COVENANTS
    46  
 
       
SECTION 9.1. Preservation of Corporate Existence and Related Matters
    46  
 
       
SECTION 9.2. Maintenance of Property
    46  
 
       
SECTION 9.3. Insurance
    46  
 
       
SECTION 9.4. Accounting Methods and Financial Records
    47  
 
       
SECTION 9.5. Payment and Performance of Obligations
    47  
 
       
SECTION 9.6. Compliance With Laws and Approvals
    47  
 
       
SECTION 9.7. Environmental Laws
    47  
 
       
SECTION 9.8. Compliance with ERISA
    47  
 
       
SECTION 9.9. Conduct of Business
    48  
 
       
SECTION 9.10. Visits and Inspections
    48  
 
       
SECTION 9.11. Use of Proceeds
    48  
 
       
SECTION 9.12. Further Assurances
    48  
 
       
SECTION 9.13. Covenant to Add Additional Obligors and Give Security
    48  
 
       
ARTICLE X FINANCIAL COVENANTS
    50  
 
       
SECTION 10.1. Interest Coverage Ratio
    50  
 
       
SECTION 10.2. Covenant Debt to EBITDA Ratio
    50  
 
       
SECTION 10.3. Asset Coverage Ratio
    51  
 
       
ARTICLE XI NEGATIVE COVENANTS
    51  
 
       
SECTION 11.1. Limitations on Debt and Guaranty Obligations
    51  
 
       
SECTION 11.2. [Reserved]
    52  
 
       
SECTION 11.3. Limitations on Liens
    52  
 
       
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions
    54  
 
       
SECTION 11.5. Limitations on Mergers and Liquidation
    55  
 
       
SECTION 11.6. Limitations on Sale or Transfer of Assets
    55  
 
       
SECTION 11.7. Limitations on Dividends and Distributions
    56  

iii



--------------------------------------------------------------------------------



 



         
 
  Page
SECTION 11.8. Transactions with Affiliates
    56  
 
       
SECTION 11.9. Changes in Fiscal Year End
    56  
 
       
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt
    56  
 
       
SECTION 11.11. Limitations on Capital Expenditures
    56  
 
       
ARTICLE XII DEFAULT AND REMEDIES
    56  
 
       
SECTION 12.1. Events of Default
    57  
 
       
SECTION 12.2. Remedies
    59  
 
       
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc
    59  
 
       
ARTICLE XIII THE ADMINISTRATIVE AGENT
    60  
 
       
SECTION 13.1. Appointment
    60  
 
       
SECTION 13.2. Delegation of Duties
    60  
 
       
SECTION 13.3. Exculpatory Provisions
    60  
 
       
SECTION 13.4. Reliance by the Administrative Agent
    61  
 
       
SECTION 13.5. Notice of Default
    61  
 
       
SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders
    61  
 
       
SECTION 13.7. Indemnification
    62  
 
       
SECTION 13.8. The Administrative Agent in Its Individual Capacity
    62  
 
       
SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent
    62  
 
       
SECTION 13.10. Syndication and Documentation Agents
    63  
 
       
ARTICLE XIV MISCELLANEOUS
    63  
 
       
SECTION 14.1. Notices
    63  
 
       
SECTION 14.2. Expenses; Indemnity
    64  
 
       
SECTION 14.3. Set-off
    64  
 
       
SECTION 14.4. Governing Law
    65  
 
       
SECTION 14.5. Consent to Jurisdiction
    65  
 
       
SECTION 14.6. Waiver of Jury Trial
    65  

iv



--------------------------------------------------------------------------------



 



         
 
  Page
SECTION 14.7. Reversal of Payments
    65  
 
       
SECTION 14.8. Injunctive Relief; Punitive Damages
    65  
 
       
SECTION 14.9. Accounting Matters
    66  
 
       
SECTION 14.10. Successors and Assigns; Participations
    66  
 
       
SECTION 14.11. Amendments, Waivers and Consents
    70  
 
       
SECTION 14.12. Performance of Duties
    70  
 
       
SECTION 14.13. All Powers Coupled with Interest
    70  
 
       
SECTION 14.14. Survival of Indemnities
    71  
 
       
SECTION 14.15. Titles and Captions
    71  
 
       
SECTION 14.16. Severability of Provisions
    71  
 
       
SECTION 14.17. Counterparts
    71  
 
       
SECTION 14.18. Term of Agreement
    71  
 
       
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants
    71  
 
       
SECTION 14.20. Patriot Act
    71  
 
       
SECTION 14.21. Ratings of Loans
    71  
 
       
SECTION 14.22. Release of Collateral
    71  

 
Exhibits
 
Exhibit A - Form of Revolving Credit Note
 
Exhibit B - Form of Notice of Revolving Credit Borrowing
 
Exhibit C - Form of Notice of Account Designation
 
Exhibit D - Form of Notice of Prepayment
 
Exhibit E - Form of Notice of Conversion/Continuation
 
Exhibit F - Form of Officer’s Compliance Certificate
 
Exhibit G - Form of Assignment and Acceptance
 
Schedules
 
Schedule 1.1(a) - Lenders and Revolving Credit Commitments

v



--------------------------------------------------------------------------------



 



         
Schedule 1.1(b)
  -  
Outstanding Letters of Credit
 
     
 
Schedule 7.1(b)
  -  
Subsidiaries and Capitalization
 
     
 
Schedule 7.1(p)
  -  
Debt and Guaranty Obligations
 
     
 
Schedule 7.1(q)
  -  
Litigation
 
     
 
Schedule 11.3
  -  
Existing Liens
 
     
 
Schedule 11.4
  -  
Existing Loans, Advances and Investments

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of May 16, 2005
AMENDED AND RESTATED AS OF JANUARY 5, 2009
          JONES APPAREL GROUP USA, INC. (formerly known as Kasper, Ltd.), a
Delaware corporation, the Additional Obligors (as defined below), the Lenders
who are or may become a party to this Agreement, J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders,
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A., as Syndication Agents, and BANK OF
AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK, as Documentation Agents,
agree as follows:
          PRELIMINARY STATEMENT. The Borrower’s predecessor in interest Jones
Apparel Group USA, Inc., a Pennsylvania corporation (“Old Jones USA”), the
Borrower, the Additional Obligors, the lenders parties thereto and Wachovia
Bank, National Association (as successor in interest to First Union National
Bank), as administrative agent, were parties to an Amended and Restated
Five-Year Credit Agreement dated as of May 16, 2005 (the “Existing Credit
Agreement”). Old Jones USA merged into the Borrower as of January 1, 2007. The
Borrower, the Additional Obligors, the parties hereto and Wachovia Bank,
National Association, as Administrative Agent, desire to amend the Existing
Credit Agreement as herein set forth and to restate it in its entirety giving
effect to such amendment.
          NOW THEREFORE, the parties hereto agree that, subject to the
conditions set forth in Section 3 of Amendment No. 3 to the Existing Credit
Agreement, dated as of January 5, 2009, the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:
ARTICLE I DEFINITIONS
          SECTION 1.1. Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:
     “Additional Debt Securities” means Debt incurred after the Amendment Date,
arising under or in connection with public or privately placed notes,
debentures, bonds, or debt securities or related indentures or other agreements
(including in connection with the issuance of exchange securities in connection
with any exchange offer registered under the Securities Act of 1933, as amended,
following a private placement of Additional Debt Securities).
     “Additional Obligors” means the collective reference to Jones Apparel
Group, Jones Apparel Group Holdings, Nine West Footwear and Jones Retail in
their capacities as co-obligors under this Agreement.
     “Additional Secured Agreements” means (a ) all Hedging Agreements, (b) all
agreements and documents relating to any treasury management services, (c) all
Open Account Agreements, (d) all letters of credit (other than Letters of Credit
issued hereunder) and (e) all other funded loans (other than Loans made
hereunder), in each case provided or issued by any of the Lenders and their
Affiliates to or for the account of any

 



--------------------------------------------------------------------------------



 



Credit Party or any of its Subsidiaries, and each agreement or instrument
delivered by any Credit Party or Subsidiary of a Credit Party pursuant to the
foregoing.
     “Additional Secured Agreement Obligations” means, on any date, all payment
and other obligations owing by the Credit Parties or any of their Subsidiaries
to any Lender or Affiliate of a Lender or the Administrative Agent under any
Additional Secured Agreement with any Lender or Affiliate of a Lender; provided
that payment and other obligations (a) under the Borrower’s Hedging Agreements
shall be calculated as the current fair value of each such Agreement as of the
date of the Borrower’s most recent balance sheet, (b) under any Open Account
Agreement shall be limited to the OA Payment Obligations and (c) under any
letters of credit (other than Letters of Credit issued hereunder) shall be
limited to funded letters of credit.
     “Administrative Agent” means Wachovia in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.9.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of Section
14.1(c).
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
     “Agreement” means this Five-Year Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
     “Alternative Currency” means (a) Pounds Sterling, (b) the euro or (c) any
other lawful currency (other than Dollars) acceptable to the Issuing Lenders
which, in the case of this clause (c), is freely transferable and convertible
into Dollars in the United States currency market and is freely available to all
Issuing Lenders in the London interbank deposit market.
     “Alternative Currency L/C Commitment” means the lesser of (a) One Hundred
Million Dollars ($100,000,000) and (b) the L/C Commitment.
     “Amendment Date” means January 5, 2009, the date upon which Amendment No. 3
to this Agreement became effective in accordance with its terms.
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” means, for purposes of calculating (a) the Base Rate
and LIBOR Rate for purposes of Section 5.1(a), (b) the L/C Fee for purposes of
Section 3.3(a) or (c) the Commitment Fee for purposes of Section 5.3(a), the
corresponding rate set forth below:

2



--------------------------------------------------------------------------------



 



                                  Applicable Margin Per Annum LIBOR   Trade  
Standby   Commitment Rate Base Rate L/C Fee   L/C Fee   Fee
4.00%
    3.00 %     2.00 %     4.00 %     1.00 %

     “Application” means an application, in the form specified by any Issuing
Lender from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
     “Asset Coverage Ratio” means the ratio of (a) the sum of gross inventory
plus gross accounts receivable (as of the date of determination) to (b) the
aggregate principal amount of Loans outstanding as of such date of
determination.
     “Assignment and Acceptance” shall have the meaning assigned thereto in
Section 14.10(b)(ii).
     “Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
sum of (i) the Federal Funds Rate plus (ii) 1/2 of 1% or (c) the sum of (i) the
one month LIBOR Rate for a on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus (ii) 1%, provided that, for the
avoidance of doubt, the LIBOR Rate for any day shall be based on the rate
appearing on the British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) at approximately 11:00 a.m. London time on such day; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or the LIBOR Rate.
     “Base Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the Base Rate as provided in Section 5.1(a).
     “Borrower” means Jones Apparel Group USA, Inc.
     “Borrowing Availability Limit” means, on any date, the lesser of (a)
$400,000,000 minus the Additional Secured Agreement Obligations on such date and
(b) the Indenture Basket on such date.
     “Business Day” means (a) any day other than a Saturday, Sunday or legal
holiday on which banks in Charlotte, North Carolina, Philadelphia, Pennsylvania
and New York, New York, are not authorized or required by law to remain closed
for the conduct of their commercial banking business, (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, the term “Business Day” shall also exclude any
day on which banks are not open for trading in Dollar deposits in the London
interbank market and (c) with respect to all notices and determinations in
connection with, and payment of principal and interest on, any L/C Obligation
denominated in an Alternative Currency, the term “Business Day” shall also
exclude any day on which banks in London do not provide quotations for deposits
denominated in such Alternative Currency.

3



--------------------------------------------------------------------------------



 



     “Canadian Security Agreement” means the Canadian Security Agreement, dated
as of January 5, 2009 by Jones Apparel Group Canada, LP, as grantor, in favor of
the Administrative Agent for the benefit of the Secured Parties.
     “Capital Expenditures” means, for any Person for any period, the sum of,
without duplication, (a) all expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a Consolidated
balance sheet of such Person or have a useful life of more than one year plus
(b) the aggregate principal amount of all Debt (including obligations under
Capital Leases) assumed or incurred in connection with any such expenditures.
For purposes of this definition, the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such proceeds, as the case may be.
     “Capital Lease” means, with respect to the Credit Parties and their
Subsidiaries, any lease of any property that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Credit Parties and their Subsidiaries.
     “Change in Control” shall have the meaning assigned thereto in Section
12.1(h).
     “Closing Date” means May 16, 2005.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.
     “Collateral” means all “Collateral” referred to in the Collateral
Documents.
     “Collateral Documents” means the Security Agreement, the Canadian Security
Agreement and each other agreement that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.
     “Collateral Grantor” means (a) the Borrower and (b) any Affiliate of the
Borrower that is party to the Security Agreement.
     “Commitment Fee” shall have the meaning assigned thereto in Section 5.3(a).
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Credit Parties and their Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
     “Correspondent” means any financial institution designated by an Issuing
Lender to act as such Issuing Lender’s correspondent hereunder with respect to
the distribution and payment of Letters of Credit denominated in an Alternative
Currency.
     “Covenant Debt” means, for any date of calculation, Debt with respect to
the

4



--------------------------------------------------------------------------------



 



Credit Parties and their Subsidiaries that would appear on a Consolidated
balance sheet of the Credit Parties and their Subsidiaries prepared as of such
date in accordance with GAAP, less the Debt of any Subsidiary (other than a
wholly-owned Subsidiary of a Credit Party) in which any Person other than a
Credit Party and its Subsidiaries has a joint interest or partnership interest
or ownership interest, but excluding from such deduction the pro rata amount of
such Debt corresponding to the ownership interest of the Credit Parties and
their Subsidiaries.
     “Covenant Debt to EBITDA Ratio” means, for any date of calculation,
Covenant Debt as of such date divided by EBITDA for the period of four
(4) consecutive fiscal quarters ending on such date; provided that there shall
be excluded from the calculation of Covenant Debt to EBITDA Ratio for the period
ended on July 5, 2008, EBITDA (whether positive or negative) attributable to any
discontinued operations.
     “Credit Facility” means the collective reference to the Revolving Credit
Facility and the L/C Facility.
     “Credit Parties” means each of the Additional Obligors and the Borrower.
     “Debt” means, with respect to the Credit Parties and their Subsidiaries at
any date and without duplication, the sum of the following calculated in
accordance with GAAP: (a) all liabilities, obligations and indebtedness, in each
case for borrowed money including but not limited to obligations evidenced by
bonds, debentures, notes or other similar instruments of any such Person,
(b) all obligations to pay the deferred purchase price of property or services
of any such Person, except trade liabilities arising in the ordinary course of
business, (c) all obligations of any such Person as lessee under Capital Leases,
(d) all Debt of any other Person secured by a Lien on any asset of any such
Person, (e) all Guaranty Obligations of any such Person, (f) all obligations,
contingent or otherwise, of any such Person relative to the amount of drawn
letters of credit not reimbursed as required by the terms thereof, including
without limitation any Reimbursement Obligation not reimbursed as required by
the terms hereof, and banker’s acceptances issued for the account of any such
Person, and (g) all net obligations incurred by any such Person pursuant to
Hedging Agreements in respect of interest rate hedges, less the Debt of any
Subsidiary (other than a wholly-owned Subsidiary of a Credit Party) in which any
Person other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or ownership interest, but excluding from such deduction
the pro rata amount of such Debt corresponding to the ownership interest of the
Credit Parties and their Subsidiaries.
     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Default Excess” means, with respect to any Non-Funding Lender, the excess,
if any, of such Non-Funding Lender’s ratable portion of the aggregate
outstanding principal amount of the Revolving Credit Loans of all Lenders
(calculated as if all Non-Funding Lenders (other than such Non-Funding Lender)
had funded all of their respective Defaulted Advances) over the aggregate
outstanding principal amount of all Revolving Credit Loans of such Non-Funding
Lender.
     “Default Period” means, with respect to any Non-Funding Lender, the period

5



--------------------------------------------------------------------------------



 



commencing on the date of the applicable Funding Default and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Non-Funding Lender has been reduced to zero (whether by the
funding of any Defaulted Advance by such Non-Funding Lender or by the
non-pro-rata application of any prepayment pursuant to Section 2.3) and (b) such
Non-Funding Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Revolving Credit Commitment; and (ii) the date on
which the Borrower, the Administrative Agent and the Required Lenders waive all
Funding Defaults of such Non-Funding Lender in writing.
     “Defaulted Advance” shall have the meaning assigned thereto in Section 2.7.
     “Defaulting Lender” means, at any time, any Lender that, at such time,
shall, or any parent company of such which shall, take any action or be the
subject of any action or proceeding of a type described in Section 12.1(i) or
(j).
     “Dispute” shall have the meaning assigned thereto in Section 14.6.
     “Dollar Amount” shall mean (a) with regard to any Obligation denominated in
Dollars, the amount thereof and (b) with regard to any Obligation denominated in
an Alternative Currency, the amount of Dollars which is equivalent to the sum of
(i) the amount so expressed in an Alternative Currency at the applicable-quoted
spot rate on the appropriate page of the Reuter’s Screen as determined by the
Administrative Agent at the relevant time; plus (ii) any amounts owed by the
Borrower pursuant to Section 3.5(b).
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “EBITDA” means, with respect to the Credit Parties and their Subsidiaries
on a Consolidated basis for any period, the sum of (a) Net Income for such
period, plus (b) the sum of the following to the extent deducted in the
determination of Net Income: (i) income and franchise taxes, (ii) Interest
Expense and (iii) amortization, depreciation, extraordinary non-cash losses and
any other non-cash charges (including amortization or write-off of goodwill,
transaction expenses, covenants not to compete and other intangible assets, and
non-cash charges resulting from purchase accounting related to any acquisition
otherwise permitted pursuant to the terms of this Agreement) less (c) the sum of
(i) any items of extraordinary gain which were included in determining Net
Income, (ii) items of cash gains from the sale of assets to the extent such
gains exceed $50,000,000 during such period and (iii) the income or loss of any
Subsidiary (other than a wholly-owned Subsidiary of a Credit Party) in which any
Person other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or other ownership interest, but excluding from such
deduction the pro-rata amount of such income or loss corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
     “EBITDAR” means, with respect to the Credit Parties and their Subsidiaries
on a Consolidated basis for any period, the sum of (a) Net Income for such
period, plus (b) the sum of the following to the extent deducted in the
determination of Net Income: (i) income and franchise taxes, (ii) Interest
Expense, (iii) amortization, depreciation, extraordinary non-cash losses and any
other non-cash charges (including amortization or write-off of goodwill,
transaction expenses, covenants not to compete and other intangible assets, and
non-cash charges resulting from purchase accounting related to any

6



--------------------------------------------------------------------------------



 



acquisition otherwise permitted pursuant to the terms of this Agreement) and
(iv) Rental Expense (exclusive of any amounts reflected in Interest Expense)
less (c) the sum of (i) any items of extraordinary gain which were included in
determining Net Income, (ii) items of cash gains from the sale of assets to the
extent such gains exceed $50,000,000 during such period and (iii) the income or
loss of any Subsidiary (other than a wholly-owned Subsidiary of a Credit Party)
in which any Person other than a Credit Party and its Subsidiaries has a joint
interest or partnership interest or other ownership interest, but excluding from
such deduction the pro-rata amount of such income or loss corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
     “Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender) or an Affiliate of
a Lender hereunder, (e) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, (f) any SPC solely to the extent permitted by
Section 14.10(h), or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Borrower and the Administrative Agent; provided,
however, that neither the Borrower nor an Affiliate of the Borrower shall
qualify as an Eligible Assignee.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the Borrower
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
     “EMU” mean economic and monetary union as contemplated in the Treaty on
European Union.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended, supplemented or otherwise
modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

7



--------------------------------------------------------------------------------



 



     “euro” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
euro in one or more member states.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of eurocurrency liabilities or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.
     “Event of Default” means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Existing Debt Securities” means the 4.250% Senior Notes due 2009, the
5.125% Senior Notes due 2014, and the 6.125% Senior Notes due 2034 of Jones
Apparel Group.
     “Existing Loans” shall have the meaning assigned thereto in Section 6.2(f).
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, and (ii) such Lender’s Revolving
Credit Commitment Percentage of the Dollar Amount of the L/C Obligations then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediate preceding Business Day.
     “Fiscal Year” means the fiscal year of the Credit Parties and their
Subsidiaries ending on December 31.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Funding Default” shall have the meaning assigned thereto in Section 2.7.

8



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Credit Parties and their Subsidiaries throughout the period indicated.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Granting Lender” shall have the meaning assigned thereto in Section
14.10(h).
     “Guaranty Obligation” means, with respect to the Credit Parties and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) a contractual commitment by one Person to
invest in another Person for so long as such investment is expected to
constitute a permitted investment under Section 11.4.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
     “Hedging Agreement” means any agreement with respect to an interest rate or
currency swap, collar, cap, floor or forward rate agreement or other agreement
regarding the hedging of interest rate or currency risk exposure executed in
connection with hedging the interest rate or currency exposure of any Credit
Party, and any confirming letter executed pursuant to such hedging agreement,
all as amended, restated or otherwise modified from time to time.

9



--------------------------------------------------------------------------------



 



     “Indenture” means the Indenture dated as of November 22, 2004 (as the same
may be amended, supplemented or otherwise modified from time to time) among
Jones Apparel Group, Jones Apparel Group Holdings, the Borrower, Nine West
Footwear and Jones Retail, as issuers, and SunTrust Bank, as trustee.
     “Indenture Basket” means, at any time, the maximum amount of Obligations
and Additional Secured Agreement Obligations permitted to be secured by the
Credit Parties and their Subsidiaries pursuant to the Indenture without any
requirement to equally and ratably secure any securities issued pursuant to the
Indenture.
     “Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
EBITDAR for the period of four consecutive fiscal quarters ending on such date
divided by the sum of (a) Interest Expense less the amortization of non-cash
items included in “Interest Expense” (including, but not limited to,
amortization of debt issuance costs) and (b) Rental Expense (exclusive of any
amounts reflected in Interest Expense), both for the period of four consecutive
fiscal quarters ending on such date; provided that there shall be excluded from
the calculation of Interest Coverage Ratio for the period ended on July 5, 2008,
EBITDAR (whether positive or negative) and any items of Interest Expense or
Rental Expense attributable to any discontinued operations.
     “Interest Expense” means, for any period, total interest expense
(including, without limitation, interest expense attributable to Capital Leases)
determined on a consolidated basis, without duplication, for the Credit Parties
and their Subsidiaries in accordance with GAAP less the interest expense of any
Subsidiary (other than a wholly-owned Subsidiary of a Credit Party) in which any
Person other than a Credit Party and its Subsidiaries has a joint interest or
partnership interest or other ownership interest, but excluding from such
deduction the pro-rata amount of such interest expense corresponding to the
ownership interest of the Credit Parties and their Subsidiaries.
     “Interest Period” shall have the meaning assigned thereto in
Section 5.1(b).
     “ISP 98” means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.
     “Issuing Lender” means Wachovia, Citibank, N.A., JPMorgan Chase Bank, N.A.
and Bank of America, N.A., each in its capacity as issuer of any Letter of
Credit, and any other Lender mutually acceptable and on terms satisfactory to
the Borrower, the Administrative Agent and such Lender; and Issuing Lenders
means all such Lenders.
     “Jones Apparel Group” means Jones Apparel Group, Inc., a Pennsylvania
corporation.
     “Jones Apparel Group Holdings” means Jones Apparel Group Holdings, Inc., a
Delaware corporation.
     “Jones Retail” means Jones Retail Corporation, a New Jersey corporation.
     “L/C Commitment” means Four Hundred Fifty Million Dollars ($450,000,000).
     “L/C Facility” means the letter of credit facility established pursuant to
Article III hereof.

10



--------------------------------------------------------------------------------



 



          “L/C Fee” shall have the meaning assigned thereto in Section 3.3(a).
          “L/C Obligations” means at any time, an amount equal to the sum of (a)
the aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants” means the collective reference to all the Lenders
having a Revolving Credit Commitment other than the applicable Issuing Lender.
          “Lender” means each Person executing this Agreement as a Lender set
forth on the signature pages hereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 14.10 other than any
party hereto that ceases to be a party hereto pursuant to any Assignment and
Acceptance.
          “Lending Office” means, with respect to any Lender, for Revolving
Credit Loans, the office of such Lender maintaining such Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans.
          “Letters of Credit” shall have the meaning assigned thereto in
Section 3.1.
          “LIBOR” means the rate of interest per annum determined on the basis
of the rate for deposits in Dollars or an Alternative Currency (other than euro)
in minimum amounts of at least $5,000,000 or the approximate Dollar Amount
thereof, in the case of an Alternative Currency, for a period equal to the
applicable Interest Period which appears on the British Bankers’ Association
Interest Settlement Rates (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in such currency
in the London interbank market) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest one hundredth of one percent
(1/100%)). If, for any reason, such rate does not appear on British Bankers’
Association Interest Settlement Rates, then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average (rounded upward, if necessary,
to the nearest one-hundredth of one percent (1/100%)) of the rate per annum at
which deposits in Dollars or an Alternative Currency would be offered by the
Reference Group in the London interbank market to the Administrative Agent as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest Period
and in an amount substantially equal to the amount of the applicable Revolving
Credit Loan.
          “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

                 
 
  LIBOR RATE   =   LIBOR    
 
         
 
1.00 – Eurodollar Reserve Percentage    

          “LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at
a rate based upon the LIBOR Rate as provided in Section 5.1(a).

11



--------------------------------------------------------------------------------



 



          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.
          “Loan” means a Revolving Credit Loan.
          “Loan Documents” means, collectively, this Agreement, the Notes, the
Collateral Documents, the Applications and each other document, instrument and
agreement executed and delivered by any Credit Party, its Subsidiaries or their
counsel in connection with this Agreement, all as may be amended, restated,
supplemented or otherwise modified.
          “Material Adverse Effect” means, with respect to the Credit Parties or
any of their Subsidiaries, a material adverse effect on the business, assets,
operations or financial condition of the Credit Parties and their Subsidiaries
taken as a whole or the ability of any such Person to perform its obligations
under the Loan Documents, in each case to which it is a party.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making (or has made), or is accruing (or has accrued) an obligation to make,
contributions either presently or within the preceding six years.
          “Net Income” means, with respect to the Credit Parties and their
Subsidiaries for any period, the Consolidated net income (or loss) of the Credit
Parties and their Subsidiaries for such period determined in accordance with
GAAP; provided, that there shall be excluded from net income (or loss) of a
Person (the “computing Person”), the income (or loss) of any Person (other than
a Subsidiary of the computing Person) in which the computing Person has an
ownership interest unless received by the computing Person in a cash
distribution.
          “Net Worth” means, with respect to the Credit Parties and their
Subsidiaries, as of any date, the total shareholders’ equity that would appear
on a Consolidated balance sheet of the Credit Parties and their Subsidiaries
prepared as of such date in accordance with GAAP.
          “Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
          “Non-Funding Lender” shall have the meaning assigned thereto in
Section 2.7.
          “Note” means a Revolving Credit Note.
          “Notice of Account Designation” shall have the meaning assigned
thereto in Section 2.2(b).
          “Notice of Conversion/Continuation” shall have the meaning assigned
thereto in Section 5.2.

12



--------------------------------------------------------------------------------



 



          “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.3(c).
          “Notice of Revolving Credit Borrowing” shall have the meaning assigned
thereto in Section 2.2(a).
          “Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including interest that
would accrue but for commencement of bankruptcy and whether or not allowed or
allowable in the bankruptcy) the Loans, (b) the L/C Obligations, (c) all payment
and other obligations owing by the Credit Parties to any Lender or Affiliate of
a Lender or the Administrative Agent under any Hedging Agreement with any Lender
or Affiliate of a Lender (which such Hedging Agreement is permitted hereunder),
and (d) all other fees and commissions (including attorney’s fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Credit Parties to the Lenders or the
Administrative Agent, of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note, in each
case under or in respect of this Agreement, any Note, any Letter of Credit or
any of the other Loan Documents.
          “Officer’s Compliance Certificate” shall have the meaning assigned
thereto in Section 8.2.
          “Open Account Agreement” means an open account paying agency agreement
between or among a Lender or any of its Affiliates and the Credit Parties and
their Subsidiaries, as identified to the Administrative Agent as an “Open
Account Agreement” for purposes of this Agreement by the Borrower from time to
time, pursuant to which the Credit Parties and their Subsidiaries (the “Jones
Parties”) have committed to pay such Lender or its Affiliates (i) the full face
amount of any account receivable purchased by such Lender or its Affiliates from
certain vendors of the Jones Parties, (ii) the amount of any overdrafts created
by such Lender or its Affiliates to pay vendors other than those referred to in
clause (i) above, and (iii) certain processing fees thereunder ((i), (ii) and
(iii), collectively, the “OA Payment Obligations”).
          “Operating Lease” shall mean, as to any Person, as determined in
accordance with GAAP, any lease of property (whether real, personal or mixed) by
such Person as lessee which is not a Capital Lease.
          “Other Taxes” shall have the meaning assigned thereto in
Section 5.12(b).
          “Outstanding Letters of Credit” means each letter of credit described
on Schedule 1.1(b) and outstanding as of the Closing Date.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor agency.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to the provisions of Title IV of ERISA or
Section 412 of the Code.
          “Permitted Investment Policy” of the Credit Parties means the
investment policy

13



--------------------------------------------------------------------------------



 



of the Credit Parties as in effect on the Amendment Date which has been approved
by the Board of Directors of Jones Apparel Group, as amended, restated,
supplemented or otherwise modified from time to time.
          “Permitted Lines of Business” shall have the meaning assigned thereto
in Section 9.9.
          “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
          “Pounds Sterling” means, unless otherwise qualified, pounds sterling
in lawful currency of the United Kingdom.
          “Prime Rate” means, at any time, the rate of interest per annum
publicly announced from time to time by Wachovia as its prime rate in effect at
its principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
          “Prior Credit Agreement” means the Three-Year Credit Agreement dated
as of June 10, 2003 among Old Jones USA, the Borrower, the Additional Obligors
(other than Jones Retail), the lenders parties thereto and Wachovia Bank,
National Association (as successor in interest to First Union Bank), as
administrative agent.
          “Prior Lenders” means, collectively, the lenders party to the Prior
Credit Agreement.
          “Reference Group” shall mean the Lenders party to this Agreement on
the Amendment Date.
          “Register” shall have the meaning assigned thereto in Section 2.4(a).
          “Reimbursement Obligation” means the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
          “Rental Expense” means, for any period, total rental expense (net of
sublease income) determined on a consolidated basis, without duplication, for
the Credit Parties and their Subsidiaries in accordance with GAAP less the
rental expense of any Subsidiary (other than a wholly-owned Subsidiary of a
Credit Party) in which any Person other than a Credit Party and its Subsidiaries
has a joint interest or partnership interest or other ownership interest, but
excluding from such deduction the pro-rata amount of such rental expense
corresponding to the ownership interest of the Credit Parties and their
Subsidiaries.
          “Required Lenders” means, at any date, any combination of Lenders
whose Revolving Credit Commitment Percentage equals at least fifty-one percent
(51%) of the Revolving Credit Commitment or if the Revolving Credit Commitment
has been

14



--------------------------------------------------------------------------------



 



terminated, any combination of Lenders who collectively hold at least fifty-one
percent (51%) of the aggregate unpaid principal amount of the Extensions of
Credit; provided that the Commitment of, and the portion of the Extensions of
Credit held or deemed held by, any Lender that is in default in its obligation
to fund Loans hereunder shall be excluded for purposes of making a determination
of Required Lenders.
          “Responsible Officer” means any of the following: the chairman,
president, chief executive officer, chief financial officer or treasurer or vice
president and corporate controller of the Borrower or Jones Apparel Group or any
other officer of the Borrower or Jones Apparel Group reasonably acceptable to
the Administrative Agent.
          “Revolving Credit Commitment” means (a) as to any Lender, the
obligation of such Lender to make Revolving Credit Loans to the Borrower and to
participate in Letters of Credit hereunder in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1.1(a) hereto as such amount may be increased, reduced or
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Lenders, the aggregate Revolving Credit Commitment of all Lenders
to make Revolving Credit Loans, as such amount may be reduced at any time or
from time to time pursuant to the terms hereof. The Revolving Credit Commitment
of all Lenders on the Amendment Date shall be Six Hundred Million Dollars
($600,000,000).
          “Revolving Credit Commitment Percentage” means, as to any Lender at
any time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitment of all of the Lenders.
          “Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II hereof.
          “Revolving Credit Loans” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
          “Revolving Credit Notes” means the collective reference to the
Revolving Credit Notes made by the Borrower under this Agreement payable to the
order of any such Lender requesting such note, substantially in the form of
Exhibit A hereto, evidencing the obligation owed to such Lender under the
Revolving Credit Facility, and any amendments and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part; “Revolving Credit Note” means any of such
Revolving Credit Notes.
          “Revolving Credit Termination Date” means the earliest of the dates
referred to in Section 2.6.
          “Secured Obligations” has the meaning specified in Section 2 of the
Security Agreement and, to the extent not inconsistent with the Security
Agreement, in Section 2 of the Canadian Security Agreement.
          “Secured Parties” means (a) the Administrative Agent, (b) each Lender
and (c) each Affiliate of a Lender that is a party to an Additional Secured
Agreement.
          “Security Agreement” means the Security Agreement, dated as of
January 5,

15



--------------------------------------------------------------------------------



 



2009 among the Collateral Grantors, as grantors, in favor of the Administrative
Agent for the benefit of the Secured Parties.
          “Significant Subsidiary” means each Subsidiary of the Jones Apparel
Group that is a “significant subsidiary” as defined in Regulation S-X of the
Securities Act of 1933.
          “SPC” shall have the meaning assigned thereto in Section 14.10(h).
          “Subordinated Debt” means the collective reference to Debt on Schedule
7.1(p) hereof designated as Subordinated Debt and any other Debt of the Credit
Parties or any Subsidiary thereof subordinated in right and time of payment to
the Obligations and otherwise permitted hereunder.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be Consolidated with those of the
parent in the parent’s Consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent. Unless otherwise qualified
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
          “Syndication Agents” means JPMorgan Chase Bank, N.A. and Citibank,
N.A., each in their capacity as syndication agent hereunder, and any successor
thereto.
          “Taxes” shall have the meaning assigned thereto in Section 5.12(a).
          “Termination Event” means: (a) a “Reportable Event” described in
Section 4043 of ERISA, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan by the PBGC, or (e) any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan, or (f) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan, or (g) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
          “Treaty on European Union” means the Treaty of Rome of March 25, 1957,
as amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

16



--------------------------------------------------------------------------------



 



          “UCC” means the Uniform Commercial Code as in effect in the State of
New York, as amended, restated or otherwise modified from time to time.
          “Uniform Customs” means, with respect to Letters of Credit issued
prior to the Amendment Date, the Uniform Customs and Practice for Documentary
Credits (1994 Revision), International Chamber of Commerce Publication No. 500,
and with respect to Letters of Credit issued on or after the Amendment Date, the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600.
          “United States” means the United States of America.
          “Wachovia” means Wachovia Bank, National Association, a national
banking association, and its successors.
          “Wholly-Owned” means, with respect to a Subsidiary, that all of the
shares of capital stock or other ownership interests of such Subsidiary (other
than directors’ qualifying shares) are, directly or indirectly, owned or
controlled by any Credit Party and/or one or more of its Wholly-Owned
Subsidiaries.
SECTION 1.2. General. Unless otherwise specified, a reference in this Agreement
to a particular section, subsection, Schedule or Exhibit is a reference to that
section, subsection, Schedule or Exhibit of this Agreement. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter. Any reference herein to “Charlotte time” shall refer to the applicable
time of day in Charlotte, North Carolina.
SECTION 1.3. Other Definitions and Provisions. (a) Use of Capitalized Terms.
Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement and the
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Agreement.
          (b) Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
          (c) Any reference or usage of the word “amount” herein as it pertains
to any Obligation denominated in an Alternative Currency shall be deemed to be a
reference or usage of the term “Dollar Amount.”
ARTICLE II REVOLVING CREDIT FACILITY
SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time from the Closing Date through the
Revolving Credit Termination Date as requested by the Borrower in accordance
with the terms of Section 2.2; provided, that (a) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Borrowing Availability Limit in effect at such
time and (b) the

17



--------------------------------------------------------------------------------



 



principal amount of outstanding Revolving Credit Loans from any Lender to the
Borrower shall not at any time exceed such Lender’s Revolving Credit Commitment
less such Lender’s participations in outstanding L/C Obligations. Each Revolving
Credit Loan by a Lender shall be in a principal amount equal to such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Termination Date.
SECTION 2.2. Procedure for Advances of Revolving Credit Loans. (a) Requests for
Borrowing. The Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached hereto as Exhibit B (a “Notice of Revolving
Credit Borrowing”) not later than 11:00 a.m. (Charlotte time) (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be in an amount equal to the unused amount of the
Revolving Credit Commitment, or if less, (x) with respect to Base Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $250,000 in
excess thereof and (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, (C) whether such Revolving Credit Loan is to be a LIBOR Rate Loan or
Base Rate Loan, and (D) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto. Notices received after 11:00 a.m. (Charlotte
time) shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Revolving Credit
Borrowing.
          (b) Disbursement of Revolving Credit Loans. Not later than 2:00 p.m.
(Charlotte time) on the proposed borrowing date, each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.2 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice of account designation, substantially in
the form of Exhibit C hereto (a “Notice of Account Designation”), delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section 2.2 for which any Lender is responsible to the extent that such
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan.
SECTION 2.3. Repayment of Revolving Credit Loans. (a) Repayment on Termination
Date. The Borrower shall repay the outstanding principal amount of all Revolving
Credit Loans in full on the Revolving Credit Termination Date, with all accrued
but unpaid interest thereon.
          (b) Mandatory Repayment of Excess Extensions of Credit. (i) If at any
time the outstanding principal amount of all Revolving Credit Loans plus the
Dollar Amount of all outstanding L/C Obligations exceeds the Revolving Credit
Commitment, the Borrower shall repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Revolving Credit Loans and/or furnish cash collateral reasonably
satisfactory to the Administrative Agent or repay the L/C Obligations in an
amount equal to such excess. Such cash collateral shall be applied in accordance
with Section 12.2(b).

18



--------------------------------------------------------------------------------



 



          (ii) Excess Alternative Currency Letters of Credit. If the
Administrative Agent shall determine that the outstanding principal Dollar
Amount of all outstanding Letters of Credit denominated in an Alternative
Currency exceeds one hundred and five percent (105%) of the lesser of (A) the
L/C Commitment less the sum of the outstanding principal amount of all L/C
Obligations denominated in Dollars and (B) the Alternative Currency L/C
Commitment, in each case as of the last Business Day of any calendar month
during the term hereof, then not later than three (3) Business Days after notice
of the amount of such excess from the Administrative Agent to the Borrower, the
Borrower shall deposit an amount in Dollars equal to such excess with the
Administrative Agent to be held as cash collateral in accordance with
Section 12.2(b).
          (c) Optional Repayments. The Borrower may at any time and from time to
time repay the Revolving Credit Loans, in whole or in part, upon at least three
(3) Business Days’ irrevocable notice to the Administrative Agent with respect
to LIBOR Rate Loans and one (1) Business Day’s irrevocable notice with respect
to Base Rate Loans, in the form attached hereto as Exhibit D (a “Notice of
Prepayment”) specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial repayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
with respect to Base Rate Loans and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans.
          (d)Limitation on Repayment of LIBOR Rate Loans. The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.10 hereof.
SECTION 2.4. Evidence of Debt. (a) The Administrative Agent shall maintain a
register and a subaccount therein for each Lender (the “Register”), in which
shall be recorded (i) the amount of each Revolving Credit Loan made hereunder,
including each Revolving Credit Loan evidenced by a Revolving Credit Note, and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
          (b) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded, absent manifest error; provided,
however, that the failure of the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Credit Loans made to the Borrower in accordance with the terms of this
Agreement.
          (c) The Borrower hereby agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a Revolving Credit Note of such Borrower evidencing the Revolving
Credit Loans of such Lender, substantially in the form of Exhibit A.
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment. (a)
Voluntary Reduction. The Borrower shall have the right at any time and from time
to time, upon at least

19



--------------------------------------------------------------------------------



 



five (5) Business Days’ prior written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $5,000,000 or any
whole multiple of $1,000,000 in excess thereof.
          (b) Each permanent reduction of the Revolving Credit Commitment made
pursuant to this Section 2.5 shall be accompanied, if necessary, by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans
and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the amount by which the aggregate then
undrawn and unexpired amount of such Letters of Credit exceeds the Revolving
Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero (including upon termination of the Revolving Credit Facility
on the Revolving Credit Termination Date) shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.10 hereof.
          (c) Non-Ratable Reduction. The Borrower shall have the right, at any
time, upon at least ten Business Days’ notice to a Defaulting Lender (with a
copy to the Administrative Agent), to terminate in whole such Lender’s
Commitments. Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Loan outstanding to such Lender, in
the case of Base Rate Loans, on the date set forth in such notice and, in the
case of LIBOR Rate, on the last day of the then current Interest Period relating
to such Loan. Upon termination of a Lender’s Commitments under this
Section 2.5(c), the Borrower will pay or cause to be paid all principal of, and
interest accrued to the date of such payment on, Loans owing to such Lender and
pay any accrued Commitment Fees or L/C Fees payable to such Lender pursuant to
the provisions of Sections 5.3(a) or 3.3(a), and all other amounts payable to
such Lender hereunder (including, but not limited to, any increased costs or
other amounts owing under Sections 5.9(c) or 5.11 and any indemnification for
Taxes under Section 5.12); and, if such Lender is an Issuing Lender, the
Borrower shall pay to the Administrative Agent for deposit in a cash collateral
account as described in Section 12.2(b) an amount equal to the undrawn and
unexpired amount of all Letters of Credit issued by such Issuing Lender, and
upon such payments, the obligations of such Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that such
Lender’s rights under Sections 5.9(c), 5.11, 5.12 and 14.2, and, in the case of
an Issuing Bank, Sections 3.3(b) and 12.2(b), and its obligations under
Section 13.7 shall survive such release and discharge as to matters occurring
prior to such date. The aggregate amount of the Commitments of the Lenders once
reduced pursuant to this Section 2.5(c) may not be reinstated.
SECTION 2.6. Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) May 16, 2010, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a), and (c) the date of termination by the Administrative Agent
on behalf of the Lenders pursuant to Section 12.2(a).
SECTION 2.7. Non-Funding Lenders. Anything contained herein to the contrary

20



--------------------------------------------------------------------------------



 



notwithstanding, if any Lender defaults (a “Non-Funding Lender”) in its
obligation to fund (a “Funding Default”) any advances on Revolving Credit Loans
(in each case, a “Defaulted Advance”), then (a) to the extent permitted by
applicable law, until such time as the Default Excess with respect to such
Non-Funding Lender shall have been reduced to zero, any prepayment of the
Revolving Credit Loans pursuant to Section 2.3 shall, if the Borrower so directs
at the time of making such prepayment, be applied to the Revolving Credit Loans
of other Lenders as if such Non-Funding Lender had no Revolving Credit Loans
outstanding; (b) such Non-Funding Lender’s Revolving Credit Commitment and
outstanding Revolving Credit Loans shall be excluded for purposes of calculating
the commitment fee payable to Lenders pursuant to Section 5.3 in respect of any
day during any Default Period with respect to such Non-Funding Lender, and such
Non-Funding Lender shall not be entitled to receive any commitment fee pursuant
to Section 5.3 for any Default Period with respect to such Non-Funding Lender;
and (c) the aggregate amount of the Revolving Credit Loans as at any date of
determination shall be calculated as if such Non-Funding Lender had funded all
Defaulted Loans of such Non-Funding Lender. No Revolving Credit Commitment of
any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.7, performance by the Borrower of its
obligations hereunder shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.7. The rights and
remedies against a Non-Funding Lender under this Section 2.7 are in addition to
other rights and remedies that the Borrower, the Administrative Agent, and
Issuing Lender or any other Lender may have against such Non-Funding Lender with
respect to any Funding Default.
ARTICLE III LETTER OF CREDIT FACILITY
SECTION 3.1. L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue trade and standby letters of credit (“Letters of
Credit”) for the account of the Borrower and its specified Subsidiaries on any
Business Day from the Closing Date to but not including the Revolving Credit
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided, however, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the L/C
Obligations on account of Letters of Credit denominated in an Alternative
Currency would exceed the Alternative Currency L/C Commitment, (c) the aggregate
principal amount of outstanding Revolving Credit Loans, plus the aggregate
principal amount of L/C Obligations would exceed the Revolving Credit Commitment
or (d) the L/C Obligations in respect of trade Letters of Credit would exceed
$400,000,000 or the L/C Obligations in respect of standby Letters of Credit
would exceed $50,000,000. Each Letter of Credit shall (i) be denominated in
(A) Dollars, if such Letter of Credit is a standby Letter of Credit, or
(B) Dollars or an Alternative Currency, if such Letter of Credit is a trade
Letter of Credit, (ii) be a trade or standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no later
than ten Business Days prior to the Revolving Credit Termination Date, and
(iv) be subject to the Uniform Customs and/or ISP 98, as set forth in the
Application or as determined by the applicable Issuing Lender and, to the extent
not inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if
(x) such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law or (y) any
Lender has defaulted in its obligation to fund Loans hereunder or is at such
time a Defaulting Lender, unless the applicable Issuing Lender has entered into
arrangements satisfactory to such Issuing Lender with the Borrower or such
Lender, including the provision of sufficient cash collateral or other credit
support acceptable to such Issuing Lender, to eliminate such Issuing Lender’s
actual or potential

21



--------------------------------------------------------------------------------



 



Disproportionate Facility Risk (as defined below) with respect to such Lender as
to either the Letter of Credit then proposed to be issued or such Letter of
Credit and all other L/C Obligations as to which such Issuing Lender has such
actual or potential Disproportionate Facility Risk, as it may elect in its sole
and absolute discretion. “Disproportionate Facility Risk” means, as of any date
of determination, with respect to the Issuing Lender and any Defaulting Lender
or Lender has defaulted in its obligation to fund Loans hereunder, the sum of
(A) all unfunded participations in L/C Obligations at such date and (B) without
duplication, all unfunded Base Rate Loans at such date that have been requested
but not funded under Section 3.5(c) to refinance L/C Obligations, in each case
allocable to such Defaulting Lender or Lender has defaulted in its obligation to
fund Loans hereunder, other than L/C Obligations as to which cash collateral or
other credit support satisfactory to the Administrative Agent and the Issuing
Lender has been provided. References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any existing Letters of Credit, unless the context otherwise requires. Each
Outstanding Letter of Credit shall be deemed to have been issued under this
Agreement.
SECTION 3.2. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit (or amend,
extend or renew an outstanding Letter of Credit) by delivering to such Issuing
Lender at any Issuing Lender’s office at any address mutually acceptable to the
Borrower and such Issuing Lender an Application therefor, including, if
applicable, the office of such Issuing Lender’s Correspondent, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. Upon
receipt of any Application, such Issuing Lender shall process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI hereof, promptly issue the Letter of
Credit (or amend, extend or renew the outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend or renew an outstanding Letter of Credit)
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower. Within fifteen (15) Business Days after the end of each month,
the Administrative Agent shall report to each Lender the average daily
outstandings for each day in such month for all Letters of Credit during the
previous month.
SECTION 3.3. Fees and Other Charges. (a) The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Lender and the L/C
Participants, a letter of credit fee (the “L/C Fee”) (i) with respect to each
trade Letter of Credit, in an amount equal to the Applicable Margin for trade
Letters of Credit times the average daily undrawn amount of such issued Letter
of Credit as reported by the Administrative Agent pursuant to Section 3.2 and
(ii) with respect to each standby Letter of Credit, in an amount equal to the
Applicable Margin for standby Letters of Credit times the face amount of such
Letter of Credit. Such fee shall be payable quarterly in arrears (x) for trade
Letters of Credit, within fifteen (15) Business Days after the end of each
calendar quarter and on the Revolving Credit Termination Date and (y) for
standby Letters of Credit, within fifteen (15) Business Days after the end of
each calendar quarter and on the Revolving Credit Termination Date.
          (b) In addition to the foregoing commission, the Borrower shall pay
the Issuing Lenders an issuance fee of one tenth percent (1/10%) per annum on
the face amount of each standby Letter of Credit, payable quarterly in arrears
within fifteen (15) Business Days after the

22



--------------------------------------------------------------------------------



 



end of each calendar quarter of each calendar quarter and on the Revolving
Credit Termination Date.
          (c) The Administrative Agent shall, promptly following its receipt
thereof, distribute to each Issuing Lender and the L/C Participants all fees
received by the Administrative Agent in accordance with their respective
Revolving Credit Commitment Percentages.
SECTION 3.4. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in such Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
in Dollars equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the Dollar Amount of such draft, or any part thereof, which is not
so reimbursed.
          (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to such Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to such Issuing Lender after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of any Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to any Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.
          (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof in accordance with such L/C Participant’s
Revolving Credit Commitment Percentage; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

23



--------------------------------------------------------------------------------



 



SECTION 3.5. Reimbursement. (a) Reimbursement by the Borrower. The Borrower
agrees to reimburse each Issuing Lender on each date the Administrative Agent
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (i) such draft so paid and (ii) any taxes, fees,
charges or other costs or expenses incurred by any Issuing Lender in connection
with such payment (other than those payable pursuant to Section 3.5(b) below).
Each such payment shall be made to any Issuing Lender at its address for notices
specified herein (i) in Dollars if such Letter of Credit was denominated in
Dollars or (ii) in Dollars or the applicable Alternative Currency, at the option
of the Borrower, if such Letter of Credit was denominated in an Alternative
Currency, and in each case, in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Article III from the day immediately following the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue.
          (b) Exchange Indemnification and Increased Costs. The Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C Participant, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Lender or L/C Participant, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing
Lender or L/C Participant, (iii) any currency exchange loss, in each case with
respect to clauses (i), (ii) and (iii), that such Issuing Lender or L/C
Participant sustains as a result of the Borrower’s repayment in Dollars of any
Letter of Credit denominated in an Alternative Currency or (iv) any interest or
any other return, including principal, foregone by such Issuing Lender as a
result of the introduction of, change over to or operation of the euro in any
member state participating in the euro. A certificate of such Issuing Lender
setting forth in reasonable detail the basis for determining such additional
amount or amounts necessary to compensate such Issuing Lender shall be
conclusively presumed to be correct save for manifest error.
          (c) Reimbursement by the Lenders. If the Borrower fails to timely
reimburse such Issuing Lender on the date the Borrower receives the notice
referred to in this Section 3.5, the Borrower shall be deemed to have timely
given a Notice of Revolving Credit Borrowing pursuant to Section 2.2 hereunder
to the Administrative Agent requesting the Lenders to make a Base Rate Loan on
such date in an amount in Dollars equal to the Dollar Amount (as of the date of
funding of such Base Rate Loan by each Lender) of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by any Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Base Rate Loans in such amount, the proceeds
of which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses. Notwithstanding the foregoing, nothing
in this Section 3.5 shall obligate the Lenders to make such Base Rate Loans if
the making of such Base Rate Loans would violate the automatic stay under
federal bankruptcy laws.
SECTION 3.6. Obligations Absolute. The Borrower’s obligations under this Article
III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit.
The Borrower also agrees with each Issuing Lender that no Issuing Lender shall
be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of

24



--------------------------------------------------------------------------------



 



Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s gross negligence
or willful misconduct. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of New York, shall be binding on the Borrower and shall not result in
any liability of any Issuing Lender to the Borrower. The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV [RESERVED]
ARTICLE V GENERAL LOAN PROVISIONS
SECTION 5.1. Interest. (a) Interest Rate Options. Subject to the provisions of
this Section 5.1, at the election of the Borrower, the aggregate principal
balance of any Revolving Credit Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin;
provided that LIBOR Rate Loans shall not be available until three (3) Business
Days after the Closing Date unless the Borrower executes and delivers an
indemnity in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to them. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Revolving Credit Loan at the time
a Notice of Revolving Credit Borrowing is given pursuant to Section 2.2 or at
the time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
Each Revolving Credit Loan or portion thereof bearing interest based on the Base
Rate shall be a “Base Rate Loan”, and each Revolving Credit Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.”
Any Revolving Credit Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.
                   (b) Interest Periods. In connection with each LIBOR Rate
Loan, the Borrower, by giving notice at the times described in Section 5.1(a),
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months (or nine (9) or twelve (12) months or any other period if
available from all Lenders) with respect to each LIBOR Rate; provided that:
          (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the next preceding Interest Period expires;

25



--------------------------------------------------------------------------------



 



     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit
Termination Date; and
     (v) there shall be no more than six (6) Interest Periods for Revolving
Credit Loans in effect at any time.
          (c) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent and Required Lenders, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans, as applicable, until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the amount of Revolving Credit Loans outstanding after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.
          (d) Interest Payment and Computation. Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2005; and interest on each LIBOR Rate Loan shall be payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period exceeds three (3) months, at the end of each three (3) month interval
during such Interest Period. Interest on LIBOR Rate Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans shall be computed
on the basis of a 365/66-day year and assessed for the actual number of days
elapsed.
          (e) Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Loan
Documents charged or collected pursuant to the terms of this Agreement or
pursuant to any other Loan Document exceed the highest rate permissible under
any Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by Lenders in excess of the maximum lawful rate or (ii) shall
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

26



--------------------------------------------------------------------------------



 



SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans. Provided that no Event of Default has occurred and is then continuing,
the Borrower shall have the option (a) to convert all or any portion of its
outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b), (i) to convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $250,000 in excess
thereof into Base Rate Loans or (ii) to continue such LIBOR Rate Loans as LIBOR
Rate Loans for an additional Interest Period; provided that if any conversion or
continuation is made prior to the expiration of any Interest Period, the
Borrower shall pay any amount required to be paid pursuant to Section 5.10
hereof. Whenever the Borrower desires to convert or continue Revolving Credit
Loans as provided above, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. (Charlotte time) three
(3) Business Days before the day on which a proposed conversion or continuation
of such Revolving Credit Loan is to be effective (except in the case of a
conversion of a LIBOR Rate Loan to a Base Rate Loan in which case same day
notice by the Borrower shall be sufficient) specifying (A) the Revolving Credit
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Revolving Credit Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
SECTION 5.3. Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to the
Applicable Margin on the unused amount of the Revolving Credit Commitment. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter for the period commencing on the Amendment Date and ending on
the Revolving Credit Termination Date. The Commitment Fee shall be distributed
by the Administrative Agent to the Lenders pro rata in accordance with the
Lenders’ respective Revolving Credit Commitment Percentages.
          (b) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for its obligations hereunder, the Borrower agrees to pay
to the Administrative Agent, for its account, the fees set forth in the separate
fee letter agreement executed by the Borrower and the Administrative Agent dated
April 26, 2005.
SECTION 5.4. Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any other Loan Document shall be made not later than
1:00 p.m. (Charlotte time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (except
as specified below), in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. (Charlotte time) on such day shall
be deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. (Charlotte time) shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each Lender at its address for

27



--------------------------------------------------------------------------------



 



notices set forth herein its pro rata share of such payment in accordance with
such Lender’s Revolving Credit Commitment Percentage (except as specified
below), and shall wire advice of the amount of such credit to each Lender. Each
payment to the Administrative Agent of the L/C Participants’ commissions shall
be made in like manner, but for the account of the L/C Participants. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Article IV or Section 5.9, 5.10, 5.11, 5.12 or 14.2 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 5.1(b)(ii), if any payment under this Agreement or any other
Loan Document shall be specified to be made upon a day which is not a Business
Day, it shall be made on the next succeeding day which is a Business Day and
such extension of time shall in such case be included in computing any interest
if payable along with such payment.
SECTION 5.5. Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied first to all expenses then due and payable by the Borrower
hereunder, then to all indemnity obligations then due and payable by the
Borrower hereunder, then to all Administrative Agent’s fees then due and
payable, then to all commitment and other fees and commissions then due and
payable, then to accrued and unpaid interest hereunder or under any other Loan
Document, and Reimbursement Obligation (pro rata in accordance with all such
amounts due), then to the principal amount hereunder or under any other Loan
Document, Reimbursement Obligation and any termination payments due in respect
of a Hedging Agreement with any Lender or Affiliate of a Lender (which Hedging
Agreement is permitted hereunder) (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 12.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.
SECTION 5.6. Adjustments. If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or interest
thereon, or if any Lender shall at any time receive any Collateral or other
collateral in respect to the Obligations owing to it (whether voluntarily or
involuntarily, by set-off or otherwise) in a greater proportion than any such
payment to and Collateral and other collateral received by any other Lender, if
any, in respect of the Obligations owing to such other Lender, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders
such portion of each such other Lender’s Extensions of Credit Obligations, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, that if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned to the extent
of such recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Extensions of Credit may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice

28



--------------------------------------------------------------------------------



 



shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Sections 2.2(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section 5.7 shall be conclusive, absent manifest error. If such
Lender’s Revolving Credit Commitment Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to such borrowing, on demand, from the
Borrower. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Revolving Credit Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation hereunder to make its
Revolving Credit Commitment Percentage of such Revolving Credit Loan available
on the borrowing date, but no Lender shall be responsible for the failure of any
other Lender to make its Revolving Credit Commitment Percentage of such
Revolving Credit Loan available on the borrowing date.
SECTION 5.8. Joint and Several Liability of the Credit Parties. (a) Each of the
Credit Parties is jointly and severally liable not merely as a surety but as a
co-debtor for each and every Obligation. Each of the Credit Parties is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly or indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the Obligations.
          (b) Except as otherwise expressly provided herein, each Credit Party
hereby waives promptness, diligence, presentment, demand, protest, notice of
acceptance of its joint and several liability, notice of any and all advances of
the Revolving Credit Loans and Letters of Credit made under this Agreement and
the other Loan Documents, notice of occurrence of any Default or Event of
Default, or of any demand for any payment under this Agreement and notice of any
action at any time taken or omitted by the Administrative Agent or any Lender
under or in respect of any of the Obligations hereunder. Each Credit Party
hereby waives all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshaling of assets of any of the Credit Parties and any other
entity or person primarily or secondarily liable with respect to any of the
Obligations, and all suretyship defenses generally. Each Credit Party hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment, or place or manner for payment, compromise, refinancing,
consolidation or renewals of any of the Obligations hereunder, the acceptance of
any partial payment thereon, any waiver, consent or other action or acquiescence
by the Administrative Agent or any Lender at any time or times in respect of any
default by any Credit Party in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement and the other Loan Documents,
any and all other indulgences whatsoever by the Administrative Agent or any
Lender in respect of any of the Obligations, and the taking, addition,

29



--------------------------------------------------------------------------------



 



substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Credit Party or any other entity or person primarily
or secondarily liable for any Obligation. If for any reason any of the Credit
Parties has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
any of the Credit Parties by reason of such Credit Party’s insolvency,
bankruptcy or reorganization or by other operation of law or for any reason,
this Agreement and the other Loan Documents shall nevertheless be binding on
each of the other Credit Parties to the same extent as if such Credit Party at
all times had been the sole obligor on such Obligations. The Obligations of each
Credit Party under this Section 5.8 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Credit Party, the Administrative Agent or
any Lender.
          (c) If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any of the Credit Parties, or otherwise, the
provisions of this Section 5.8 will forthwith be reinstated in effect as though
such payment had not been made.
          (d) Until the payment and performance in full of all the Obligations,
none of the Credit Parties shall exercise and each hereby waives any rights
against the other Credit Parties as a result of payment by such Credit Party
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and none of the Credit Parties will prove any claim in competition
with the Administrative Agent or any Lender in respect of any payment hereunder
in bankruptcy, insolvency, or reorganization proceedings of any nature; none of
the Credit Parties will claim any set-off, recoupment or counterclaim against
any of the other Credit Parties in respect of any liability of one Credit Party
to another Credit Party. Each of the Credit Parties hereby agrees that the
payment of any amounts due with respect to any indebtedness owing by any of the
Credit Party to any other Credit Party is hereby subordinated to the prior
payment in full in cash of the Obligations. Each Credit Party agrees that, after
the occurrence and during the continuance of any Default or Event of Default
hereunder, none of the Credit Parties will demand, sue for or otherwise attempt
to collect any indebtedness of any other Credit Party to such Credit Party until
all of the Obligations of the Credit Parties hereunder shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Credit Party shall
collect, enforce or receive any amounts in respect of such indebtedness in
violation of the foregoing sentence while any Obligations of the Credit Parties
are still outstanding, such amounts shall be collected, enforced and received by
such Credit Party as trustee for the Administrative Agent and the Lenders and be
paid over to the Administrative Agent on account of the Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions hereof.
SECTION 5.9. Changed Circumstances. (a) Circumstances Affecting LIBOR Rate
Availability. If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in the applicable currency, in the
applicable amounts are not being quoted via British Bankers’ Association
Interest Settlement Rates (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits of the applicable
currency in the London interbank market) or offered to the Administrative Agent
or such Lender for such Interest Period; or (ii) the Required Lenders reasonably
determine (which determination shall be

30



--------------------------------------------------------------------------------



 



conclusive) and notify the Administrative Agent that the LIBOR Rate will not
adequately and fairly reflect the cost to the Required Lenders of funding LIBOR
Rate Loans for such Interest Period; then the Administrative Agent shall
forthwith give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Revolving Credit Loan to or continue any Loan as a
LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon, on the last day of the
then current Interest Period applicable to such Loan or convert the then
outstanding principal amount of each such LIBOR Rate Loan as of the last day of
such Interest Period.
          (b) Laws Affecting LIBOR Rate Availability. If, after the Closing
Date, the introduction of, or any change in, any Applicable Law or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) issued after the Closing Date of any such Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Revolving Credit Loan or continue any Revolving
Credit Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower
may select only Base Rate Loans hereunder, and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan or a Loan that bears interest at
the Base Rate for the remainder of such Interest Period.
          (c) Increased Costs. If, after the Closing Date, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) issued after the Closing Date
of such Authority, central bank or comparable agency:
     (i) shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Revolving Credit
Loan, Letter of Credit or Application or shall change the basis of taxation of
payments to any of the Lenders (or any of their respective Lending Offices) of
the principal of or interest on any Revolving Credit Loan, Letter of Credit or
Application or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Lending Offices imposed by the jurisdiction
in which such Lender is organized or is or should be qualified to do business or
such Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with

31



--------------------------------------------------------------------------------



 



or for the account of, or credit extended by any of the Lenders (or any of their
respective Lending Offices) or shall impose on any of the Lenders (or any of
their respective Lending Offices) or the foreign exchange and interbank markets
any other condition affecting any Revolving Credit Loan; and the result of any
of the foregoing is to increase the costs to any of the Lenders of maintaining
any LIBOR Rate Loan or issuing or participating in Letters of Credit or to
reduce the yield or amount of any sum received or receivable by any of the
Lenders under this Agreement or under any other Loan Document in respect of a
LIBOR Rate Loan or Letter of Credit or Application, then such Lender may
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify the Borrower of such fact and demand compensation therefor and,
within fifteen (15) days after such notice by the Administrative Agent, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or Lenders for such increased cost or reduction. The
Administrative Agent and the applicable Lender will promptly notify the Borrower
of any event of which it has knowledge which will entitle such Lender to
compensation pursuant to this Section 5.9(c); provided, that the Administrative
Agent shall incur no liability whatsoever to the Lenders or the Borrower in the
event it fails to do so. The amount of such compensation shall be determined, in
the applicable Lender’s reasonable discretion, based upon the assumption that
such Lender funded its Revolving Credit Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical; provided
that no compensation shall be payable pursuant to the above if the applicable
Lender fails to demand compensation for such increased costs within one-hundred
eighty (180) days following the date on which such Lender has actual knowledge
of the event resulting in such increase. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.
          (d) Mitigation Obligations; Replacement of Lenders.
          (i) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to this Section 5.9 or Section 5.12, as the
case may be, in the future and (B) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (ii) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
or if any Lender defaults in its obligation to fund Loans hereunder or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 14.10), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written

32



--------------------------------------------------------------------------------



 



consent of the Administrative Agent (and, if a participation in a Letter of
Credit is being assigned, the Issuing Lender that issued such Letter of Credit),
which consent shall not unreasonably be withheld, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Revolving Credit Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under this
Section 5.9, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 5.10. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow on a date specified
therefor in a Notice of Revolving Credit Borrowing or Notice of
Continuation/Conversion or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss, cost or expense to any Lender shall be deemed
to equal an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid, were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the London interbank market; provided that no compensation shall be payable
pursuant to the above if the applicable Lender fails to demand compensation for
such increased costs within one-hundred eighty (180) days following the date on
which such Lender has actual knowledge of the event resulting in such increase.
A certificate of such Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
SECTION 5.11. Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request issued after the Closing Date from any central
bank or comparable agency or other Governmental Authority (whether or not having
the force of law), has or would have the effect of reducing the rate of return
on the capital of, or has affected or would affect the amount of capital
required to be maintained by, any Lender or any corporation controlling such
Lender as a consequence of, or with reference to any Lender’s Revolving Credit
Commitment and other commitments of this type, below the rate which the Lender
or such other corporation could have achieved but for such introduction, change
or compliance, then within five (5) Business Days after written demand by any
such Lender, the Borrower shall pay to such Lender from time to time as
specified by such Lender additional amounts sufficient to compensate such Lender
or other corporation for such reduction; provided that no compensation shall be
payable pursuant to the above if the applicable Lender fails to demand
compensation for such increased costs within one-hundred eighty (180) days
following the date on which such lender has actual knowledge of the event
resulting in such

33



--------------------------------------------------------------------------------



 



increase. A certificate of such Lender setting forth in reasonable detail the
basis for determining such amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
SECTION 5.12. Taxes. (a) Payments Free and Clear. Any and all payments by the
Borrower hereunder or under the Notes or the Letters of Credit shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed on (or measured by) its net income by
the United States of America or by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or its
principal office is located or is or should be qualified to do business or any
political subdivision thereof, or in the case of any Lender, in which its
applicable Lending Office is located (provided, however, that no Lender shall be
deemed to be located in any jurisdiction solely as a result of taking any action
related to this Agreement or the Notes or Letters of Credit) and (ii) any branch
profits tax imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (i) above (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or Letter of Credit to any Lender or the Administrative Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.12) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the amount such party would have received had no
such deductions been made, (B) the Borrower shall make such deductions, (C) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law, and (D) the Borrower shall
deliver to the Administrative Agent evidence of such payment to the relevant
taxing authority or other authority in the manner provided in Section 5.12(d).
The Borrower shall not, however, be required to pay any amounts pursuant to
clause (A) of the preceding sentence to any Foreign Lender or the Administrative
Agent not organized under the laws of the United States of America or a state
thereof (or the District of Columbia) if such Foreign Lender or the
Administrative Agent fails to comply with the requirements of paragraph (e) of
this Section 5.12 or Section 5.9(d), as the case may be.
     (b) Stamp and Other Taxes. In addition, the Borrower shall pay any present
or future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents (hereinafter referred to
as “Other Taxes”).
     (c) Indemnity. The Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability prepared
by a Lender or the Administrative Agent, absent manifest error, shall be
conclusive, provided that if the Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or legally asserted, such

34



--------------------------------------------------------------------------------



 



Lender or the Administrative Agent (as the case may be) shall use reasonable
efforts to cooperate with the Borrower, at the Borrower’s expense, to obtain a
refund of such Taxes or Other Taxes. Such indemnification shall be made within
thirty (30) days from the date such Lender or the Administrative Agent (as the
case may be) makes written demand therefor. If a Lender or the Administrative
Agent shall become aware that it is entitled to receive a refund in respect of
Taxes or Other Taxes, it promptly shall notify the Borrower of the availability
of such refund and shall, within sixty (60) days after receipt of a request by
the Borrower pursue or timely claim such refund at the Borrower’s expense. If
any Lender or the Administrative Agent receives a refund in respect of any Taxes
or Other Taxes for which such Lender or the Administrative Agent has received
payment from the Borrower hereunder, it promptly shall repay such refund (plus
interest received, if any) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.12 with respect to Taxes or Other Taxes giving rise to such refund),
provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to return such refund (plus any penalties, interest
or other charges required to be paid) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund to the relevant taxing authority.
          (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 14.1, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
          (e) Delivery of Tax Forms. Each Foreign Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assignment and Acceptance (i) two
United States Internal Revenue Service Forms W-8ECI or Forms W-8BEN, as
applicable (or successor forms), properly completed and certifying in each case
that such Foreign Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and
(ii) an Internal Revenue Service Form W-8 or W-9 or successor applicable form,
as the case may be, to establish an exemption from United States backup
withholding taxes. Each Foreign Lender further agrees to deliver to the
Borrower, with a copy to the Administrative Agent, a Form W-8BEN or W-8ECI and
Form W-8 or W-9, or successor applicable forms or manner of certification, as
the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, certifying in the case
of a Form W-8BEN or W-8ECI that such Foreign Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes (unless in any such case an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders such
forms inapplicable or the exemption to which such forms relate unavailable and
such Foreign Lender notifies the Borrower and the Administrative Agent that it
is not entitled to receive payments without deduction or withholding of United
States federal income taxes) and, in the case of a Form W-8 or W-9, establishing
an exemption from United States backup withholding tax.
          (f) Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 5.12 shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitment.
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING

35



--------------------------------------------------------------------------------



 



SECTION 6.1. Closing. The closing shall take place at the offices of Shearman &
Sterling LLP at 10:00 a.m. on May 16, 2005 or at such other location, on such
other date and at such other time as the parties hereto shall mutually agree.
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit. The obligation of the Lenders to close this Agreement and to
make the initial Revolving Credit Loans or issue the initial Letters of Credit
is subject to the satisfaction or waiver of each of the following conditions:
     (a) Executed Loan Documents. This Agreement and the Revolving Credit Notes
(to the extent requested as provided herein) shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no default shall exist thereunder, and the
Borrower shall have delivered original counterparts thereof to the
Administrative Agent.
     (b) Closing Certificates; Etc.
     (i) Officers’ Certificate of the Borrower. The Administrative Agent shall
have received a certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
     (ii) General Certificate of each Credit Party. The Administrative Agent
shall have received a certificate of the secretary, assistant secretary or
general counsel of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of resolutions duly adopted by the Board of Directors
of such Credit Party authorizing, in the case of the Borrower, the borrowings
contemplated hereunder and, in the case of each Credit Party, the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party.
     (iii) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of Ira M. Dansky, General Counsel to the Borrower, Cravath,
Swaine & Moore LLP, special counsel to the Borrower, Schnader Harrison Segal &
Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker Biddle & Reath LLP,
New Jersey counsel to the Borrower, each addressed to the Administrative Agent
and the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Lenders shall reasonably request.
     (c) Consents; Defaults.
     (i) Governmental and Third Party Approvals. The Borrower shall have
obtained all material approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions

36



--------------------------------------------------------------------------------



 



contemplated by this Agreement and the other Loan Documents.
     (ii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.
     (d) Financial Matters.
     (i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated financial statements of Jones Apparel Group and its
Subsidiaries for the Fiscal Year ended on December 31, 2004 and the unaudited
financial statements of Jones Apparel Group and its Subsidiaries for the fiscal
quarter ended on April 2, 2005.
     (ii) Financial Condition Certificate. The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified by a Responsible
Officer, that the financial projections previously delivered to the
Administrative Agent were prepared in good faith based upon assumptions believed
to be reasonable at the time.
     (iii) Payment at Closing; Fee Letters. The Borrower shall have paid the
fees set forth or referenced in Section 5.3(c) and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, reasonable
legal fees and expenses) to the Administrative Agent and Lenders, and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. The Administrative Agent shall have received duly
authorized and executed copies of the fee letter agreement referred to in
Section 5.3(c).
     (e) Miscellaneous.
     (i) Notice of Revolving Credit Borrowing. The Administrative Agent shall
have received a Notice of Revolving Credit Borrowing from the Borrower in
accordance with Section 2.2(a), and a Notice of Account Designation specifying
the account or accounts to which the proceeds of any Revolving Credit Loans made
after the Closing Date are to be disbursed.
     (ii) Proceedings and Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Lenders.
     (iii) Investment Policy. The Borrower shall have delivered to the
Administrative Agent a true and complete copy of the investment policy
referenced in Section 11.4(b) in form and content reasonably acceptable to the
Administrative Agent.
     (f) Refinancing. On the Closing Date hereunder, (i) all outstanding loans
under the Prior Credit Agreement (“Existing Loans”) shall be replaced by
Revolving Credit Loans hereunder and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Revolving Credit Loans, together with any Revolving Credit Loans funded on
the Closing Date, reflect the Revolving Credit Commitment of the Lenders
hereunder, (ii) all outstanding letters of credit issued pursuant to the Prior
Credit Agreement shall be deemed Letters of Credit

37



--------------------------------------------------------------------------------



 



hereunder and each Lender shall purchase a participation therein pursuant to
Section 3.4 in accordance with its Revolving Credit Commitment Percentage,
(iii) there shall have been paid in cash in full all accrued but unpaid interest
due on the Existing Loans up to but excluding the Closing Date, (iv) there shall
have been paid in cash in full all accrued but unpaid fees due under the Prior
Credit Agreement up to but excluding the Closing Date and all other amounts,
costs and expenses then owing to any of the Prior Lenders and/or any Agent, as
agent under the Prior Credit Agreement, in each case to the satisfaction of such
Agent or Prior Lender, as the case may be, regardless of whether or not such
amounts would otherwise be due and payable at such time pursuant to the terms of
the Prior Credit Agreement, (v) all outstanding promissory notes issued by the
Borrower to the Prior Lenders under the Prior Credit Agreement shall be deemed
canceled and the originally executed copies thereof shall be canceled and
promptly returned to the Administrative Agent who shall promptly forward such
notes to the Borrower and (vi) the commitments and, except as expressly set
forth in the Prior Credit Agreement, other obligations and rights of the
Borrower and the Prior Lenders shall be terminated without any further action
hereunder or thereunder.
SECTION 6.3. Conditions to Extensions of Credit. The obligations of the Lenders
to make any Extensions of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing or issue date, as
applicable:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing or issuance date with the same effect as if made on and as of such
date; except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder (i) on the borrowing date with respect to such
Revolving Credit Loan or after giving effect to the Revolving Credit Loans to be
made on such date or (ii) on the issue, extension or renewal date with respect
to such Letter of Credit or after giving effect to such Letter of Credit on such
date.
     (c) Borrowing Availability Limit. In the case of an Extension of Credit
consisting of a Revolving Credit Loan, the Borrowing Availability Limit shall
exceed the aggregate principal amount of all Revolving Credit Loans outstanding
after giving effect to the Revolving Credit Loans to be made on such date, as
set forth in the Notice of Revolving Credit Borrowing.
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
SECTION 7.1. Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties hereby represent and warrant to the
Administrative Agent and Lenders that:
     (a) Organization; Power; Qualification. Each of the Credit Parties and
their Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such

38



--------------------------------------------------------------------------------



 



qualification and authorization, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     (b) Ownership. Each Subsidiary of each of the Credit Parties as of the
Amendment Date is listed on Schedule 7.1(b). As of the Amendment Date, the
capitalization of the Credit Parties and their Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). As of the
Amendment Date, all outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable. The shareholders of the
Subsidiaries of the Credit Parties and the number of shares owned by each as of
the Amendment Date are described on Schedule 7.1(b). As of the Amendment Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of capital stock of the Credit Parties or their Subsidiaries, except as
described on Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Credit Parties and, if applicable, their Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Loan Documents to which
it is a party in accordance with their respective terms. Each of the Loan
Documents have been duly executed and delivered by the duly authorized officers
of the Credit Parties and each of their Subsidiaries party thereto, as
applicable, and each such document constitutes the legal, valid and binding
obligation of the Credit Parties and, if applicable, each of their Subsidiaries
party thereto, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
None of (w) the execution, delivery and performance by the Credit Parties and
their Subsidiaries of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby, (x) the grant by the Collateral Grantors of
the Liens granted by them pursuant to the Collateral Documents, (y) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (z) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents: do
or will, by the passage of time, the giving of notice or otherwise, (i) require
any of the Credit Parties or any of their Subsidiaries to obtain any
Governmental Approval not otherwise already obtained or violate any Applicable
Law relating to the Credit Parties or any of their Subsidiaries, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Credit Parties or
any of their Subsidiaries or any indenture or other material agreement or
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person except as could
not reasonably be expected to have a Material Adverse Effect, or (iii) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any material Lien upon or with respect to any property
now owned or hereafter acquired by such Person.
     (e) Compliance with Law; Governmental Approvals. Other than with respect to

39



--------------------------------------------------------------------------------



 



environmental matters, which are treated exclusively in Section 7.1(h) hereof,
each of the Credit Parties and their Subsidiaries (i) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, and (ii) is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws relating to it or any of its respective properties; in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Credit Parties and their
Subsidiaries has timely filed or caused to be timely filed all federal and
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party or Subsidiary, as applicable, has set aside on its
books adequate reserves to the extent required by GAAP or (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any material Lien or other claim
against the Credit Parties or any Subsidiary thereof with respect to unpaid
taxes (except for taxes not yet due) which has not been discharged or resolved.
     (g) Intellectual Property Matters. Each of the Credit Parties and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which, to the
knowledge of the Credit Parties, permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and, to the
knowledge of the Credit Parties, neither the Credit Parties nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations, except as
could not reasonably be expected to have a Material Adverse Effect.
     (h) Environmental Matters. Except as could not reasonably be expected to
have a Material Adverse Effect:
     (i) The properties of the Credit Parties and their Subsidiaries do not
contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws;
     (ii) The properties of the Credit Parties and their Subsidiaries and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there are no Hazardous
Materials at, under or about such properties or such operations in amounts or
concentrations which could reasonably be expected to interfere with the
continued operation of such properties;

40



--------------------------------------------------------------------------------



 



     (iii) Neither any of the Credit Parties nor any Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws, nor does any of the Credit Parties or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;
     (iv) To the knowledge of the Credit Parties, Hazardous Materials have not
been transported or disposed of from the properties of the Credit Parties or any
of their Subsidiaries in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, Environmental
Laws, nor, to the knowledge of the Credit Parties, have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner which could reasonably be expected to
give rise to liability under, any Environmental Laws;
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Credit Parties, threatened, under any
Environmental Law to which any of the Credit Parties or any Subsidiary thereof
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the properties or operations of the Credit Parties and their Subsidiaries; and
     (vi) To the knowledge of the Credit Parties, there has been no release, or
to the best of the Credit Parties’ knowledge, the threat of release, of
Hazardous Materials at or from the properties of the Credit Parties or any of
their Subsidiaries, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
     (i) ERISA.
     (i) Each of the Credit Parties and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except for any failure that would not reasonably be
expected to have a Material Adverse Effect, each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the Internal Revenue Service to be so qualified, and each trust related to such
plan has been determined to be exempt under Section 501(a) of the Code. No
liability that could reasonably be expected to result in a Material Adverse
Effect has been incurred by the Credit Parties or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan;
     (ii) No accumulated funding deficiency (as defined in Section 412 of the
Code) has been incurred (without regard to any waiver granted under Section 412
of the Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan;
     (iii) Neither the Credit Parties nor any ERISA Affiliate has: (A) engaged
in a

41



--------------------------------------------------------------------------------



 



nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan, or (D) failed to make a required installment or other
required payment under Section 412 of the Code except where any of the foregoing
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect;
     (iv) No Termination Event that could reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur; and
     (v) No proceeding, claim, lawsuit and/or investigation is existing or, to
the knowledge of the Credit Parties, threatened concerning or involving any
Employee Benefit Plan that could reasonably be expected to result in a Material
Adverse Effect.
     (j) Margin Stock. Neither the Credit Parties nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock, unless the
Credit Parties shall have given the Administrative Agent and Lenders prior
notice of such event and such other information as is reasonably necessary to
permit the Administrative Agent and Lenders to comply, in a timely fashion, with
all reporting obligations required by Applicable Law, or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.
     (k) Government Regulation. Neither the Credit Parties nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended).
     (l) Burdensome Provisions. Neither the Credit Parties nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Credit
Parties and their Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.
     (m) Financial Statements. The (i) Consolidated balance sheets of Jones
Apparel Group and its Subsidiaries as of December 31, 2007, and the related
statements of income, stockholders’ equity and cash flows for the Fiscal Years
then ended and (ii) unaudited Consolidated balance sheet of Jones Apparel Group
and its Subsidiaries as of April 5, 2008, and related unaudited interim
statements of income, stockholders’ equity and cash flows, copies of which have
been furnished to the Administrative Agent and each Lender, are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of Jones Apparel Group and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended, subject to normal year end adjustments. All
such

42



--------------------------------------------------------------------------------



 



financial statements, including the related notes thereto, have been prepared in
accordance with GAAP.
     (n) No Material Adverse Change. Since December 31, 2007, there has been no
Material Adverse Effect.
     (o) Liens. None of the properties and assets of the Credit Parties or any
Subsidiary thereof is subject to any Lien, except Liens permitted pursuant to
Section 11.3.
     (p) Debt and Guaranty Obligations. Schedule 7.1(p) is a complete and
correct listing of all Debt and Guaranty Obligations of the Credit Parties and
their Subsidiaries as of the Amendment Date in excess of $5,000,000.
     (q) Litigation. Except for matters existing on the Amendment Date and set
forth on Schedule 7.1(q), there are no actions, suits or proceedings pending
nor, to the knowledge of the Credit Parties, threatened against or affecting the
Credit Parties or any Subsidiary thereof or any of their respective properties
in any court or before any arbitrator of any kind or before or by any
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect or which relate to the enforceability of any Loan Documents.
     (r) Absence of Defaults. To the knowledge of the Credit Parties, no event
has occurred and is continuing which constitutes a Default or an Event of
Default.
     (s) Accuracy and Completeness of Information. The Credit Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their Subsidiaries are subject, and all
other matters known to them, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The written
information, taken as a whole, furnished by or on behalf of the Credit Parties
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Credit Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     (t) The Collateral Documents, upon execution and delivery by the parties
thereto, are effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral subject to such agreements and, when financing
statements in appropriate form are filed, such security interest shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in the Collateral, to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other Person to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 11.3.
SECTION 7.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any

43



--------------------------------------------------------------------------------



 



certificate delivered in connection with this Agreement, or any of the Loan
Documents (including but not limited to any such representation or warranty made
in or in connection with any amendment thereto) shall constitute representations
and warranties made under this Agreement. All representations and warranties
made under this Agreement shall be made or deemed to be made at and as of the
Closing Date, shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
          Until all the Obligations (other than Obligations under Hedging
Agreements) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties will furnish
or cause to be furnished to the Administrative Agent (which the Administrative
Agent will promptly furnish to the Lenders at their respective addresses as set
forth on Schedule 1.1(a), or such other office as may be designated to the
Administrative Agent from time to time):
SECTION 8.1. Financial Statements and Projections. (a) Quarterly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited Consolidated balance sheet of Jones Apparel Group and its Subsidiaries
as of the close of such fiscal quarter unaudited Consolidated statements of
stockholders’ equity and cash flows for the portion of the Fiscal Year then
ended, and unaudited Consolidated statements of income for the fiscal quarter
then ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures for the corresponding period or periods of (or, in the
case of the balance sheet, as of the end of) the preceding Fiscal Year and
prepared by Jones Apparel Group in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Responsible Officer to present
fairly in all material respects the financial condition of Jones Apparel Group
and its Subsidiaries as of their respective dates and the results of operations
of Jones Apparel Group and its Subsidiaries for the respective periods then
ended, subject to normal year end adjustments.
          (b) Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of Jones Apparel Group and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year and prepared by a
nationally recognized independent certified public accounting firm in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by Jones Apparel Group or any of its Subsidiaries
or with respect to accounting principles followed by Jones Apparel Group or any
of its Subsidiaries not in accordance with GAAP.
          (c) Monthly Financial Statements. As soon as practicable and in any
event within twenty-five (25) days after the end of each month that is not the
last month of a fiscal quarter, an unaudited Consolidated balance sheet of Jones
Apparel Group and its Subsidiaries as

44



--------------------------------------------------------------------------------



 



of the close of such month, unaudited Consolidated financial statement of
stockholders’ equity and cash flows for the portion of the Fiscal Year then
ended, and unaudited Consolidated statements of income for the fiscal month and
year to date periods then ended and for the corresponding periods of (or, in the
case of the balance sheet, as of the end of) the preceding Fiscal Year and
prepared by Jones Apparel Group in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Responsible Officer to present
fairly in all material respects the financial condition of Jones Apparel Group
and its Subsidiaries as of their respective dates and the results of operations
of Jones Apparel Group and its Subsidiaries for the respective periods then
ended.
SECTION 8.2. Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 8.1(a) or (b) a certificate of a Responsible
Officer in the form of Exhibit F attached hereto (an “Officer’s Compliance
Certificate”).
SECTION 8.3. Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations prepared by such accountants required to
establish whether or not the Credit Parties and their Subsidiaries are in
compliance with the financial covenants set forth in Article X hereof as at the
end of each respective period.
SECTION 8.4. Other Reports. (a) Promptly but in any event within ten
(10) Business Days after the filing thereof, a copy of (i) each report or other
filing made by the Credit Parties or any or their Subsidiaries with the
Securities and Exchange Commission and required by the Securities and Exchange
Commission to be delivered to the shareholders of the Credit Parties or any or
their Subsidiaries, (ii) each report made by the Credit Parties or any of their
Subsidiaries to the Securities and Exchange Commission on Form 8-K and
(iii) each final registration statement of the Credit Parties or any of their
Subsidiaries filed with the Securities and Exchange Commission, except in
connection with pension plans and other employee benefit plans; and
          (b) Such other information regarding the Collateral, operations,
business affairs and financial condition of the Credit Parties or any of their
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
SECTION 8.5. Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) Business Days after a principal officer of the Credit
Parties obtains knowledge thereof) telephonic (confirmed in writing) or written
notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Credit Parties or any Subsidiary thereof
or any of their respective properties, assets or businesses which in the
reasonable judgment of the Credit Parties could reasonably be expected to have a
Material Adverse Effect;

45



--------------------------------------------------------------------------------



 



     (b) any notice of any violation received by the Credit Parties or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case could reasonably be
expected to have a Material Adverse Effect;
     (c) any Default or Event of Default; and
     (d) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof) which could reasonably be
expected to have a Material Adverse Effect, (ii) all notices received by the
Credit Parties or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the Credit Parties or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA which could reasonably have a
Material Adverse Effect and (iv) the Credit Parties obtaining knowledge or
reason to know that the Credit Parties or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA.
SECTION 8.6. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VIII or any other provision of this
Agreement, shall be, at the time the same is so furnished, true and complete in
all material respects.
ARTICLE IX AFFIRMATIVE COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner provided for in Section 14.11, the Credit Parties will, and will
cause each of their Subsidiaries to:
SECTION 9.1. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify would have a Material Adverse Effect.
SECTION 9.2. Maintenance of Property. Protect and preserve all properties useful
in and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear excepted; and from time to time make or
cause to be made all renewals, replacements and additions to such property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
SECTION 9.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law
including, without limitation, hazard and business interruption coverage.

46



--------------------------------------------------------------------------------



 



SECTION 9.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5. Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay (a) all
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (b) subject to the thresholds and
other limitations set forth in Section 12.1(f) or Section 12.1(g), all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Credit Parties or such Subsidiary may
contest any item described in clause (a) or (b) of this Section 9.5 in good
faith so long as adequate reserves are maintained with respect thereto to the
extent required by GAAP. It is expected that all payments in respect of the
Obligations, the Existing Debt Securities and the Additional Debt Securities
will be made by the Borrower.
SECTION 9.6. Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to observe or comply could not reasonably be expected
to have a Material Adverse Effect.
SECTION 9.7. Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and use best efforts to ensure such
compliance by all tenants and subtenants, with all applicable Environmental Laws
and obtain and comply with and maintain, and use its best efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) to the extent the Credit
Parties or any of their Subsidiaries are contesting, in good faith, any such
requirement, order or directive before the appropriate Governmental Authority so
long as adequate reserves are maintained with respect thereto to the extent
required by GAAP, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Credit Parties
or such Subsidiaries, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.
SECTION 9.8. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) comply with all applicable provisions of ERISA
and the Code and the regulations

47



--------------------------------------------------------------------------------



 



and published interpretations thereunder with respect to all Employee Benefit
Plans, except where the failure to comply could not reasonably be expected to
have a Material Adverse Effect, (b) not take any action or fail to take action
the result of which would result in a liability to the PBGC or to a
Multiemployer Plan in an amount that could reasonably be expected to have a
Material Adverse Effect, and (c) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Employee
Benefit Plan concerning compliance with this covenant as may be reasonably
requested by the Administrative Agent.
SECTION 9.9. Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Closing Date (including, without
limitation, the apparel, footwear, handbags, accessories, jewelry, denim and
cosmetics or other women’s accoutrements industries generally) and in lines of
business reasonably related thereto (collectively, “Permitted Lines of
Business”), or as otherwise permitted pursuant to the terms of this Agreement.
SECTION 9.10. Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice to visit and inspect its properties; inspect and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.
SECTION 9.11. Use of Proceeds. The Credit Parties shall use the proceeds of the
Loans and the Letters of Credit to (a) refinance certain existing Debt, (b) for
working capital and general corporate purposes of the Credit Parties and their
Subsidiaries, including acquisitions and stock repurchases, and (c) the payment
of certain fees and expenses incurred in connection with the transactions
contemplated hereby or thereby.
     SECTION 9.12. Further Assurances (a) Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, correct,
and cause each of its Subsidiaries promptly to correct, any material defect or
error that may be discovered in any Collateral Document or in the execution,
acknowledgment, filing or recordation thereof, and
          (b) Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, agreements, mortgages, assignments, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) to the fullest extent permitted by applicable law, subject any
Collateral Grantor’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Collateral Document or
under any other instrument executed in connection with any Collateral Document
to which any Collateral Grantor is or is to be a party, and cause each of its
Subsidiaries to do so.
     SECTION 9.13. Covenant to Add Additional Obligors and Give Security.
(x) Upon the formation or acquisition of any new direct or indirect Significant
Subsidiaries by any Credit Party, then in each case at the Borrower’s expense:

48



--------------------------------------------------------------------------------



 



     (a) in connection with the formation or acquisition of a Significant
Subsidiary that is not an entity that is a controlled foreign corporation of
Jones Apparel Group under Section 957 of the Internal Revenue Code (a “CFC”),
within 10 days after such formation or acquisition, cause each such Subsidiary
to duly execute and deliver to the Administrative Agent an assumption agreement,
in form and substance satisfactory to the Administrative Agent, pursuant to
which such Significant Subsidiary will become an Additional Obligor party to
this Agreement,
     (b) within 15 days after such formation or acquisition of any new
Significant Subsidiary that is not a CFC, cause such Subsidiary to duly execute
and deliver to the Administrative Agent security agreement supplements and other
security agreements as specified by, and in form and substance satisfactory to,
the Administrative Agent, securing payment of all of the Secured Obligations of
such Subsidiary,
     (c) within 30 days after such formation or acquisition, take, and cause
each newly acquired or newly formed Significant Subsidiary (other than any
Subsidiary that is a CFC) to take, whatever action (including, without
limitation, the filing of Uniform Commercial Code financing statements) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the security agreement supplements and security agreements delivered
pursuant to this Section 9.13, enforceable against all third parties in
accordance with their terms,
     (d) within 60 days after such formation or acquisition, deliver to the
Administrative Agent a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Credit Parties
acceptable to the Administrative Agent as to (1) the matters contained in
clauses (a), (b) and (c) above, (2) such assumption agreements, security
agreement supplements and security agreements being legal, valid and binding
obligations of each Credit Party party thereto enforceable in accordance with
their terms, as to the matters contained in clause (c) above, (3) such filings
and other actions being sufficient to create valid perfected Liens on such
properties, and (4) such other matters as the Administrative Agent may
reasonably request.
          (y) With respect to any Grantor (as defined in the Collateral
Documents) and any Significant Subsidiary of the Credit Parties on the Amendment
Date, at the Borrower’s expense:
     (e) within 15 days after the Amendment Date, cause each such Grantor or
Significant Subsidiary to duly execute and deliver to the Administrative Agent
an assumption agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Grantor or Significant Subsidiary
will become an Additional Obligor party to this Agreement,
     (f) within 15 days after the Amendment Date, cause such Grantor or
Significant Subsidiary, to the extent that it has not already done so, to duly
execute and deliver to the Administrative Agent security agreement supplements
and other security agreements as specified by, and in form and substance
satisfactory to, the Administrative Agent, securing payment of all of the
Secured Obligations of such Subsidiary,
     (g) within 30 days after the Amendment Date, take, and cause each such
Grantor

49



--------------------------------------------------------------------------------



 



or Significant Subsidiary, to the extent that it has not already done so, to
take, whatever action (including, without limitation, the filing of Uniform
Commercial Code financing statements) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the security
agreement supplements and security agreements delivered pursuant to this
Section 9.13, enforceable against all third parties in accordance with their
terms,
     (h) within 30 days after the Amendment Date, deliver to the Administrative
Agent a signed copy of a favorable opinion, addressed to the Administrative
Agent and the Lenders, of counsel for the Credit Parties acceptable to the
Administrative Agent as to (1) the matters contained in clauses (e), (f) and
(g) above, (2) such assumption agreements, security agreement supplements and
security agreements being legal, valid and binding obligations of each Credit
Party party thereto enforceable in accordance with their terms, as to the
matters contained in clause (g) above, (3) such filings and other actions being
sufficient to create valid perfected Liens on such properties, and (4) such
other matters as the Administrative Agent may reasonably request.
ARTICLE X FINANCIAL COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties and their
Subsidiaries on a Consolidated basis will not:
SECTION 10.1. Interest Coverage Ratio. As of the last day of each fiscal quarter
listed below, permit the Interest Coverage Ratio for the period of four
(4) consecutive fiscal quarters ending on such date, to be less than the ratio
set forth opposite such date:

        Fiscal Quarter Ended   Ratio         
December 31, 2008
  1.70 to 1.00  
April 4, 2009
  1.70 to 1.00  
July 4, 2009
  1.70 to 1.00  
October 3, 2009
  1.70 to 1.00  
December 31, 2009
  1.85 to 1.00  
April 3, 2010
  1.85 to 1.00  

SECTION 10.2. Covenant Debt to EBITDA Ratio. As of the last day of each fiscal
quarter listed below, permit the Covenant Debt to EBITDA Ratio to be more than
the ratio set forth opposite such date:

        Fiscal Quarter Ended   Ratio         
December 31, 2008
  4.50 to 1.00  
April 4, 2009
  4.50 to 1.00  
July 4, 2009
  4.50 to 1.00  
October 3, 2009
  4.35 to 1.00  
December 31, 2009
  3.25 to 1.00  
April 3, 2010
  3.25 to 1.00  

50



--------------------------------------------------------------------------------



 



SECTION 10.3. Asset Coverage Ratio. As of the end of each fiscal quarter, permit
the Asset Coverage Ratio to be less than 1.75.
ARTICLE XI NEGATIVE COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment has expired or been terminated, unless consent has been obtained in
the manner set forth in Section 14.11 hereof, the Credit Parties will not and
will not permit any of their Subsidiaries to:
SECTION 11.1. Limitations on Debt and Guaranty Obligations. Create, incur,
assume or suffer to exist any Debt, including Guaranty Obligations, except:
     (a) the Obligations of the Credit Parties;
     (b) [Reserved];
     (c) Debt existing on the Amendment Date, as set forth on Schedule 7.1(p);
     (d) Debt of the Credit Parties and their Subsidiaries, not otherwise
permitted under this Section 11.1, incurred in connection with (i) Capitalized
Leases, (ii) purchase money Debt and (iii) Debt of a Subsidiary incurred and
outstanding on or prior to the date on which such Subsidiary was acquired by any
Credit Party or otherwise became a Subsidiary of such Credit Party, or Debt
assumed by a Credit Party or a Subsidiary thereof in connection with an asset
acquisition which Debt was outstanding prior to the date of such asset
acquisition (in each case, other than Debt incurred as consideration in, or to
provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Subsidiary became a Subsidiary of such Credit Party or was otherwise acquired by
such Credit Party or pursuant to which such assets were acquired);
     (e) additional Debt of the Credit Parties, not otherwise permitted under
this Section 11.1, in an aggregate outstanding amount not to exceed $50,000,000
(or the equivalent Dollar Amount for borrowings denominated in currencies other
than Dollars) on any date of determination so long as no Default or Event of
Default exists on the date any such additional Debt is created or arises as a
result of any borrowing thereunder;
     (f) additional Debt of Subsidiaries of the Credit Parties (that are not
themselves Credit Parties) not otherwise permitted under this Section 11.1, in
an aggregate outstanding amount not to exceed $15,000,000 (or the equivalent
Dollar Amount for borrowings denominated in currencies other than Dollars) on
any date of determination;
     (g) Debt of the Credit Parties to any Subsidiary or any other Credit Party
and of any Subsidiary to the Credit Parties or any other Subsidiary;
     (h) Debt of the Credit Parties and their Subsidiaries arising under Open
Account Agreements in an aggregate amount not to exceed $200,000,000 (or the
equivalent Dollar Amount for borrowings denominated in currencies other than
Dollars) on any date of determination; and
     (i) Debt incurred in respect of the extension, renewal, refinancing
(including

51



--------------------------------------------------------------------------------



 



defeasance), replacement or refunding (collectively, the “refinancing”) of Debt
incurred pursuant to clause (a), (b), (c) or (e); provided, that (i) such Debt
is an aggregate principal amount (or if incurred with original issue discount,
an aggregate issue price) not in excess of the sum of (x) the aggregate
principal amount (or if incurred with original issue discount, the aggregate
accreted value) then outstanding of the Debt being refinanced and (y) an amount
necessary to pay any fees and expenses, including premiums and defeasance costs,
related to such refinancing, (ii) the average life of such Debt is equal to or
greater than the average life of the Debt being refinanced, (iii) the stated
maturity of such Debt is no earlier than the stated maturity of the Debt being
refinanced; and (iv) the new Debt shall not be senior in right of payment to the
Debt that is being refinanced; provided, that none of the Debt permitted to be
incurred by this Section shall expressly restrict, limit or otherwise encumber
(unless such restriction, limitation or other encumbrance is a Permitted
Encumbrance (as defined below)), the ability of any Subsidiary of the Credit
Parties to make any payment to the Credit Parties or any of their Subsidiaries
(in the form of dividends, intercompany advances or otherwise) for the purpose
of enabling the Credit Parties to pay the Obligations. For purposes of this
Section 11.1, with regard to any Debt, a “Permitted Encumbrance” shall mean any
restriction, limitation or other encumbrance that applies solely if a default or
event of default (other than a default resulting solely from the breach of a
representation or warranty) occurs and is continuing under such Debt; provided
further that, with respect to any default or event of default (other than a
payment default, including as a result of acceleration, or a bankruptcy event
with respect to the obligor of such Debt), such encumbrance or restriction may
not prohibit dividends to the Credit Parties or any Subsidiary thereof to pay
the Obligations for more than one hundred eighty (180) days in any consecutive
three hundred sixty (360) day period.
SECTION 11.2. [Reserved].
SECTION 11.3. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which do not, in

52



--------------------------------------------------------------------------------



 



any case, materially detract from the value of such property or materially
impair the use thereof in the ordinary conduct of business;
     (e) Liens created under the Loan Documents and other Liens for the benefit
of the Administrative Agent and the Secured Parties;
     (f) Liens incurred in the ordinary course of business not to exceed
$10,000,000 in the aggregate outstanding in addition to Liens existing on the
Amendment Date;
     (g) Liens existing on any property or asset prior to the acquisition
thereof by the Credit Parties or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary or is merged with or into the
Credit Parties or any Subsidiary after the Amendment Date prior to the time such
Person becomes a Subsidiary or is so merged;
     (h) Liens in existence on the Amendment Date and described on
Schedule 11.3;
     (i) Liens securing Debt incurred in connection with Capitalized Leases and
purchase money Debt permitted under Section 11.1(e); provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of the
related asset, (ii) such Liens do not at any time encumber any property other
than the property financed by such Debt, (iii) the amount of Debt secured
thereby is not increased and (iv) the principal amount of Debt secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price of such property at the time it was acquired;
     (j) Liens incurred to secure appeal bonds and judgment and attachment Liens
in respect of judgments or orders that do not constitute an Event of Default
under Section 12.1(m);
     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depository institution;
     (l) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (m) Liens arising in the ordinary course of business that do not secure
monetary obligations;
     (n) Liens arising by the terms of letters of credit entered into in the
ordinary course of business to secure reimbursement obligations thereunder;
     (o) Liens securing Debt or other obligations between the Credit Parties and
a Subsidiary or between Subsidiaries or Credit Parties;
     (p) Liens granted to any bank or other institution securing the payments to
be made to such bank or other institution by the Credit Parties or a Subsidiary
of the Credit Parties pursuant to any Hedging Agreement; provided that, such
agreements are entered into in, or are incidental to, the ordinary course of
business; and
     (q) The refinancing of any Lien referred to in clause (g), (h), (i) or
(p) provided,

53



--------------------------------------------------------------------------------



 



that the principal amount of Debt (or, if incurred with original issue discount,
an aggregate issue price) secured thereby and not otherwise authorized by clause
(g), (h), (i) or (p) shall not exceed the principal amount of Debt (or if
incurred without original issue discount, the aggregate accreted value) plus any
fees and expenses, including premiums and defeasance costs, payable in
connection with any such extension, renewal, replacement or refunding, so
secured at the time of such extension, renewal, replacement or refunding;
provided, that, in no event shall any Liens permitted in accordance with clause
(f), (j) or (m) be granted after the Amendment Date with respect to any
intellectual property of the Credit Parties or any of their Subsidiaries.
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock (other than capital stock of the Credit Parties), interests in any
partnership, limited liability company or joint venture (including without
limitation the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person, or enter into, directly or indirectly, any commitment
or option in respect of the foregoing (collectively, “Investments”) except:
     (a) Investments in Subsidiaries existing on the Amendment Date and the
other existing loans, advances and Investments described on Schedule 11.4;
     (b) Investments made in accordance with the Permitted Investment Policy as
in effect on the Amendment Date;
     (c) Investments by the Credit Parties or any Subsidiary, including
Investments in the form of acquisitions, including acquisitions of all or
substantially all of the business or a line of business (whether by the
acquisition of capital stock, assets or any combination thereof) of any other
Person, so long as (i) a Responsible Officer certifies to the Administrative
Agent and the Required Lenders that no Default or Event of Default has occurred
and is continuing or would result from the closing of such acquisition or the
consummation of such Investment, such certification to include, for any
acquisition involving a purchase price in excess of $50,000,000, either
individually or in a series of related transactions, a financial condition
certificate to which is attached a pro forma balance sheet of Jones Apparel
Group and its Subsidiaries setting forth on a pro forma basis the financial
condition of Jones Apparel Group and its Subsidiaries on a Consolidated basis as
of the most recently ended Fiscal Year, reflecting on a pro forma basis the
effect of the transactions contemplated by such acquisition, including all fees
and expenses in connection therewith, and evidencing compliance on a pro forma
basis with the covenants contained in Article X hereof, and (ii) the price for
such Investment, together with all other Investments made in accordance with
this clause (c) after the Amendment Date, does not exceed $10,000,000 in the
aggregate;
     (d) Investments set forth on Schedule 11.4 (other than Investments in
Subsidiaries) in an amount not to exceed $10,000,000;
     (e) loans and advances to third party contractors in the ordinary course of
business and consistent with past practice not to exceed in an aggregate
outstanding

54



--------------------------------------------------------------------------------



 



amount $6,000,000 (excluding such loans and advances consisting of prepayments
or advances for inventory or services); and loans and advances to employees of
the Credit Parties and their Subsidiaries in an aggregate outstanding amount not
to exceed $4,000,000; and
     (f) intercompany loans and advances among the Credit Parties and their
Subsidiaries so long as permitted under the terms of Sections 11.1 and 11.3.
SECTION 11.5. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom:
     (a) any Credit Party may merge or consolidate with or into any Person;
provided that (i) such Credit Party shall be the survivor of such merger or
consolidation or (ii) the survivor assumes and succeeds to the Obligations of
such Credit Party pursuant to an assumption agreement in form reasonably
satisfactory to the Administrative Agent and the Required Lenders;
     (b) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any other Wholly-Owned Subsidiary of the Credit
Parties;
     (c) any Wholly-Owned Subsidiary may merge or consolidate with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with an
acquisition permitted by Section 11.4(b), (c) or (d);
     (d) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any Credit Party; provided that, such Credit Party is
the survivor of such merger or consolidation; and
     (e) any Credit Party may merge or consolidate with or into any other Credit
Party.
SECTION 11.6. Limitations on Sale or Transfer of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or
assets, whether now owned or hereafter acquired (collectively, “sale”), except
for the following:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete assets no longer used or usable in the business of
the Credit Parties or any of their Subsidiaries;
     (c) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (d) the sale of assets between the Credit Parties and any Subsidiary or
between Subsidiaries or Credit Parties;
     (e) the sale of any other assets of the Credit Parties and their
Subsidiaries outside the ordinary course of business so long as the total fair
market value for all such sales on and after the Amendment Date on an aggregate
basis does not exceed $10,000,000; and

55



--------------------------------------------------------------------------------



 



     (f) the sale of assets purchased in accordance with the Permitted
Investment Policy as in effect on the Amendment Date.
SECTION 11.7. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure that could reasonably
be expected to have a Material Adverse Effect; provided that: (a) the Credit
Parties may pay dividends solely in shares of their own capital stock or other
ownership interest (including dividends consisting of rights to purchase such
capital stock or other ownership interest), (b) any Subsidiary may pay dividends
or make distributions to the Credit Parties or any Wholly-Owned Subsidiary of
the Credit Parties, (c) any Credit Party may pay dividends or make distributions
to any other Credit Party and (d) as long as no Default or Event of Default has
occurred and is continuing or would be created thereby (i) until April 1, 2009,
the Credit Parties may declare and pay dividends on shares of their capital
stock or other ownership interests consistent with past practice established
prior to the Amendment Date, (ii) the Credit Parties or any Subsidiary may
redeem shares of their capital stock or other ownership interest pursuant to a
plan approved by the Board of Directors of the Credit Parties or such
Subsidiary, as applicable (A) to the extent required by contracts entered into
prior to the Amendment Date and (B)additional share repurchases in an amount not
to exceed $5,000,000 after the Amendment Date, and (iii) from and after April 1,
2009, so long as the Borrowing Availability Limit is not less than $200,000,000
at the time such dividend is paid, the Credit Parties may pay dividends in an
amount not to exceed in any calendar year an amount equal to $30,000,000 (but
only $22,500,000 for period commencing April 1, 2009 and ending December 31,
2009) plus 10% of cumulative Net Income for the immediately preceding calendar
year.
SECTION 11.8. Transactions with Affiliates. Directly or indirectly enter into,
or be a party to, any transaction with any of its Affiliates, except (i) on
terms that are no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not its Affiliate, (ii) without limiting
any other provision of this Agreement, in connection with any acquisition
otherwise permitted pursuant to the terms of this Agreement or (iii) for
transactions between Credit Parties or between Credit Parties and Subsidiaries
of Credit Parties.
SECTION 11.9. Changes in Fiscal Year End. Change its Fiscal Year.
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt. Upon the occurrence and continuation of a Default or an Event
of Default, amend or modify (or permit the modification or amendment of) in any
manner materially adverse to the Lenders any of the terms or provisions of any
Debt in excess of $25,000,000, including without limitation the Additional Debt
Securities, if any, or any Subordinated Debt, or cancel or forgive, make any
voluntary or optional payment or prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) any Subordinated Debt.
SECTION 11.11. Limitations on Capital Expenditures. Make, or permit any of its
Subsidiaries to make, any Capital Expenditures that would cause the aggregate of
all such Capital Expenditures made by the Credit Parties and their Subsidiaries
in any calendar year to exceed $75,000,000.
ARTICLE XII DEFAULT AND REMEDIES

56



--------------------------------------------------------------------------------



 



SECTION 12.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation (other than any Obligation under any Hedging Agreement), and such
default shall continue unremedied for three (3) Business Days.
     (c) Misrepresentation. Any representation or warranty made or deemed to be
made by the Credit Parties or any of their Subsidiaries, if applicable, under
this Agreement, any Loan Document or any amendment hereto or thereto, shall at
any time prove to have been incorrect or misleading in any material respect when
made or deemed made.
     (d) Default in Performance of Certain Covenants. Any of the Credit Parties
shall default in the performance or observance of any covenant or agreement
contained in Article X or XI of this Agreement.
     (e) Default in Performance of Other Covenants and Conditions. Any of the
Credit Parties or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 12.1) or any other Loan Document and such default shall continue
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent.
     (f) Hedging Agreement. Any termination payments in an amount greater than
$50,000,000 shall be due by any Credit Party under any Hedging Agreement and
such amount is not paid within thirty (30) Business Days of the due date
thereof.
     (g) Debt Cross-Default. Any of the Credit Parties or any of their
Subsidiaries shall (i) default in the payment of principal or interest on any
Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $50,000,000, beyond the period
of grace if any, provided in the instrument or agreement under which such Debt
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Debt (other than the Loans or any
Reimbursement Obligation), the aggregate outstanding amount of which Debt is in
excess of $50,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Debt to become due prior to its stated maturity (any applicable grace
period having expired).
     (h) Change in Control. Any person or group of persons (within the meaning
of

57



--------------------------------------------------------------------------------



 



Section 13(d) of the Securities Exchange Act of 1934, as amended), other than a
Credit Party or any Subsidiary thereof, shall obtain ownership or control in one
or more series of transactions of more than thirty-three and one-third percent
(33.33%) of the common stock or thirty-three and one-third percent (33.33%) of
the voting power of any Credit Party entitled to vote in the election of members
of the Board of Directors of such Credit Party or there shall have occurred
under any indenture or other instrument evidencing any debt in excess of
$50,000,000 any “change in control” (as defined in such indenture or other
evidence of debt) obligating the Borrower to repurchase, redeem or repay all or
any part of the debt or capital stock provided for therein (any such event, a
“Change in Control”). Further, except as set forth in Section 11.5, Jones
Apparel Group shall at all times own 100% of the capital stock of Jones Apparel
Group Holdings and Jones Apparel Group Holdings shall at all times own 100% of
the capital stock of the Borrower.
     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (k) Collateral Documents. Any Collateral Document or financing statement
after delivery thereof shall for any reason (other than as permitted under any
Collateral Document) cease to create a valid and perfected lien on and security
interest in any material amount of the Collateral purported to be covered
thereby.
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment to an
Employee Benefit Plan when due (after giving effect to any applicable grace
period) of contributions in excess of $2,000,000, (ii) an accumulated funding
deficiency in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan or (iii) a Termination Event that could reasonably
be expected to result in liability in excess of $5,000,000 to the Borrower or
any ERISA Affiliate.

58



--------------------------------------------------------------------------------



 



     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $50,000,000 in any Fiscal Year
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.
SECTION 12.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Credit Parties:
     (a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (other than any Hedging
Agreement) (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) and all other Obligations (other than
Obligations owing under any Hedging Agreement), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or (j) with
respect to the Credit Parties, the Credit Facility shall be automatically
terminated and all Obligations (other than obligations owing under any Hedging
Agreement) shall automatically become due and payable.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrower at such
time to deposit or cause to be deposited in a cash collateral account opened by
the Administrative Agent an amount equal to the Dollar Amount of the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
promptly returned to the Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or

59



--------------------------------------------------------------------------------



 



otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Credit Parties, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.
ARTICLE XIII THE ADMINISTRATIVE AGENT
SECTION 13.1. Appointment. Each of the Lenders hereby irrevocably designates and
appoints Wachovia as Administrative Agent of such Lender under this Agreement
and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto, including acting as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties and their Subsidiaries to secure any of the Secured
Obligations. Notwithstanding any provision to the contrary elsewhere in this
Agreement or such other Loan Documents, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article XIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.
SECTION 13.2. Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
SECTION 13.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents or for any failure of the Borrower or any of its
Subsidiaries to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this

60



--------------------------------------------------------------------------------



 



Agreement, or to inspect the properties, books or records of the Borrower or any
of its Subsidiaries.
SECTION 13.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the holder of
any Revolving Credit Loan as the owner thereof for all purposes unless such
Revolving Credit Loan shall have been transferred in accordance with
Section 14.10 hereof. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement and the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby or by the relevant other
Loan Document, all the Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action except for its own gross negligence or willful misconduct. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, when expressly required
hereby, all the Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.
SECTION 13.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders or the Required Lenders.
SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Loans and
issue or participate in Letters of Credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and

61



--------------------------------------------------------------------------------



 



based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or by the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Subsidiaries which may come into the possession of the Administrative
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.
SECTION 13.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Revolving Credit Commitment Percentage from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they result from the
Administrative Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 13.7 shall survive the payment of the Loans, any
Reimbursement Obligation and all other amounts payable hereunder and the
termination of this Agreement.
SECTION 13.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder. With respect to any Loans made or renewed by it and with respect to
any Letter of Credit issued by it or participated in by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Credit Parties. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Credit Parties (so
long as no Default or Event of Default has occurred and is continuing), to
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Default or Event of Default has occurred and is continuing) by the
Credit Parties or have accepted such appointment within thirty (30) days after
the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Credit Parties (so long as no
Default or Event of Default has occurred and is

62



--------------------------------------------------------------------------------



 



continuing), which successor shall have minimum capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (except that the retiring Administrative Agent shall continue to hold
any Collateral until such time as a successor Administrative Agent is
appointed). After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 13.9 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.
SECTION 13.10. Syndication and Documentation Agents. Each Syndication Agent in
its capacity as Syndication Agent and each documentation agent in its capacity
as documentation agent shall have no duties or responsibilities and no
liabilities under this Agreement or any other Loan Document but shall be
entitled, in such capacity, to the same protections afforded to the
Administrative Agent under this Article XIII.
ARTICLE XIV MISCELLANEOUS
SECTION 14.1. Notices. (a) Method of Communication. Except as otherwise provided
in this Agreement, all notices and communications hereunder shall be in writing,
or by telephone subsequently confirmed in writing. Any notice shall be effective
if delivered by hand delivery or sent via telecopy, recognized overnight courier
service or certified mail, return receipt requested, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by telecopy, (ii) on the next Business Day if sent by recognized overnight
courier service and (iii) on the third (3rd) Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.
          (b) Addresses for Notices. Notices to any party shall be sent to it at
the following addresses, or any other address as to which all the other parties
are notified in writing.
If to the Credit Parties:
Jones Apparel Group, Inc.
1411 Broadway
New York, New York 10018
Attention: Chief Financial Officer
Telephone No.: (212)703-9152
Telecopy No.: (212) 703-9154
If to Wachovia:
Wachovia Bank, National Association
Administrative Agent:
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attention: Syndication Agency Services
Telephone No: 704-715-1353
Telecopy No: 704-383-0288

63



--------------------------------------------------------------------------------



 



With copies to:
Wachovia Bank, National Association
Administrative Agent:
1339 Chestnut Street, PA4830
Philadelphia, PA 19107
Attention: Susan T. Gallagher
Telephone No: 267-321-6712
Telecopy No: 267-321-6700
If to any Lender:
          To the Address set forth on Schedule 1.1(a) hereto
          (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.
SECTION 14.2. Expenses; Indemnity. The Borrower will (a) pay all reasonable
out-of-pocket expenses of the Administrative Agent in connection with (i) the
preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable out-of-pocket syndication and due diligence expenses
and reasonable fees and disbursements of counsel for the Administrative Agent
and (ii) the preparation, execution and delivery of any waiver, amendment or
consent by the Administrative Agent or the Lenders relating to this Agreement or
any other Loan Document, including without limitation reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent actually incurred in
connection with the administration of the Credit Facility, (c) pay all
reasonable out-of-pocket expenses of the Administrative Agent and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Administrative Agent and the Lenders under the Credit Facility, including
to the extent reasonable under the circumstances consulting with accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (d) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, Administrative Agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim, investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with this Agreement, any other Loan Document or the
Loans, including without limitation reasonable attorney’s and consultant’s fees,
except to the extent that any of the foregoing result from the gross negligence
or willful misconduct of any indemnified party.
SECTION 14.3. Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof, the
Lenders and any assignee or participant of a Lender in accordance with
Section 14.10 are hereby authorized by the Credit Parties at any time

64



--------------------------------------------------------------------------------



 



or from time to time, without notice to the Credit Parties or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, time or
demand, including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Lenders, or any such assignee or participant to or for the
credit or the account of the Borrower against and on account of the Obligations
irrespective of whether or not (a) the Lenders shall have made any demand under
this Agreement or any of the other Loan Documents or (b) the Administrative
Agent shall have declared any or all of the Obligations to be due and payable as
permitted by Section 12.2 and although such Obligations shall be contingent or
unmatured.
SECTION 14.4. Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York.
SECTION 14.5. Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts located in New York County, New York, in any action, claim or other
proceeding arising out of any dispute in connection with this Agreement and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Each of the parties hereto hereby
irrevocably consents to the service of a summons and complaint and other process
in any action, claim or proceeding brought by any other party hereto in
connection with this Agreement or the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 14.1. Nothing in this Section 14.5 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by
Applicable Law or affect the right of any of the parties hereto to bring any
action or proceeding against any other party hereto or its properties in the
courts of any other jurisdictions.
SECTION 14.6. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH CREDIT PARTY HEREBY ACKNOWLEDGE THEY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THE LOAN DOCUMENTS (“Dispute”) IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.
SECTION 14.7. Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
SECTION 14.8. Injunctive Relief; Punitive Damages. (a) Each of the parties to
this Agreement recognizes that, in the event such party fails to perform,
observe or discharge any of its

65



--------------------------------------------------------------------------------



 



obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the other parties hereto. Therefore, each of the parties
hereto agrees that the other parties hereto, at such other party’s option, shall
be entitled to pursue temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
     (b) The Administrative Agent, the Lenders and the Credit Parties (on behalf
of themselves and their Subsidiaries) hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
SECTION 14.9. Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Amendment Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance therewith.
SECTION 14.10. Successors and Assigns; Participations. (a) Benefit of Agreement.
This Agreement shall be binding upon and inure to the benefit of the Credit
Parties, the Administrative Agent and the Lenders, all future holders of the
Notes, and their respective successors and permitted assigns, except that the
Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender other than
pursuant to Section 11.5.
          (b) Assignment by Lenders. Each Lender may, with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld or delayed, assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of the Extensions of
Credit at the time owing to it and the Revolving Credit Notes held by it);
provided that:
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s Revolving Credit Commitment and all
other rights and obligations under this Agreement;
     (ii) if less than all of the assigning Lender’s Revolving Credit Commitment
or Revolving Credit Loans is to be assigned, the Revolving Credit Commitment or
Revolving Credit Loans so assigned shall not be less than $5,000,000;
     (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit G attached hereto (an
“Assignment and Acceptance”), together with any Revolving Credit Note or
Revolving Credit Notes subject to such assignment;

66



--------------------------------------------------------------------------------



 



     (iv) such assignment shall not, without the consent of the Borrower, on
behalf of itself and the other Credit Parties, require the Borrower, or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky laws of any state;
     (v) the assigning Lender shall pay to the Administrative Agent an
assignment fee of $3,000 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and
     (vi) no consents will be required for assignments where the Eligible
Assignee is an Affiliate of the assigning Lender.
          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least ten (10) Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned in such Assignment and Acceptance, have the rights and
obligations of a Lender hereby and (B) the Lender thereunder shall, to the
extent of the interest assigned in such assignment, be released from its
obligations under this Agreement.
          (c) Rights and Duties upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.
          (d) Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and record the names and addresses of
the Lenders and the amount of the Extensions of Credit with respect to each
Lender from time to time in the Register.
          No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Issuance of New Revolving Credit Notes. Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee together with any Revolving Credit Note or Revolving Credit Notes if
any have been issued pursuant to this Agreement, subject to such assignment and
the written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit G:
     (i) accept such Assignment and Acceptance;
     (ii) record the information contained therein in the Register;
     (iii) give prompt notice thereof to the Lenders and the Borrower, on behalf
of itself and the other Credit Parties; and

67



--------------------------------------------------------------------------------



 



     (iv) promptly deliver a copy of such Assignment and Acceptance to the
Borrower.
          Within ten (10) Business Days after receipt of notice, if requested by
the Eligible Assignee the Borrower shall execute and deliver to the
Administrative Agent, in exchange for the surrendered Revolving Credit Note or
Revolving Credit Notes, a new Revolving Credit Note or Revolving Credit Notes to
the order of such Eligible Assignee in amounts equal to the Revolving Credit
Commitment assumed by it pursuant to such Assignment and Acceptance and a new
Revolving Credit Note or Revolving Credit Notes to the order of the assigning
Lender in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Revolving Credit Note or Revolving Credit Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Credit Note or Revolving Credit Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the assigned Revolving Credit Notes delivered to the
assigning Lender. Each surrendered Revolving Credit Note or Revolving Credit
Notes shall be canceled and returned to the Borrower.
          (f) Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of its rights and/or obligations
under this Agreement (including, without limitation, all or a portion of its
Extensions of Credit and the Notes held by it); provided that:
     (i) each such participation shall be in an amount not less than $5,000,000;
     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment) shall remain unchanged;
     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
     (iv) the Credit Parties, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement;
     (v) such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Revolving Credit Loan or Reimbursement
Obligation, extend the term or increase the amount of the Revolving Credit
Commitment, reduce the amount of any fees to which such participant is entitled,
extend any scheduled payment date for principal, interest or fees of any
Revolving Credit Loan or participation, or release all or substantially all of
the Collateral, except as expressly contemplated hereby or thereby; and
     (vi) any such disposition shall not, without the consent of the Borrower,
on behalf of itself and the other Credit Parties, require the Borrower or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky law of any state.
     (g) Disclosure of Information; Confidentiality. Each of the Administrative

68



--------------------------------------------------------------------------------



 



Agent, the Issuing Lenders and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and
representatives (collectively, “Representatives”) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the prior written consent of the Credit Parties, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
the Issuing Lenders or any Lender on a nonconfidential basis from a source other
than the Credit Parties or (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
(customarily found in such publications) upon the Credit Parties’ prior review
and approval, which shall not be unreasonably withheld or delayed. For the
purposes of this Section, “Information” means all information received from the
Credit Parties or any of their Subsidiaries relating to the Credit Parties or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties; provided that, in the case of
information received from the Credit Parties after the Closing Date (other than
certificates or other information specifically required by the terms of this
Agreement), such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle organized for the specific purpose of making or
acquiring participations or investing in loans of the type made pursuant to this
Agreement (a “SPC”), correctly identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Extension of Credit that such
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Extension of Credit and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Extension of
Credit, the Granting Lender shall be obligated to make such Extension of Credit
pursuant to the terms hereof. The making of an Extension of Credit by an SPC
hereunder shall utilize the Revolving Credit Commitment of the Granting Lender
to the same extent, and as if, such Extension of Credit were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any

69



--------------------------------------------------------------------------------



 



SPC may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interest in any Extension of Credit to
the Granting Lender or to any financial institution (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of
Extensions of Credit and (ii) disclose on a confidential basis any non-public
information relating to Extensions of Credit to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This clause may not be amended without the written
consent of each SPC.
          (i) Certain Pledges or Assignments. Nothing herein shall prohibit any
Lender from pledging or assigning any Note to any Federal Reserve Bank in
accordance with Applicable Law.
SECTION 14.11. Amendments, Waivers and Consents. Except as set forth below, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Credit Parties; provided, in each case,
that:
     (a) no amendment, waiver or consent shall (i) release any of the Credit
Parties, (ii) increase the amount or extend the time of the obligation of the
Lenders to make Revolving Credit Loans or issue or participate in Letters of
Credit, (iii) extend the originally scheduled time or times of payment of the
principal of any Revolving Credit Loan or Reimbursement Obligation or the time
or times of payment of interest or fees on any Revolving Credit Loan or
Reimbursement Obligation, (iv) reduce the rate of interest or fees payable on
any Revolving Credit Loan or Reimbursement Obligation, (v) reduce the principal
amount of any Revolving Credit Loan or Reimbursement Obligation, (vi) permit any
subordination of the principal or interest on any Revolving Credit Loan or
Reimbursement Obligation, (vii) permit any assignment (other than as
specifically permitted or contemplated in this Agreement) of any of the Credit
Parties’ rights and obligations hereunder, (viii) release or subordination of
the Lien position of all or substantially all of the Collateral in any
transaction or series of related transactions or (ix) amend the provisions of
this Section 14.11 or the definition of Required Lenders, without the prior
written consent of each Lender affected thereby; and
     (b) no amendment, waiver or consent to the provisions of (i) Article XIII
shall be made without the written consent of the Administrative Agent and
(ii) Article III without the written consent of each Issuing Lender affected
thereby.
SECTION 14.12. Performance of Duties. The Credit Parties’ obligations under this
Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.
SECTION 14.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.

70



--------------------------------------------------------------------------------



 



SECTION 14.14. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 14.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.
SECTION 14.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 14.17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
SECTION 14.18. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than obligations owing by any Credit Party to any Lender or Affiliate of a
Lender or the Administrative Agent under any Hedging Agreement) shall have been
indefeasibly and irrevocably paid and satisfied in full. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination.
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants. (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
          (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.
SECTION 14.20. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
SECTION 14.21. Ratings of Loans. Each Lender hereby agrees that nothing in this
agreement shall require or imply that the Loans shall be required to be rated by
any nationally recognized securities rating organization.
SECTION 14.22. Release of Collateral. Upon the sale, lease, transfer or other
disposition of any

71



--------------------------------------------------------------------------------



 



item of Collateral of any Collateral Grantor (including, without limitation, as
a result of the sale, in accordance with the terms of the Loan Documents, of the
Subsidiary that owns such Collateral) in accordance with the terms of the Loan
Documents, the Administrative Agent will, at the Borrower’s expense, execute and
deliver to such Collateral Grantor such documents in form and substance
reasonably satisfactory to the Administrative Agent as may be reasonably
requested to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents in accordance with
the terms of the Loan Documents.
[Signature pages to follow]

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their authorized officers, all as of the day and year
first written above.
[THE REQUISITE SIGNATURES ARE APPENDED TO AMENDMENT NO. 3 REFERRED TO IN THE
PRELIMINARY STATEMENTS]

73



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
(Lenders and Revolving Credit Commitments)

                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
JPMorgan Chase Bank, N.A.

    9.3 %   $ 56,000,000  
1411 Broadway, 5th Floor
New York, NY 10018
Attn: Caridad Tio
T: 212-391-2711
F: 212-391-7283
               
 
               
Citibank, N.A.

    7.3 %   $ 44,000,000  
2 Penns Way, Suite 200
New Castle, DE 19720
Attn: Laura D. Quashne
T: 302-894-6058
F: 302-894-6120
               
 
               
Bank of America, N.A.

    8.7 %   $ 52,000,000  
101 N. Tyron Street, NC1-001-15-03
Charlotte, NC 28255
Attn: Jason Petrea
T: 704-386-3781
F: 704-409-0056
               
 
               
Barclays Bank PLC

    6.0 %   $ 36,000,000  
Barclays Capital
Bank Debt Management
745 7th Avenue
21st Floor
New York, NY 10019
Attn: Alicia Borys
T: 212.526.4291
F: 212.526.5115
               
 
               
SunTrust Bank

    8.7 %   $ 52,000,000  
303 Peachtree Street, N.E.
Atlanta, GA 30308
Attn: Don Besch
T: 404 575-2649
F: 404 575-2594
               
 
               
Wachovia Bank, National Association

    8.7 %   $ 52,000,000  
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attn: Syndication Agency Services
T: 704-715-1353
F: 704-383-0288
               
 
               

 



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
The Governor and Company of the Bank of Ireland

    4.7 %   $ 28,000,000  
Hume House, 5th Floor, Ballsbridge
Dublin 4
Ireland
Attn: Olivia Carey
T: 353 1 618-7470
F: 353 1 618-7490
               
 
               
The Royal Bank of Scotland plc

    4.7 %   $ 28,000,000  
101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
T: 212 401-1420
F: 212 401-1336
               
 
               
Standard Chartered

    4.7 %   $ 28,000,000  
One Madison Avenue
New York, NY 10010
Attn: Vicky
T: 212 667-0203
F: 212 667-0287
               
 
               
Bank of Taiwan, New York Agency

    3.3 %   $ 20,000,000  
100 Wall Street, 11th Floor
New York, NY 10005
Attn: Rachel Chang
T: 212 968-8128 Ext. 30
F: 212 968-8370
               
 
               
Bank of Tokyo-Mitsubishi UFJ, New York Branch

    3.3 %   $ 20,000,000  
55 East 52nd Street
New York, NY 10055
Attn: Martin Chin
T: 212 339-6392
F: 212 754-2368
               
 
               
Land Bank of Taiwan

    2.7 %   $ 16,000,000  
811 Wilshire Blvd., 19th Floor
Los Angeles, CA 90017
Attn: Anne Chou
T: 213 532-3789 Ext. 114
F: 213 532-3766
               
 
               
Bank of China, New York Branch

    2.0 %   $ 12,000,000  
410 Madison Avenue
New York, NY 10017
Attn: Elaine Ho
T: 212 935-3101 ext 281
F: 646 840-1796
               
 
               
Fifth Third Bank

    2.0 %   $ 12,000,000  
38 Fountain Square, MD 109054
Cincinnati, OH 45263
Attn: Melody Merrill
T: 513-579-5389
F: 513-534-5947
               
 
               

2



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
Mizuho Corporate Bank, Ltd.

    2.0 %   $ 12,000,000  
1800 Plaza Ten
Jersey City, NJ 07311
Attn: Nicole Ferraro
T: 201 626-9341
F: 201 626-9913
               
 
               
Sumitomo Mitsui Banking Corporation

    2.0 %   $ 12,000,000  
277 Park Avenue
New York, NY 10172
Attn: Tracy Watson
T: 212 224-4393
F: 212 224-5197
               
 
               
The Bank of Nova Scotia

    2.0 %   $ 12,000,000  
720 King Street West
2nd Floor
Toronto, ON
Canada M5V2T3
Attn: Tamara Mohan / Nironjan Roy
T: 416-649-3982
F: 416-350-5725
               
 
               
U.S. Bank National Association

    2.0 %   $ 12,000,000  
One U.S. Bank Plaza
St. Louis, MO 63166
Attn: Frances W. Josephic, Vice President
T: 513 762-8973
F: 513 632-2068
               
 
               
Union Bank of California, N.A

    2.0 %   $ 12,000,000  
601 Potrero Grande Drive
Monterey Park, CA 91754
Attn: Alberta Rosby
T: 323 720-2622
F: 323 278-6173
               
 
               
Banca Di Roma — New York Branch

    1.3 %   $ 8,000,000  
34 E. 51st Street
New York, NY 10022
Attn: Jonathan Bloom
T: 212-407-1761
F: 212-407-1778
               
 
               

3



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
Bank Leumi USA

    1.3 %   $ 8,000,000  
562 Fifth Avenue, 10th Floor
New York, NY 10036
Attn: Virginia DeLeon
T: 212 626-1308
F: 212 626-1309
               
 
               
Chang Hwa Commercial Bank, Ltd,

    1.3 %   $ 8,000,000  
New York Branch
685 Third Avenue, 29th Floor
New York, NY 10017
Attn: Sarah Lim
T: 212 651-9770 ext. 31
F: 212 651-9785
               
 
               
First Commercial Bank, New York Agency

    1.3 %   $ 8,000,000  
750 Third Avenue, 34th Floor
New York, NY 10017
Attn: Yating Hwang
T: 212-599-6868
F: 212-599-6133
               
 
               
Fortis Capital Corporation
    1.3 %   $ 8,000,000  
 
               
Hua Nan Commercial Bank, Ltd.

    1.3 %   $ 8,000,000  
330 Madison Avenue, 38th Floor
New York, NY 10017
Attn: Henry Hsieh
T: 212 286-1999
F: 212 286-1212
               
 
               
Israel Discount Bank of New York

    1.3 %   $ 8,000,000  
511 Fifth Avenue
New York, NY 10017
Attn: Laury Quiles
T: 212 551-8596
F: 212 551-8872
               
 
               
Taipei Fubon Bank New York Agency

    1.3 %   $ 8,000,000  
100 Wall Street, 14th Floor
New York, NY 10005
Attn: Esther Lee
T: 212 968-9888
F: 212 968-9800
               

4



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE     COMMITMENT  
The Bank of New York

    1.3 %   $ 8,000,000  
One Wall Street
New York, NY 10286
Attn: Laina Chan
T: 212-635-6720
F: 212-635-6397
               
 
               
E.Sun Commercial Bank, Ltd.,

    0.7 %   $ 4,000,000  
Los Angeles Branch
17700 Castleton Street, Suite 500
City of Industry, CA 91748
Attn: Shinghorng Lin
F: 626 810-2400 x. 228
F: 626 839-5531
               
 
               
National Bank of Egypt
    0.7 %   $ 4,000,000  
 
               
The Norinchukin Bank, New York Branch

    0.7 %   $ 4,000,000  
245 Park Avenue, 29th Floor
New York, NY 10167
Attn: Jing Li
T: 212 949-10167
F: 212 808-4188
               
 
               
Total:
    100 %   $ 600,000,000  

5



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Schedule 1.1(b)
Outstanding Letters of Credit





--------------------------------------------------------------------------------



 



     

(BANK OF AMERICS LOGO) [y85661y8566102.gif]   Outstanding Report — Import LC  
Report as of 24-Dec-08       Page 1 of 2

                  Customer   Total Items     Total Amount (USD Eqv)  
NORTON MCNAUGHTON OF SQUIRE INC
    31       9,925,931.82  
 
           
 
    31       9,925,931.82  

NORTON MCNAUGHTON OF SQUIRE INC
Total Items : 31
Total Outstanding Amount (USD Equivalent): 9,925,931.82

                                              CAR Ref   Customer Ref   Curr  
Outstanding Balance     USD Eqv     Issue Date   Expiry Date   Tenor  
Beneficiary   Ben Country
TD605500139276-8
  DOJI4005LEI   USD     464,389.92       464,389.92     03-Nov-08   20-Jan-09  
0   WELSON TRADING LIMITED   TAIWAN
TD605500139285-8
  DOJIJRB2210081ME   USD     15,243.84       15,243.84     03-Nov-08   28-Nov-08
  0   JRB HOWARD INTERNATIONAL CO.,LTD   TAIWAN
TD605500139288-8
  DOJIMEDH1023   USD     48,247.10       48,247.10     05-Nov-08   15-Dec-08   0
  DAE HA INC   KOREA REPUBLIC
TD605500139289-8
  DOJIME0208SPKDEC   USD     498,262.11       498,262.11     05-Nov-08  
14-Jan-09   0   SERKEY BEBE KONFEKSIYON MOBILYA   TURKEY
TD605500139261-8
  DOJIMEGDECME   USD     305,443.62       305,443.62     06-Nov-08   03-Jan-09  
0   MEGA TEXTILE S.A.E.   EGYPT
TD605500139290-8
  DOJIME0209PKRNOV   USD     146,762.70       146,762.70     06-Nov-08  
15-Dec-08   0   OSOO PEKKAR(PEKKAR LTD)   TURKEY
TD605500139293-8
  DOJIKINS1110ME   USD     4,375.62       4,375.62     12-Nov-08   30-Nov-08   0
  KINGS APPAREL INDUSTRIES (PVT) LTD   PAKISTAN
TD605500139294-8
  DOJIMEGJANME   USD     373,535.19       373,535.19     12-Nov-08   13-Feb-09  
0   MEGA TEXTILE S.A.E.   EGYPT
TD605500139297-6
  DOJISTX0028ME   USD     311,240.62       311,240.62     12-Nov-08   14-Jan-09
  0   PT SRI REJEKI ISMAN   INDONESIA
TD605500139300-8
  DOJI01014035EN   USD     227,087.93       227,087.93     17-Nov-08   02-Feb-09
  0   TAIWAN JULONG CO LTD   TAIWAN
TD605500139301-8
  DOJI01024033LEI   USD     431,437.39       431,437.39     17-Nov-08  
25-Jan-09   0   TAIWAN JULONG CO LTD   TAIWAN
TD605500139302-8
  DOJI01024025LEI   USD     193.80       193.80     17-Nov-08   14-Jan-09   0  
MORE UNION CO., LTD   HONG KONG
TD605500139299-8
  DOJI01004036EN   USD     91,377.60       91,377.60     21-Nov-08   09-Feb-09  
0   E.Z. CO., LTD.   TAIWAN
TD605500139305-8
  DOJI0218RAJYR200   USD     549,164.10       549,164.10     25-Nov-08  
14-Jan-09   0   M S RAJBY INDUSTRIES   PAKISTAN
TD605500139306-8
  DOJI0219KNGS1129   USD     5,573.88       5,573.88     03-Dec-08   14-Dec-08  
0   KINGS APPAREL INDUSTRIES (PVT)   PAKISTAN
TD605500139307-8
  DOJI0220KNGS0211   USD     5,849.82       5,849.82     03-Dec-08   14-Dec-08  
0   KINGS APPAREL INDUSTRIES (PVT)   PAKISTAN
TD605500139309-8
  DOJIME0222ALU08   USD     9,096.96       9,096.96     10-Dec-08   03-Jan-09  
0   ALLIED EXPORT INDUSTRIES   INDIA
TD605500139304-8
  DOJI01074050EN   USD     632,249.39       632,249.39     18-Dec-08   16-Mar-09
  0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139314-8
  DOJI01064051EN   USD     264,073.07       264,073.07     18-Dec-08   31-Mar-09
  0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139315-8
  DOJI01084052LEI   USD     464,453.20       464,453.20     18-Dec-08  
09-Feb-09   0   MORE UNION CO., LTD   HONG KONG
TD605500139316-8
  DOJI01094053LEI   USD     860,565.74       860,565.74     18-Dec-08  
03-Feb-09   0   GARTEX KNITTING FTY LTD.   HONG KONG
TD605500139320-8
  DOJI01134057EN   USD     184,411.45       184,411.45     18-Dec-08   16-Mar-09
  0   ARPO GARMENT CO., LTD   TAIWAN
TD605500139321-8
  DOJI01154062EN   USD     64,390.04       64,390.04     18-Dec-08   30-Mar-09  
0   TAIWAN JULONG CO., LTD.   TAIWAN
TD605500139313-8
  DOJI01054043LEI   USD     62,492.16       62,492.16     19-Dec-08   30-Dec-08
  0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139317-8
  DOJI01104054EN   USD     713,078.50       713,078.50     19-Dec-08   16-Mar-09
  0   GARTEX KNITTING FACTORY LTD   HONG KONG
TD605500139318-8
  DOJI01114055EN   USD     153,717.86       153,717.86     19-Dec-08   26-Jan-09
  0   MORE UNION CO., LTD   HONG KONG
TD605500139319-8
  DOJI01124049EN   USD     2,582,044.23       2,582,044.23     19-Dec-08  
23-Mar-09   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139323-8
  DOJI0226MESKDCER   USD     249,851.16       249,851.16     22-Dec-08  
14-Jan-09   0   TRAKYA TEKSTIL VE GIYIM   TURKEY
TD605500139324-8
  DOJI01174034EN   USD     97,941.38       97,941.38     22-Dec-08   14-Jan-09  
0   SPECIAL INTERNATIONAL CO. LTD   TAIWAN

 



--------------------------------------------------------------------------------



 



     

(BANK OF AMERICS LOGO) [y85661y8566102.gif]   Outstanding Report — Import LC  
Report as of 24-Dec-08       Page 2 of 2

                                              CAR Ref   Customer Ref   Curr  
Outstanding Balance     USD Eqv     Issue Date   Expiry Date   Tenor  
Beneficiary   Ben Country
TD605500139325-8
  DOJIME0227JRB120   USD     8,547.60       8,547.60     24-Dec-08   14-Feb-09  
0   JRB HOWARD INTERNATIONAL CO.,LTD   TAIWAN
TD605500139326-8
  DOJIME0228JRB12A   USD     100,833.84       100,833.84     24-Dec-08  
16-Feb-09   0   JRB HOWARD INTERNATIONAL CO.,LTD   TAIWAN

 



--------------------------------------------------------------------------------



 



     

(BANK OF AMERICS LOGO) [y85661y8566102.gif]   Outstanding Report — Import LC  
Report as of 24-Dec-08       Page 1 of 2

                  Customer   Total Items     Total Amount (USD Eqv)  
JONES APPAREL GROUP USA, INC
    66       16,824,063.02  
 
           
 
    66       16,824,063.02  

JONES APPAREL GROUP USA, INC
Total Items: 66
Total Outstanding Amount (USD Equivalent): 16,824,063.02

                                              CAR Ref   Customer Ref   Curr  
Outstanding Balance     USD Eqv     Issue Date   Expiry Date   Tenor  
Beneficiary   Ben Country
TD605500139126-8
  DOJI00493863EN   USD     178,166.88       178,166.88     26-May-08   15-Dec-08
  0   E.Z. CO., LTD.   TAIWAN
TD605500139138-8
  DOJI00563861EN   USD     14,400.00       14,400.00     03-Jun-08   17-Oct-08  
0   WENDENG KOOHO CLOTHING CO., LTD   CHINA
TD605500139155-8
  DOJI00593871EN   USD     59,894.59       59,894.59     12-Jun-08   12-Jan-09  
0   GLOBAL SOURCING LIMITED   HONG KONG
TD605500139156-8
  DOJI00603872EN   USD     117,059.25       117,059.25     12-Jun-08   16-Dec-08
  0   WELSON TRADING LIMITED   TAIWAN
TD605500139157-8
  DOJI00613873EN   USD     251,232.63       251,232.63     12-Jun-08   12-Jan-09
  0   ARPO GARMENT CO., LTD   TAIWAN
TD605500139166-8
  DOJI00643870EN   USD     617,212.27       617,212.27     19-Jun-08   12-Jan-09
  0   GARTEX KNITTING FTY LTD.   HONG KONG
TD605500139167-8
  DOJI00653882EN   USD     418,831.83       418,831.83     19-Jun-08   12-Jan-09
  0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139171-8
  DOJI00663885EN   USD     21,659.57       21,659.57     26-Jun-08   12-Jan-09  
0   WORLD GRACE HONG KONG LTD   HONG KONG
TD605500139172-8
  DOJI00673880EN   USD     971,098.54       971,098.54     26-Jun-08   12-Jan-09
  0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139181-8
  DOJI00703891EN   USD     995,235.91       995,235.91     03-Jul-08   12-Jan-09
  0   GARTEX KNITTING FTY LTD.   HONG KONG
TD605500139183-8
  DOJI00723893EN   USD     59,580.36       59,580.36     03-Jul-08   11-Nov-08  
0   KING STAR GARMENT INTERNATIONAL   TAIWAN
TD605500139192-8
  DOJI00743879EN   USD     2,615,142.44       2,615,142.44     14-Jul-08  
12-Jan-09   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139202-8
  DOJI3915LN   USD     95,237.27       95,237.27     30-Jul-08   02-Jan-09   0  
WORLD GRACE HONG KONG LTD   HONG KONG
TD605500139204-8
  DOJI00823926EN   USD     133,224.05       133,224.05     30-Jul-08   12-Jan-09
  0   MORE UNION CO., LTD   HONG KONG
TD605500139207-8
  DOJI0149TKPAUG   USD     186,201.00       186,201.00     31-Jul-08   14-Nov-08
  0   TRAKYA TEKSTIL VE GIYIM   TURKEY
TD605500139210-8
  DOJI00833941EN   USD     111,758.89       111,758.89     07-Aug-08   12-Jan-09
  0   WORLD GRACE HONG KONG LTD   HONG KONG
TD605500139212-8
  DOJI00853945LEI   USD     45,316.39       45,316.39     07-Aug-08   14-Jan-09
  0   GARTEX KNITTING FTY LTD.   HONG KONG
TD605500139213-8
  DOJI00863946LEI   USD     1,573,079.10       1,573,079.10     08-Aug-08  
09-Jan-09   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139220-8
  DOJI000157ERIKA   USD     4,614.24       4,614.24     29-Aug-08   22-Sep-08  
0   PT. INSUNG INTERNATIONAL   INDONESIA
TD605500139221-8
  DOJI000158ERIKA   USD     5,978.70       5,978.70     29-Aug-08   14-Nov-08  
0   PT SRI REJEKI ISMAN   INDONESIA
TD605500139230-8
  DOJI00166ME   USD     19,740.80       19,740.80     05-Sep-08   13-NOV-08   0
  DAE HA INC   KOREA REPUBLIC
TD605500139235-8
  DOJI00168JRBNM   USD     16,257.01       16,257.01     10-Sep-08   12-Dec-08  
0   JRB HOWARD INTERNATIONAL CO., LTD   TAIWAN
TD605500139237-8
  DOJI0170AIME   USD     12,916.80       12,916.80     10-Sep-08   14-Nov-08   0
  ADDI INDUSTRIES LTD.   INDIA
TD605500139238-8
  DOJI0171TKME   USD     11,113.20       11,113.20     10-Sep-08   29-NOV-08   0
  KINGS APPAREL INDUSTRIES (PVT)   PAKISTAN
TD605500139239-8
  DOJI00172JRBME   USD     6,216.00       6,216.00     10-Sep-08   28-NOV-08   0
  JRB HOWARD INTERNATIONAL CO., LTD   TAIWAN
TD605500139242-8
  DOJI0175JRBME   USD     2,426.04       2,426.04     10-Sep-08   28-Nov-08   0
  JRB HOWARD INTERNATIONAL CO., LTD   TAIWAN
TD605500139232-8
  DOJI00873964JJ   USD     2,057,541.51       2,057,541.51     11-Sep-08  
05-Jan-09   0   TAIWAN JULONG CO., LTD.   TAIWAN
TD605500139233-8
  DOJI00883963JJ   USD     28,642.11       28,642.11     11-Sep-08   04-NOV-08  
0   EAST OCEAN TEXTILES H.K. LIMITED   HONG KONG
TD605500139243-8
  DOJI000176ME   USD     95,302.70       95,302.70     16-Sep-08   14-NOV-08   0
  KISH EXPORTS LIMITED   INDIA

 



--------------------------------------------------------------------------------



 



     

(BANK OF AMERICS LOGO) [y85661y8566102.gif]   Outstanding Report — Import LC  
Report as of 24-Dec-08       Page 2 of 2

                                              CAR Ref   Customer Ref   Curr  
Outstanding Balance     USD Eqv     Issue Date   Expiry Date   Tenor  
Beneficiary   Ben Country
TD605500139244-8
  DOJI000177ME   USD     60,069.34       60,069.34     16-Sep-08   28-Nov-08   0
  JRB HOWARD INTERNATIONAL CO.,LTD.   TAIWAN
TD605500139245-8
  DOJI000903972EN   USD     105,770.52       105,770.52     18-Sep-08  
05-Dec-08   0   CROWN TEXTILE   PAKISTAN
TD605500139246-8
  DOJI00913951 LEI   USD     1,023,456.67       1,023,456.67     18-Sep-08  
05-Jan-09   0   WORLD GRACE HONG KONG LTD   HONG KONG
TD605500139249-8
  DOJI00180ME   USD     25,848.48       25,848.48     22-Sep-08   14-Nov-08   0
  UNITEX FASHIONS (INDIA) PVT. LTD.   INDIA
TD605500139250-8
  DOJI00181ME   USD     31,085.10       31,085.10     23-Sep-08   25-Nov-08   0
  JRB HOWARD INTERNATIONAL CO., LTD   TAIWAN
TD605500139255-8
  DOJI000185ME   USD     5,955.30       5,955.30     24-Sep-08   13-Nov-08   0  
KINGS APPAREL INDUSTRIES (PVT)   PAKISTAN
TD605500139256-8
  DOJI000186ME   USD     5,077.80       5,077.80     24-Sep-08   13-N0V-08   0  
KINGS APPAREL INDUSTRIES (PVT)   PAKISTAN
TD605500139257-8
  DOJI000187ME   USD     265,640.28       265,640.28     26-Sep-08   30-Nov-08  
0   TRAKYA TEKSTIL VE GIYIM   TURKEY
TD605500139259-8
  DOJI00934000EN   USD     1,041,957.64       1,041,957.64     02-Oct-08  
12-Jan-09   0   TAIWAN JULONG CO., LTD.   TAIWAN
TD605500139253-8
  DOJI00923987EN   USD     160,953.72       160,953.72     03-Oct-08   03-Dec-08
  0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
TD605500139258-8
  DOJI0188ME   USD     80,396.39       80,396.39     08-Oct-08   14-Dec-08   0  
MEGA TEXTILE S.A.E.   EGYPT
TD605500139263-8
  DOJI00954003EN   USD     113,798.04       113,798.04     08-Oct-08   03-Jan-09
  0   PRODUCT DEVELOPMENT INTERNATIONAL   UNITED STATES
TD605500139265-8
  DOJI0189ME   USD     64,846.11       64,846.11     09-Oct-08   15-Dec-08   0  
DHRUV GLOBALS LTD   INDIA
TD605500139268-8
  DOJI00984004EN   USD     37,104.00       37,104.00     17-Oct-08   03-Nov-08  
0   MAN SUM GARMENT TEXTILES GROUP   HONG KONG
TD605500139270-8
  DOJI0191ME   USD     295,176.89       295,176.89     17-Oct-08   15-Dec-08   0
  MAGSONS EXPORTS   INDIA
TD605500139271-8
  DOJI0192ME   USD     163,130.85       163,130.85     17-Oct-08   15-Dec-08   0
  JEANS PLUS LIMITED   BANGLADESH
TD605500139272-8
  DOJI0194ME   USD     80,570.31       80,570.31     17-Oct-08   15-Dec-08   0  
PT SRI REJEKI ISMAN   INDONESIA
TD605500139273-8
  DOJI0195ME   USD     253,470.48       253,470.48     24-Oct-08   07-Mar-09   0
  FRANK GARMENTS (PVT) LTD.   BANGLADESH
TD605500139274-8
  DOJI000196ME   USD     154,332.32       154,332.32     24-Oct-08   14-Feb-09  
0   FRANK GARMENTS (PVT) LTD.   BANGLADESH
TD605500139275-8
  DOJI00197ME   USD     93,269.40       93,269.40     28-Oct-08   14-Jan-09   0
  J AND R ENTERPRISE LTD.   KOREA REPUBLIC
TD605500139277-8
  DOJI1108AI01ME   USD     43,480.80       43,480.80     03-Nov-08   30-Nov-08  
0   ADDI INDUSTRIES LTD.   INDIA
TD605500139278-8
  DOJI1108KE01ME   USD     45,860.03       45,860.03     03-Nov-08   15-Dec-08  
0   KISH EXPORTS LIMITED   INDIA
TD605500139280-8
  DOJI1108GG01   USD     31,054.09       31,054.09     03-Nov-08   15-Dec-08   0
  GO GO INTERNATIONAL   INDIA
TD605500139281-8
  DOJI1108CC01ME   USD     15,824.03       15,824.03     03-Nov-08   30-Nov-08  
0   CHANDER CREATIONS   INDIA
TD605500139282-8
  DOJIUFMEI03ME   USD     11,256.00       11,256.00     03-Nov-08   30-Nov-08  
0   UNITEX FASHIONS (INDIA) PVT. LTD.   INDIA
TD605500139262-8
  DOJIEXDEC08JPLME   USD     323,388.37       323,388.37     06-Nov-08  
14-Jan-09   0   JEANS PLUS LIMITED   BANGLADESH
TD605500139292-8
  DOJITULIP08ME   USD     233,156.41       233,156.41     11-Nov-08   30-Dec-08
  0   INDUS FILA LIMITED   INDIA
TD605500139296-8
  DOJITULIP09ME   USD     98,598.15       98,598.15     12-Nov-08   04-Feb-09  
0   INDUS FILA LIMITED   INDIA
TD605500139295-8
  DOJILC114ME   USD     53,866.86       53,866.86     14-Nov-08   09-Mar-09   0
  GLORY ON INTERNATIONAL LTD.   HONG KONG
TD605500139308-8
  DOJIME02211208G1   USD     5,045.04       5,045.04     10-Dec-08   25-Dec-08  
0   GO GO INTERNATIONAL   INDIA
TD605500139310-8
  DOJIME0223AILDEC   USD     2,887.92       2,887.92     10-Dec-08   14-Jan-09  
0   ADDI INDUSTRIES LTD.   INDIA
TD605500139311-8
  DOJIME02241208KE   USD     91,906.29       91,906.29     10-Dec-08   14-Jan-09
  0   KISH EXPORTS LIMITED   INDIA
TD605500139312-8
  DOJI0225MEDHRUV8   USD     25,005.71       25,005.71     11-Dec-08   13-Jan-09
  0   DHRUV GLOBALS LTD   INDIA
TD605500139322-8
  DOJI01164063EN   USD     291,176.88       291,176.88     18-Dec-08   06-Apr-09
  0   E.Z. CO., LTD.   TAIWAN
TD605500139303-8
  DOJI01044032NW   USD     278,215.55       278,215.55     19-Dec-08   30-Dec-08
  0   S.W. GUATEMALA S.A.   GUATEMALA
TD605500139327-8
  DOJIME0229EXJAN   USD     262,813.52       262,813.52     24-Dec-08  
20-Feb-09   0   JEANS PLUS LIMITED   BANGLADESH
TD605500139328-8
  DOJIME0230EXFEB   USD     223,537.65       223,537.65     24-Dec-08  
21-Mar-09   0   JEANS PLUS LIMITED   BANGLADESH

 



--------------------------------------------------------------------------------



 



             
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:
Date:   1
12/26/2008

Applicant Name: JONES APPAREL GROUP USA INC — STBY

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
SM204355
  SM204355   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   07/31/2003  
07/01/2009     3,000,000.00     USD
SM210022
  SM210022   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       09/15/2004  
07/01/2009     2,500,000.00     USD
SM220915
  SM220915   USA   SBLC   RREEF AMERICA REIT II CORP.   US   07/13/2006  
09/30/2009     28,000.00     USD
SM228205
  SM228205   USA   SBLC   SAFECO INSURANCE COMPANY OF AMERIC   US   10/10/2007  
10/09/2009     4,000,000.00     USD
SM411647
  SM411647   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   02/02/2000  
07/01/2009     200,000.00     USD
SM414948
  SM414948   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       11/20/2000  
06/01/2009     2,200,000.00     USD
SM417227
  SM417227   USA   SBLC   H. ROSS/525 L.L.C. & E.ROSS/525LLC   US   06/15/2001  
05/31/2009     123,200.00     USD
SM417889
  SM417889   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       08/17/2001  
07/01/2009     1,700,000.00     USD  
 
                      Appl Name Total:       13,751,200.00      

Applicant Name: JONES APPAREL GROUP USA INC.

                                              L/C Bank                          
Opening   Expiry   L/C Equiv         Reference   L/C Cust Reference   Site  
Trans   Beneficiary   Ctry   Date   Date   Liability Balance        
IC023560U
  1968TH112108   USA   IMLC   KCC TRADING INC.   US   12/03/2008   12/18/2008  
91,632.91   USD
IC023571U
  2004HXI08112401   USA   IMLC   HUXING INTERNATIONAL INC. NEW YORK   US  
12/10/2008   12/25/2008   251,870.75   USD
IC023595U
  2027HXI1124082   USA   IMLC   HUXING INTERNATIONAL INC. NEW YORK   US  
12/08/2008   12/30/2008   212,945.38   USD  
 
                          Appl Name Total:     556,449.04        

Applicant Name: JONES APPAREL GROUP USA,INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC657882H
  1164YM0703A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   07/10/2008  
01/12/2009     1,152,791.18     USD
IC660616H
  1494SH81208N   HNK   IMLC   SEOHAP CO., LTD   KR   09/10/2008   01/16/2009    
114,718.47     USD
IC660847H
  1557HV90908N   HNK   IMLC   HANSAE CO. LTD   KR   09/16/2008   12/28/2008    
6,202.37     USD
IC660895H
  1563JSU0912   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   09/17/2008  
12/14/2008     25,608.02     USD
IC661440H
  1567JNY90108   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   09/18/2008  
12/16/2008     1,113.64     USD
IC661550H
  1582HV90208N   HNK   IMLC   HANSAE CO. LTD   KR   09/22/2008   12/28/2008    
103,968.42     USD
IC663747H
  1609JS0825   HNK   IMLC   SEOHAP CO., LTD   KR   09/30/2008   01/03/2009    
34,561.56     USD
IC663803H
  1625JG82488   HNK   IMLC   UNIMIX EXPORTERS LTD   HK   10/02/2008   01/05/2009
    311,464.68     USD
IC663923H
  1644JG82538   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   10/08/2008  
12/24/2008     62,762.55     USD

 



--------------------------------------------------------------------------------



 



             
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:
Date:   2
12/26/2008

Applicant Name : JONES APPAREL GROUP USA,INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC663979H
  1650EPIC647U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   10/10/2008  
12/15/2008     17,738.98     USD
IC663980H
  1651JNSSPDECUSA   HNK   IMLC   EPIC DESIGNERS LTD   BD   10/10/2008  
12/23/2008     212,459.83     USD
IC664014H
  1655JG82556   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   10/13/2008  
01/07/2009     575,047.72     USD
IC664042H
  1657JNY3AU   HNK   IMLC   JK INDUSTRY CO., LTD   KR   10/14/2008   12/16/2008
    6,251.72     USD
IC664159H
  1670JG82641   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   10/17/2008  
12/17/2008     163,636.49     USD
IC664187H
  1671JG82491   HNK   IMLC   TY FASHION INTERNATIONAL CO., LTD   TW   10/17/2008
  01/02/2009     166,363.02     USD
IC664196H
  JBDECUSA2   HNK   IMLC   EPIC DESIGNERS LTD   BD   10/17/2008   01/30/2009    
276,389.53     USD
IC664208H
  1684JG82627   HNK   IMLC   COME LONG FASHION KNITS LTD.   HK   10/20/2008  
12/31/2008     267,318.96     USD
IC664210H
  1685JG82662   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK   10/20/2008
  12/30/2008     549,787.82     USD
IC664288H
  1691JG82409   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   10/22/2008  
12/24/2008     26,906.83     USD
IC664289H
  1692JG82550   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   10/22/2008  
12/17/2008     3,468.11     USD
IC664294H
  1696JG82570   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   10/22/2008
  12/17/2008     199,567.20     USD
IC664295H
  1697JG82571   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   10/22/2008  
12/24/2008     38,322.80     USD
IC664300H
  1701JG82640   HNK   IMLC   UNITEX FASHION (KNITWEAR) LIMITED   HK   10/22/2008
  12/17/2008     969,725.82     USD
IC664301H
  1702JG82683   HNK   IMLC   FABRICA DEMALHAS UNIVERSAL LDA   MO   10/22/2008  
12/30/2008     41,905.93     USD
IC664303H
  1703JG82685   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   10/23/2008  
12/30/2008     117,275.58     USD
IC664304H
  1704JG82691   HNK   IMLC   CHERRY GROUP CO LTD   CN   10/22/2008   01/15/2009
    343,543.64     USD
IC664307H
  1707KP1010A   HNK   IMLC   UNIVERSAL EXPRESS (GARMENT) LTD   HK   10/22/2008  
12/27/2008     52,024.50     USD
IC664361H
  1715JG82592   HNK   IMLC   COME LONG FASHION KNITS LTD.   HK   10/23/2008  
01/07/2009     23,177.10     USD
IC664364H
  1717MK1021A   HNK   IMLC   POONG IN TRADING CO., LTD   KR   10/23/2008  
12/21/2008     8,618.82     USD
IC664395H
  1720JG82505   HNK   IMLC   P.T. UNI-ENLARGEINDUSTRY INDONESIA   ID  
10/24/2008   12/14/2008     42,222.18     USD
IC664400H
  1723JG82664   HNK   IMLC   PT. UNI-ENLARGEINDUSTRY INDONESIA   ID   10/24/2008
  12/23/2008     48,896.00     USD
IC673480H
  1736JG82490   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   10/30/2008
  12/17/2008     171,395.28     USD
IC673482H
  1738JG82688   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   10/30/2008  
12/31/2008     221,843.17     USD
IC673484H
  1739JG82693   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   10/30/2008  
01/13/2009     757,149.07     USD
IC673485H
  1740JG82731   HNK   IMLC   METRO LEGEND LIMITED   HK   10/30/2008   12/13/2008
    208,965.47     USD
IC673487H
  1742PD200834   HNK   IMLC   TONGLU PUDE GARMENTS CO.   CN   10/30/2008  
12/12/2008     98,079.48     USD
IC673490H
  17448F5676U   HNK   IMLC   SEJEE COMPANY LIMITED   HK   10/30/2008  
12/19/2008     195,264.12     USD
IC673493H
  1747EPPVYU   HNK   IMLC   JK INDUSTRY CO., LTD   KR   10/30/2008   12/16/2008
    4,596.00     USD
IC673540H
  1750JG82768   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   10/30/2008  
12/16/2008     704.75     USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



             
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:

Date:   3

12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC673543H
  1753AEC20081   HNK   IMLC   AEC KOREA CO LTD   KR   10/30/2008   01/14/2009  
  121,495.54     USD
IC673544H
  1754YJ1 023A   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   10/30/2008  
12/18/2008     122,768.10     USD
IC673580H
  1756JG82584   HNK   IMLC   LAI’S KNITWEAR MANUFACTURING LTD.   HK   11/03/2008
  12/24/2008     117,385.35     USD
IC673581H
  1757JG82613   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   11/03/2008
  01/09/2009     50,574.95     USD
IC673582H
  1758JG82725   HNK   IMLC   METRO LEGEND LIMITED   HK   11/03/2008   12/15/2008
    2,068.38     USD
IC673583H
  1759JG82743   HNK   IMLC   CHINAMINE TRADING LTD.   HK   11/03/2008  
12/15/2008     126,273.34     USD
IC673584H
  1760JG82780   HNK   IMLC   KATTIE FASHION (HONG KONG) LIMITED   HK  
11/03/2008   01/14/2009     22,933.00     USD
IC673585H
  176lJG82805   HNK   IMLC   BURI CO., LTD.   TH   11/03/2008   12/31/2008    
211,315.75     USD
IC673586H
  1762JG82819   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   11/03/2008  
12/18/2008     48,081.60     USD
IC673587H
  1763AG0lOSP09   HNK   IMLC   ORIENT CRAFT LIMITED   IN   11/03/2008  
01/02/2009     40,783.68     USD
IC673588H
  1764HF07008   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   11/03/2008  
01/02/2009     572,635.78     USD
IC673589H
  1765NT007   HNK   IMLC   CHAN EN KNITTING CO., LTD   TW   11/03/2008  
01/14/2009     137,139.07     USD
IC673591H
  1767MK1022A   HNK   IMLC   POONG IN TRADING CO., LTD   KR   11/03/2008  
12/21/2008     1,981.20     USD
IC673592H
  1768NR1023   HNK   IMLC   NURIAN INT’L INC.   KR   11/03/2008   12/21/2008    
33,703.72     USD
IC673593H
  1769YJ1 029B   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/03/2008  
12/26/2008     35,736.20     USD
IC673663H
  1770JG82724   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   11/05/2008  
12/19/2008     978.50     USD
IC673664H
  177lJG82740   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   11/05/2008
  12/15/2008     16,814.80     USD
IC673666H
  1773JG82806   HNK   IMLC   NANTONG ZHONG YING FASHION PROD LT   CN  
11/05/2008   12/30/2008     48,461.00     USD
IC673667H
  1774JG82807   HNK   IMLC   TY FASHION INTERNATIONAL CO., LTD   TW   11/05/2008
  01/05/2009     134,286.83     USD
IC673668H
  1775JG82813   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   11/05/2008  
12/17/2008     11,504.29     USD
IC673669H
  1776LCEP07   HNK   IMLC   HONG KONG WINTAI GARMENT LTD   HK   11/05/2008  
01/04/2009     7,858.13     USD
IC673670H
  1777JW1020A   HNK   IMLC   IRREH LEATHER CO., LTD   KR   11/05/2008  
12/17/2008     30,767.69     USD
IC673762H
  1778JG82507   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   11/07/2008  
12/24/2008     3,412.50     USD
IC673767H
  1779JG82548   HNK   IMLC   TAl KEI KNITTERS LIMITED   HK   11/07/2008  
12/24/2008     2,863.60     USD
IC673769H
  1780JG82608   HNK   IMLC   CHINAMINE TRADING LTD.   HK   11/07/2008  
12/20/2008     170,775.92     USD
IC673772H
  178lJG82631   HNK   IMLC   SLITHER LTD.   HK   11/07/2008   12/24/2008    
153,496.43     USD
IC673773H
  1782JG82715   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   11/07/2008  
12/24/2008     16,059.89     USD
IC673776H
  1783JG82721   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   11/07/2008  
01/06/2009     79,659.77     USD
IC673779H
  1784JG82796   HNK   IMLC   ARTSON GARMENTS LIMITED   HK   11/07/2008  
12/22/2008     11,959.96     USD
IC673780H
  1785JG82803   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
11/07/2008   12/23/2008     20,586.93     USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



             
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:

Date:   4

12/26/2008

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC673781H
  1786JG82841   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   11/07/2008
  12/15/2008     42,463.18     USD
IC673782H
  1787JG82859   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   11/07/2008  
12/24/2008     147,367.50     USD
IC673783H
  1788JSMJUSA   HNK   IMLC   EPIC DESIGNERS LTD   BD   11/07/2008   01/20/2009  
  85,213.21     USD
IC673784H
  1789AG02OSP09   HNK   IMLC   ORIENT CRAFT LIMITED   IN   11/07/2008  
01/16/2009     335,067.62     USD
IC673790H
  1790HF07608   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   11/07/2008  
12/25/2008     334,882.79     USD
IC673800H
  17918F5683U   HNK   IMLC   SEJEE COMPANY LIMITED   HK   11/07/2008  
12/30/2008     634,750.00     USD
IC673804H
  1794KP1030A   HNK   IMLC   UNIVERSAL EXPRESS (GARMENT) LTD   HK   11/07/2008  
12/27/2008     33,850.25     USD
IC673809H
  1796IS1105U   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/07/2008  
01/04/2009     89,393.18     USD
IC673810H
  1797JSIC49U   HNK   IMLC   JK INDUSTRY CO., LTD   KR   11/07/2008   12/31/2008
    32,822.48     USD
IC673811H
  1798MK1022C   HNK   IMLC   POONG IN TRADING CO., LTD   KR   11/07/2008  
12/26/2008     51,008.29     USD
IC673813H
  1799REBE041   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   11/07/2008  
01/10/2009     976,930.08     USD
IC673814H
  180013000SH   HNK   IMLC   SEOHAP CO., LTD   KR   11/12/2008   01/16/2009    
174,442.88     USD
IC673903H
  1801JG82438   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   11/11/2008  
01/07/2009     122,198.93     USD
IC673905H
  1803JG82788   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   11/11/2008
  12/15/2008     6,317.64     USD
IC673906H
  1804JG82809   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   11/11/2008
  01/07/2009     396,459.42     USD
IC673908H
  1805JG82824   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   11/11/2008
  02/07/2009     18,001.65     USD
IC673909H
  1806JG82830   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   11/11/2008
  12/15/2008     9,352.09     USD
IC673910H
  1807JG82853   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   11/11/2008
  12/15/2008     19,086.23     USD
IC673911H
  1808JG82869   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   11/11/2008  
01/12/2009     36,347.15     USD
IC673915H
  1810FK11072   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   11/11/2008  
12/17/2008     267,821.82     USD
IC673919H
  1814HFNW038   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   11/11/2008  
01/12/2009     229,283.38     USD
IC673920H
  1815IJ0811-180   HNK   IMLC   INJAE TRADING COMPANY   HK   11/11/2008  
01/10/2009     280,570.33     USD
IC673921H
  1816IJ1021-116C   HNK   IMLC   INJAE TRADING COMPANY   HK   11/11/2008  
01/09/2009     72,723.49     USD
IC673994H
  1819FK11077   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   11/12/2008  
12/17/2008     30,628.87     USD
IC674036H
  1821JG82913   HNK   IMLC   CHERRY GROUP CO LTD   CN   11/13/2008   12/17/2008
    71,841.92     USD
IC674037H
  1822JG82915   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   11/13/2008  
12/27/2008     19,070.10     USD
IC674038H
  1823FK11074   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   11/13/2008
  12/17/2008     233,227.88     USD
IC674039H
  1824FK11101   HNK   IMLC   JAZZING KNITTING CO. LTD.   HK   11/13/2008  
12/17/2008     281,746.56     USD
IC674041H
  18259S56078U   HNK   IMLC   MERIM CORP.   KR   11/13/2008   01/21/2009    
323,654.12     USD
IC674042H
  1826KP1105A   HNK   IMLC   UNIVERSAL EXPRESS (GARMENT) LTD   HK   11/13/2008  
01/15/2009     101,352.72     USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



             
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:

Date:   5

12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                              L/C Bank                          
Opening   Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans
  Beneficiary   Ctry   Date   Date   Liability Balance      
IC674043H
  1827RSl105   HNK   IMLC   SEOHAP CO., LTD   KR   11/13/2008   02/06/2009    
45,717.76     USD
IC674045H
  1828YJ1110A   HNK   IMLC   POONG IN TRADING CO., LTD   KR   11/13/2008  
01/05/2009     74,539.65     USD
IC674049H
  1829YJ1110B   HNK   IMLC   POONG IN TRADING CO., LTD   KR   11/13/2008  
01/05/2009     105,799.24     USD
IC674051H
  1830YJ1110C   HNK   IMLC   NURIAN INT’L INC.   KR   11/14/2008   01/05/2009  
  77,688.01     USD
IC674052H
  1831YJ1110D   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR   11/13/2008  
01/05/2009     67,442.42     USD
IC674053H
  1832YJ1110E   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   11/13/2008  
01/05/2009     75,932.54     USD
IC674054H
  1833YJ1110F   HNK   IMLC   SAMKWANG APPAREL CORP   KR   11/13/2008  
01/05/2009     91,007.66     USD
IC674056H
  1834YJ1112B   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   11/13/2008  
01/19/2009     73,397.08     USD
IC674084H
  18368F5679U   HNK   IMLC   SEJEE COMPANY LIMITED   HK   11/14/2008  
01/04/2009     526,350.39     USD
IC674100H
  1837JG82766   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   11/17/2008  
12/29/2008     55,139.83     USD
IC67410lH
  1838JG82791   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
11/17/2008   12/30/2008     3,977.15     USD
IC674102H
  1839JG82825   HNK   IMLC   P.T. UNI-ENLARGEINDUSTRY INDONESIA   ID  
11/17/2008   01/13/2009     18,050.51     USD
IC674103H
  1840JG82864   HNK   IMLC   LAI’S KNITWEAR MANUFACTURING LTD.   HK   11/17/2008
  01/07/2009     108,646.83     USD
IC674104H
  184lJG82881   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   11/17/2008  
12/31/2008     106,640.65     USD
IC674105H
  1842JG82884   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
11/18/2008   12/23/2008     35,540.82     USD
IC674107H
  1843JG82890   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   11/17/2008  
01/07/2009     117,646.38     USD
IC674108H
  1844JG82896   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   11/17/2008  
12/31/2008     18,005.00     USD
IC674109H
  1845JG82911   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   11/17/2008
  12/31/2008     34,060.70     USD
IC674110H
  1846JG82912   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   11/17/2008
  12/31/2008     37,425.60     USD
IC67411lH
  1847JG82925   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   11/17/2008  
12/30/2008     234,073.14     USD
IC674112H
  1848JG00163   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   11/17/2008  
12/12/2008     33,012.00     USD
IC674113H
  1849EPIC690U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   11/17/2008  
01/30/2009     221,961.10     USD
IC674114H
  1850JSMCIPLA   HNK   IMLC   COSMOPOLITAN INDUSTRIES (PVT) LTD   BD  
11/17/2008   01/09/2009     966,889.04     USD
IC674115H
  185lJTES0130   HNK   IMLC   J-TEX GARMENT CO., LTD.   HK   11/17/2008  
12/23/2008     103,281.62     USD
IC674116H
  1852JY81208N   HNK   IMLC   SEOHAP CO., LTD   KR   11/17/2008   01/09/2009    
90,147.75     USD
IC674117H
  1853YJ1112A   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   11 /17/2008  
01/05/2009     19,278.00     USD
IC674118H
  1854YJ1112E   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   11/17/2008  
01/05/2009     193,811.33     USD
IC674160H
  1854JG82882   HNK   IMLC   NANTONG ZHONG YING FASHION PROD LT   CN  
11/18/2008   01/07/2009     24,599.82     USD
IC67416lH
  1855JG82937   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   11/18/2008
  01/01/2009     63,726.68     USD
IC674162H
  1856JG82950   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   11/18/2008  
01/27/2009     166,881.61     USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:                 6

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary
  Ctry   Date   Date   Liability Balance
IC674163H
  1857JG82955   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK    
11/18/2008       01/14/2009     86,955.64 USD
IC674166H
  1858JG82957   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK     11/18/2008  
    12/30/2008     253,054.54 USD
IC674168H
  1859EPIC655U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN     11/18/2008  
    12/20/2008     277,092.11 USD
IC674169H
  1860JSMCIPLB   HNK   IMLC   COSMOPOLITAN INDUSTRIES (PVT) LTD   BD    
11/18/2008       01/30/2009     203,822.24 USD
IC674170H
  1861JSMDECUS   HNK   IMLC   EPIC DESIGNERS LTD   BD     11/18/2008      
01/09/2009     184,689.26 USD
IC674171H
  1862JSMNOVUS   HNK   IMLC   EPIC DESIGNERS LTD   BD     11/18/2008      
12/30/2008     460,255.21 USD
IC674172H
  1863TRICH119   HNK   IMLC   TRISTATE TRADING LIMITED-MACAO COM   MO    
11/18/2008       01/13/2009     399,572.11 USD
IC674173H
  1864YJ1112C   HNK   IMLC   JUNG KWANG IND . CO., LTD.   KR     11/18/2008    
  01/08/2009     129,344.36 USD
IC674187H
  1866JG82964   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK     11/19/2008    
  01/07/2009     47,554.80 USD
IC674188H
  1867FK11075   HNK   IMLC   FORTUNE MINT LIMITED   HK     11/19/2008      
12/17/2008     412,267.20 USD
IC674192H
  1868TS 11178N   HNK   IMLC   TAESAN FC CO LTD   KR     11/19/2008      
01/20/2009     127,977.50 USD
IC674197H
  1869MK1118A   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR     11/19/2008      
01/18/2009     84,614.54 USD
IC674199H
  1870JSSI112   HNK   IMLC   SEOHAP CO., LTD   KR     11/19/2008      
01/02/2009     55,936.05 USD
IC674200H
  1871JTCH0130   HNK   IMLC   J-TEX GARMENT CO., LTD.   HK     11/19/2008      
01/14/2009     164,469.11 USD
IC674202H
  1872JG00162   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE     11/19/2008  
    12/12/2008     221,256.00 USD
IC674203H
  1873JTM00130   HNK   IMLC   J-TEX GARMENT CO., LTD.   HK     11/19/2008      
01/07/2009     135,592.15 USD
IC674211H
  1874EPIC656U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN     11/19/2008  
    12/20/2008     55,628.01 USD
IC674212H
  1875EPIC659U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN     11/19/2008  
    12/20/2008     122.34 USD
IC674217H
  1877JNOP741   HNK   IMLC   EXCELLENT JADE LIMITED   HK     11/19/2008      
01/27/2009     88,683.00 USD
IC674315H
  1880JNOQ3944   HNK   IMLC   EXCELLENT JADE LIMITED   HK     11/21/2008      
12/16/2008     176,184.16 USD
IC674317H
  1881JN2B211   HNK   IMLC   EXCELLENT JADE LIMITED   HK     11/21/2008      
12/17/2008     60,806.55 USD
IC674318H
  1882JNOQ045   HNK   IMLC   EXCELLENT JADE LIMITED   HK     11/21/2008      
12/23/2008     201,676.04 USD
IC674319H
  1883JNOP7361   HNK   IMLC   EXCELLENT JADE LIMITED   HK     11/21/2008      
01/27/2009     32,828.37 USD
IC674320H
  1884LCEP06   HNK   IMLC   HONG KONG WINTAI GARMENT LTD   HK     11/21/2008    
  01/04/2009     59,489.62 USD
IC674341H
  1885JG82504   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK    
11/24/2008       01/07/2009     89,384.26 USD
IC674342H
  1886JG82696   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK     11/24/2008    
  01/07/2009     163,205.42 USD
IC674343H
  1887JG82700   HNK   IMLC   NANTONG KINSWEAR MFTG . CO LTD.   CN     11/24/2008
      01/03/2009     12,796.05 USD
IC674344H
  1888JG82815   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH     11/24/2008  
    01/07/2009     13,734.00 USD
IC674347H
  1889JG82861   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH     11/24/2008  
    01/07/2009     20,748.00 USD
IC674348H
  1890JG82960   HNK   IMLC   LUNG KAE GARMENT CO   HK     11/24/2008      
01/05/2009     214,960.71 USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:                 7

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                  L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674350H
  1891JG82962   HNK   IMLC   WINNER WAY INDUSTRIAL LTD .   HK   11/24/2008  
01/07/2009   101,934.39 USD
IC674351H
  1892JG82980   HNK   IMLC   NANTONG KINSWEAR MFTG. CO LTD .   CN   11/24/2008  
12/30/2008   111,730.32 USD
IC674352H
  I893JG82987   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   11/24/2008  
12/31/2008   192,852.65 USD
IC674353H
  1894JG82990   HNK   IMLC   LAI KO KNITTING FTY. LTD .   HK   11/24/2008  
12/31/2008   97,242.05 USD
IC674354H
  1895JG82993   HNK   IMLC   CHERRY GROUP CO LTD   CN   11/24/2008   12/25/2008
  71,811.57 USD
IC674355H
  I896JG82999   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
11/24/2008   12/27/2008   148,689.65 USD
IC674356H
  1897JG83006   HNK   IMLC   KWIN HING KNITTING FTY. LTD .   HK   11/24/2008  
12/31/2008   103,125.18 USD
IC674357H
  1898JG83008   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   11/24/2008
  12/31/2008   23,892.40 USD
IC674358H
  1899JG83011   HNK   IMLC   CHINAMINE TRADING LTD.   HK   11/24/2008  
01/05/2009   160,496.19 USD
IC674360H
  1901AG03ASP09   HNK   IMLC   APPAREL MERCHANDISING CO.,   IN   11/24/2008  
01/23/2009   115,744.02 USD
IC674361H
  1902IJ1021-116B   HNK   IMLC   INJAE TRADING COMPANY   HK   11/24/2008  
01/09/2009   184,622.39 USD
IC674362H
  1903TRICH117   HNK   IMLC   TRISTATE TRADING LIMITED-MACAO COM   MO  
11/24/2008   01/13/2009   169,198.86 USD
IC674364H
  1904MK1117A   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR   11/24/2008  
01/05/2009   92,697.99 USD
IC674365H
  1905YJ1112D   HNK   IMLC   JUNG KWANG IND . CO., LTD .   KR   11/24/2008  
01/08 /2009   44,541.00 USD
IC674411H
  1906JG82919   HNK   IMLC   SLITHER LTD.   HK   11/25/2008   01/07/2009  
108,934.35 USD
IC674412H
  1907JG82938   HNK   IMLC   SLITHER LTD .   HK   11/25/2008   12/31/2008  
93,040.03 USD
IC674413H
  1908JG82941   HNK   IMLC   CRYSTAL CLEAR WEALTH LTD   TW   11/25/2008  
12/30/2008   261,666.15 USD
IC674414H
  1909JG82963   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   11/25/2008
  01/08/2009   38,916.00 USD
IC674415H
  1910JG83004   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   11/25/2008  
12/31/2008   521,011.34 USD
IC674416H
  1911JG83010   HNK   IMLC   WILFORD KNITWEAR FTY. LTD.   HK   11/25/2008  
12/31/2008   174,535.22 USD
IC674417H
  1912JG83018   HNK   IMLC   CHIN HO KNITTING FACTORY LIMITED   HK   11/25/2008
  12/31/2008   453,400.52 USD
IC674418H
  1913JG83022   HNK   IMLC   UNITEX FASHION (KNITWEAR) LIMITED   HK   11/25/2008
  12/30/2008   829,152.84 USD
IC674420H
  1914JG83039   HNK   IMLC   P.T . MASTERINDO JAY A ABADI   ID   11/25/2008  
01/20/2009   229,832.69 USD
IC674421H
  1915JG83041   HNK   IMLC   BURI CO. , LTD .   TH   11/25/2008   12/17/2008  
39,081.17 USD
IC674423H
  1916JG83042   HNK   IMLC   CHERRY GROUP CO LTD   CN   11/25/2008   01/01/2009
  45,299.28 USD
IC674424H
  1917JG83065   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK   11/25/2008
  01/07 /2009   200,279.24 USD
IC674425H
  1918JG83066   HNK   IMLC   FORTUNE MINT LIMITED   HK   11/25/2008   01/07/2009
  24,455.90 USD
IC674450H
  1919IJ1021116A   HNK   IMLC   INJAE TRADING COMPANY   HK   11/26/2008  
12/26/2008   76,284.64 USD
IC674452H
  1920JG82620   HNK   IMLC   CHINAMINE TRADING LTD.   HK   11/26/2008  
01/12/2009   76,996.24 USD
IC674453H
  1921JG82852   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK   11/26/2008
  01/14/2009   11,643.75 USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:                 8

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                  L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674454H
  1922JG82922   HNK   IMLC   SLITHER LTD.   HK   11/26/2008   01/12/2009  
16,615.20 USD
IC674455H
  1923JG82969   HNK   IMLC   SLITHER LTD.   HK   11/26/2008   01/14/2009  
14,414.40 USD
IC674456H
  1924JG82981   HNK   IMLC   NANTONG ZHONG YING FASHION PROD LT   CN  
11/26/2008   01/12/2009   25,233.30 USD
IC674457H
  1925JG82982   HNK   IMLC   TY FASHION INTERNATIONAL CO., LTD   TW   11/26/2008
  01/16/2009   14,868.00 USD
IC674459H
  1926JG83013   HNK   IMLC   LAKEWILL SILK AND GARMENT LIMITED   HK   11/26/2008
  01/10/2009   57,078.53 USD
IC674460H
  1927JG83031   HNK   IMLC   CHINAMINE TRADING LTD.   HK   11/26/2008  
01/12/2009   14,307.73 USD
IC674461H
  1928JG83067   HNK   IMLC   JAZZING KNITTING CO. LTD.   HK   11/26/2008  
01/14/2009   171,390.30 USD
IC674463H
  1929JG83068   HNK   IMLC   KATTIE FASHION (HONG KONG) LIMITED   HK  
11/26/2008   01/14/2009   239,811.16 USD
IC674464H
  1930EPIC649U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   11/26/2008  
12/29/2008   120,997.54 USD
IC674465H
  1931JBDJU39C   HNK   IMLC   EPIC DESIGNERS LTD   BD   11/26/2008   02/14/2009
  157,139.45 USD
IC674467H
  1932JNOQ646   HNK   IMLC   EXCELLENT JADE LIMITED   HK   11/26/2008  
12/30/2008   571,540.12 USD
IC674469H
  1934TRIVN114   HNK   IMLC   TRISTATE TRADING LIMITED -MACAO COM   MO  
11/26/2008   12/27/2008   59,191.74 USD
IC674470H
  1935KP1113A   HNK   IMLC   UNIVERSAL EXPRESS (GARMENT) LTD   HK   11/26/2008  
01/10/2009   139,000.50 USD
IC674471H
  1936MK1022B   HNK   IMLC   POONG IN TRADING CO., LTD   KR   11/26/2008  
01/18/2009   22,856.10 USD
IC674542H
  1937JG82431   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK   12/03/2008
  01/21/2009   13,551.60 USD
IC674543H
  1938JG82555   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   12/03/2008  
01/21/2009   13,020.00 USD
IC674544H
  1939JG82601   HNK   IMLC   COME LONG FASHION KNITS LTD.   HK   12/03/2008  
01/27/2009   50,850.40 USD
IC674545H
  1940JG82621   HNK   IMLC   CHINAMINE TRADING LTD.   HK   12/03/2008  
01/19/2009   232,726.58 USD
IC674546H
  1941JG82736   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   12/03/2008  
01/18/2009   15,162.75 USD
IC674548H
  1942JG82756   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   12/03/2008  
01/28/2009   55,126.16 USD
IC674550H
  1943JG82761   HNK   IMLC   CHINAMINE TRADING LTD.   HK   12/03/2008  
01/26/2009   170,022.53 USD
IC674551H
  1944JG82855   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK   12/03/2008
  02/01/2009   28,031.25 USD
IC674552H
  1945JG82863   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   12/03/2008  
01/21/2009   55,335.00 USD
IC674553H
  1946JG82867   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
12/03/2008   01/27/2009   61,477.60 USD
IC674554H
  1947JG82873   HNK   IMLC   UNIMIX EXPORTERS LTD   HK   12/03/2008   01/30/2009
  68,423.85 USD
IC674555H
  1948JG82892   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   12/03/2008
  02/04/2009   101,202.88 USD
IC674556H
  1949JG82909   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   12/03/2008  
02/04/2009   134,290.10 USD
IC674557H
  1950JG82921   HNK   IMLC   SLITHER LTD.   HK   12/03/2008   01/28/2009  
23,352.00 USD
IC674558H
  1951JG82923   HNK   IMLC   SLITHER LTD.   HK   12/03/2008   01/28/2009  
16,210.40 USD
IC674559H
  1952JG82927   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   12/03/2008  
02/14/2009   16,156.35 USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:                 9

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                  L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674562H
  1953JG82939   HNK   IMLC   SLITHER LTD.   HK   12/03/2008   02/04/2009  
43,993.32 USD
IC674567H
  1954JG82940   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   12/03/2008
  02/04/2009   29,124.90 USD
IC674569H
  1955JG82954   HNK   IMLC   LUNG KAE GARMENT CO   HK   12/03/2008   01/21/2009
  21,965.00 USD
IC674570H
  1956JG82967   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   12/03/2008  
01/19/2009   58,663.66 USD
IC674572H
  1957JG83014   HNK   IMLC   LAKEWILL SILK AND GARMENT LIMITED   HK   12/03/2008
  01/17/2009   35,428.05 USD
IC674573H
  1958JG83030   HNK   IMLC   LAKEWILL SILK AND GARMENT LIMITED   HK   12/03/2008
  03/21/2009   144,937.84 USD
IC674574H
  1959JG83037   HNK   IMLC   UNIMIX EXPORTERS LTD   HK   12/03/2008   02/02/2009
  92,207.48 USD
IC674575H
  1960JG83055   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   12/03/2008  
03/25/2009   12,293.87 USD
IC674576H
  1961JG83057   HNK   IMLC   UNITEX FASHION (KNITWEAR) LIMITED   HK   12/03/2008
  02/01/2009   62,213.28 USD
IC674577H
  1962JG83059   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   12/03/2008  
02/18/2009   58,007.25 USD
IC674579H
  1963JG83070   HNK   IMLC   FORMOSTAR GARMENT CO LTD   TW   12/03/2008  
02/03/2009   53,211.38 USD
IC674580H
  1964JG83100   HNK   IMLC   FORMOSTAR GARMENT CO LTD   TW   12/03/2008  
01/01/2009   157,979.77 USD
IC674581H
  1965JSMJANUSA   HNK   IMLC   EPIC GARMENTS MANUFACTURING CO LT   BD  
12/03/2008   01/30/2009   136,244.81 USD
IC674583H
  1966HF07708   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/03/2008  
02/14/2009   520,574.63 USD
IC674584H
  1967HFNW039   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/03/2008  
02/09/2009   462,140.38 USD
IC674588H
  1969JN2B212   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/03/2008  
01/21/2009   67,032.00 USD
IC674589H
  1970JNOP737   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/03/2008  
01/27/2009   25,550.60 USD
IC674590H
  1971JNOQ749   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/03/2008  
12/31/2008   14,786.97 USD
IC674591H
  1972TRICH133   HNK   IMLC   TRISTATE TRADING LIMITED-MACAO COM   MO  
12/03/2008   01/13/2009   196,950.11 USD
IC674592H
  1973DSOl121   HNK   IMLC   SEOHAP CO., LTD   KR   12/03/2008   02/06/2009  
37,939.10 USD
IC674594H
  1974JS1029   HNK   IMLC   SEOHAP CO., LTD   KR   12/03/2008   02/13/2009  
79,909.82 USD
IC674595H
  1975MK1125A   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR   12/03/2008  
01/25/2009   166,998.37 USD
IC674597H
  1976YJl121A   HNK   IMLC   NURIAN INT’L INC.   KR   12/03/2008   01/16/2009  
529,628.40 USD
IC674602H
  197713001SH   HNK   IMLC   SEOHAP CO., LTD   KR   12/03/2008   01/23/2009  
38,490.82 USD
IC674637H
  1978JG83071   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   12/04/2008  
01/27/2009   57,496.22 USD
IC674638H
  1979JG83083   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   12/04/2008  
12/29/2008   52,216.50 USD
IC674639H
  1980JG83084   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   12/04/2008  
01/26/2009   57,189.50 USD
IC674640H
  1981JG83085   HNK   IMLC   P.T. UNI-ENLARGEINDUSTRY INDONESIA   ID  
12/04/2008   01/20/2009   188,474.56 USD
IC674641H
  1982JG83087   HNK   IMLC   P.T. UNI-ENLARGEINDUSTRY INDONESIA   ID  
12/04/2008   02/10/2009   47,572.56 USD
IC674642H
  1983JG83097   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   12/04/2008  
01/17/2009   33,368.79 USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:               10

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA ,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674643H
  1984JG83113   HNK   IMLC   WILFORD KNITWEAR FTY . LTD.   HK   12/04/2008    
01/10/2009     95,758.20   USD
IC674644H
  1985JG83114   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   12/04/2008    
01/10/2009     234,705.75   USD
IC674645H
  1986JG83123   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
12/04/2008     01/31/2009     12,530.95   USD
IC674646H
  1987JG83124   HNK   IMLC   SHANGHAI JOY PLUS FASHION CO., LTD   CN  
12/04/2008     01/13/2009     36,283.37   USD
IC674647H
  1988JG83126   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   12/04/2008    
01/19/2009     26,845.85   USD
IC674648H
  1989JG83137   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   12/04/2008
    12/3112008     147,758.17   USD
IC674649H
  1990JG83138   HNK   IMLC   KATTIE FASHION (HONG KONG) LIMITED   HK  
12/04/2008     12/31/2008     118,367.23   USD
IC674650H
  1991JG83142   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   12/04/2008    
01/07/2009     40,717.77   USD
IC674651H
  1992JG83144   HNK   IMLC   DASHING INDUSTRIAL COMPANY LIMITED   HK  
12/04/2008     01/08/2009     127,962.89   USD
IC674653H
  1993JG83146   HNK   IMLC   JAZZING KNITTING CO. LTD.   HK   12/04/2008    
12/31/2008     147,902.40   USD
IC674654H
  1994JG83157   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   12/04/2008    
01/19/2009     28,718.03   USD
IC674655H
  1995JG83164   HNK   IMLC   CHERRY GROUP CO LTD   CN   12/04/2008    
12/24/2008     25,104.50   USD
IC674656H
  1996EGMCLA66   HNK   IMLC   EPIC GARMENTS MANUFACTURING CO LT   BD  
12/04/2008     01/30/2009     136,244.81   USD
IC674657H
  1997EPIC660U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   12/04/2008    
01/08/2009     41,782.94   USD
IC674658H
  1998EPIC662U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   12/04/2008    
01/15/2009     280,523.21   USD
IC674659H
  1999EPIC664U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   12/04/2008    
01/15/2009     243,020.02   USD
IC674665H
  2000EPIC668U   HNK   IMLC   EPIC DESIGNERS VIETNAM LTD.   VN   12/04/2008    
01/14/2009     19,947.84   USD
IC674666H
  2001JBDJUSA   HNK   IMLC   EPIC DESIGNERS LTD   BD   12/04/2008     01/30/2009
    147,616.58   USD
IC674667H
  2002HFD069   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/04/2008    
01/13/2009     149,364.30   USD
IC674668H
  2003HFD070   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/04/2008    
01/20/2009     53,633.13   USD
lC674669H
  20059S5601U   HNK   IMLC   SEJEE COMPANY LIMITED   HK   12/04/2008    
01/23/2009     38,225.88   USD
IC674670H
  20069S5606U   HNK   IMLC   SEJEE COMPANY LIMITED   HK   12/04/2008    
01/13/2009     149,708.08   USD
IC674671H
  2007JN2B210   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/04/2008    
01/2112009     46,865.70   USD
IC674672H
  2008TRICH135   HNK   IMLC   TRISTATE TRADING LIMITED-MACAO COM   MO  
12/04/2008     02/10/2009     606,742.19   USD
IC674673H
  2009TRIHT022   HNK   IMLC   TRISTATE TRADING LIMITED-MACAO COM   MO  
12/04/2008     02/01/2009     52,464.11   USD
IC674674H
  201OSH12108N   HNK   IMLC   SEOHAP CO., LTD   KR   12/04/2008     02/13/2009  
  40,857.68   USD
IC674675H
  201lTS112608   HNK   IMLC   TAESAN FC CO LTD   KR   12/04/2008     01/20/2009
    118,593.20   USD
IC674689H
  2012JG83088   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   12/08/2008    
01/14/2009     545,034.00   USD
IC674711H
  2013JG82973   HNK   IMLC   TY FASHION INTERNATIONAL CO., LTD   TW   12/08/2008
    01/30/2009     111,636.00   USD
IC674712H
  20 14JG82983   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   12/08/2008
    01/09/2009     12,695.76   USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:               11

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                  L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674713H
  2015JG83162   HNK   IMLC   BURI CO., LTD.   TH   12/08/2008   12/31/2008  
293,943.15   USD
IC674714H
  2016JG83166   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   12/08/2008  
01/14/2009   334,416.10   USD
IC674716H
  2017JG83167   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   12/08/2008  
01/17/2009   100,813.35   USD
IC674718H
  2018JG83175   HNK   IMLC   CHINAMINE TRADING LTD.   HK   12/08/2008  
01/31/2009   28,479.75   USD
IC674719H
  2019JG83184   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   12/08/2008  
02/03/2009   52,368.07   USD
IC674720H
  2020JG83192   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   12/08/2008  
02/24/2009   37,136.48   USD
IC674721H
  2021JG83195   HNK   IMLC   CHERRY GROUP CO LTD   CN   12/08/2008   01/15/2009
  115,163.81   USD
IC674722H
  2022JG83196   HNK   IMLC   CHERRY GROUP CO LTD   CN   12/08/2008   01/15/2009
  70,199.34   USD
IC674723H
  2023JG83207   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   12/08/2008  
02/07/2009   16,065.00   USD
IC674728H
  20249WSTl124   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   12/08/2008  
01/13/2009   13,467.30   USD
IC674732H
  2025AG07OSP09   HNK   IMLC   ORIENT CRAFT LIMITED   IN   12/08/2008  
03/04/2009   129,433.40   USD
IC674734H
  2026HF08208   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/08/2008  
02/14/2009   432,965.92   USD
IC674735H
  2028JTSPKAP   HNK   IMLC   J-TEX GARMENT CO., LTD.   HK   12/08/2008  
01/05/2009   202,548.90   USD
IC674736H
  20299S5609U   HNK   IMLC   SEJEE COMPANY LIMITED   HK   12/08/2008  
01/27/2009   446,370.31   USD
IC674737H
  2030JN2B513   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/08/2008  
02/11/2009   60,439.59   USD
IC674738H
  2031JSU1202   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   12/10/2008  
01/18/2009   233,590.83   USD
IC674739H
  2032SEP1204   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   12/08/2008  
01/18/2009   44,122.76   USD
IC674740H
  2033YJl203A   HNK   IMLC   NURIAN INT’L INC.   KR   12/08/2008   02/05/2009  
48,392.32   USD
IC674741H
  2034YJl203B   HNK   IMLC   POONG IN TRADING CO., LTD   KR   12/08/2008  
02/05/2009   23,476.64   USD
IC674743H
  2035YJl203C   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR   12/08/2008  
02/05/2009   25,363.17   USD
IC674745H
  2036YJl203D   HNK   IMLC   SAMKWANG APPAREL CORP   KR   12/08/2008  
02/05/2009   50,053.21   USD
IC674747H
  2037YJl203E   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   12/08/2008  
02/05/2009   134,920.30   USD
IC674749H
  2038YJl203G   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   12/08/2008  
02/05/2009   390,255.87   USD
IC674750H
  2039YJl203I   HNK   IMLC   SAMKWANG APPAREL CORP   KR   12/08/2008  
02/05/2009   668,859.91   USD
IC674751H
  2040YJl203J   HNK   IMLC   NURIAN INT’L INC.   KR   12/08/2008   02/05/2009  
20,097.00   USD
IC674752H
  2041YJl203K   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   12/08/2008  
02/10/2009   28,014.27   USD
IC674753H
  2042YJl203L   HNK   IMLC   NURIAN INT’L INC.   KR   12/08/2008   02/15/2009  
144,258.98   USD
IC674756H
  2043YM1202A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   12/08/2008  
02/15/2009   474,165.34   USD
IC674830H
  2044JG83187   HNK   IMLC   THAI GARMENT EXPORT CO., LTD.   TH   12/10/2008  
01/21/2009   246,983.63   USD
IC674831H
  2045JG83190   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   12/10/2008  
01/26/2009   24,496.79   USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:               12

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674832H
  2046JG83203   HNK   IMLC   BURI CO ., LTD.   TH   12/10/2008     01/14/2009  
  266,339.42   USD
IC674835H
  2047JG83215   HNK   IMLC   FORMOSTAR GARMENT CO LTD   TW   12/10/2008    
01/22/2009     648,059.19   USD
IC674836H
  2048JG83217   HNK   IMLC   BURI CO., LTD.   TH   12/10/2008     02/25/2009    
492,233.72   USD
IC674837H
  2049JG83230   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   12/10/2008    
01/28/2009     31,206.17   USD
IC674838H
  2050JG83233   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   12/10/2008    
01/28/2009     62,675.92   USD
IC674839H
  205lJ G83241   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   12/10/2008    
01/28/2009     16,868.20   USD
IC674840H
  2052JG83242   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   12/10/2008
    01/28/2009     16,520.26   USD
IC674841H
  2053JG83248   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   12/10/2008    
01/21/2009     298,059.75   USD
IC674843H
  2054JG83249   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   12/10/2008    
02/04/2009     934,969.21   USD
IC674844H
  2058JG83251   HNK   IMLC   CHERRY GROUP CO LTD   CN   12/10/2008    
01/07/2009     123,320.55   USD
IC674845H
  2059JG83257   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   12/10/2008
    01/14/2009     609,167.12   USD
IC674846H
  2060JG83258   HNK   IMLC   SHENXIN TEXTILE IND. HK CO., LTD.   HK   12/10/2008
    01/19/2009     43,374.55   USD
IC674847H
  206lJG83266   HNK   IMLC   CHIN HO KNITTING FACTORY LIMITED   HK   12/10/2008
    01/28/2009     14,432.50   USD
IC674848H
  2062JG83274   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   12/10/2008    
02/09/2009     75,758.00   USD
IC674849H
  2063JG83275   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   12/10/2008    
03/02/2009     127,108.58   USD
IC674859H
  2064JG83239   HNK   IMLC   FABRICA DEMALHAS UNIVERSAL LDA   MO   12/11/2008  
  03/04/2009     55,881.00   USD
IC674860H
  2065JG83280   HNK   IMLC   FORMOSTAR GARMENT CO LTD   TW   12/11/2008    
01/29/2009     423,101.09   USD
IC674861H
  2066JG83287   HNK   IMLC   TAINAN ENTERPRISES CO LTD   TW   12/11/2008    
01/17/2009     79,531.20   USD
IC674862H
  2067JG83289   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   L HK  
12/11/2008     02/04/2009     20,221.60   USD
IC674863H
  2068JG83292   HNK   IMLC   FORMOSTAR GARMENT CO LTD   TW   12/11/2008    
01/12/2009     585,910.38   USD
IC674864H
  2069JG83294   HNK   IMLC   DO DO FASHION LTD.   HK   12/11/2008     02/02/2009
    89,287.06   USD
IC674865H
  2070JG83297   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   12/11/2008
    01/07/2009     75,709.51   USD
IC674867H
  207lJG83299   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   12/11/2008    
01/14/2009     114,366.30   USD
IC674868H
  2072JK83186   HNK   IMLC   WONDERFUL INT’L GROUP (HK) LTD.   HK   12/18/2008  
  01/1112009     184,437.72   USD
IC674869H
  2073PD200837   HNK   IMLC   TONGLU PUDE GARMENTS CO.   CN   12/11/2008    
01/10/2009     118,189.53   USD
IC674873H
  2074PD200839   HNK   IMLC   TONGLU PUDE GARMENTS CO.   CN   12/11/2008    
01/31/2009     188,244.96   USD
IC674875H
  2075HF08408   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/11/2008  
  02/14/2009     849,564.16   USD
IC674876H
  2076HFD071   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   12/11/2008    
02/10/2009     344,535.40   USD
IC674878H
  2077JWD11218   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   12/11/2008    
01/13/2009     225,116.18   USD
IC674879H
  20789S5618BU   HNK   IMLC   SEJEE COMPANY LIMITED   HK   12/11/2008    
01/09/2009     18,149.82   USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page:               13

Date: 12/26/2008

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC674880H
  20799S5618VU   HNK   IMLC   SEJEE COMPANY LIMITED   HK   12/11/2008  
01/09/2009   24,691.59   USD
IC674881H
  2080JN2B214   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/11/2008  
01/21/2009   68,584.95   USD
IC674882H
  2081JN2B315   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/11/2008  
12/25/2008   22,569.75   USD
IC674883H
  2082JNOQ554   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/11/2008  
02/04/2009   79,698.11   USD
IC674885H
  2083JNOQ752   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/11/2008  
12/31/2008   17,796.08   USD
IC674886H
  2084JNOS753   HNK   IMLC   EXCELLENT JADE LIMITED   HK   12/11/2008  
01/13/2009   220,333.66   USD
IC674887H
  2085TRICH139   HNK   IMLC   TRISTATE TRADING LIMITED-MACAO COM   MO  
12/11/2008   02/03/2009   475,603.56   USD
IC674888H
  2086TRIVN119   HNK   IMLC   TRISTATE TRADING LIMITED — MACAO   MO   12/11/2008
  01/16/2009   18,577.78   USD
IC674889H
  2087JG83285   HNK   IMLC   CHERRY GROUP CO LTD   CN   12/11/2008   01/07/2009
  124,962.38   USD
IC674891H
  2088JG83298   HNK   IMLC   TAl KEI KNITTERS LIMITED   HK   12/11/2008  
01/07/2009   155,564.78   USD
IC674892H
  2089IS1204U   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   12/11/2008  
02/01/2009   319,150.72   USD
IC674893H
  2090JSS1204   HNK   IMLC   SEOHAP CO., LTD   KR   12/11/2008   02/06/2009  
6,174.00   USD
IC674896H
  209IJSU1205   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   12/11/2008  
01/19/2009   227,434.89   USD                         Appl Name Total:    
52,246,478.94  
 
                          Total:     66,554,127.98   BA/ACCPT Summary:          
             
 
                          Total:        

*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: NINE WEST   Page:                 1

Date: 12/26/2008

Applicant Name: NINE WEST GROUP INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC663853H
  NW0152DP449   HNK   IMLC   WTL ENTERPRISE CO. LTD .   TW   10/06/2008    
01/03/2009     101,706.00 USD
IC664264H
  NWO156MB 1016   HNK   IMLC   FASHION FOCUS MFG LTD.   HK   10/2112008    
01/20/2009     29,260.00 USD
IC673799H
  NW0160ND1023   HNK   IMLC   SUPERL HOLDINGS LIMITED   HK   11/07/2008    
12/20/2008     7,146.36 USD
IC673805H
  NW0162ND1029   HNK   IMLC   COSI COSI FOOTWEAR S.L.   ES   11/07/2008    
01/10/2009     72,085.50 USD
IC673929H
  NW0165LZ023   HNK   IMLC   FASHION FOCUS MFG LTD.   HK   11/11/2008    
01/13/2009     60,454.00 USD
IC673984H
  NW0180DP459   HNK   IMLC   CORAL REEF ASIA PACIFIC   HK   11/12/2008    
01/25/2009     78,000.00 USD
IC673985H
  NWO181CR0031   HNK   IMLC   CORAL REEF ASIA PACIFIC   HK   11/12/2008    
01/30/2009     5,733.00 USD
IC673988H
  NW0182DP455   HNK   IMLC   CORAL REEF ASIA PACIFIC   HK   11/12/2008    
01/31/2009     66,223.20 USD
IC673989H
  NW0183ND009   HNK   IMLC   BASINI ENTERPRISE CO. LTD.   TH   11/12/2008    
02/03/2009     19,800.00 USD
IC673990H
  NW0184DP452   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW   11/14/2008    
02/04/2009     173,742.00 USD
IC673991H
  NW0185DP456   HNK   IMLC   HONOUR SERVICES LTD.   TW   11/12/2008    
02/04/2009     283,035.00 USD
IC673992H
  NW0186DP457   HNK   IMLC   BROWN PACIFIC TRADING LTD.   HK   11/12/2008    
02/04/2009     245,622.00 USD
IC673993H
  NW0187DP458   HNK   IMLC   SHUASIA INTERNATIONAL TRADING LTD .   HK  
11/12/2008     02/04/2009     198,648.96 USD
IC674419H
  NW0188DP461   HNK   IMLC   GOLDEN MATE INTERNATIONAL CORP.   TW   11/25/2008  
  02/04/2009     48,844.80 USD
IC674422H
  NW0189DP460   HNK   IMLC   PRESTIGE FOOTWEAR CO. LTD.   TW   11/25/2008    
02/04/2009     48,285.60 USD
IC674704H
  NW0190JB120108   HNK   IMLC   SUPERL HOLDINGS LIMITED   HK   12/05/2008    
02/11/2009     166,338.44 USD
IC674705H
  NW0191ND112508   HNK   IMLC   SUPERL HOLDINGS LIMITED   HK   12/05/2008    
02/11/2009     163,660.74 USD
IC674706H
  NW0192DP462   HNK   IMLC   BROWN PACIFIC TRADING LTD .   HK   12/05/2008    
02/25/2009     167,665.50 USD
IC674707H
  NW0193DP463   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW   12/05/2008    
02/25/2009     76,176.00 USD
IC674926H
  NW0194DP464   HNK   IMLC   HONOUR SERVICES LTD.   TW   12/11/2008    
03/04/2009     34,425.00 USD
IC674927H
  NW0195DP465   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW   12/11/2008    
03/04/2009     172,672.50 USD
IC674928H
  NW0196ND010   HNK   IMLC   BASINI ENTERPRISE CO. LTD.   TH   12/11/2008    
02/25/2009     26,040.00 USD
IC674929H
  NW0197DP466   HNK   IMLC   PUIBRIGHT INVESTMENTS LIMITED   HK   12/11/2008    
03/06/2009     108,904.20 USD
IC674930H
  NW0198DP467   HNK   IMLC   MASTERSHIP INTERNATIONAL CO., LTD.   TW  
12/11/2008     02/10/2009     155,692.80 USD
IC674931H
  NW0199DP468   HNK   IMLC   MASTERSHIP INTERNATIONAL CO., LTD.   TW  
12/11/2008     03/04/2009     30,404.16 USD
IC675288H
  NW0200ND011   HNK   IMLC   CORAL REEF ASIA PACIFIC LTD   HK   12/22/2008    
02/03/2009     34,140.75 USD
IC675289H
  NW0201SP66   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW   12/22/2008    
02/20/2009     35,089.20 USD
IC675290H
  NW0202SP67   HNK   IMLC   MASTERSHIP INTERNATIONAL CO., LTD.   TW   12/22/2008
    02/15/2009     35,893.00 USD
IC675291H
  NW0203DP470   HNK   IMLC   GOLDEN MATE INTERNATIONAL CORP.   TW   12/22/2008  
  03/04/2009     260,602.80 USD
IC675292H
  NW0204DP469   HNK   IMLC   PRESTIGE FOOTWEAR CO. LTD.   TW   12/22/2008    
03/04/2009     115,438.50 USD

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: NINE WEST   Page:                 2

Date: 12/26/2008

Applicant Name: NINE WEST GROUP INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC675293H
  NW0205ND012   HNK   IMLC   CORAL REEF ASIA PACIFIC LTD   HK   12/22/2008  
03/06/2009   32,448.00 USD
IC675309H
  NW206SP68   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW   12/23/2008  
02/24/2009   57,003.45 USD                         Appl Name Total:    
3,111,181.46  
 
                          Total:     3,111,181.46   BA/ACCPT Summary:          
             
 
                          Total:        

*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

(GRAPHIC) [y85661y8566101.gif]   Wachovia Bank, N.A. 
Outstanding Summary Report
For Applicant: JONES APPAREL    

Applicant Name: Jones Retail

                                      L/C Bank   L/C Cust                  
Opening   Expiry   L/C Reference   Reference   Site   Trans   Beneficiary   Ctry
  Date   Date   Balance
SM233625
  SM233625   USA   SBLC   Longchamp Usa, Inc   US   12/23/2008   11/30/2009    
1,100,000.00  

 



--------------------------------------------------------------------------------



 



JPMorgan Chase Bank, N.A.
Letters of Credit Outstanding by Bank Reference Number

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-561172-0058
  AIR   USD     24537.24     SEP 26, 2008   —    
TITI-561172-0059
  AIR   USD     31492.44     SEP 26, 2008   —   DOREEN GARMENTS
TITI-561172-0062
  AIR   USD     18424.32     OCT 08, 2008   —    
TITI-561172-0063
  AIR   USD     31076.4     OCT 14, 2008   —    
TITI-561172-0064
  AIR   USD     19642.56     OCT 14, 2008   —   DOREEN GARMENTS
TITI-563166-0010
  AIR   USD     12954.48     APR 02, 2008   —   DOREEN GARMENTS
TITI-566214-0022
  AIR   USD     15802.11     AUG 29, 2008   —    
TITI-566214-0025
  AIR   USD     19176.48     SEP 09, 2008   —    
TITI-566214-0039
  AIR   USD     8698     SEP 25, 2008   —   DOREEN GARMENTS
TITI-566214-0050
  AIR   USD     8136.48     OCT 23, 2008   —    
TITI-566214-0053
  AIR   USD     9576     OCT 29, 2008   —   DOREEN GARMENTS
TITI-570422-0003
  AIR   USD     21362.64     NOV 20, 2008   —    
TITI-570422-0004
  AIR   USD     40319.64     NOV 25, 2008   —    
TITI-579412-0005
  AIR   USD     27041.19     SEP 21, 2007   —    
TITI-583166-0005
  AIR   USD     2671.68     APR 16, 2008   —   MIAMI EXPORTS PVT
TITI-584264-0005
  AIR   USD     19016.88     APR 10, 2007   —    
TITI-664648-0010
  AIR   USD     19793.8     FEB 28, 2007   —   DIRD GARMENT LIMITED
TITI-561172
  ILC   USD     127080.33     AUG 31, 2007   OCT 15, 2008   DOREEN GARMENTS
TITI-565169
  ILC   USD     1712477.13     JAN 28, 2008   JAN 09, 2009   THIRD DIMENSION
APPAREL LLC
TITI-566214
  ILC   USD     502829.57     MAR 12, 2008   SEP 25, 2008   DOREEN GARMENTS
TITI-566252
  ILC   USD     723122.4     MAR 12, 2008   DEC 02, 2008   MUSTAFA AND KAMAL
ASHRAF TRADING
TITI-566384
  ILC   USD     1315961.11     MAR 18, 2008   JAN 13, 2009   LOTUS GARMENTS CO
TITI-567733
  ILC   USD     726107.86     MAY 02, 2008   NOV 25, 2008   LOTUS GARMENTS CO
TITI-568784
  ILC   USD     97886.63     JUN 09, 2008   SEP 02, 2008   UPAN WASANA EPZ LTD.
TITI-569105
  ILC   USD     522831.05     JUN 19, 2008   NOV 18, 2008   VOGUE INTERNATIONAL
AGENCY
TITI-569384
  ILC   USD     910067.3     JUL 01, 2008   JAN 09, 2009   CLASSIC FASHION
APPAREL
TITI-569954
  ILC   USD     142511.15     JUL 18, 2008   OCT 07, 2008   UPAN WASANA EPZ LTD.
TITI-570239
  ILC   USD     294616.85     JUL 29, 2008   NOV 18, 2008   CLASSIC FASHION
COMPANY
TITI-570373
  ILC   USD     1032631.27     AUG 04, 2008   JAN 06, 2009   CLASSIC FASHION
APPAREL
TITI-570422
  ILC   USD     134919.31     AUG 07, 2008   DEC 09, 2008   DOREEN GARMENTS
TITI-570652
  ILC   USD     389201.69     AUG 15, 2008   NOV 24, 2008   CLASSIC FASHION
APPAREL
TITI-570978
  ILC   USD     334200.37     AUG 29, 2008   NOV 12, 2008   DEFIANCE TRADING LLC
TITI-571129
  ILC   USD     101256.96     SEP 05, 2008   DEC 24, 2008   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-571130
  ILC   USD     433213.7     SEP 08, 2008   DEC 17, 2008   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-571356
  ILC   USD     726350.63     SEP 15, 2008   JAN 20, 2009   8ANDO DESIGN LTD.
TITI-571464
  ILC   USD     220050.56     SEP 17, 2008   FEB 05, 2009   TRANS AFRICA GARMENT
INDUSTRY
TITI-571465
  ILC   USD     1029567.29     SEP 17, 2008   DEC 10, 2008   DEFIANCE TRADING
LLC
TITI-571468
  ILC   USD     1972629.93     SEP 17, 2008   JAN 06, 2009   AFRICA APPARELS EPZ
LTD
TITI-571514
  ILC   USD     85628.8     SEP 22, 2008   DEC 05, 2008   IVORY GARMENTS FACTORY
LLC
TITI-571539
  ILC   USD     1461263.11     SEP 22, 2008   JAN 10, 2009   AFRICA APPARELS EPZ
LTD
TITI-571540
  ILC   USD     112702.59     SEP 22, 2008   DEC 27, 2008   IVORY GARMENTS
FACTORY LLC
TITI-571584
  ILC   USD     642782.13     SEP 26, 2008   DEC 10, 2008   DEFIANCE TRADING LLC

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-571636
  ILC   USD     798613.52     SEP 26, 2008   DEC 25, 2008   PRESITEX ENTERPRISES
PTY LTD
TITI-571677
  ILC   USD     165666.06     SEP 26, 2008   DEC 02, 2008   TRANS AFRICA GARMENT
INDUSTRY
TITI-571803
  ILC   USD     612404.45     OCT 02, 2008   DEC 31, 2008   IMPERIAL READYMADE
GARMENTS FTY                    
TITI-571805
  ILC   USD     251610.02     OCT 02, 2008   DEC 23, 2008   SUEZ CANAL GARMENTS
CO.
TITI-571822
  ILC   USD     724017.42     OCT 07, 2008   DEC 30, 2008   CHERRY GROUP CO.,
LTD
TITI-571850
  ILC   USD     123140.59     OCT 03, 2008   DEC 13, 2008   OM JYOTI APPARELS
TITI-571858
  ILC   USD     54085.5     OCT 03, 2008   DEC 13, 2008   ALLIED EXPORT
INDUSTRIES
TITI-571919
  ILC   USD     611026.31     OCT 14, 2008   JAN 09, 2009   PRESITEX ENTERPRISES
PTY LTD
TITI-571923
  ILC   USD     302059.93     OCT 08, 2008   JAN 12, 2009   GOKALDAS EXPORTS
TITI-571947
  ILC   USD     812377.13     OCT 09, 2008   JAN 13, 2009   IMPERIAL READYMADE
GARMENTS FTY                    
TITI-572016
  ILC   USD     1279461.58     OCT 10, 2008   JAN 14, 2009   LOTUS GARMENTS CO
TITI-572017
  ILC   USD     450551.57     OCT 10, 2008   JAN 06, 2009   SUEZ CANAL GARMENTS
CO.
TITI-572018
  ILC   USD     520789.5     OCT 15, 2008   JAN 19, 2009   SUEZ CANAL GARMENTS
CO.
TITI-572047
  ILC   USD     402506.22     OCT 14, 2008   JAN 14, 2009   NILE CLOTHING
COMPANY
TITI-572051
  ILC   USD     93919.84     OCT 14, 2008   DEC 02, 2008   PT SAINATH INDUSTRIES
TITI-572111
  ILC   USD     98003.51     OCT 16, 2008   DEC 25, 2008   OM JYOTI APPARELS
TITI-572112
  ILC   USD     315356.45     OCT 16, 2008   DEC 29, 2008   PT SAINATH
INDUSTRIES
TITI-572115
  ILC   USD     858538.42     OCT 16, 2008   JAN 28, 2009   TRANS AFRICA GARMENT
INDUSTRY
TITI-572116
  ILC   USD     679865.3     OCT 16, 2008   NOV 22, 2008   HI-TECH TEXTILE EGYPT
TITI-572203
  ILC   USD     1224604.73     OCT 20, 2008   JAN 06, 2009   DEFIANCE TRADING
LLC
TITI-572301
  ILC   USD     285991.52     OCT 24, 2008   DEC 17, 2008   GULF NISHAT APPAREL
LTD.
TITI-572303
  ILC   USD     225287.21     OCT 24, 2008   DEC 16, 2008   IVORY GARMENTS
FACTORY LLC
TITI-572304
  ILC   USD     433210.29     OCT 23, 2008   FEB 13, 2009   MUSTAFA AND KAMAL
ASHRAF TRADING
TITI-572305
  ILC   USD     231476.93     OCT 23, 2008   DEC 16, 2008   PT SAINATH
INDUSTRIES, KAWASAN
TITI-572306
  ILC   USD     28076.08     OCT 23, 2008   JAN 08, 2009   CLASSIC FASHION
APPAREL
TITI-572322
  ILC   USD     45555.2     OCT 24, 2008   DEC 30, 2008   THIRD DIMENSION
APPAREL LLC
TITI-572325
  ILC   USD     392582.86     OCT 24, 2008   JAN 13, 2009   CLASSIC FASHION
COMPANY
TITI-572326
  ILC   USD     681066.29     OCT 24, 2008   JAN 23, 2009   CLASSIC FASHION
APPAREL
TITI-572327
  ILC   USD     697343.85     OCT 24, 2008   DEC 03, 2008   GULF NISHAT APPAREL
LTD.
TITI-572329
  ILC   USD     617258.88     OCT 24, 2008   DEC 24, 2008   TRANS AFRICA GARMENT
INDUSTRY
TITI-572330
  ILC   USD     3198806.88     OCT 27, 2008   JAN 13, 2009   NILE CLOTHING
COMPANY
TITI-572359
  ILC   USD     189969     OCT 28, 2008   NOV 11, 2008   M/S RAJBY INDUSTRIES
TITI-572382
  ILC   USD     41774.25     OCT 28, 2008   JAN 07, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-572385
  ILC   USD     63304.67     OCT 28, 2008   JAN 07, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-572386
  ILC   USD     7003.58     OCT 28, 2008   JAN 07, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-572387
  ILC   USD     345440.07     NOV 04, 2008   DEC 13, 2008   DAE HA INC
TITI-572388
  ILC   USD     1866561.49     OCT 28, 2008   JAN 10, 2009   MUSTAFA AND KAMAL
ASHRAF TRADING
TITI-572391
  ILC   USD     1420299.85     OCT 28, 2008   JAN 09, 2009   THIRD DIMENSION
APPAREL LLC
TITI-572392
  ILC   USD     1164896.75     OCT 28, 2008   DEC 26, 2008   CLASSIC FASHION
APPAREL

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-572494
  ILC   USD     157107.01     NOV 03, 2008   JAN 06, 2009   CLASSIC FASHION
COMPANY
TITI-572499
  ILC   USD     98703.36     NOV 03, 2008   DEC 18, 2008   GULF NISHAT APPAREL
LTD.
TITI-572500
  ILC   USD     84546     NOV 03, 2008   DEC 15, 2008   JEANS PLUS LIMITED
TITI-572507
  ILC   USD     43593.98     OCT 31, 2008   FEB 03, 2009   UNION APPAREL
(PVT) LTD.
TITI-572508
  ILC   USD     226904.24     OCT 31, 2008   JAN 07, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-572509
  ILC   USD     54156.31     OCT31, 2008   JAN 07, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-572510
  ILC   USD     56718.9     OCT 31, 2008   DEC 31, 2008   SUZHOU RICH-TIGER
TEXTILE AND GMT
TITI-572511
  ILC   USD     792675.8     OCT 31, 2008   JAN 04, 2009   PT SAINATH INDUSTRIES
TITI-572512
  ILC   USD     180264.92     NOV 03, 2008   JAN 27, 2009   IMPERIAL READYMADE
GARMENTS FTY                    
TITI-572513
  ILC   USD     30366     OCT 31, 2008   JAN 11, 2009   PEARL GLOBAL LIMITED
TITI-572514
  ILC   USD     249612.68     NOV 03, 2008   JAN 03, 2009   PEARL GLOBAL LIMITED
TITI-572516
  ILC   USD     38734.16     OCT 31, 2008   DEC 23, 2008   PT SAINATH INDUSTRIES
TITI-572517
  ILC   USD     10099.66     OCT 31, 2008   DEC 30, 2008   PT SAINATH INDUSTRIES
TITI-572518
  ILC   USD     635136.99     OCT 31, 2008   DEC 14, 2008   PT SAINATH
INDUSTRIES
TITI-572519
  ILC   USD     40005     OCT 31, 2008   JAN 03, 2009   PEARL GLOBAL LIMITED
TITI-572579
  ILC   USD     214827.48     NOV 04, 2008   FEB 13, 2009   CLASSIC FASHION
APPAREL
TITI-572580
  ILC   USD     426573.95     NOV 04, 2008   JAN 15, 2009   VOGUE INTERNATIONAL
AGENCIES FZE                    
TITI-572581
  ILC   USD     312315.41     NOV 04, 2008   DEC 15, 2008   M/S ITC LIMITED
TITI-572582
  ILC   USD     150327.45     NOV 04, 2008   DEC 30, 2008   JEANS PLUS L1MrTED
TITI-572585
  ILC   USD     476315.35     NOV 04, 2008   JAN 14, 2009   PEARL GLOBAL LIMITED
TITI-572665
  ILC   USD     16810.47     NOV 06, 2008   NOV 22, 2008   ALLIED EXPORT
INDUSTRIES
TITI-572666
  ILC   USD     366313.25     NOV 06, 2008   JAN 05, 2009   PEARL GLOBAL LIMITED
TITI-572743
  ILC   USD     185315.11     NOV 13, 2008   FEB 14, 2009   S.F. FASHION WEARS
LTD.
TITI-572744
  ILC   USD     121536.35     NOV 13, 2008   FEB 15, 2009   STERLING STYLES LTD
TITI-572750
  ILC   USD     258733.61     NOV 13, 2008   DEC 30, 2008   DEFIANCE TRADING LLC
TITI-572751
  ILC   USD     102250.26     NOV 13, 2008   JAN 06, 2009   DEFIANCE TRADING LLC
TITI-572752
  ILC   USD     363203.27     NOV 13, 2008   JAN 07, 2009   DEFIANCE TRADING LLC
TITI-572755
  ILC   USD     71371.19     NOV 13, 2008   DEC 31, 2008   DEFIANCE TRADING LLC
TITI-572756
  ILC   USD     261282.04     NOV 13, 2008   FEB 10, 2009   CLASSIC FASHION
COMPANY
TITI-572757
  ILC   USD     395181.32     NOV 13, 2008   FEB 10, 2009   STANDARD GROUP
LIMITED
TITI-572758
  ILC   USD     73710     NOV 13, 2008   JAN 21, 2009   M/S RAJBY INDUSTRIES
TITI-572802
  ILC   USD     84437.42     NOV 12, 2008   DEC 13, 2008   IVORY GARMENTS
FACTORY LLC
TITI-572815
  ILC   USD     882042.5     NOV 17, 2008   FEB 24, 2009   LOTUS GARMENTS CO
TITI-572827
  ILC   USD     140566.4     NOV 14, 2008   FEB 15, 2009   ABA FASHIONS LTD
TITI-572968
  ILC   USD     247836.67     DEC 09, 2008   FEB 03, 2009   SUZHOU RICH-TIGER
TEXTILE AND GMT
TITI-572969
  ILC   USD     272260.17     NOV 19, 2008   JAN 03, 2009   ALLIED EXPORT
INDUSTRIES
TITI-572970
  ILC   USD     122674.23     NOV 19, 2008   DEC 30, 2008   DULARI EXPORTS
TITI-572972
  ILC   USD     856990.51     NOV 19, 2008   JAN 07, 2009   DEFIANCE TRADING LLC
TITI-572973
  ILC   USD     226132.2     NOV 19, 2008   JAN 03, 2009   TEXPORT SYNDICATE
INDIA LIMITED
TITI-572974
  ILC   USD     32706.83     NOV 19, 2008   JAN 24, 2009   TEXPORT SYNDICATE
INDIA LIMITED

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-572975
  ILC   USD     157852.8     NOV 21, 2008   FEB 03, 2009   ALI MURTAZA
ASSOCIATES (PVT) LTD
TITI-572976
  ILC   USD     71737.97     NOV 19, 2008   JAN 27, 2009   CLASSIC FASHION
APPAREL
TITI-572977
  ILC   USD     735897.58     NOV 21, 2008   JAN 06, 2009   CLASSIC FASHION
COMPANY
TITI-572978
  ILC   USD     601020     NOV 21, 2008   JAN 03, 2009   PEARL GLOBAL LIMITED
TITI-572985
  ILC   USD     1387066.46     NOV 19, 2008   DEC 31, 2008   TRIMAX TRADING
(WUXI) CO., LTD.
TITI-572986
  ILC   USD     217443.56     NOV 19, 2008   DEC 30, 2008   ALI MURTAZA
ASSOCIATES (PVT) LTD
TITI-573041
  ILC   USD     243240.48     NOV 21, 2008   MAR 12, 2009   S.F. FASHION WEARS
LTD.
TITI-573045
  ILC   USD     95026.81     NOV 24, 2008   JAN 23, 2009   THIRD DIMENSION
APPAREL LLC
TITI-573046
  ILC   USD     339583.7     NOV 21, 2008   DEC 30, 2008   DAE HA INC
TITI-573188
  ILC   USD     58968     NOV 28, 2008   JAN 10, 2009   DULARI EXPORTS
TITI-573353
  ILC   USD     356983.81     DEC 10, 2008   MAR 25, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-573354
  ILC   USD     589972.7     DEC 10, 2008   MAR 18, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-573355
  ILC   USD     40740.62     DEC 11, 2008   FEB 04, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-573356
  ILC   USD     14842.8     DEC 11, 2008   FEB 14, 2009   OM JYOTI APPARELS
TITI-573357
  ILC   USD     55108.2     DEC 10, 2008   JAN 17, 2009   DULARI EXPORTS
TITI-573361
  ILC   USD     518412.01     DEC 11, 2008   JAN 09, 2009   THIRD DIMENSION
APPAREL LLC
TITI-573362
  ILC   USD     73343.84     DEC 11, 2008   MAR 02, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-573364
  ILC   USD     454837.9     DEC 10, 2008   DEC 31, 2008   M/S RAJBY INDUSTRIES
TITI-573365
  ILC   USD     86070.6     DEC 11, 2008   MAR 02, 2009   STERLING STYLES LTD
TITI-573366
  ILC   USD     235453.55     DEC 10, 2008   MAR 06, 2009   THIRD DIMENSION
APPAREL LLC
TITI-573367
  ILC   USD     780005.65     DEC 11, 2008   FEB 13, 2009   CLASSIC FASHION
APPAREL
TITI-573368
  ILC   USD     807390.61     DEC 10, 2008   APR 30, 2009   CLASSIC FASHION
APPAREL
TITI-573370
  ILC   USD     187668.05     DEC 11, 2008   MAR 13, 2009   TRANS AFRICA GARMENT
INDUSTRY
TITI-573371
  ILC   USD     291496.97     DEC 11, 2008   FEB 04, 2009   PRESITEX ENTERPRISES
PTY LTD
TITI-573563
  ILC   USD     1219845.31     DEC 12, 2008   FEB 09, 2009   CLASSIC FASHION
COMPANY
TITI-573564
  ILC   USD     135697.97     DEC 15, 2008   FEB 14, 2009   JEANS PLUS LIMITED
TITI-573569
  ILC   USD     75378.45     DEC 12, 2008   FEB 14, 2009   JEANS PLUS LIMITED
TITI-573570
  ILC   USD     181326.73     DEC 15, 2008   FEB 25, 2009   SHINWON CORP
TITI-573573
  ILC   USD     1189201.08     DEC 15, 2008   JAN 14, 2009   IVORY GARMENTS
FACTORY LLC
TITI-573574
  ILC   USD     40740.62     DEC 15, 2008   FEB 04, 2009   SOCOTA BRANDOT
INVESTMENTS LTD.                    
TITI-573586
  ILC   USD     118015.38     DEC 12, 2008   FEB 13, 2009   THIRD DIMENSION
APPAREL LLC
TITI-573589
  ILC   USD     909748.46     DEC 12, 2008   FEB 27, 2009   THIRD DIMENSION
APPAREL LLC
TITI-573590
  ILC   USD     695314.83     DEC 16, 2008   FEB 25, 2009   DEFIANCE TRADING LLC
TITI-573591
  ILC   USD     114597     DEC 12, 2008   JAN 07, 2009   CHERRY GROUP CO., LTD
TITI-573592
  ILC   USD     173754     DEC 12, 2008   JAN 22, 2009   CHERRY GROUP CO., LTD
TITI-573593
  ILC   USD     269293.25     DEC 12, 2008   MAR 21, 2009   TRIMAX TRADING
(WUXI) CO., LTD.
TITI-573594
  ILC   USD     74821.41     DEC 12, 2008   JAN 30, 2009   CHERRY GROUP CO., LTD
TITI-573595
  ILC   USD     192126.31     DEC 12, 2008   JAN 14, 2009   CHERRY GROUP CO.,
LTD
TITI-573596
  ILC   USD     78422.4     DEC 12, 2008   JAN 23, 2009   IVORY GARMENTS FACTORY
LLC
TITI-573597
  ILC   USD     62425.94     DEC 12, 2008   JAN 15, 2009   CLASSIC FASHION
APPAREL
TITI-573598
  ILC   USD     385749     DEC 12, 2008   MAR 02, 2009   JEANS PLUS LIMITED

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-573599
  ILC   USD     63538.52     DEC 15, 2008   FEB 24, 2009   ALLIED EXPORT
INDUSTRIES
TITI-573600
  ILC   USD     524486.84     DEC 12, 2008   DEC 28, 2008   CHERRY GROUP CO.,
LTD
TITI-573601
  ILC   USD     125884.84     DEC 12, 2008   JAN 09, 2009   CHERRY GROUP CO.,
LTD
TITI-573707
  ILC   USD     31185     DEC 17, 2008   JAN 10, 2009   ALLIED EXPORT INDUSTRIES
TITI-573708
  ILC   USD     127457.4     DEC 17, 2008   FEB 21, 2009   ALLIED EXPORT
INDUSTRIES
TITI-573710
  ILC   USD     620912.12     DEC 18, 2008   JAN 09, 2009   CLASSIC FASHION
APPAREL
TITI-573895
  ILC   USD     306169.92     DEC 24, 2008   JAN 26, 2009   SUEZ CANAL GARMENTS
CO.
TITI-573896
  ILC   USD     166253.47     DEC 26, 2008   JAN 20, 2009   SHINWON CORP
TITI-573897
  ILC   USD     163204.78     DEC 24, 2008   JAN 14, 2009   TRAKYA TEKSTIL VE
GIYIM SAN VE DIS                    
TITI-573898
  ILC   USD     8487.99     DEC 29, 2008   JAN 16, 2009   DAE HA INC
TITI-573899
  ILC   USD     72859.25     DEC 26, 2008   JAN 06, 2009   DAE HA INC
TITI-573900
  ILC   USD     166901.2     DEC 24, 2008   MAR 31, 2009   DEFIANCE TRADING LLC
TITI-573901
  ILC   USD     480724.78     DEC 26, 2008   FEB 10, 2009   DEFIANCE TRADING LLC
TITI-573902
  ILC   USD     90969.56     DEC 26, 2008   MAR 07, 2009   DEFIANCE TRADING LLC
TITI-573903
  ILC   USD     1014995.02     DEC 24, 2008   MAR 07, 2009   DEFIANCE TRADING
LLC
TITI-573904
  ILC   USD     226358.12     DEC 24, 2008   MAR 21, 2009   DEFIANCE TRADING LLC
TITI-573907
  ILC   USD     486445.3     DEC 26, 2008   MAR 07, 2009   DEFIANCE TRADING LLC
TITI-561172-0071
  STG   USD     25848.48     NOV 05, 2008   NOV 04, 2009   DOREEN GARMENTS
TITI-561246-0003
  STG   USD     941.4     DEC 07, 2007   DEC 06, 2013    
TITI-561254-0010
  STG   USD     13014.83     DEC 07, 2007   DEC 06, 2013    
TITI-561510-0008
  STG   USD     48653     DEC 06, 2007   DEC 06, 2013   UPAN WASANA EPZ LTD.
TITI-561510-0009
  STG   USD     5528.3     DEC 07, 2007   DEC 06, 2013   UPAN WASANA EPZ LTD.
TITI-563166-0003
  STG   USD     49550.16     MAR 11, 2008   MAR 11, 2009    
TITI-568784-0008
  STG   USD     182013.96     SEP 12, 2008   SEP 12, 2009   UPAN WASANA EPZ LTD.
TITI-569954-0013
  STG   USD     9173.4     NOV 13, 2008   NOV 13, 2014   UPAN WASANA EPZ LTD.
TITI-569954-0014
  STG   USD     6472.2     NOV 13, 2008   NOV 13, 2014   UPAN WASANA EPZ LTD.
TITI-579906-0022
  STG   USD     64319.42     FEB 01, 2008   FEB 01, 2014   DOREEN GARMENTS
TITI-586996-0002
  STG   USD     72630     JUN 15, 2007   JUN 15, 2013    
TITI-587831-0003
  STG   USD     100323.24     JUN 29, 2007   JUN 24, 2013   UPAN WASANA EPZ LTD.
TITI-663684-0010
  STG   USD     132206.4     SEP 15, 2006   SEP 15, 2012    
TITI-561172-0023
  STG   USD     17141.04     MAR 11, 2008   MAR 11, 2009    
TITI-561172-0066
  STG   USD     59235.68     OCT 17, 2008   OCT 17, 2009   DOREEN GARMENTS
TITI-566214-0020
  STG   USD     11232     AUG 19, 2008   AUG 18, 2009    
TITI-566214-0026
  STG   USD     27926.8     SEP 09, 2008   SEP 09, 2009   DOREEN GARMENTS
TITI-566214-0027
  STG   USD     35102.72     SEP 11, 2008   SEP 11, 2009    
TITI-568784-0007
  STG   USD     107702.49     SEP 12, 2008   SEP 12, 2009    
TITI-569369-0004
  STG   USD     98384.88     OCT 31, 2008   OCT 31, 2009    
TITI-569954-0009
  STG   USD     163222.08     OCT 31, 2008   OCT 31, 2009   UPAN WASANA EPZ LTD.
TITI-569954-0010
  STG   USD     3021.48     OCT 31, 2008   OCT 31, 2009    

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
T1HI-569955
  ILC   USD     7276.5     JUL 18, 2008   DEC 22, 2008   GLORY ON INTERNATIONAL
LTD.
T1HI-571288
  ILC   USD     1768654.44     SEP 11, 2008   DEC 31,2008   CJR INDUSTRIES
(FE) LIMITED
T1HI-571292
  ILC   USD     800604     SEP 11, 2008   DEC 31,2008   CHINA POINT (ASIA) LTD
T1HI-571880
  ILC   USD     227138.94     OCT 08, 2008   DEC 29, 2008   KENNETEX
INTERNATIONAL LTD.
T1HI-571881
  ILC   USD     150774.75     OCT 08, 2008   DEC 30, 2008   KENNETEX
INTERNATIONAL LTD.
T1HI-571920
  ILC   USD     37354.11     OCT 08, 2008   DEC 13, 2008   PRATTISON GARMENT
LTD.
T1HI-572302
  ILC   USD     63028.84     OCT 24, 2008   JAN 13, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-572311
  ILC   USD     598115.95     OCT 23, 2008   JAN 14, 2009   CHINA POINT
(ASIA) LTD
T1HI-572312
  ILC   USD     117713.11     OCT 24, 2008   JAN 14, 2009   CHINA POINT
(ASIA) LTD
T1HI-572589
  ILC   USD     1572312.92     NOV 26, 2008   JAN 06, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-572816
  ILC   USD     105590.1     NOV 13, 2008   JAN 14, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-572823
  ILC   USD     96402.6     NOV 13, 2008   DEC 15, 2008   KENNETEX INTERNATIONAL
LTD.
T1HI-572828
  ILC   USD     140378.53     NOV 14, 2008   JAN 14, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-572967
  ILC   USD     22739.54     NOV 19, 2008   DEC 30, 2008   PRATTISON GARMENT
LTD.
T1HI-572971
  ILC   USD     258872.8     NOV 19, 2008   JAN 11,2009   PRATTISON GARMENT LTD.
T1HI-573042
  ILC   USD     43520.4     NOV 21, 2008   DEC 30, 2008   PRATTISON GARMENT LTD.
T1HI-573358
  ILC   USD     4475.52     DEC 10, 2008   DEC 25, 2008   KENNETEX INTERNATIONAL
LTD.
T1HI-573363
  ILC   USD     414252.04     DEC 10, 2008   JAN 05, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-573369
  ILC   USD     3060400.92     DEC 10, 2008   DEC 26, 2008   KENNETEX
INTERNATIONAL LTD.
T1HI-573577
  ILC   USD     265154.4     DEC 12, 2008   FEB 25, 2009   CHINA POINT
(ASIA) LTD
T1HI-573578
  ILC   USD     80931.44     DEC 12, 2008   MAR 18, 2009   CHINA POINT
(ASIA) LTD
T1HI-573581
  ILC   USD     54158.01     DEC 12, 2008   JAN 22, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-573582
  ILC   USD     34965     DEC 12, 2008   JAN 11,2009   PRATTISON GARMENT LTD.
T1HI-573585
  ILC   USD     68159.7     DEC 12, 2008   JAN 18, 2009   PRATTISON GARMENT LTD.
T1HI-573602
  ILC   USD     95206.36     DEC 12, 2008   JAN 11,2009   KENNETEX INTERNATIONAL
LTD.
T1HI-573705
  ILC   USD     60079.7     DEC 17, 2008   FEB 11, 2009   CHINA POINT (ASIA) LTD
T1HI-573706
  ILC   USD     263445.84     DEC 17, 2008   FEB 11, 2009   CHINA POINT
(ASIA) LTD
T1HI-573709
  ILC   USD     1164895.45     DEC 17, 2008   FEB 07, 2009   KENNETEX
INTERNATIONAL LTD.
T1HI-573908
  ILC   USD     52611.01     DEC 24, 2008   FEB 14, 2009   KENNETEX
INTERNATIONAL LTD.

 



--------------------------------------------------------------------------------



 



                                                  JPM Reference Number   Product
Cat   liab Currency   liab Outstanding Amount   Release Date   Expiry / Maturity
Date   Beneficiary Name   Purpose Code   Purpose Category   Notification Period
  Auto Extension Period   Final Expiry Date
P-278500
  NLC   USD   372500   APR 23, 1998   MAR 31, 2009   B.J.W . ASSOCIATES   OTHER
OBLIGATIONS (TRADE)   FINANCIAL   75 DAYS   12 MONTHS   NOV 30, 2010

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-584853-0006
  AIR   USD     51090.62     APR 10, 2007   —    
TITI-676212-0005
  AIR   USD     3944.5     FEB 10, 2006   —    
IITI-573850
  ILC   USD     18483.02     DEC 24, 2008   JAN 30, 2009   POONG IN TRADING CO.,
LTD
IITI-573851
  ILC   USD     36025.88     DEC 24, 2008   JAN 09, 2009   SEOHAP CO., LTD.
IITI-573861
  ILC   USD     31045.41     DEC 24, 2008   JAN 15, 2009   FORMOSTAR GARMENT CO
LTD
IITI-573862
  ILC   USD     18861.59     DEC 24, 2008   FEB 11, 2009   PT. MASTERINDO JAYA
ABADI
IITI-573868
  ILC   USD     116220.64     DEC 24, 2008   JAN 28, 2009   TAINAN ENTERPRISES
CO., LTD
IITI-573871
  ILC   USD     19331.71     DEC 30, 2008   FEB 14, 2009   TY FASHION
INTERNATIONAL CO LTD
IITI-573872
  ILC   USD     60483.14     DEC 24, 2008   FEB 13, 2009   KING STAR GARMENT
INTL CO LTD
IITI-573879
  ILC   USD     21844.04     DEC 24, 2008   FEB 06, 2009   JIANGSU ARTS AND
CRAFTS
CORPORATION
IITI-573880
  ILC   USD     28670.29     DEC 24, 2008   FEB 16, 2009   BURI CO., LTD
IITI-573882
  ILC   USD     128339.41     DEC 24, 2008   FEB 25, 2009   MERIM CORP.
IITI-573909
  ILC   USD     21776.03     DEC 24, 2008   JAN 15, 2009   CHERRY GROUP CO., LTD
TITI-571460
  ILC   USD     18701.64     SEP 17, 2008   OCT 30, 2008   PT INSUNG
INTERNATIONAL
TITI-571461
  ILC   USD     23766.75     SEP 17, 2008   OCT 09, 2008   RNC GROUP, LLC
TITI-572194
  ILC   USD     12488.28     OCT 20, 2008   DEC 01, 2008   THAI GARMENT EXPORT
CO., LTD
TITI-572331
  ILC   USD     20245.01     OCT 24, 2008   DEC 03, 2008   KING STAR GARMENT
INTL CO LTD
TITI-572630
  ILC   USD     31430.72     NOV 07, 2008   DEC 30, 2008   TY FASHION
INTERNATIONAL CO LTD
TITI-572636
  ILC   USD     14206.82     NOV 06, 2008   JAN 03, 2009   ORIENT CRAFT LTD..
TITI-572647
  ILC   USD     1418.04     NOV 06, 2008   DEC 20, 2008   KEN TRADING
TITI-572648
  ILC   USD     18076.8     NOV 07, 2008   DEC 10, 2008   JK INDUSTRY CO., LTD
TITI-572649
  ILC   USD     92785     NOV 06, 2008   JAN 18, 2009   HYUNJIN APPAREL CO. LTD.
TITI-572653
  ILC   USD     11261.26     NOV 06, 2008   NOV 30, 2008   POONG IN TRADING CO.,
LTD
TITI-572794
  ILC   USD     49777.85     NOV 12, 2008   JAN 05, 2009   KING STAR GARMENT
INTL CO LTD
TITI-572796
  ILC   USD     3041.62     NOV 12, 2008   DEC 24, 2008   EPIC DESIGNERS VIETNAM
LTD.
TITI-572801
  ILC   USD     122455.33     NOV 12, 2008   JAN 21, 2009   HYUNJIN APPAREL CO.
LTD.
TITI-572881
  ILC   USD     22380.14     NOV 17, 2008   DEC 17, 2008   BURI CO., LTD
TITI-572962
  ILC   USD     20878.2     NOV 19, 2008   DEC 17, 2008   CHERRY GROUP CO., LTD
TITI-572963
  ILC   USD     13473.81     NOV 19, 2008   JAN 16, 2009   KING STAR GARMENT
INTL CO LTD
TITI-573051
  ILC   USD     14525.81     NOV 21, 2008   JAN 04, 2009   NINGBO FANHUA IMP AND
EXP CO LTD
TITI-573056
  ILC   USD     36429.37     NOV 21, 2008   DEC 30, 2008   CRYSTALCLEAR WEALTH
LTD
TITI-573057
  ILC   USD     23240.7     NOV 21, 2008   DEC 26, 2008   SHANGHAI JOY PLUS
FASHION CO., LTD                    
TITI-573061
  ILC   USD     10500.01     NOV 21, 2008   JAN 01, 2009   CHERRY GROUP CO., LTD
TITI-573062
  ILC   USD     840.09     NOV 21, 2008   DEC 23, 2008   PT UNGARAN SARI
GARMENTS
TITI-573179
  ILC   USD     11004.63     NOV 26, 2008   JAN 15, 2009   APPAREL MERCHANDISING
CO.,
TITI-573187
  ILC   USD     38036.17     NOV 26, 2008   JAN 09, 2009   SEOHAP CO., LTD.
TITI-573304
  ILC   USD     34877.74     DEC 04, 2008   JAN 14, 2009   EPIC DESIGNERS
VIETNAM LTD.
TITI-573305
  ILC   USD     23879.11     DEC 05, 2008   FEB 05, 2009   JUNG KWANG IND CO LTD
TITI-573306
  ILC   USD     15655.14     DEC 04, 2008   DEC 26, 2008   BURI CO., LTD
TITI-573313
  ILC   USD     21856.67     DEC 04, 2008   JAN 21, 2009   CRYSTALCLEAR WEALTH
LTD
TITI-573314
  ILC   USD     283500     DEC 05, 2008   MAR 02, 2009   NANTONG KINSWEAR MFG.
CO., LTD

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
TITI-573319
  ILC   USD     36683.12     DEC 04, 2008   JAN 20, 2009   PT UNI-ENLARGE
INDUSTRY INDONESIA
TITI-573320
  ILC   USD     17418.49     DEC 05, 2008   JAN 07, 2009   FORMOSTAR GARMENT CO
LTD
TITI-573332
  ILC   USD     11238.65     DEC 04, 2008   JAN 30, 2009   CRYSTALCLEAR WEALTH
LTD
TITI-573333
  ILC   USD     175140     DEC 05, 2008   JAN 30, 2009   TY FASHION
INTERNATIONAL CO LTD
TITI-573501
  ILC   USD     31476.59     DEC 15, 2008   JAN 10, 2009   BURl CO., LTD
TITI-573502
  ILC   USD     13767.11     DEC 11, 2008   JAN 04, 2009   TAINAN ENTERPRISES
CO., LTD
TITI-573503
  ILC   USD     13340.5     DEC 11, 2008   JAN 07, 2009   FORMOSTAR GARMENT CO
LTD
TITI-573504
  ILC   USD     10714.5     DEC 11, 2008   FEB 06, 2009   JIANGSU ARTS AND
CRAFTS CORPORATION
TITI-573507
  ILC   USD     10933.27     DEC 11, 2008   DEC 31, 2008   CHERRY GROUP CO., LTD
TITI-573525
  ILC   USD     14325.49     DEC 12, 2008   JAN 23, 2009   JIANGSU ARTS AND
CRAFTS CORPORATION
TITI-573526
  ILC   USD     11336.57     DEC 12, 2008   JAN 20, 2009   PT. MASTERINDO JAYA
ABADI
TITI-573527
  ILC   USD     21723.77     DEC 12, 2008   JAN 21, 2009   FORMOSTAR GARMENT CO
LTD
TITI-573528
  ILC   USD     11029.79     DEC 12, 2008   JAN 07, 2009   FORMOSTAR GARMENT CO
LTD
TITI-573531
  ILC   USD     57875.42     DEC 12, 2008   FEB 07, 2009   FORMOSTAR GARMENT CO
LTD
TITI-573532
  ILC   USD     40628.11     DEC 12, 2008   JAN 07, 2009   FORMOSTAR GARMENT CO
LTD
TITI-573540
  ILC   USD     34069.78     DEC 12, 2008   JAN 19, 2009   EPIC DESIGNERS
VIETNAM LTD.
TITI-573548
  ILC   USD     17826.82     DEC 15, 2008   JAN 16, 2009   TNACO., LTD
TITI-573553
  ILC   USD     51073.2     DEC 12, 2008   FEB 05, 2009   JUNG KWANG IND CO LTD
TITI-573554
  ILC   USD     111577.91     DEC 12, 2008   FEB 20, 2009   HYUNJIN APPAREL CO.
LTD.
TITI-573557
  ILC   USD     11760.71     DEC 12, 2008   FEB 17, 2009   PT. MASTERINDO JAYA
ABADI
TITI-573663
  ILC   USD     20968.76     DEC 16, 2008   FEB 23, 2009   BURl CO., LTD
TITI-573665
  ILC   USD     35837.48     DEC 16, 2008   FEB 01, 2009   TAINAN ENTERPRISES
CO., LTD
TITI-573666
  ILC   USD     11054.51     DEC 16, 2008   JAN 31, 2009   TONGLU PUDE GARMENT
CO.
TITI-573667
  ILC   USD     83438.07     DEC 16, 2008   FEB 14, 2009   EPIC DESIGNERS
VIETNAM LTD.
TITI-573668
  ILC   USD     14392.04     DEC 16, 2008   FEB 07, 2009   APPAREL MERCHANDISING
CO.,
TITI-573671
  ILC   USD     15905.23     DEC 16, 2008   FEB 07, 2009   PATEL EXPORTS INDIA

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
I1HI-573849
  ILC   USD     19081.34     DEC 24, 2008   FEB 12, 2009   INJAE TRADING COMPANY
I1HI-573852
  ILC   USD     10641.4     DEC 24, 2008   FEB 10, 2009   TRISTATE TRADING
LIMITED-MACAO COM
I1HI-573853
  ILC   USD     23361.26     DEC 24, 2008   JAN 20, 2009   EXCELLENT JADE
LIMITED
I1HI-573854
  ILC   USD     29823.79     DEC 24, 2008   FEB 07, 2009   TRISTATE TRADING
LIMITED-MACAO COM
I1HI-573855
  ILC   USD     10685.14     DEC 24, 2008   FEB 13, 2009   TRISTATE TRADING
LIMITED-MACAO COM
I1HI-573856
  ILC   USD     33264.83     DEC 24, 2008   JAN 21, 2009   EXCELLENT JADE
LIMITED
I1HI-573859
  ILC   USD     13403.25     DEC 24, 2008   JAN 27, 2009   EXCELLENT JADE
LIMITED
I1HI-573860
  ILC   USD     34065.59     DEC 24, 2008   JAN 30, 2009   KWIN HING KNITTING
FTY. LTD.
I1HI-573867
  ILC   USD     23535.48     DEC 24, 2008   JAN 15, 2009   FASTWELL KNITWEAR
MANUFACTURING
I1HI-573873
  ILC   USD     13874.04     DEC 24, 2008   JAN 23, 2009   CHINAMINE TRADING LTD
I1HI-573874
  ILC   USD     14847.08     DEC 24, 2008   JAN 24, 2009   ARTIF GARMENT FACTORY
I1HI-573875
  ILC   USD     15741.31     DEC 24, 2008   JAN 30, 2009   FORNTON KNITTING CO
LTD
I1HI-573876
  ILC   USD     10881     DEC 24, 2008   JAN 28, 2009   CHIN HO KNITTING FACTORY
LTD
I1HI-573877
  ILC   USD     37708.4     DEC 24, 2008   JAN 28, 2009   LAI KO KNITTING
FACTORY LTD.
I1HI-573878
  ILC   USD     19778.33     DEC 24, 2008   MAR 21, 2009   TRIPLE A APPAREL LTD.
I1HI-573881
  ILC   USD     24197.24     DEC 24, 2008   MAR 18, 2009   TAl KEI KNITTERS LTD.
I1HI-573889
  ILC   USD     41331.05     DEC 24, 2008   MAR 07, 2009   SEJEE COMPANY LTD.
I1HI-573890
  ILC   USD     29304.81     DEC 24, 2008   JAN 27, 2009   SEJEE COMPANY LTD.
T1HI-571473
  ILC   USD     3196.96     SEP 17, 2008   OCT 23, 2008   KEYABLE INTERNATIONAL
LTD
T1HI-572198
  ILC   USD     35188.4     OCT 20, 2008   DEC 30, 2008   FASTWELL KNITWEAR
MANUFACTURING
T1HI-572278
  ILC   USD     25744.66     OCT 22, 2008   DEC 03, 2008   PAK TAK KNITTING AND
GARMENT
T1HI-572281
  ILC   USD     13952.93     OCT 22, 2008   DEC 30, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-572360
  ILC   USD     14392.9     OCT 28, 2008   DEC 31, 2008   COME LONG FASHION
KNITS LTD.
T1HI-572377
  ILC   USD     36834     OCT 28, 2008   DEC 23, 2008   SLITHER LTD
T1HI-572379
  ILC   USD     13455.33     OCT 29, 2008   DEC 31, 2008   FABRICA DE MALHAS
UNIVERSAL LDA
T1HI-572483
  ILC   USD     3214.2     NOV 03, 2008   DEC 22, 2008   LUNG KAE GARMENT CO
T1HI-572484
  ILC   USD     58258.92     NOV 03, 2008   DEC 17, 2008   UNITEX FSHION
KNITWEAR LIMITED
T1HI-572491
  ILC   USD     16613.98     NOV 03, 2008   DEC 10, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-572587
  ILC   USD     28852.85     NOV 04, 2008   DEC 30, 2008   WINNER WAY INDUSTRIAL
LTD.
T1HI-572588
  ILC   USD     37322.51     NOV 04, 2008   DEC 15, 2008   RGM GARMENT CO., LTD.
T1HI-572629
  ILC   USD     32888.16     NOV 07, 2008   JAN 27, 2009   FABRICA DE MALHAS
UNIVERSAL LDA
T1HI-572633
  ILC   USD     23274.13     NOV 07, 2008   DEC 13, 2008   RGM GARMENT CO., LTD.
T1HI-572634
  ILC   USD     39955.23     NOV 07, 2008   DEC 30, 2008   CHINA UNION
(CASHMERE) INTL
T1HI-572635
  ILC   USD     18583.87     NOV 06, 2008   DEC 17, 2008   CHIN HO KNITTING
FACTORY LTD
T1HI-572644
  ILC   USD     29701.98     NOV 06, 2008   DEC 18, 2008   HIGH FASHION GARMENTS
CO. LTD.
T1HI-572770
  ILC   USD     14282.73     NOV 13, 2008   DEC 30, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-572793
  ILC   USD     15221.47     NOV 12, 2008   DEC 22, 2008   ARTSON GARMENTS
LIMITED
T1HI-572795
  ILC   USD     22529.79     NOV 12, 2008   DEC 31, 2008   LAI KO KNITTING
FACTORY LTD.

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
T1HI-572797
  ILC   USD     43911.63     NOV 13, 2008   JAN 01, 2009   HIGH FASHION GARMENTS
CO LTD
T1HI-572798
  ILC   USD     30513.01     NOV 12, 2008   JAN 10, 2009   INJAE TRADING COMPANY
T1HI-572882
  ILC   USD     15596.42     NOV 19, 2008   DEC 31, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-572961
  ILC   USD     13414.28     NOV 19, 2008   DEC 31, 2008   LAI KO KNITTING
FACTORY LTD.
T1HI-572964
  ILC   USD     20063.52     NOV 19, 2008   JAN 05, 2009   UNIMIX EXPORTERS LTD
T1HI-572965
  ILC   USD     23578.13     NOV 19, 2008   DEC 30, 2008   PAK TAK KNITTING AND
GARMENT
T1HI-572966
  ILC   USD     27964.63     NOV 19, 2008   DEC 30, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-573049
  ILC   USD     13285.44     NOV 21, 2008   JAN 07, 2009   INJAE TRADING COMPANY
T1HI-573050
  ILC   USD     18536.55     NOV 21, 2008   DEC 19, 2008   TRISTATE TRADING
LIMITED-MACAO COM
T1HI-573052
  ILC   USD     16734.31     NOV 21, 2008   DEC 31, 2008   TAl KEI KNITTERS LTD.
T1HI-573055
  ILC   USD     26679.74     NOV 21, 2008   DEC 31, 2008   LAI KO KNITTING
FACTORY LTD.
T1HI-573058
  ILC   USD     13800.47     NOV 21, 2008   DEC 31, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-573167
  ILC   USD     16054.5     NOV 26, 2008   JAN 07, 2009   SLITHER LTD
T1HI-573168
  ILC   USD     17174.77     NOV 28, 2008   JAN 13, 2009   SLITHER LTD
T1HI-573169
  ILC   USD     16161.45     NOV 26, 2008   JAN 05, 2009   LUNG KAE GARMENT CO
T1HI-573170
  ILC   USD     20462.95     NOV 28, 2008   JAN 05, 2009   CHINAMINE TRADING LTD
T1HI-573171
  ILC   USD     81251.86     NOV 26, 2008   DEC 31, 2008   CHIN HO KNITTING
FACTORY LTD
T1HI-573172
  ILC   USD     12947.09     NOV 26, 2008   JAN 12, 2009   CHINAMINE TRADING LTD
T1HI-573173
  ILC   USD     44362.29     NOV 26, 2008   DEC 30, 2008   KWIN HING KNITTING
FTY. LTD.
T1HI-573174
  ILC   USD     16244.55     NOV 26, 2008   JAN 14, 2009   LAI KO KNITTING
FACTORY LTD.
T1HI-573177
  ILC   USD     18823.67     NOV 28, 2008   JAN 14, 2009   KWIN HING KNITTING
FTY. LTD.
T1HI-573178
  ILC   USD     47511.68     NOV 26, 2008   DEC 30, 2008   TAl KEI KNITTERS LTD.
T1HI-573180
  ILC   USD     16535.23     DEC 05, 2008   JAN 21, 2009   INJAE TRADING COMPANY
T1HI-573181
  ILC   USD     29890.43     NOV 26, 2008   JAN 18, 2009   INJAE TRADING COMPANY
T1HI-573182
  ILC   USD     25606.42     NOV 28, 2008   DEC 30, 2008   EXCELLENT JADE
LIMITED
T1HI-573183
  ILC   USD     23477.69     NOV 26, 2008   JAN 12, 2009   TRISTATE TRADING
LIMITED-MACAO COM
T1HI-573184
  ILC   USD     35671.95     NOV 26, 2008   JAN 16, 2009   TRISTATE TRADING
LIMITED-MACAO COM
T1HI-573185
  ILC   USD     25920.83     NOV 28, 2008   DEC 26, 2008   TRISTATE TRADING
LIMITED-MACAO COM
T1HI-573189
  ILC   USD     8326.73     DEC 05, 2008   JAN 05, 2009   SEJEE COMPANY LTD.
T1HI-573190
  ILC   USD     19654.64     DEC 04, 2008   JAN 15, 2009   SEJEE COMPANY LTD.
T1HI-573301
  ILC   USD     20577.35     DEC 04, 2008   DEC 27, 2008   TRISTATE TRADING
LIMITED-MACAO COM
T1HI-573302
  ILC   USD     44459.29     DEC 04, 2008   FEB 08, 2009   EXCELLENT JADE
LIMITED
T1HI-573303
  ILC   USD     14664.06     DEC 05, 2008   DEC 30, 2008   EXCELLENT JADE
LIMITED
T1HI-573307
  ILC   USD     12049.8     DEC 05, 2008   JAN 30, 2009   VIMCHAMP GARMENTS
LIMITED
T1HI-573308
  ILC   USD     26592.3     DEC 05, 2008   JAN 14, 2009   VIMCHAMP GARMENTS
LIMITED
T1HI-573315
  ILC   USD     29024.54     DEC 04, 2008   FEB 04, 2009   TAl KEI KNITTERS LTD.
T1HI-573316
  ILC   USD     11670.93     DEC 05, 2008   DEC 30, 2008   FORNTON KNITTING CO
LTD
T1HI-573327
  ILC   USD     22758.58     DEC 04, 2008   DEC 30, 2008   PAK TAK KNITTING AND
GARMENT
T1HI-573328
  ILC   USD     48096.02     DEC 04, 2008   FEB 07, 2009   UNITEX FSHION
KNITWEAR LIMITED

 



--------------------------------------------------------------------------------



 



                              JPM Reference Number   Product Cat   Currency  
Liab Outstanding Amount     Release Date   Expiry / Maturity Date   Beneficiary
Name
T1HI-573331
  ILC   USD     12899.49     DEC 04, 2008   FEB 04, 2009   KWIN HING KNITTING
FTY. LTD.
T1HI-573334
  ILC   USD     56283.16     DEC 05, 2008   JAN 08, 2009   TAl KEI KNITTERS LTD.
T1HI-573349
  ILC   USD     35166.98     DEC 10, 2008   FEB 02, 2009   UNIMIX EXPORTERS LTD
T1HI-573350
  ILC   USD     19290.72     DEC 10, 2008   FEB 14, 2009   HIGH FASHION GARMENTS
CO LTD
T1HI-573351
  ILC   USD     97176.65     DEC 10, 2008   FEB 14, 2009   HIGH FASHION GARMENTS
CO LTD
T1HI-573352
  ILC   USD     21601.49     DEC 11, 2008   JAN 27, 2009   TRISTATE TRADING
LIMITED — MAC COM
T1HI-573372
  ILC   USD     27461.43     DEC 11, 2008   JAN 07, 2009   FORNTON KNITTING CO
LTD
T1HI-573493
  ILC   USD     40253.47     DEC 11, 2008   DEC 31, 2008   PAK TAK KNITTING AND
GARMENT
T1HI-573494
  ILC   USD     16817.62     DEC 11, 2008   JAN 07, 2009   DASHING INDUSTRIAL
CO. LTD.
T1HI-573495
  ILC   USD     30138.97     DEC 11, 2008   JAN 15, 2009   TAI KEI KNITTERS LTD.
T1HI-573496
  ILC   USD     44267.77     DEC 11, 2008   JAN 15, 2009   PAK TAK KNITTING AND
GARMENT
T1HI-573497
  ILC   USD     15650.25     DEC 11, 2008   FEB 04, 2009   FASTWELL KNITWEAR
MANUFACTURING
T1HI-573498
  ILC   USD     37472.8     DEC 11, 2008   JAN 10, 2009   LUNG KAE GARMENT CO
T1HI-573508
  ILC   USD     12559.07     DEC 11, 2008   JAN 26, 2009   DO DO FASHION LTD
T1HI-573509
  ILC   USD     12688.43     DEC 11, 2008   JAN 19, 2009   SHENXIN TEXTILE
INDUSTRIAL (HK)
T1HI-573510
  ILC   USD     21751.55     DEC 11, 2008   JAN 14, 2009   SHENXIN TEXTILE
INDUSTRIAL (HK)
T1HI-573535
  ILC   USD     13277.96     DEC 12, 2008   FEB 02, 2009   DO DO FASHION LTD
T1HI-573536
  ILC   USD     31353.61     DEC 15, 2008   JAN 30, 2009   CHIN HO KNITTING
FACTORY LTD
T1HI-573539
  ILC   USD     16808.4     DEC 12, 2008   JAN 21, 2009   CHIN HO KNITTING
FACTORY LTD
T1HI-573543
  ILC   USD     69778.68     DEC 12, 2008   FEB 14, 2009   HIGH FASHION GARMENTS
CO LTD
T1HI-573544
  ILC   USD     68276.07     DEC 12, 2008   FEB 14, 2009   HIGH FASHION GARMENTS
CO. LTD.
T1HI-573545
  ILC   USD     16299.31     DEC 12, 2008   MAR 01, 2009   SEJEE COMPANY LTD.
T1HI-573546
  ILC   USD     12251.86     DEC 12, 2008   JAN 21, 2009   EXCELLENT JADE
LIMITED
T1HI-573547
  ILC   USD     26440.69     DEC 12, 2008   JAN 17, 2009   TRISTATE TRADING
LIMITED-MACAO COM
T1HI-573558
  ILC   USD     33495     DEC 12, 2008   JAN 04, 2009   HONG KONG WINTAI GARMENT
LTD
T1HI-573661
  ILC   USD     90244.39     DEC 16, 2008   DEC 31, 2008   JAZZING KNITTING CO.,
LTD
T1HI-573662
  ILC   USD     298214.47     DEC 16, 2008   JAN 30, 2009   KWIN HING KNITTING
FTY. LTD.
T1HI-573664
  ILC   USD     45002.12     DEC 16, 2008   FEB 09, 2009   LUNG KAE GARMENT CO
T1HI-573672
  ILC   USD     23388.75     DEC 16, 2008   JAN 30, 2009   UNIVERSAL EXPRESS
GARMENTS LTD
T1HI-573673
  ILC   USD     40177.47     DEC 16, 2008   APR 03, 2009   UNIVERSAL EXPRESS
GARMENTS LTD
1-695880-0008
  STG   USD     58835.74     APR 19, 2005   APR 19, 2011   WING TAl ENTERPRISES
LIMITED
1-695880-0009
  STG   USD     241541.26     APR 19, 2005   APR 16, 2011   WING TAl ENTERPRISES
LIMITED

 



--------------------------------------------------------------------------------



 



     

(LOGO) [y85661y8566104.gif]   CitiDirect:® Online Banking

Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818058508
  SCANWELL LOGISTICS   Sight   02/27/2008   28,738.56 USD                
5818554747
  UNITED STATES OF AMERICA       02/14/2009   28,738.56 USD           28,738.56
USD
 
                                   
 
      Total Liability Amount                    28,738.56 USD
 
                                   
5818058509
  SCANWELL LOGISTICS   Sight   02/27/2008   33,288.00 USD                
5818554724
  UNITED STATES OF AMERICA       02/14/2009   33,288.00 USD           33,288.00
USD
 
                                            Total Liability Amount              
      33,288.00 USD
 
                                   
5818064514
  SUMMIT GLOBAL LOGISTIC   Sight   03/05/2008   54,370.08 USD                
5818554703
  UNITED STATES OF AMERICA       02/28/2009   54,370.08 USD           54,370.08
USD
 
                                            Total Liability Amount              
    54,370.08 USD
 
                                   
5818555311
  TRISTATE TRADING LTD MACAO COMM.   Sight   07/02/2008   242,276.53 USD     5/5
         
0631TRICH048
  MACAU       12/16/2008   37,131.26 USD           46,607.93 USD
 
                                            Total Liability Amount              
      46,607.93 USD
 
                                   
5818555438
  TRISTATE TRADING LTD MACAO COMM.   Sight   08/18/2008   22,088.50 USD     5/5
         
0753TRIVN061
  MACAU       12/15/2008   0.00 USD           0.00 USD
 
                                            Total Liability Amount              
      0.00 USD
 
                                   
5818555486
  TRISTATE TRADING LTD MACAO COMM.   Sight   09/05/2008   99,514.95 USD     5/5
         
0798TRICH072
  MACAU       01/13/2009   192,326.57 USD           239,674.71 USD
 
                                            Total Liability Amount              
      239,674.71 USD
 
                                   
5818555534
  TRISTATE TRADING LTD MACAO COMM.   Sight   09/16/2008   51,530.00 USD     5/5
         
0842TRICH084
  MACAU       02/10/2009   245,598.42 USD           277,266.48 USD
 
                                            Total Liability Amount              
      277,266.48 USD

      

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT   1
of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555555
  TRISTATE TRADING LTD MACAO COMM.   Sight   09/22/2008   206,503.36 USD     5/5
         
0863TRICH087
  MACAU       01/13/2009   131,886.55 USD           161,554.09 USD
 
                                   
Total Liability Amount
                              161,554.09 USD
 
                                   
5818555558
  TRISTATE TRADING LTD MACAO COMM.   Sight   09/22/2008   46,913.00 USD     5/5
         
0866TRIVN082
  MACAU       01/10/2009   5,862.96 USD           7,586.20 USD
 
                                   
Total Liability Amount
                              7,586.20 USD
 
                                   
5818555609
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/13/2008   112,444.00 USD     5/5
         
0912TRICH100
  MACAU       01/06/2009   43,835.67 USD           58,581.07 USD
 
                                   
Total Liability Amount
                              58,581.07 USD
 
                                   
5818555618
  DO DO FASHION LTD.   Sight   10/15/2008   327,240.74 USD     5/5          
0921DD04108
  HONG KONG       12/15/2008   0.00 USD           10,169.63 USD
 
                                   
Total Liability Amount
                              10,169.63 USD
 
                                   
5818555623
  PT. UNGARAN SARI GARMENTS.   Sight   10/20/2008   77,033.21 USD     5/5      
   
0926KSP10168
  REPUBLIC OF INDONESIA       01/20/2009   3,026.22 USD           6,877.88 USD
 
                                   
Total Liability Amount
                              6,877.88 USD
 
                                   
5818555632
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/20/2008   70,250.06 USD     5/5
         
0935TRIVN097
  MACAU       12/15/2008   0.00 USD           0.00 USD
 
                                   
Total Liability Amount
                              0.00 USD
 
                                   
5818555634
  KWIN HING KNITING FACTORY LTD,,   Sight   10/20/2008   90,545.78 USD     5/5  
       
0937JK82660
  HONG KONG       12/17/2008   90,545.78 USD           95,073.07 USD
 
                                   
Total Liability Amount
                              95,073.07 USD

      

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT   2
of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555637
  NINGBO FANHUA IMP EXP CO LTD   Sight   10/20/2008   180,368.71 USD     5/5    
     
0940JG82598
  PEOPLE'S REPUBLIC OF CHINA       01/04/2009   114,404.28 USD          
129,188.03 USD
 
                                   
Total Liability Amount
                              129,188.03 USD
 
                                   
5818555640
  CHIN HO KNITTING FTY LTD   Sight   10/22/2008   380,924.55 USD     5/5        
 
0943JK82653
  HONG KONG       12/17/2008   384,526.20 USD           403,752.51 USD
 
                                   
Total Liability Amount
                              403,752.51 USD
 
                                   
5818555641
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/22/2008   15,621.33 USD     5/5
         
0944TRICH106
  MACAU       01/06/2009   129,506.57 USD           145,500.38 USD
 
                                   
Total Liability Amount
                              145,500.38 USD
 
                                   
5818555654
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/23/2008   14,295.84 USD     5/5
         
0956TRIVN098
  MACAU       12/22/2008   222,636.97 USD           234,971.67 USD
 
                                   
Total Liability Amount
                              234,971.67 USD
 
                                   
5818555658
  DO DO FASHION LTD..   Sight   10/28/2008   185,300.76 USD     5/5          
0960DD04208
  HONG KONG       12/25/2008   6,053.02 USD           15,318.06 USD
 
                                   
Total Liability Amount
                              15,318.06 USD
 
                                   
5818555659
  HANSAE CO. LTD.   Sight   10/28/2008   60,303.61 USD     5/5          
0961AK08034
  REPUBLIC OF KOREA       12/29/2008   60,303.61 USD           63,318.79 USD
 
                                   
Total Liability Amount
                              63,318.79 USD
 
                                   
5818555660
  FABRICA DE MALHAS UNIVERSAL LDA.   Sight   10/30/2008   33,116.48 USD     5/5
         
0962JG82729
  MACAU       12/31/2008   21,793.11 USD           23,448.93 USD
 
                                   
Total Liability Amount
                              23,448.93 USD

      

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT   3
of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
Customer Name
  949148
KASPER ASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555663
  UNITEX FASHION (KNITWEAR) LIMITED   Sight   10/30/2008   314,390.85 USD    
5/5          
0964JK82739
  HONG KONG       12/28/2008   314,390.85 USD           330,110.39 USD
 
                                   
Total Liability Amount
                              330,110.39 USD
 
                                   
5818555665
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/30/2008   185,748.64 USD     5/5
         
0966TRICH110
  MACAU       01/13/2009   16,804.05 USD           26,636.81 USD
 
                                   
Total Liability Amount
                              26,636.81 USD
 
                                   
5818555667
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/05/2008   48,980.20 USD     5/5
         
0968TRICH11308
  MACAU       12/16/2008   42.36 USD           4,794.87 USD
 
                                   
Total Liability Amount
                              4,794.87 USD
 
                                   
5818555668
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/30/2008   139,138.40 USD     5/5
         
0969TRIVN099
  MACAU       01/08/2009   545,164.45 USD           573,273.34 USD
 
                                   
Total Liability Amount
                              573,273.34 USD
 
                                   
5818555669
  TRISTATE TRADING LTD MACAO COMM.   Sight   10/30/2008   31,206.00 USD     5/5
         
0970TRIVN101
  MACAU       02/05/2009   268,414.34 USD           288,204.02 USD
 
                                   
Total Liability Amount
                              288,204.02 USD
 
                                   
5818555676
  DO DO FASHION LTD.   Sight   11/05/2008   14,696.36 USD     5/5          
0977JG82754
  HONG KONG       12/19/2008   0.00 USD           0.00 USD
 
                                   
Total Liability Amount
                              0.00 USD
 
                                   
5818555679
  FORTUNE MINT LIMITED,   Sight   11/05/2008   11,892.00 USD     5/5          
0980JK82701
  HONG KONG       12/17/2008   11,892.00 USD           12,486.60 USD
 
                                   
Total Liability Amount
                              12,486.60 USD
 
                                   

          Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF
CREDIT   4 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555682
  HIGH FASHION GARMENTS CO. LTD..   Sight   11/05/2008   98,263.95 USD     5/5  
       
0983HF07208
  HONG KONG       12/18/2008   83,731.11 USD           88,644.31 USD
 
                                   
Total Liability Amount
                              88,644.31 USD
 
                                   
581855 5683
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/05/2008   80,078.56 USD     5/5
         
0984TRICH112
  MACAU       01/13/2009   231,900.96 USD           243,496.01 USD
 
                                   
Total Liability Amount
                              243,496.01 USD
 
                                   
5818555684
  UNIVERSAL EXPRESS GARMENTS LTD.,   Sight   11/05/2008   155,515.60 USD     5/5
         
0985KP1027A
  HONG KONG       01/09/2009   155,515.60 USD           163,291.38 USD
 
                                   
Total Liability Amount
                              163,291.38 USD
 
                                   
5818555685
  JK INDUSTRY CO. LTD.   Sight   11/06/2008   45,240.00 USD     5/5          
0986AKNY18U
  REPUBLIC OF KOREA       12/18/2008   45,240.00 USD           47,502.00 USD
 
                                   
Total Liability Amount
                              47,502.00 USD
 
                                   
5818555686
  POONG IN TRADING CO., LTD.. 19F   Sight   11/06/2008   131,795.87 USD     5/5
         
0987PI1030
  REPUBLIC OF KOREA       01/11/2009   121,714.97 USD           128,304.76 USD
 
                                   
Total Liability Amount
                              128,304.76 USD
 
                                   
5818555687
  LUNG KAE GARMENT COMPANY   Sight   11/07/2008   123,355.25 USD     5/5        
 
0988JG82785
  HONG KONG       12/15/2008   24,415.56 USD           30,583.32 USD
 
                                   
Total Liability Amount
                              30,583.32 USD
 
                                   
5818555688
  P.T. MASTERINDO JAYA ABADI..   Sight   11/07/2008   10,480.00 USD     515    
     
0989JG82827
  REPUBLIC OF INDONESIA       12/16/2008   73.36 USD           597.36 USD
 
                                   
Total Liability Amount
                              597.36 USD

          Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF
CREDIT   5 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
Customer Name
  949148
KASPER ASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555690
  P.T. UNI-ENLARGE INDUSTRY INDONESIA   Sight   11/07/2008   31,334.40 USD    
5/5          
0991JG82865
  REPUBLIC OF INDONESIA       01/06/2009   31,703.04 USD           33,288.19 USD
 
                                   
Total Liability Amount
                              33,288.19 USD
 
                                   
5818555693
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/07/2008   146,395.80 USD     5/5
         
0994TRICH115
  MACAU       12/23/2008   138,673.66 USD           145,993.45 USD
 
                                   
Total Liability Amount
                              145,993.45 USD
 
                                   
5818555694
  KWIN HING KNITTING FACTORY LTD,,   Sight   11/11/2008   87,627.40 USD     5/5
         
0995JG82433
  HONG KONG       01/14/2009   64,360.52 USD           68,741.89 USD
 
                                   
Total Liability Amount
                              68,741.89 USD
 
                                   
5818555695
  FASTWELL KNITWEAR MANUFACTURING   Sight   11/11/2008   68,219.00 USD     5/5  
       
0996JG82434
  HONG KONG       01/14/2009   166,563.80 USD           174,891.99 USD
 
                                   
Total Liability Amount
                              174,891.99 USD
 
                                   
5818555697
  PT UNI-ENLARGE INDUSTRY INDONESIA.   Sight   11/11/2008   7,084.00 USD     5/5
         
0998JG82866
  REPUBLIC OF INDONESIA       01/20/2009   7,084.00 USD           7,438.20 USD
 
                                   
Total Liability Amount
                              7,438.20 USD
 
                                   
5818555699
  TAI KEI KNITTERS LTD.   Sight   11/11/2008   413,530.00 USD     5/5          
1000JK82678
  HONG KONG       01/09/2009   413,530.00 USD           434,206.50 USD
 
                                   
Total Liability Amount
                              434,206.50 USD
 
                                   
5818555700
  HENFIELD ENTERPRISES LIMITED.   Sight   11/11/2008   76,276.24 USD     5/5    
     
1001JK82820
  HONG KONG       01/03/2009   76,276.24 USD           80,090.05 USD
 
                                   
Total Liability Amount
                              80,090.05 USD

  Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
6 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
Customer Name
  949148
KASPER ASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555701
  CHIN HO KNITTING FTY LTD   Sight   11/11/2008   116,193.14 USD     5/5        
 
1002JK82843
  HONG KONG       12/31/2008   116,193.14 USD           122,002.80 USD
 
                                   
Total Liability Amount
                              122,002.80 USD
 
                                   
5818555702
  WONDERFUL INTL GROUP HK LTD.   Sight   11/11/2008   131,679.25 USD     5/5    
     
1003JK82871
  HONG KONG       12/27/2008   21,461.39 USD           28,045.35 USD
 
                                   
Total Liability Amount
                              28,045.35 USD
 
                                   
5818555703
  DO DO FASHION LTD.   Sight   11/11/2008   445,429.34 USD     5/5          
1004DD04308
  HONG KONG       01/09/2009   119,343.59 USD           141,615.06 USD
 
                                   
Total Liability Amount
                              141,615.06 USD
 
                                   
5818555704
  INJAE TRADING COMPANY   Sight   11/11/2008   66,060.52 USD     5/5          
1005IJ0811140
  HONG KONG       01/03/2009   66,060.52 USD           69,363.55 USD
 
                                   
Total Liability Amount
                              69,363.55 USD
 
                                   
5818555705
  SEJEE COMPANY LTD.   Sight   11/11/2008   37,488.32 USD     5/5          
10068F5681U
  HONG KONG       12/16/2008   37,488.32 USD           39,362.74 USD
 
                                   
Total Liability Amount
                              39,362.74 USD
 
                                   
5818555708
  EXCELLENT JADE LIMITED   Sight   11/11/2008   53,033.55 USD     5/5          
1009AN1J331
  HONG KONG       01/30/2009   53,033.55 USD           55,685.23 USD
 
                                   
Total Liability Amount
                              55,685.23 USD
 
                                   
5818555709
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/11/2008   55,781.75 USD     5/5
         
1010TRIVN104
  MACAU       01/12/2009   453,573.37 USD           477,612.62 USD
 
                                   
Total Liability Amount
                              477,612.62 USD
 
                                   
5818555710
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/11/2008   10,412.00 USD     5/5
         
1011TRIVN105
  MACAU       12/15/2008   10,412.00 USD           10,932.60 USD
 
                                   
Total Liability Amount
                              10,932.60 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT   7
of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
Customer Name
  949148
KASPERASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555711
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/11/2008   283,922.23 USD     5/5
         
1012TRIVN106
  MACAU       01/05/2009   286,070.02 USD           313,954.26 USD
 
                                   
Total Liability Amount
                              313,954.26 USD
 
                                   
5818555712
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/11/2008   138,948.40 USD     5/5
         
1013TRICH114
  MACAU       12/30/2008   131,682.04 USD           145,192.11 USD
 
                                   
Total Liability Amount
                              145,192.11 USD
 
                                   
5818555714
  WONDERFUL INTL GROUP HK LTD.   Sight   11/13/2008   309,866.59 USD     5/5    
     
1014JK82872
  HONG KONG       01/03/2009   309,866.59 USD           325,359.92 USD
 
                                   
Total Liability Amount
                              325,359.92 USD
 
                                   
5818555715
  THAI GARMENT EXPORT CO., LTD   Sight   11/13/2008   22,270.00 USD     5/5    
     
1015JK82876
  THAILAND       12/19/2008   22,270.00 USD           23,383.50 USD
 
                                   
Total Liability Amount
                              23,383.50 USD
 
                                   
5818555716
  DO DO FASHION LTD.   Sight   11/13/2008   377,694.00 USD     5/5          
1016DD04508
  HONG KONG       01/30/2009   391,411.62 USD           410,982.20 USD
 
                                   
Total Liability Amount
                              410,982.20 USD
 
                                   
5818555718
  SEOHAP CO. LTD.   Sight   11/13/2008   27,351.36 USD     5/5          
1018DS1105
  REPUBLIC OF KOREA       01/10/2009   0.00 USD           2,012.95 USD
 
                                   
Total Liability Amount
                              2,012.95 USD
 
                                   
5818555722
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/14/2008   183,576.12 USD     5/5
         
1019TRICHl1608
  MACAU       01/13/2009   199,828.62 USD           209,820.06 USD
 
                                   
Total Liability Amount
                              209,820.06 USD

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT   8
of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
Customer Name
  949148
KASPER ASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555723
  LAI KO KNITTING FACTORY LIMITED   Sight   11/17/2008   41,441.06 USD     5/5  
       
1020JK82845
  HONG KONG       12/31/2008   41,441.06 USD           43,513.11 USD
 
                                   
Total Liability Amount
                              43,513.11 USD
 
                                   
5818555725
  EXCELLENT JADE LIMITED   Sight   11/17/2008   87,605.16 USD     5/5          
1022AN1I734
  HONG KONG       12/27/200 8   87,605.16 USD           91,985.42 USD
 
                                   
Total Liability Amount
                              91,985.42 USD
 
                                   
5818555727
  LUNG KAE GARMENT COMPANY   Sight   11/19/2008   11,884.72 USD     5/5        
 
1023JG82823
  HONG KONG       01/01/2009   11,884.72 USD           12,478.96 USD
 
                                   
Total Liability Amount
                              12,478.96 USD
 
                                   
5818555728
  NANTONG ZHONG YING FASHION PRODUCTS   Sight   11/19/2008   26,683.20 USD    
5/5          
1024JG82932
  PEOPLE'S REPUBLIC OF CHINA       12/28/2008   26,683.20 USD          
28,017.36 USD
 
                                   
Total Liability Amount
                              28,017.36 USD
 
                                   
5818555729
  DO DO FASHION LTD..   Sight   11/19/2008   13,959.36 USD     5/5          
1025JG82946
  HONG KONG       01/08/2009   13,959.36 USD           14,657.33 USD
 
                                   
Total Liability Amount
                              14,657.33 USD
 
                                   
5818555730
  DO DO FASHION LTD..   Sight   11/19/2008   9,567.36 USD     5/5          
1026JG82970
  HONG KONG       01/01/2009   9,567.36 USD           10,045.73 USD
 
                                   
Total Liability Amount
                              10,045.73 USD
 
                                   
5818555731
  TRIPLE AAPPAREL LIMITED   Sight   11/19/2008   49,192.00 USD     5/5          
1027JG82971
  HONG KONG       12/27/2008   49,192.00 USD           51,651.60 USD
 
                                   
Total Liability Amount
                              51,651.60 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT   9
of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                              LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount         Importer Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555732
  CRYSTALCLEAR WEALTH LTD.   Sight   11/19/2008   32,271.33 USD   5/5        
1028JK82698
  TAIWAN, PROVINCE OF ROC       01/01/2009   32,271.33 USD       33,884.90 USD
 
                           
Total Liability Amount
                      33,884.90 USD
 
                           
5818555736
  EXCELLENT JADE LIMITED   Sight   11/19/2008   30,161.56 USD   5/5        
1032AY736873
  HONG KONG       01/06/2009   30,161.56 USD       31,669.64 USD
 
                           
Total Liability Amount
                      31,669.64 USD
 
                           
5818555737
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/19/2008   66,943.60 USD   5/5  
     
1033TRICH118
  MACAU       12/23/2008   66,943.60 USD       70,290.78 USD
 
                           
Total liability Amount
                      70,290.78 USD
 
                           
5818555738
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/19/2008   25,741.76 USD   5/5  
     
1034TRICH120
  MACAU       01/06/2009   208,937.80 USD       219,384.69 USD
 
                           
Total Liability Amount
                      219,384.69 USD
 
                           
5818555739
  DONG HAN INTERNATIONAL CO., LTD   Sight   11/19/2008   39,428.35 USD   5/5    
   
1035AK08036
  REPUBLIC OF KOREA       12/27/2008   39,428.35 USD       41,399.77 USD
 
                           
Total Liability Amount
                      41,399.77 USD
 
                           
5818555740
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/24/2008   88,526.45 USD   5/5  
     
1036TRICH12308
  MACAU       12/20/2008   65,810.78 USD       70,237.10 USD
 
                           
Total Liability Amount
                      70,237.10 USD
 
                           
5818555741
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/24/2008   179,512.38 USD   5/5  
     
1037TRIVN111
  MACAU       01/05/2009   183,058.38 USD       192,211.30 USD
 
                           
Total Liability Amount
                      192,211.30 USD
 
                           

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   10 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                              LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount         Importer Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555742
  EXCELLENT JADE LIMITED   Sight   11/24/2008   61,505.64 USD   5/5        
1038AN1J836
  HONG KONG       12/30/2008   61,505.64 USD       64,580.92 USD
 
                           
Total Liability Amount
                  64,580.92 USD
 
                           
5818555743
  EXCELLENT JADE LIMITED   Sight   11/24/2008   119,598.10 USD   5/5        
1039AKY6672
  HONG KONG       01/13/2009   119,598.10 USD       125.578.01 USD
 
                           
Total liability Amount
                  125,578.01 USD
 
                           
5818555744
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/24/2008   206,984.71 USD   5/5  
     
1040TRICH125
  MACAU       01/13/2009   206,984.71 USD       217.333.95 USD
 
                           
Total Liability Amount
                  217,333.95 USD
 
                           
5818555745
  DO DO FASHION LTD.   Sight   11/24/2008   410,871.51 USD   5/5        
1041DD04408
  HONG KONG       01/30/2009   410,871.51 USD       431,415.09 USD
 
                           
Total Liability Amount
                  431,415.09 USD
 
                           
5818555746
  ARTIF GARMENT FACTORY   Sight   11/24/2008   26,415.94 USD   5/5        
1042JG82894
  HONG KONG       01/05/2009   26,415.94 USD       27,736.74 USD
 
                           
Total Liability Amount
                  27,736.74 USD
 
                           
5818555747
  LAI KO KNITTING FACTORY LIMITED   Sight   11/24/2008   67.708.08 USD   5/5    
   
1043JG82924
  HONG KONG       01/15/2009   67.708.08 USD       71.093.48 USD
 
                           
Total Liability Amount
                  71,093.48 USD
 
                           
5818555748
  JAZZING KNITTING CO., LTD   Sight   11/24/2008   16,202.77 USD   5/5        
1044JG82930
  HONG KONG       01/05/2009   21,303.95 USD       22,369.15 USD
 
                           
Total Liability Amount
                  22,369.15 USD
 
                           
5818555749
  SLITHER LTD.   Sight   11/24/2008   32,471.66 USD   5/5        
1045JG82934
  HONG KONG       01/12/2009   32,471.66 USD       34,095.24 USD
 
                           
Total Liability Amount
                  34,095.24 USD
 
                           

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   11 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                              LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount         Importer Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555750
  SLITHER LTD.   Sight   11/24/2008   12,118.82 USD   5/5        
1046JG82959
  HONG KONG       01/06/2009   12,118.82 USD       12,724.76 USD
 
                           
Total Liability Amount
                  12,724.76 USD
 
                           
5818555751
  SUY CO., LTD.   Sight   11/24/2008   25,430.40 USD   5/5        
1047JG82968
  REPUBLIC OF KOREA       12/20/2008   25,430.40 USD       26,701.92 USD
 
                           
Total Liability Amount
                  26,701.92 USD
 
                           
5818555752
  VIMCHAMP GARMENTS LIMITED..   Sight   11/24/2008   14,070.00 USD   5/5        
1048JK82822
  HONG KONG       01/04/2009   14,070.00 USD       14,773.50 USD
 
                           
Total Liability Amount
                  14,773.50 USD
 
                           
5818555753
  KATTIE FASHION (HONG KONG) LIMITED   Sight   11/24/2008   35,178.00 USD   5/5
       
1049JK82836
  HONG KONG       01/07/2009   35,178.00 USD       36,936.90 USD
 
                           
Total Liability Amount
                  36,936.90 USD
 
                           
5818555754
  KWIN HING KNITTING FACTORY LTD,,   Sight   11/24/2008   7,672.32 USD   5/5    
   
1050JK82974
  HONG KONG       01/07/2009   7,672.32 USD       8,055.94 USD
 
                           
Total Liability Amount
                  8,055.94 USD
 
                           
5818555755
  CHIN HO KNITTING FTY LTD   Sight   11/24/2008   19,791.50 USD   5/5        
1051JK82975
  HONG KONG       01/07/2009   19,791.50 USD       20,781.08 USD
 
                           
Total Liability Amount
                  20,781.08 USD
 
                           
5818555756
  SEJEE COMPANY LTD.   Sight   11/24/2008   41,136.76 USD   5/5        
10529S5401A
  HONG KONG       12/16/2008   41,136.76 USD       43,193.60 USD
 
                           
Total Liability Amount
                  43,193.60 USD
 
                           
5818555757
  SEOHAP CO. LTD.   Sight   11/24/2008   5,161.80 USD   5/5        
1053KDS1117
  REPUBLIC OF KOREA       01/03/2009   23,795.70 USD       24,985.49 USD
 
                           
Total Liability Amount
                  24,985.49 USD
 
                           

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   12 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                              LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount         Importer Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555758
  UNIVERSAL EXPRESS GARMENTS LTD.,   Sight   11/24/2008   117,160.00 USD   5/5  
     
1054KP1117A
  HONG KONG       01/03/2009   117,160.00 USD       123,018.00 USD
 
                           
Total Liability Amount
                  123,018.00 USD
 
                           
5818555759
  UNIVERSAL EXPRESS GARMENTS LTD.,   Sight   11/24/2008   22,800.00 USD   5/5  
     
1055KP1112A
  HONG KONG       01/03/2009   22,800.00 USD       23,940.00 USD
 
                           
Total Liability Amount
                  23,940.00 USD
 
                           
5818555760
  HONGKONG ORIENTAL YEYANG   Sight   11/24/2008   4,800,000.00 USD   5/5        
1056YY0901
  HONG KONG       05/15/2009   4,800,000.00 USD       5,040,000.00 USD
 
                           
Total Liability Amount
                  5,040,000.00 USD
 
                           
5818555762
  WONDERFUL INTL GROUP HK LTD.   Sight   11/25/2008   104,748.80 USD   5/5      
 
1058JK82933REV1
  HONG KONG       01/02/2009   104,748.80 USD       109,986.24 USD
 
                           
Total Liability Amount
                  109,986.24 USD
 
                           
5818555763
  WONDERFUL INTL GROUP HK LTD.   Sight   11/25/2008   235,547.40 USD   5/5      
 
1059JK82931REV1
  HONG KONG       01/04/2009   78,201.52 USD       89,978.89 USD
 
                           
Total Liability Amount
                  89,978.89 USD
 
                           
5818555765
  UNITEX FASHION (KNITWEAR) LIMITED   Sight   11/25/2008   10,398.22 USD   5/5  
     
1060JK83017
  HONG KONG       12/30/2008   10,398.22 USD       10,918.13 USD
 
                           
Total Liability Amount
                  10,918.13 USD
 
                           
5818555766
  FORNTON KNITTING CO LTD.. 1/F,   Sight   11/25/2008   105,499.46 USD   5/5    
   
1061JK83019
  HONG KONG       12/30/2008   105,499.46 USD       110,774.43 USD
 
                           
Total Liability Amount
                  110,774.43 USD
 
                           

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   13 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555767
  ARTIF GARMENT FACTORY   Sight   11/25/2008   45,145.64 USD     5/5          
1062JG83033
  HONG KONG       01/05/2009   45,145.64 USD           47,402.92 USD
 
                                   
Total Liability Amount
                              47,402.92 USD
 
                                   
5818555768
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/25/2008   91,904.00 USD     5/5
         
1063TRICH12708
  MACAU       12/16/2008   91,904.00 USD           96,499.20 USD
 
                                   
Total Liability Amount
                              96,499.20 USD
 
                                   
5818555769
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/25/2008   115,377.61 USD     5/5
         
1064TRIVN109R1
  MACAU       01/18/2009   205,389.33 USD           215,658.80 USD
 
                                   
Total Liability Amount
                              215,658.80 USD
 
                                   
5818555770
  TAI KEI KNITTERS LTD.   Sight   11/26/2008   59,771.63 USD     5/5          
1065JG82929
  HONG KONG       01/05/2009   64,527.31 USD           67,753.67 USD
 
                                   
Total Liability Amount
                              67,753.67 USD
 
                                   
5818555771
  DO DO FASHION LTD.   Sight   11/26/2008   15,368.34 USD     5/5          
1066JG82978
  HONG KONG       01/15/2009   15,368.34 USD           16,136.76 USD
 
                                   
Total Liability Amount
                              16,136.76 USD
 
                                   
5818555772
  NANTONG KINSWEAR MFG. CO., LTD.   Sight   11/26/2008   19,135.20 USD     5/5  
       
1067JG82985
  PEOPLE’S REPUBLIC OF CHINA       01/12/2009   19,135.20 USD          
20,091.96 USD
 
                                   
Total Liability Amount
                              20,091.96 USD
 
                                   
5818555773
  CHERRY GROUP CO., LTD.   Sight   11/26/2008   149,431.54 USD     5/5          
1068JG83001
  PEOPLE’S REPUBLIC OF CHINA       01/14/2009   149,431.54 USD          
156,903.12 USD
 
                                   
Total Liability Amount
                              156,903.12 USD
 
                                   
5818555774
  TAI KEI KNITTERS LTD.   Sight   11/26/2008   25,578.00 USD     5/5          
1069JG83054
  HONG KONG       01/14/2009   25,578.00 USD           26,856.90 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   14 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
Total Liability Amount
                              26,856.90 USD
 
                                   
5818555775
  LAI KO KNITTING FACTORY LIMITED   Sight   11/26/2008   57,307.50 USD     5/5  
       
1070JK82847
  HONG KONG       01/14/2009   57,307.50 USD           60,172.88 USD
 
                                   
Total Liability Amount
                              60,172.88 USD
 
                                   
5818555776
  KWIN HING KNITTING FACTORY LTD,,   Sight   11/26/2008   26,618.15 USD     5/5
         
1071JK82849
  HONG KONG       01/14/2009   26,618.15 USD           27,949.06 USD
 
                                   
Total Liability Amount
                              27,949.06 USD
 
                                   
5818555777
  SEJEE COMPANY LTD.   Sight   11/26/2008   12,862.00 USD     5/5          
10729S5401C
  HONG KONG       12/30/2008   12,862.00 USD           13,505.10 USD
 
                                   
Total Liability Amount
                              13,505.10 USD
 
                                   
5818555778
  SEJEE COMPANY LTD.   Sight   11/26/2008   286,270.51 USD     5/5          
10739S73KK
  HONG KONG       01/09 /2009   286,270.51 USD           300,584.04 USD
 
                                   
Total Liability Amount
                              300,584.04 USD
 
                                   
5818555779
  EXCELLENT JADE LIMITED   Sight   11/26/2008   76,516.57 USD     5/5          
1074AN1J837
  HONG KONG       12/30/2008   76,516.57 USD           80,342.40 USD
 
                                   
Total Liability Amount
                              80,342.40 USD
 
                                   
5818555780
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/26/2008   312,596.34 USD     5/5
         
1075TRICH121
  MACAU       01/06 /2009   312,596.34 USD           328,226.16 USD
 
                                   
Total Liability Amount
                              328,226.16 USD
 
                                   
5818555781
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/26/2008   44,695.92 USD     5/5
         
1076TRIVN112
  MACAU       01/08/2009   44,695.92 USD           46,930.72 USD
 
                                   
Total Liability Amount
                              46,930.72 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   15 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555782
  TRISTATE TRADING LTD MACAO COMM.   Sight   11/26/2008   51,471.08 USD     5/5
         
1077TRIVN114
  MACAU       12/27/2008   51,471.08 USD           54,044.63 USD
 
                                   
Total Liability Amount
                              54,044.63 USD
 
                                   
5818555783
  TNA CO LTD   Sight   11/26/2008   106,416.40 USD     5/5          
1078AK08037
  REPUBLIC OF KOREA       01/12/2009   106,416.40 USD           111,737.22 USD
 
                                   
Total Liability Amount
                              111,737.22 USD
 
                                   
5818555784
  NANTONG ZHONG YING FASHION PRODUCTS   Sight   12/03 /2008   75,485.56 USD    
5/5          
1079JG82590
  PEOPLE’S REPUBLIC OF CHINA       01/18/2009   75,485.56 USD          
79,259.84 USD
 
                                   
Total Liability Amount
                              79,259.84 USD
 
                                   
5818555785
  FASTWELL KNITWEAR MANUFACTURING   Sight   12/03/2008   14,712.00 USD     515  
       
1080JG82742
  HONG KONG       03/11/2009   14,712.00 USD           15,447.60 USD
 
                                   
Total Liability Amount
                              15,447.60 USD
 
                                   
5818555786
  TAl KEI KNITTERS LTD.   Sight   12/03/2008   60,275.19 USD     515          
1081JG82947
  HONG KONG       01/31/2009   94,377.06 USD           99,095.91 USD
 
                                   
Total Liability Amount
                              99,095.91 USD
 
                                   
5818555787
  LUNG KAE GARMENT COMPANY   Sight   12/03/2008   29,285.41 USD     5/5        
 
1082JG830454693
  HONG KONG       01/19/2009   29,285.41 USD           30,749.68 USD
 
                                   
Total Liability Amount
                              30,749.68 USD
 
                                   
5818555789
  DO DO FASHION LTD.   Sight   12/03/2008   91,384.44 USD     5/5          
1083JG83049
  HONG KONG       01/25/2009   91,384.44 USD           95,953.66 USD
 
                                   
Total Liability Amount
                              95,953.66 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
16 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555791
  CARNIVAL INDUSTRIAL CORP.   Sight   12/03/2008   13,151.10 USD     5/5        
 
1084JG83096
  TAIWAN, PROVINCE OF ROC       12/27/2008   13,151.10 USD           13,808.66
USD
 
                                   
Total Liability Amount
                              13,808.66 USD
 
                                   
5818555792
  SHANGHAI JOY PLUS FASHION CO., LTD   Sight   12/03/2008   18,168.00 USD    
5/5          
1085JG83121
  PEOPLE'S REPUBLIC OF CHINA       01/10/2009   18,168.00 USD          
19,076.40 USD
 
                                   
Total Liability Amount
                              19,076.40 USD
 
                                   
5818555793
  TAI KEI KNITTERS LTD.   Sight   12/03/2008   19,030.00 USD     5/5          
1086JK82706
  HONG KONG       01/21/2009   19,030.00 USD           19,981.50 USD
 
                                   
Total Liability Amount
                              19,981.50 USD
 
                                   
5818555794
  TAI KEI KNITTERS LTD.   Sight   12/03/2008   63,899.53 USD     5/5          
1087JK82750
  HONG KONG       02/04/2009   63,899.53 USD           67,094.51 USD
 
                                   
Total Liability Amount
                              67,094.51 USD
 
                                   
5818555795
  HIGH FASHION KNIT CO., LTD   Sight   12/03/2008   20,418.00 USD     5/5      
   
1088JK82851
  HONG KONG       01/30/2009   20,418.00 USD           21,438.90 USD
 
                                   
Total Liability Amount
                              21,438.90 USD
 
                                   
5818555796
  HENFIELD ENTERPRISES LIMITED.   Sight   12/03/2008   37,287.26 USD     5/5    
     
1089JK82905
  HONG KONG       01/30/2009   37,287.26 USD           39,151.62 USD
 
                                   
Total Liability Amount
                              39,151.62 USD
 
                                   
5818555797
  SLITHER LTD.   Sight   12/03/2008   35,653.22 USD     5/5          
1090JK83016
  HONG KONG       03/05/2009   35,653.22 USD           37,435.88 USD
 
                                   
Total Liability Amount
                              37,435.88 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
17 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555798
  FORTUNE MINT LIMITED,   Sight   12/03/2008   26,813.12 USD     5/5          
1091JK83024
  HONG KONG       12/30/2008   26,813.12 USD           28,153.78 USD
 
                                   
Total Liability Amount
                              28,153.78 USD
 
                                   
5818555799
  FORTUNE MINT LIMITED, FLAT 9B,   Sight   12/03/2008   64,944.00 USD     5/5  
       
1092JK83026
  HONG KONG       03/11/2009   64,944.00 USD           68,191.20 USD
 
                                   
Total Liability Amount
                              68,191.20 USD
 
                                   
5818555800
  CHIN HO KNITTING FTY LTD   Sight   12/03/2008   151,333.26 USD     5/5        
 
1093JK83027
  HONG KONG       01/30/2009   151,333.26 USD           158,899.92 USD
 
                                   
Total Liability Amount
                              158,899.92 USD
 
                                   
5818555801
  WONDERFUL INTL GROUP HK LTD.   Sight   12/03/2008   243,618.59 USD     5/5    
     
1094JK83063
  HONG KONG       01/09/2009   243,618.59 USD           255,799.52 USD
 
                                   
Total Liability Amount
                              255,799.52 USD
 
                                   
5818555802
  CHIN HO KNITTING FTY LTD   Sight   12/03/2008   18,398.16 USD     5/5        
 
1095JK83072
  HONG KONG       12/30/2008   18,398.16 USD           19,318.07 USD
 
                                   
Total Liability Amount
                              19,318.07 USD
 
                                   
5818555803
  FORTUNE MINT LIMITED, FLAT 9B,   Sight   12/03/2008   50,944.38 USD     5/5  
       
1096JK83073
  HONG KONG       01/30/2009   50,944.38 USD           53,491.60 USD
 
                                   
Total Liability Amount
                              53,491.60 USD
 
                                   
5818555804
  KWIN HING KNITTING FACTORY LTD,,   Sight   12/03/2008   280,015.26 USD     5/5
         
1097JK83077
  HONG KONG       12/30/2008   284,029.26 USD           298,230.72 USD
 
                                   
Total Liability Amount
                              298,230.72 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
18 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555806
  PAK TAK KNITTING/GARMENT FTY. LTD.   Sight   12/03/2008   132,636.41 USD    
5/5          
1098JK3079
  HONG KONG       12/30/2008   132,636.41 USD           139,268.23 USD
 
                                   
Total Liability Amount
                              139,268.23 USD
 
                                   
5818555807
  FOOK TIN GARMENT MFR LTD   Sight   12/03/2008   83,415.00 USD     5/5        
 
1099JK83099
  HONG KONG       01/05/2009   83,415.00 USD           87,585.75 USD
 
                                   
Total Liability Amount
                              87,585.75 USD
 
                                   
5818555808
  UNIFORM KNITTERS LIMITED   Sight   12/03/2008   15,350.50 USD     5/5        
 
1100JK83112
  HONG KONG       02/02/2009   15,350.50 USD           16,118.03 USD
 
                                   
Total Liability Amount
                              16,118.03 USD
 
                                   
5818555809
  WONDERFUL INTL GROUP HK LTD.   Sight   12/03/2008   74,760.40 USD     5/5    
     
1101JK83128
  HONG KONG       12/28/2008   74,760.40 USD           78,498.42 USD
 
                                   
Total Liability Amount
                              78,498.42 USD
 
                                   
5818555810
  SEJEE COMPANY LTD.   Sight   12/03/2008   14,227.84 USD     5/5          
11028F7349
  HONG KONG       12/26/2008   14,227.84 USD           14,939.23 USD
 
                                   
Total Liability Amount
                              14,939.23 USD
 
                                   
5818555811
  SEJEE COMPANY LTD.   Sight   12/03/2008   216,322.91 USD     5/5          
11039S7328A
  HONG KONG       01/09/2009   216,322.91 USD           227,139.06 USD
 
                                   
Total Liability Amount
                              227,139.06 USD
 
                                   
5818555815
  EXCELLENT JADE LIMITED   Sight   12/03/2008   19,142.30 USD     5/5          
1104AN1J441
  HONG KONG       12/28/2008   19,142.30 USD           20,099.42 USD
 
                                   
Total Liability Amount
                              20,099.42 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
19 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555816
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/03/2008   321,841.78 USD     5/5
         
1105TRICH12408
  MACAU       01/06/2009   321,841.78 USD           337,933.87 USD
 
                                   
Total Liability Amount
                              337,933.87 USD
 
                                   
5818555817
  EXCELLENT JADE LIMITED   Sight   12/04/2008   72,221.47 USD     5/5          
1106AN1I942
  HONG KONG       12/28/2008   72,221.47 USD           75,832.54 USD
 
                                   
Total Liability Amount
                              75,832.54 USD
 
                                   
5818555818
  TRISTATE TRADING LTD                                
1107TRICH126
  MACAO COMM.   Sight   12/04/2008   130,752.20 USD     5/5          
 
  MACAU       02/06/2009   130,752.20 USD           137,289.81 USD
 
                                   
Total Liability Amount
                              137,289.81 USD
 
                                   
5818555819
  TRISTATE TRADING LTD                                
1108TRICH132
  MACAO COMM.   Sight   12/04/2008   102,363.42 USD     5/5          
 
  MACAU       01/13/2009   102,363.42 USD           107,481.59 USD
 
                                   
Total Liability Amount
                              107,481.59 USD
 
                                   
5818555820
  TRISTATE TRADING LTD                                
1109TRICH134
  MACAO COMM.   Sight   12/04/2008   130,702.56 USD     5/5          
 
  MACAU       01/24/2009   130,702.56 USD           137,237.69 USD
 
                                   
Total Liability Amount
                              137,237.69 USD
 
                                   
5818555821
  TRISTATE TRADING LTD                                
1110TRIVN102
  MACAO COMM.   Sight   12/04/2008   128,206.00 USD     5/5          
 
  MACAU       02/07/2009   184,958.70 USD           192,418.36 USD
 
                                   
Total Liability Amount
                              192,418.36 USD
 
                                   
5818555822
  UNIVERSAL EXPRESS GARMENTS                                
1111KP109
  LTD.,   Sight   12/04/2008   27,360.00 USD     5/5          
 
  HONG KONG       01/24/2009   27,360.00 USD           28,728.00 USD
 
                                   
Total Liability Amount
                              28,728.00 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
20 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555823
  SEOHAP CO. LTD.   Sight   12/04/2008   25,320.00 USD     5/5          
1112AKS1127KDS
  REPUBLIC OF KOREA       01/17/2009   25,320.00 USD           26,586.00 USD
 
                                   
Total Liability Amount
                              26,586.00 USD
 
                                   
5818555825
  JAZZING KNITTING CO., LTD   Sight   12/10/2008   61,422.49 USD     5/5        
 
1113JG83092
  HONG KONG       02/09/2009   61,422.49 USD           64,493.61 USD
 
                                   
Total Liability Amount
                              64,493.61 USD
 
                                   
5818555826
  FORNTON KNITTING CO LTD..   Sight   12/10/2008   62,364.05 USD     5/5        
 
1114JG83095
  HONG KONG       02/09/2009   79,162.40 USD           83,120.52 USD
 
                                   
Total Liability Amount
                              83,120.52 USD
 
                                   
5818555827
  JIANGSU ARTS AND CRAFTS CORPORATION   Sight   12/10/2008   109,759.25 USD    
5/5          
1115JG83133
  PEOPLE’S REPUBLIC OF CHINA       02/07/2009   109,759.25 USD          
115,247.21 USD
 
                                   
Total Liability Amount
                              115,247.21 USD
 
                                   
5818555828
  KING STAR GARMENT INTERNATIONAL   Sight   12/10/2008   61,322.40 USD     5/5  
       
1116JG83173
  TAIWAN, PROVINCE OF ROC       01/30/2009   61,322.40 USD           64,388.52
USD
 
                                   
Total Liability Amount
                              64,388.52 USD
 
                                   
5818555829
  KING STAR GARMENT INTERNATIONAL   Sight   12/10/2008   55,080.00 USD     5/5  
       
1117JG83174
  TAIWAN, PROVINCE OF ROC       03/20/2009   55,080.00 USD           57,834.00
USD
 
                                   
Total Liability Amount
                              57,834.00 USD
 
                                   
5818555830
  JIANGSU ARTS AND CRAFTS CORPORATION   Sight   12/10/2008   27,342.72 USD    
5/5          
1118JG83179
  PEOPLE’S REPUBLIC OF CHINA       01/17/2009   27,342.72 USD          
28,709.86 USD
 
                                   
Total Liability Amount
                              28,709.86 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   21 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555831
  DO DO FASHION LTD..   Sight   12/10/2008   41,373.12 USD     5/5          
1119JG83263
  HONG KONG       02/02/2009   41,373.12 USD           43,441.78 USD
 
                                   
Total Liability Amount
                              43,441.78 USD
 
                                   
5818555832
  DO DO FASHION LTD..   Sight   12/10/2008   14,972.47 USD     5/5          
1120JG83264
  HONG KONG       01/26/2009   14,972.47 USD           15,721.09 USD
 
                                   
Total Liability Amount
                              15,721.09 USD
 
                                   
5818555833
  CRYSTALCLEAR WEALTH LTD.   Sight   12/09/2008   124,341.90 USD     5/5        
 
1121JK83044
  TAIWAN, PROVINCE OF ROC       01/21/2009   124,341.90 USD           130,559.00
USD
 
                                   
Total Liability Amount
                              130,559.00 USD
 
                                   
5818555834
  WONDERFUL INTL GROUP HK LTD.   Sight   12/10/2008   148,218.81 USD     5/5    
     
1122JK83185
  HONG KONG       01/04/2009   148,218.81 USD           155,629.75 USD
 
                                   
Total Liability Amount
                              155,629.75 USD
 
                                   
5818555835
  KWIN HING KNITTING FACTORY LTD,,   Sight   12/10/2008   3,545.52 USD     5/5  
       
1123JK83269
  HONG KONG       01/28/2009   3,545.52 USD           3,722.80 USD
 
                                   
Total Liability Amount
                              3,722.80 USD
 
                                   
5818555836
  CHIN HO KNITTING FTY LTD   Sight   12/10/2008   21,994.32 USD     5/5        
 
1124JK83270
  HONG KONG       01/21/2009   21,994.32 USD           23,094.04 USD
 
                                   
Total Liability Amount
                              23,094.04 USD
 
                                   
5818555837
  WONDERFUL INTL GROUP HK LTD.   Sight   12/10/2008   51,156.00 USD     5/5    
     
1125JK83272
  HONG KONG       12/30/2008   51,156.00 USD           53,713.80 USD
 
                                   
Total Liability Amount
                              53,713.80 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   22 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%   
Liability Amount
5818555838
  WONDERFUL INTL GROUP HK LTD.   Sight   12/10/2008   240,624.60 USD     5/5    
     
1126JK83273
  HONG KONG       02/01/2009   240,624.60 USD           252,655.83 USD
 
                                   
Total Liability Amount
                              252,655.83 USD
 
                                   
5818555839
  WONDERFUL INTL GROUP HK LTD.   Sight   12/10/2008   105,512.00 USD     5/5    
     
1127JK83277
  HONG KONG       01/11/2009   105,512.00 USD           110,787.60 USD
 
                                   
Total Liability Amount
                              110,787.60 USD
 
                                   
5818555840
  DO DO FASHION LTD..   Sight   12/09/2008   264,292.76 USD     5/5          
1128DD04608
  HONG KONG       01/30/2009   264,292.76 USD           277,507.40 USD
 
                                   
Total Liability Amount
                              277,507.40 USD
 
                                   
5818555841
  HIGH FASHION GARMENTS CO. LTD..   Sight   12/10/2008   36,205.56 USD     5/5  
       
1129HFD073
  HONG KONG       02/07/2009   36,205.56 USD           38,015.84 USD
 
                                   
Total Liability Amount
                              38,015.84 USD
 
                                   
5818555842
  SEJEE COMPANY LTD.   Sight   12/10/2008   40,352.80 USD     5/5          
11309S5402A
  HONG KONG       01/30/2009   40,352.80 USD           42,370.44 USD
 
                                   
Total Liability Amount
                              42,370.44 USD
 
                                   
5818555843
  EXCELLENT JADE LIMITED   Sight   12/10/2008   47,431.53 USD     5/5          
1131ANlI843
  HONG KONG       01/07/2009   47,431.53 USD           49,803.11 USD
 
                                   
Total Liability Amount
                              49,803.11 USD
 
                                   
5818555844
  EXCELLENT JADE LIMITED   Sight   12/10/2008   17,775.54 USD     5/5          
1132AN1J740
  HONG KONG       02/07/2009   17,775.54 USD           18,664.32 USD
 
                                   
Total Liability Amount
                              18,664.32 USD
 
                                   
5818555845
  TRISTATE TRADING LTD   Sight   12/10/2008   103,311.00 USD     5/5          
1133TRICH131
  MACAO COMM. MACAU       02/03/2009   103,311.00 USD           108,476.55 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   23 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
Total Liability Amount
                              108,476.55 USD
 
                                   
5818555846
  TRISTATE TRADING LTD   Sight   12/10/2008   273,930.00 USD     5/5          
1134TRICH137
  MACAO COMM. MACAU       01/20/2009   273,930.00 USD           287,626.50 USD
 
                                   
Total Liability Amount
                              287,626.50 USD
 
                                   
5818555847
  TRISTATE TRADING LTD   Sight   12/10/2008   221,496.00 USD     5/5          
1135TRICH138
  MACAO COMM. MACAU       02/07/2009   221,496.00 USD           232,570.80 USD
 
                                   
Total Liability Amount
                              232,570.80 USD
 
                                   
5818555848
  TRISTATE TRADING LTD   Sight   12/10/2008   75,822.93 USD     5/5          
1136TRIVN1116R1
  MACAO COMM. MACAU       02/09/2009   75,822.93 USD           79,614.08 USD
 
                                   
Total Liability Amount
                              79,614.08 USD
 
                                   
5818555849
  TRISTATE TRADING LTD   Sight   12/10/2008   64,268.90 USD     5/5          
1137TRIVN117R1
  MACAO COMM. MACAU       02/05/2009   64,268.90 USD           67,482.35 USD
 
                                   
Total Liability Amount
                              67,482.35 USD
 
                                   
5818555850
  TNA CO LTD   Sight   12/10/2008   163,804.29 USD     5/5          
1138AK08039
  REPUBLIC OF KOREA       01/12/2009   163,804.29 USD           171,994.50 USD
 
                                   
Total Liability Amount
                              171,994.50 USD
 
                                   
5818555851
  HYUNJIN APPAREL CO., LTD.   Sight   12/10/2008   50,669.20 USD     5/5        
 
1139KSU1203
  REPUBLIC OF KOREA       01/05/2009   50,669.20 USD         53,202.66 USD
 
                                   
Total Liability Amount
                              53,202.66 USD
 
                                   
5818555852
  HONGS INTERNATIONAL LIMITED   Sight   12/10/2008   7,108.15 USD     5/5      
   
1140HS1205R1
  REPUBLIC OF KOREA       01/04/2009   7,108.15 USD           7,463.56 USD
 
                                   
Total Liability Amount
                              7,463.56 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   24 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

  Customer ID       949148     Branch Code     712 Customer Name       KASPER
ASL LTD     Branch Name     HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount               Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount     Credit
Tolerance+/-%     Liability Amount  
5818555853
  HONGS INTERNATIONAL LIMITED   Sight   12/10/2008   38,476.34 USD     5/5      
   
1141HS1205R2
  REPUBLIC OF KOREA       01/30/2009   38,476.34 USD           40,400.16 USD
 
                                   
Total Liability Amount
                              40,400.16 USD
 
                                   
5818555854
  POONG IN TRADING CO., LTD.   Sight   12/10/2008   96,996.16 USD     5/5      
   
1142PI1208A
  REPUBLIC OF KOREA       02/06/2009   96,996.16 USD           101,845.97 USD
 
                                   
Total Liability Amount
                              101,845.97 USD
 
                                   
5818555855
  POONG IN TRADING CO., LTD.   Sight   12/10/2008   13,260.00 USD     5/5      
   
1143PI1208C
  REPUBLIC OF KOREA       01/16/2009   13,260.00 USD           13,923.00 USD
 
                                   
Total Liability Amount
                              13,923.00 USD
 
                                   
5818555856
  SAMKWANG APPAREL CORP.,   Sight   12/10/2008   10,530.00 USD     5/5          
1144SK1208D
  REPUBLIC OF KOREA       01/12/2009   10,530.00 USD           11,056.50 USD
 
                                   
Total Liability Amount
                              11,056.50 USD
 
                                   
5818555857
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/10/2008   134,020.02 USD     5/5
         
1145TRIVN108R2
  MACAU       01/05/2009   134,020.02 USD           140,721.02 USD
 
                                   
Total Liability Amount
                              140,721.02 USD
 
                                   
5818555858
  CRYSTALCLEAR WEALTH LTD.   Sight   12/15/2008   192,241.39 USD     5/5        
 
1146JG82943
  TAIWAN, PROVINCE OF ROC       02/20/2009   192,241.39 USD           201,853.46
USD
 
                                   
Total Liability Amount
                              201,853.46 USD
 
                                   
5818555859
  KING STAR GARMENT INTERNATIONAL   Sight   12/15/2008   127,587.60 USD     5/5
         
1147JG82972
  TAIWAN, PROVINCE OF ROC       01/09/2009   127,587.60 USD           133,966.98
USD
 
                                   
Total Liability Amount
                              133,966.98 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
25 of 54





--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

  Customer ID       949148     Branch Code     712 Customer Name       KASPER
ASL LTD     Branch Name     HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount               Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount     Credit
Tolerance+/-%     Liability Amount  
5818555860
  THAI GARMENT EXPORT CO., LTD   Sight   12/15/2008   369,755.00 USD     5/5    
     
1148JG83089
  THAILAND       02/11/2009   369,755.00 USD           388,242.75 USD
 
                                   
Total Liability Amount
                              388,242.75 USD
 
                                   
5818555861
  TAl KEI KNITTERS LTD.   Sight   12/15/2008   89,431.92 USD     5/5          
1149JG83148
  HONG KONG       01/28/2009   89,431.92 USD           93,903.52 USD
 
                                   
Total Liability Amount
                              93,903.52 USD
 
                                   
5818555862
  FORMOSTAR GARMENT CO., LTD.   Sight   12/15/2008   90,687.48 USD     5/5      
   
1150JG83168
  TAIWAN, PROVINCE OF ROC       01/15/2009   90,687.48 USD           95,221.85
USD
 
                                   
Total Liability Amount
                              95,221.85 USD
 
                                   
5818555863
  LUNG KAE GARMENT COMPANY   Sight   12/15/2008   238,878.60 USD     5/5        
 
1151JG83200
  HONG KONG       01/12/2009   238,878.60 USD           250,822.53 USD
 
                                   
Total Liability Amount
                              250,822.53 USD
 
                                   
5818555864
  LUNG KAE GARMENT COMPANY   Sight   12/15/2008   415,262.91 USD     5/5        
 
1152JG83290
  HONG KONG       02/09/2009   415,262.91 USD           436,026.06 USD
 
                                   
Total Liability Amount
                              436,026.06 USD
 
                                   
5818555865
  LAKEWILL SILK AND GARMENT LIMITED   Sight   12/15/2008   26,088.00 USD     5/5
         
1153JG83300
  HONG KONG       02/28/2009   26,088.00 USD           27,392.40 USD
 
                                   
Total Liability Amount
                              27,392.40 USD
 
                                   
5818555866
  P.T.MASTERINDO JAYA ABADI   Sight   12/15/2008   59,885.70 USD     5/5        
 
1154JG83301
  REPUBLIC OF INDONESIA       02/03/2009   59,885.70 USD           62,879.99 USD
 
                                   
Total Liability Amount
                              62,879.99 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
26 of 54





--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

  Customer ID       949148     Branch Code     712 Customer Name       KASPER
ASL LTD     Branch Name     HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount               Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount     Credit
Tolerance+/-%     Liability Amount  
5818555867
  P.T.MASTERINDO JAYA ABADI   Sight   12/15/2008   88,965.00 USD     5/5        
 
1155JG83304
  REPUBLIC OF INDONESIA       02/24/2009   88,965.00 USD           93,413.25 USD
 
                                   
Total Liability Amount
                              93,413.25 USD
 
                                   
5818555868
  TAINAN ENTERPRISES CO., LTD   Sight   12/17/2008   263,224.22 USD     5/5    
     
1156
  TAIWAN, PROVINCE OF ROC       01/11/2009   263,224.22 USD           276,385.43
USD
 
                                   
Total Liability Amount
                              276,385.43 USD
 
                                   
5818555869
  SLITHER LTD.   Sight   12/15/2008   44,871.00 USD     5/5          
1157JG83311
  HONG KONG       03/08/2009   44,871.00 USD           47,114.55 USD
 
                                   
Total Liability Amount
                              47,114.55 USD
 
                                   
5818555870
  CHERRY GROUP CO., LTD   Sight   12/15/2008   25,149.14 USD     5/5          
1158JG83312
  PEOPLE’S REPUBLIC OF CHINA       01/22/2009   25,149.14 USD          
26,406.60 USD
 
                                   
Total Liability Amount
                              26,406.60 USD
 
                                   
5818555871
  LAKEWILL SILK AND GARMENT LIMITED   Sight   12/15/2008   55,541.00 USD     5/5
         
1159JG83314
  HONG KONG       02/28/2009   55,541.00 USD           58,318.05 USD
 
                                   
Total Liability Amount
                              58,318.05 USD
 
                                   
5818555872
  TAINAN ENTERPRISES CO., LTD   Sight   12/15/2008   27,568.75 USD     5/5      
   
1160JG83316
  TAIWAN, PROVINCE OF ROC       01/11/2009   27,568.75 USD           28,947.19
USD
 
                                   
Total Liability Amount
                              28,947.19 USD
 
                                   
5818555873
  JIANGSU ARTS AND CRAFTS CORPORATION   Sight   12/17/2008   54,444.65 USD    
5/5          
1161JG83325
  PEOPLE’S REPUBLIC OF CHINA       01/24/2009   54,444.65 USD          
57,166.88 USD
 
                                   
Total Liability Amount
                              57,166.88 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
27 of 54





--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

  Customer ID       949148     Branch Code     712 Customer Name       KASPER
ASL LTD     Branch Name     HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount               Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount     Credit
Tolerance+/-%     Liability Amount  
5818555874
  WONDERFUL INTL GROUP HK LTD.   Sight   12/15/2008   111,844.44 USD     5/5    
     
1162JK83261
  HONG KONG       01/27/2009   111,844.44 USD           117,436.66 USD
 
                                   
Total Liability Amount
                              117,436.66 USD
 
                                   
5818555875
  CHINAMINE TRADING LTD.   Sight   12/15/2008   10,046.40 USD     5/5          
1163JK83268
  HONG KONG       01/31/2009   10,046.40 USD           10,548.72 USD
 
                                   
Total Liability Amount
                              10,548.72 USD
 
                                   
5818555877
  LUNG KAE GARMENT COMPANY   Sight   12/15/2008   183,334.10 USD     5/5        
 
1164JK83329
  HONG KONG       02/03/2009   183,334.10 USD           192,500.81 USD
 
                                   
Total Liability Amount
                              192,500.81 USD
 
                                   
5818555878
  FORMOSTAR GARMENT CO., LTD..   Sight   12/15/2008   140,912.27 USD     5/5    
     
1165JG83069
  TAIWAN, PROVINCE OF ROC       01/01/2009   140,912.27 USD           147,957.88
USD
 
                                   
Total Liability Amount
                              147,957.88 USD
 
                                   
5818555879
  HAIYANG WORLDBEST CO., LTD   Sight   12/15/2008   18,272.28 USD     5/5      
   
1166JG83334
  PEOPLE'S REPUBLIC OF CHINA       02/02/2009   18,272.28 USD          
19,185.89 USD
 
                                   
Total Liability Amount
                              19,185.89 USD
 
                                   
5818555880
  FORTUNE MINT LIMITED, FLAT9B,   Sight   12/15/2008   53,313.12 USD     5/5    
     
1167JK83321
  HONG KONG       02/04/2009   53,313.12 USD           55,978.78 USD
 
                                   
Total Liability Amount
                              55,978.78 USD
 
                                   
5818555881
  DO DO FASHION LTD.. 12/F,TUNGTEX   Sight   12/15/2008   179,995.46 USD     5/5
         
1168DD04708
  HONG KONG       02/25/2009   179,995.46 USD           188,995.23 USD
 
                                   
Total Liability Amount
                              188,995.23 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
28 of 54





--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

  Customer ID       949148     Branch Code     712 Customer Name       KASPER
ASL LTD     Branch Name     HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount               Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount     Credit
Tolerance+/-%     Liability Amount  
5818555882
  EPIC DESIGNERS VIETNAM LTD.   Sight   12/15/2008   12,020.40 USD     5/5      
   
1169EP658AU
  SOCIALIST REPUBLIC OF VIETNAM       01/30/2009   12,020.40 USD          
12,621.42 USD
 
                                   
Total Liability Amount
              12,621.42 USD  
 
                                   
5818555883
  EPIC DESIGNERS VIETNAM LTD.   Sight   12/15/2008   32,386.20 USD     5/5      
   
1170EPIC667U
  SOCIALIST REPUBLIC OF VIETNAM       01/01/2009   32,386.20 USD          
34,005.51 USD
 
                                   
Total Liability Amount
              34,005.51 USD  
 
                                   
5818555884
  EPIC DESIGNERS VIETNAM LTD.   Sight   12/15/2008   52,982.75 USD     5/5      
   
1171EPIC669U
  SOCIALIST REPUBLIC OF VIETNAM       01/18/2009   52,982.75 USD          
55,631.89 USD
 
                                   
Total Liability Amount
              55,631.89 USD  
 
                                   
5818555885
  HIGH FASHION GARMENTS CO. LTD..   Sight   12/15/2008   341,462.89 USD     5/5
         
1172HF07208
  HONG KONG       02/14/2009   341,462.89 USD           358,536.03 USD
 
                                   
Total Liability Amount
              358,536.03 USD  
 
                                   
5818555886
  SEJEE COMPANY LTD. ROOM 201,2/F.,   Sight   12/15/2008   49,133.36 USD     5/5
         
11739S5403
  HONG KONG       12/30/2008   49,133.36 USD           51,590.03 USD
 
                                   
Total Liability Amount
              51,590.03 USD  
 
                                   
5818555887
  EXCELLENT JADE LIMITED   Sight   12/15/2008   14,612.60 USD     5/5          
1174AN1J5944
  HONG KONG       01/20/2009   14,612.60 USD           15,343.23 USD
 
                                   
Total Liability Amount
              15,343.23 USD  
 
                                   
5818555888
  EXCELLENT JADE LIMITED   Sight   12/15/2008   42,342.18 USD     5/5          
1175AN1J838
  HONG KONG       02/08/2009   42,342.18 USD           44,459.29 USD
 
                                   
Total Liability Amount
                              44,459.29 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
29 of 54





--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
    949148     Branch Code     712  
Customer Name
    KASPERASL LTD   Branch Name     HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount             Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%
  Liability Amount
5818555889
  EXCELLENT JADE LIMITED   Sight   12/15/2008   51,253.00 USD     5/5          
1176AN1J945
  HONG KONG       01/20/2009   51,253.00 USD           53,815.65 USD
 
                                   
Total Liability Amount
                              53,815.65 USD
 
                                   
5818555890
  EXCELLENT JADE LIMITED   Sight   12/15/2008   48,400.50 USD     5/5          
117JN2B416
  HONG KONG       01/23/2009   48,400.50 USD           50,820.53 USD
 
                                   
Total Liability Amount
                              50,820.53 USD
 
                                   
5818555891
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/15/2008   166,710.33 USD     5/5
         
1178TRICH130
  MACAU       01/06/2009   166,710.33 USD           175,045.85 USD
 
                                   
Total Liability Amount
                              175,045.85 USD
 
                                   
5818555892
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/15/2008   76,965.48 USD     5/5
         
1179TRICH141
  MACAU       01/17/2009   76,965.48 USD           80,813.75 USD
 
                              80,813.75 USD
 
                                   
Total Liability Amount
                                   
 
                                   
5818555893
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/15/2008   51,018.00 USD     5/5
         
1180TRICH143
  MACAU       02/03/2009   51,018.00 USD           53,568.90 USD
 
                                   
Total Liability Amount
                              53,568.90 USD
 
                                   
5818555894
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/15/2008   157,680.00 USD     5/5
         
1181TRIHT023
  MACAU       01/12/2009   157,680.00 USD           165,564.00 USD
 
                                   
Total Liability Amount
                              165,564.00 USD
 
                                   
5818555895
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/15/2008   89,211.60 USD     5/5
         
1182TRIHT024
  MACAU       01/12/2009   89,211.60 USD           93,672.18 USD
 
                                   
Total Liability Amount
                              93,672.18 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
30 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount             Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%
  Liability Amount
5818555896
  TRISTATE TRADING LTD   Sight   12/15/2008   132,272.43 USD     5/5          
1183TRIVN118
  MACAO COMM.
MACAU       02/03/2009   132,272.43 USD           138,886.05 USD
 
                                   
Total Liability Amount
                              138,886.05 USD
 
                                   
5818555897
  TRISTATE TRADING LTD   Sight   12/15/2008   47,334.17 USD     5/5          
1184TRIVN120
  MACAO COMM.
MACAU       02/09/2009   47,334.17 USD           49,700.88 USD
 
                                   
Total Liability Amount
                              49,700.88 USD
 
                                   
5818555898
  SEOHAP CO. LTD.   Sight   12/15/2008   7,847.00 USD     5/5          
1185E12098SH
  REPUBLIC OF KOREA       01/03/2009   7,847.00 USD           8,239.35 USD
 
                                   
Total Liability Amount
                              8,239.35 USD
 
                                   
5818555899
  HONGS INTERNATIONAL LIMITED   Sight   12/15/2008   105,219.84 USD     5/5    
     
1186HS1210
  REPUBLIC OF KOREA       02/09/2009   105,219.84 USD           110,480.83 USD
 
                                   
Total Liability Amount
                              110,480.83 USD
 
                                   
5818555900
  HYUNJIN APPAREL CO., LTD.   Sight   12/17/2008   114,841.70 USD     5/5      
   
1187JSU1210
  REPUBLIC OF KOREA       01/18/2009   136,343.65 USD           143,160.84 USD
 
                                   
Total Liability Amount
                              143,160.84 USD
 
                                   
5818555901
  HYUNJIN APPAREL CO., LTD.   Sight   12/15/2008   33,342.09 USD     5/5        
 
1188JSU1211
  REPUBLIC OF KOREA       12/29/2008   33,342.09 USD           35,009.19 USD
 
                                   
Total Liability Amount
                              35,009.19 USD
 
                                   
5818555902
  SEOHAP CO. LTD.   Sight   12/15/2008   18,175.10 USD     5/5          
1189KDS1209
  REPUBLIC OF KOREA       03/07/2009   18,175.10 USD           19,083.86 USD
 
                                   
Total Liability Amount
                              19,083.86 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
31 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555903
  SAMKWANG APPAREL   Sight   12/15/2008   120,998.38 USD     5/5          
1190MK1210A
  CORP.                                
 
  REPUBLIC OF KOREA       01/12/2009   120,998.38 USD           127,048.30 USD
 
                                   
Total Liability Amount
                              127,048.30 USD
 
                                   
5818555904
  POONG IN TRADING CO.,   Sight   12/15/2008   107,695.45 USD     5/5          
1191MK1210B
  LTD..19F ACE                                
 
  REPUBLIC OF KOREA       01/25/2009   107,695.45 USD           113,080.22 USD
 
                                   
Total Liability Amount
                              113,080.22 USD
 
                                   
5818555905
  POONG IN TRADING CO.,   Sight   12/15/2008   152,151.00 USD     5/5          
1192MK1210C
  LTD..19F ACE                                
 
  REPUBLIC OF KOREA       01/12/2009   152,151.00 USD           159,758.55 USD
 
                                   
Total Liability Amount
                              159,758.55 USD
 
                                   
5818555906
  POONG IN TRADING CO.,   Sight   12/15/2008   173,751.92 USD     5/5          
1193MK1210D
  LTD..19F ACE                                
 
  REPUBLIC OF KOREA       01/18/2009   173,751.92 USD           182,439.52 USD
 
                                   
Total Liability Amount
                              182,439.52 USD
 
                                   
5818555907
  HYUNJIN APPAREL CO., LTD.   Sight   12/15/2008   84,642.90 USD     5/5        
 
1194NWS1210
  REPUBLIC OF KOREA       01/12/2009   84,642.90 USD           88,875.05 USD
 
                                   
Total Liability Amount
                              88,875.05 USD
 
                                   
5818555908
  HYUNJIN APPAREL CO., LTD.   Sight   12/17/2008   277,505.46 USD     5/5      
   
1195NWS12101
  REPUBLIC OF KOREA       01/12/2009   324,736.32 USD           340,973.13 USD
 
                                   
Total Liability Amount
                              340,973.13 USD
 
                                   
5818555909
  HYUNJIN APPAREL CO., LTD.   Sight   12/15/2008   93,281.10 USD     5/5        
 
1196SEP1209
  REPUBLIC OF KOREA       02/02/2009   117,091.55 USD           122,946.13 USD
 
                                   
Total Liability Amount
                              122,946.13 USD
 
                                   

Report Date 12/29/2008 08:41 :04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
32 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148      Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555910
  SAMKWANG APPAREL   Sight   12/15/2008   150,026.40 USD     5/5          
1197SK1210
  CORP.                                
 
  REPUBLIC OF KOREA       02/25/2009   150,026.40 USD           157,527.72 USD
 
                                   
Total Liability Amount
                              157,527.72 USD
 
                                   
5818555911
  SHENXIN TEXTILE   Sight   12/16/2008   101,020.00 USD     5/5          
1198JG83232
  INDUSTRIAL (HK) LTD                                
 
  HONG KONG       01/19/2009   101,020.00 USD           106,071.00 USD
 
                                   
Total Liability Amount
                              106,071.00 USD
 
                                   
5818555912
  TAl KEI KNITTERS LTD.   Sight   12/16/2008   251,681.14 USD     5/5          
1199JK83320
  HONG KONG       03/18/2009   251,681.14 USD           264,265.20 USD
 
                                   
Total Liability Amount
                              264,265.20 USD
 
                                   
5818555913
  DO DO FASHION LTD..   Sight   12/16/2008   236,516.89 USD     5/5          
1200DD04808
  HONG KONG       02/25/2009   236,516.89 USD           248,342.73 USD
 
                                   
Total Liability Amount
                              248,342.73 USD
 
                                   
5818555914
  EPIC DESIGNERS VIETNAM   Sight   12/16/2008   359,454.29 USD     5/5          
1201EPIC671U
  LTD.                                
 
  SOCIALIST REPUBLIC OF       02/08/2009   359,454.29 USD           377,427.00
USD
 
  VIET NAM                                
 
                                   
Total Liability Amount
                              377,427.00 USD
 
                                   
5818555915
  SEJEE COMPANY LTD.   Sight   12/16/2008   92,141.13 USD     5/5          
12029S5616U
  ROOM 201,2/F.,                                
 
  HONG KONG       02/27/2009   92,141.13 USD           96,748.19 USD
 
                                   
Total Liability Amount
                              96,748.19 USD
 
                                   
5818555916
  HYUNJIN APPAREL CO., LTD.   Sight   12/16/2008   710,650.38 USD     5/5      
   
12031S1203U
  REPUBLIC OF KOREA       02/23/2009   710,650.38 USD           746,182.90 USD
 
                                   
Total Liability Amount
                              746,182.90 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
33 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555917
  NURIAN INTERNATIONAL INC.   Sight   12/16/2008   84,798.36 USD     5/5        
 
1204NR1211
  REPUBLIC OF KOREA       02/02/2009   84,798.36 USD           89,038.28 USD
 
                                   
Total Liability Amount
                              89,038.28 USD
 
                                   
5818555918
  POONG IN TRADING CO., LTD.. 19F ACE   Sight   12/16/2008   12,240.00 USD    
5/5          
1205PI1210
  REPUBLIC OF KOREA       03/20/2009   12,240.00 USD           12,852.00 USD
 
                                   
Total Liability Amount
                              12,852.00 USD
 
                                   
5818555919
  SEOHAP CO. LTD.   Sight   12/16/2008   14,668.64 USD     5/5          
1206RS1210
  REPUBLIC OF KOREA       02/07/2009   14,668.64 USD           15,402.07 USD
 
                                   
Total Liability Amount
                              15,402.07 USD
 
                                   
5818555920
  SAMKWANG APPAREL CORP..   Sight   12/16/2008   41,210.16 USD     5/5          
1207SK1209A1
  REPUBLIC OF KOREA       03/09/2009   41,210.16 USD           43,270.67 USD
 
                                   
Total Liability Amount
                              43,270.67 USD
 
                                   
5818555921
  SAMKWANG APPAREL CORP..   Sight   12/16/2008   34,476.00 USD     5/5          
1208SK1209A2
  REPUBLIC OF KOREA       03/12/2009   34,476.00 USD           36,199.80 USD
 
                                   
Total Liability Amount
                              36,199.80 USD
 
                                   
5818555922
  JIANGSU ARTS AND CRAFTS CORPORATION   Sight   12/16/2008   179,842.03 USD    
5/5          
1209JG83216
  PEOPLE’S REPUBLIC OF CHINA       02/14/2009   179,842.03 USD          
188,834.13 USD
 
                                   
Total Liability Amount
                              188,834.13 USD
 
                                   
5818555923
  FASTWELL KNITWEAR MANUFACTURING   Sight   12/16/2008   53,560.00 USD     5/5  
       
1210JG83313
  HONG KONG       04/01/2009   53,560.00 USD           56,238.00 USD
 
                                   
Total Liability Amount
                              56,238.00 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   34 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148     Branch Code   712  
Customer Name
  KASPERASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555924
  PAK TAK KNITTING/GARMENT FTY. LTD.   Sight   12/16/2008   48,737.00 USD    
5/5          
1211JG83324
  HONG KONG       03/11/2009   48,737.00 USD           51,173.85 USD
 
                                   
Total Liability Amount
                              51,173.85 USD
 
                                   
5818555925
  TAI KEI KNITTERS LTD.   Sight   12/16/2008   590,393.03 USD     5/5          
1212JG83340
  HONG KONG       01/28/2009   590,393.03 USD           619,912.68 USD
 
                                   
Total Liability Amount
                              619,912.68 USD
 
                                   
5818555926
  FORNTON KNITTING CO LTD.   Sight   12/16/2008   36,297.62 USD     5/5        
 
1213JG83341
  HONG KONG       01/28/2009   36,297.62 USD           38,112.50 USD
 
                                   
Total Liability Amount
                              38,112.50 USD
 
                                   
5818555927
  WILFORD KNITWEAR FACTORY LIMITED   Sight   12/16/2008   232,951.82 USD     5/5
         
1214JG83342
  HONG KONG       01/28/2009   232,951.82 USD           244,599.41 USD
 
                                   
Total Liability Amount
                              244,599.41 USD
 
                                   
5818555928
  ESQUEL ENTERPRISES LIMITED   Sight   12/16/2008   59,760.04 USD     5/5      
   
1215JG83345
  HONG KONG       02/23/2009   59,760.04 USD           62,748.04 USD
 
                                   
Total Liability Amount
                              62,748.04 USD
 
                                   
5818555929
  ESQUEL ENTERPRISES LIMITED   Sight   12/16/2008   34,128.00 USD     5/5      
   
1216JG83346
  HONG KONG       03/30/2009   34,128.00 USD           35,834.40 USD
 
                                   
Total Liability Amount
                              35,834.40 USD
 
                                   
5818555930
  RGM GARMENT COMPANY LTD UNITS   Sight   12/17/2008   49,371.84 USD     5/5    
     
1217JG83347
  HONG KONG       03/16/2009   49,371.84 USD           51,840.43 USD
 
                                   
Total Liability Amount
                              51,840.43 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   35 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555931
  PT. UNGARAN SARI GARMENTS.   Sight   12/16/2008   36,155.00 USD     5/5      
   
12189WST1213
  REPUBLIC OF INDONESIA       01/20/2009   36,155.00 USD           37,962.75 USD
 
                                   
Total Liability Amount
                              37,962.75 USD
 
                                   
5818555932
  EXCELLENT JADE LIMITED   Sight   12/16/2008   119,792.00 USD     5/5          
1219AN1J647
  HONG KONG       01/06/2009   119,792.00 USD           125,781.60 USD
 
                                   
Total Liability Amount
                              125,781.60 USD
 
                                   
5818555933
  EXCELLENT JADE LIMITED   Sight   12/16/2008   20,303.00 USD     5/5          
1220JN2C117
  HONG KONG       01/21/2009   20,303.00 USD           21,318.15 USD
 
                                   
Total Liability Amount
                              21,318.15 USD
 
                                   
5818555934
  HYUNJIN APPAREL CO., LTD.   Sight   12/16/2008   53,039.78 USD     5/5        
 
1221NWS1215
  REPUBLIC OF KOREA       02/02/2009   72,705.38 USD           76,340.65 USD
 
                                   
Total Liability Amount
                              76,340.65 USD
 
                                   
5818555935
  CARNIVAL INDUSTRIAL CORP.   Sight   12/18/2008   110,938.96 USD     5/5      
   
1222JG83330
  TAIWAN, PROVINCE OF ROC       01/29/2009   110,938.96 USD           116,485.91
USD
 
                                   
Total Liability Amount
                              116,485.91 USD
 
                                   
5818555936
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/18/2008   50,844.00 USD    
5/5          
1223JG83333
  HONG KONG       01/19/2009   50,844.00 USD           53,386.20 USD
 
                                   
Total Liability Amount
                              53,386.20 USD
 
                                   
5818555937
  SHANGHAI JOY PLUS FASHION CO., LTD   Sight   12/18/2008   77,348.55 USD    
5/5          
1224JG83352
  PEOPLE’S REPUBLIC OF CHINA       01/24/2009   77,348.55 USD          
81,215.98 USD
 
                                   
Total Liability Amount
                              81,215.98 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   36 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555938
  LAKEWILL SILK AND GARMENT LIMITED   Sight   12/18/2008   28,773.00 USD     5/5
         
1225JG83355
  HONG KONG       01/31/2009   28,773.00 USD           30,211.65 USD
 
                                   
Total Liability Amount
                              30,211.65 USD
 
                                   
5818555939
  CARNIVAL INDUSTRIAL CORP.   Sight   12/18/2008   56,820.00 USD     5/5        
 
1226JG83363
  TAIWAN, PROVINCE OF ROC       01/08/2009   56,820.00 USD           59,661.00
USD
 
                                   
Total Liability Amount
                              59,661.00 USD
 
                                   
5818555940
  WONDERFUL INTL GROUP HK LTD.   Sight   12/18/2008   248,240.38 USD     5/5    
     
1227JK83328
  HONG KONG       01/17/2009   248,240.38 USD           260,652.40 USD
 
                                   
Total Liability Amount
                              260,652.40 USD
 
                                   
5818555941
  FOOK TIN GARMENT MFR LTD   Sight   12/18/2008   111,814.85 USD     5/5        
 
1228JK83349
  HONG KONG       01/12/2009   111,814.85 USD           117,405.59 USD
 
                                   
Total Liability Amount
                              117,405.59 USD
 
                                   
5818555942
  EPIC DESIGNERS VIETNAM LTD.   Sight   12/18/2008   31,973.40 USD     5/5      
   
1229EPIC672U
  SOCIALIST REPUBLIC OF VIET NAM       01/28/2009   31,973.40 USD          
33,572.07 USD
 
                                   
Total Liability Amount
                              33,572.07 USD
 
                                   
5818555943
  APPAREL MERCHANDISING CO.,   Sight   12/23/2008   119,308.40 USD     5/5      
   
1230AG08ASP09
  INDIA       02/05/2009   119,308.40 USD           125,273.82 USD
 
                                   
Total Liability Amount
                              125,273.82 USD
 
                                   
5818555944
  ORIENT CRAFT LTD. 7-D MARUTI   Sight   12/18/2008   17,751.69 USD     5/5    
     
1231AG10OSP09
  INDIA       01/20/2009   17,751.69 USD           18,639.27 USD
 
                                   
Total Liability Amount
                              18,639.27 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   37 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555945
  HIGH FASHION GARMENTS CO. LTD.   Sight   12/18/2008   149,795.00 USD     5/5  
       
1232HFD072
  HONG KONG       02/07/2009   149,795.00 USD           157,284.75 USD
 
                                   
Total Liability Amount
                              157,284.75 USD
 
                                   
5818555946
  HIGH FASHION GARMENTS CO. LTD.   Sight   12/18/2008   168,257.50 USD     5/5  
       
1233HFNW040
  HONG KONG       02/09/2009   168,257.50 USD           176,670.38 USD
 
                                   
Total Liability Amount
                              176,670.38 USD
 
                                   
5818555947
  J-TEX GARMENT CO., LTD RM 1101-02,   Sight   12/18/2008   143,183.38 USD    
5/5          
1234JTAN0228
  HONG KONG       01/21/2009   143,183.38 USD           150,342.55 USD
 
                                   
Total Liability Amount
                              150,342.55 USD
 
                                   
5818555949
  KCC TRADING INC.   Sight   12/18/2008   54,336.00 USD     5/5          
1235TH121208
  UNITED STATES OF AMERICA       01/03/2009   54,336.00 USD           57,052.80
USD
 
                                   
Total Liability Amount
                              57,052.80 USD
 
                                   
5818555950
  EXCELLENT JADE LIMITED   Sight   12/18/2008   40,269.90 USD     5/5          
1236AN1I848
  HONG KONG       01/10/2009   40,269.90 USD           42,283.40 USD
 
                                   
Total Liability Amount
                              42,283.40 USD
 
                                   
5818555951
  EXCELLENT JADE LIMITED   Sight   12/18/2008   18,096.00 USD     5/5          
1237JNOS758
  HONG KONG       01/13/2009   18,096.00 USD           19,000.80 USD
 
                                   
Total Liability Amount
                              19,000.80 USD
 
                                   
5818555952
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/18/2008   56,215.64 USD     5/5
         
1238TRICH144
  MACAU       01/31/2009   56,215.64 USD           59,026.42 USD
 
                                   
Total Liability Amount
                              59,026.42 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   38 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555953
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/18/2008   252,230.60 USD     5/5
         
1239TRICH145
  MACAU       02/07/2009   252,230.60 USD           264,842.13 USD
 
                                   
Total Liability Amount
                              264,842.13 USD
 
                                   
5818555954
  HT TRADING LIMITED- MACAO RUADE   Sight   12/18/2008   135,231.00 USD     5/5
         
1240TRIHT025
  MACAU       01/13/2009   135,231.00 USD           141,992.55 USD
 
                                   
Total Liability Amount
                              141,992.55 USD
 
                                   
5818555955
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/18/2008   30,927.00 USD     5/5
         
1241TRIHT026
  MACAU       01/19/2009   30,927.00 USD           32,473.35 USD
 
                                   
Total Liability Amount
                              32,473.35 USD
 
                                   
5818555956
  UNIVERSAL EXPRESS GARMENTS LTD.,   Sight   12/18/2008   125,658.00 USD     5/5
         
1242KP1212A
  HONG KONG       02/07/2009   125,658.00 USD           131,940.90 USD
 
                                   
Total Liability Amount
                              131,940.90 USD
 
                                   
5818555957
  TAESAN F AND C CO., LTD   Sight   12/18/2008   22,400.00 USD     5/5          
1243E12118TS
  REPUBLIC OF KOREA       01/08/2009   22,400.00 USD           23,520.00 USD
 
                                   
Total Liability Amount
                              23,520.00 USD
 
                                   
5818555958
  POONG IN TRADING CO., LTD.   Sight   12/18/2008   32,388.50 USD     5/5      
   
1244MK1210E
  REPUBLIC OF KOREA       01/18/2009   32,388.50 USD           34,007.93 USD
 
                                   
Total Liability Amount
                              34,007.93 USD
 
                                   
5818555959
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/23/2008   26,762.40 USD    
5/5          
1245JG83244
  HONG KONG       01/26/2009   26,762.40 USD           28,100.52 USD
 
                                   
Total Liability Amount
                              28,100.52 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   39 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148       Branch Code   712    
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555960
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/23/2008   183,562.76 USD    
5/5          
1246JG83336
  HONG KONG       01/19/2009   183,562.76 USD           192,740.90 USD
 
                                   
Total Liability Amount
                              192,740.90 USD
 
                                   
5818555961
  ARTIF GARMENT FACTORY   Sight   12/23/2008   43,951.80 USD     5/5          
1247JG83351
  HONG KONG       01/26/2009   43,951.80 USD           46,149.39 USD
 
                                   
Total Liability Amount
                              46,149.39 USD
 
                                   
5818555962
  CARNIVAL INDUSTRIAL CORP.   Sight   12/23/2008   33,840.00 USD     5/5        
 
1248JG83366
  TAIWAN, PROVINCE OF ROC       01/08/2009   33,840.00 USD           35,532.00
USD
 
                                   
Total Liability Amount
                              35,532.00 USD
 
                                   
5818555963
  DO DO FASHION LTD..   Sight   12/23/2008   35,800.28 USD     5/5          
1249JG83371
  HONG KONG       02/02/2009   35,800.28 USD           37,590.29 USD
 
                                   
Total Liability Amount
                              37,590.29 USD
 
                                   
5818555964
  DO DO FASHION LTD..   Sight   12/23/2008   85,230.50 USD     5/5          
1250JG83372
  HONG KONG       02/02/2009   85,230.50 USD           89,492.03 USD
 
                                   
Total Liability Amount
                              89,492.03 USD
 
                                   
5818555965
  DO DO FASHION LTD..   Sight   12/23/2008   44,659.84 USD     5/5          
1251JG83373
  HONG KONG       02/02/2009   44,659.84 USD           46,892.83 USD
 
                                   
Total Liability Amount
                              46,892.83 USD
 
                                   
5818555966
  LUNG KAE GARMENT COMPANY   Sight   12/23/2008   9,124.48 USD     5/5          
1252JG83374
  HONG KONG       02/02/2009   9,124.48 USD           9,580.70 USD
 
                                   
Total Liability Amount
                              9,580.70 USD
 
                                   
5818555967
  LUNG KAE GARMENT COMPANY   Sight   12/23/2008   46,330.44 USD     5/5        
 
1253JG83375
  HONG KONG       02/02/2009   46,330.44 USD           48,646.96 USD
 
                                   
Total Liability Amount
                              48,646.96 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   40 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

                     
Customer ID
  949148       Branch Code   712    
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555968
  LUNG KAE GARMENT COMPANY   Sight   12/23/2008   13,553.90 USD     5/5        
 
1254JG83376
  HONG KONG       02/09/2009   13,553.90 USD           14,231.60 USD
 
                                   
Total Liability Amount
                              14,231.60 USD
 
                                   
5818555969
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/23/2008   138,558.10 USD    
5/5          
1255JG83377
  HONG KONG       01/26/2009   138,558.10 USD           145,486.01 USD
 
                                   
Total Liability Amount
                              145,486.01 USD
 
                                   
5818555970
  FASTWELL KNITWEAR MANUFACTURING   Sight   12/23/2008   62,390.40 USD     5/5  
       
1256JG83378
  HONG KONG       04/15/2009   62,390.40 USD           65,509.92 USD
 
                                   
Total Liability Amount
                              65,509.92 USD
 
                                   
5818555971
  CHINAMINE TRADING LTD.   Sight   12/23/2008   31,448.76 USD     5/5          
1257JG83396
  HONG KONG       03/16/2009   31,448.76 USD           33,021.20 USD
 
                                   
Total Liability Amount
                              33,021.20 USD
 
                                   
5818555972
  METRO LEGEND LTD   Sight   12/23/2008   16,773.95 USD     5/5          
1258JG83398
  HONG KONG       02/05/2009   16,773.95 USD           17,612.65 USD
 
                                   
Total Liability Amount
                              17,612.65 USD
 
                                   
5818555973
  P.T. MASTERINDO JAYA ABADI..   Sight   12/23/2008   61,174.68 USD     5/5    
     
1259JG83399
  REPUBLIC OF INDONESIA       02/10/2009   61,174.68 USD           64,233.41 USD
 
                                   
Total Liability Amount
                              64,233.41 USD
 
                                   
5818555974
  LUNG KAE GARMENT COMPANY   Sight   12/23/2008   113,875.81 USD     5/5        
 
1260JG83400
  HONG KONG       02/02/2009   113,875.81 USD           119,569.60 USD
 
                                   
Total Liability Amount
                              119,569.60 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   41 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
Customer Name
  949148
KASPERASL LTD   Branch Code
Branch Name   712
HONG KONG CITIBANK

                              LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount         Importer Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555975
  FASTWELL KNITWEAR   Sight   12/23/2008   31,816.54 USD   5/5    
 
  MANUFACTURING                        
1261JG83407
  HONG KONG       02/02/2009   31,816.54 USD       33,407.37 USD
 
                           
Total Liability Amount
                          33,407.37 USD
 
                           
5818555976
  KATTIE FASHION (HONG   Sight   12/23/2008   50,491.32 USD   5/5    
 
  KONG) LIMITED                        
1262JG83410
  HONG KONG       04/06/2009   50,491.32 USD       53,015.89 USD
 
                           
Total Liability Amount
                          53,015.89 USD
 
                           
5818555977
  KWIN HING KNITTING   Sight   12/23/2008   270,791.74 USD   5/5    
 
  FACTORY LTD,,                        
1263JG83415
  HONG KONG       01/28/2009   270,791.74 USD       284,331.33 USD
 
                           
Total Liability Amount
                          284,331.33 USD
 
                           
5818555978
  KWIN HING KNITTING   Sight   12/23/2008   87,845.35 USD   5/5    
 
  FACTORY LTD,,                        
1264JG83422
  HONG KONG       02/09/2009   87,845.35 USD       92,237.62 USD
 
                           
Total Liability Amount
                          92,237.62 USD
 
                           
5818555979
  PAK TAK   Sight   12/23/2008   33,535.84 USD   5/5    
 
  KNITTING/GARMENT FTY.                        
 
  LTD.                        
1265JG83426
  HONG KONG       01/28/2009   33,535.84 USD       35,212.63 USD
 
                           
Total Liability Amount
                          35,212.63 USD
 
                           
5818555980
  TAI KEI KNITTERS LTD.   Sight   12/23/2008   101,808.44 USD   5/5    
1266JG83429
  HONG KONG       04/06/2009   101,808.44 USD       106,898.86 USD
 
                           
Total Liability Amount
                          106,898.86 USD
 
                           
5818555981
  PAK TAK   Sight   12/26/2008   78,546.82 USD   5/5    
 
  KNITTING/GARMENT FTY.                        
 
  LTD.                        
1267JG83431
  HONG KONG       02/09/2009   78,546.82 USD       82,474.16 USD
 
                           
Total Liability Amount
                          82,474.16 USD
 
                           

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
42 of 54





--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555982
  CHINAMINE TRADING LTD.   Sight   12/23/2008   67,348.03 USD     5/5          
1268JG83435
  HONG KONG       02/07/2009   67,348.03 USD           70,715.43 USD
 
                                   
Total Liability Amount
                              70,715.43 USD
 
                                   
5818555983
  TONGLU SPRING RIVER KNITTING CO LTD   Sight   12/23/2008   148,005.76 USD    
5/5          
1269JG83438
  PEOPLE’S REPUBLIC OF CHINA       01/28/2009   148,005.76 USD          
155,406.05 USD
 
                                   
Total Liability Amount
                              155,406.05 USD
 
                                   
5818555984
  FORNTON KNITTING CO LTD..   Sight   12/23/2008   123,941.22 USD     5/5      
   
1270JK83380
  HONG KONG       01/30/2009   123,941.22 USD           130,138.28 USD
 
                                   
Total Liability Amount
                              130,138.28 USD
 
                                   
5818555985
  KWIN HING KNITTING FACTORY LTD,,   Sight   12/23/2008   189,870.66 USD     5/5
         
1271JK83382
  HONG KONG       01/30/2009   189,870.66 USD           199,364.19 USD
 
                                   
Total Liability Amount
                              199,364.19 USD
 
                                   
5818555986
  FOOK TIN GARMENT MFR LTD 7/F PO   Sight   12/23/2008   83,796.64 USD     5/5  
       
1272JK83385
  HONG KONG       01/26/2009   83,796.64 USD           87,986.47 USD
 
                                   
Total Liability Amount
                              87,986.47 USD
 
                                   
5818555987
  TAI KEI KNITTERS LTD.   Sight   12/23/2008   18,518.40 USD     5/5          
1273JK83401
  HONG KONG       02/04/2009   18,518.40 USD           19,444.32 USD
 
                                   
Total Liability Amount
                              19,444.32 USD
 
                                   
5818555988
  AEC KOREA CO., LTD   Sight   12/23/2008   284,394.70 USD     5/5          
1274AEC20082
  REPUBLIC OF KOREA       03/12/2009   284,394.70 USD           298,614.44 USD
 
                                   
Total Liability Amount
                              298,614.44 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
43 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555989
  ATRACO INDUSTRIAL ENTERPRISES   Sight   12/23/2008   44,526.28 USD     5/5    
     
1275JG00164
  UNITED ARAB EMIRATES (UAE)       01/13/2009   44,526.28 USD          
46,752.59 USD
 
                                   
Total Liability Amount
                              46,752.59 USD
 
                                   
5818555990
  PT. UNGARAN SARI GARMENTS.   Sight   12/23/2008   11,490.00 USD     5/5      
   
1276JWD12178
  REPUBLIC OF INDONESIA       01/20/2009   11,490.00 USD           12,064.50 USD
 
                                   
Total Liability Amount
                              12,064.50 USD
 
                                   
5818555991
  PT. UNGARAN SARI GARMENTS.   Sight   12/23/2008   58,578.18 USD     5/5      
   
1277JWS12178
  REPUBLIC OF INDONESIA       02/10/2009   58,578.18 USD           61,507.09 USD
 
                                   
Total Liability Amount
                              61,507.09 USD
 
                                   
5818555993
  DO DO FASHION LTD..   Sight   12/23/2008   211,364.40 USD     5/5          
1278DD049-08
  HONG KONG       02/04/2009   211,364.40 USD           221,932.62 USD
 
                                   
Total Liability Amount
                              221,932.62 USD
 
                                   
5818555994
  EPIC DESIGNERS VIETNAM LTD.   Sight   12/24/2008   179,159.56 USD     5/5    
     
1279EPIC666U
  SOCIALIST REPUBLIC OF VIETNAM       01/20/2009   179,159.56 USD          
188,117.54 USD
 
                                   
Total Liability Amount
                              188,117.54 USD
 
                                   
5818555995
  HIGH FASHION GARMENTS CO. LTD..   Sight   12/23/2008   148,778.94 USD     5/5
         
1280HF08608
  HONG KONG       03/14/2009   148,778.94 USD           156,217.89 USD
 
                                   
Total Liability Amount
                              156,217.89 USD
 
                                   
5818555996
  HONG KONG WINTAI GARMENT LTD   Sight   12/23/2008   108,712.60 USD     5/5    
     
1281LCEP08
  HONG KONG       01/30/2009   108,712.60 USD           114,148.23 USD
 
                                   
Total Liability Amount
                              114,148.23 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
44 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818555997
  INJAE TRADING COMPANY   Sight   12/23/2008   120,959.48 USD     5/5          
1282IJ1217116
  HONG KONG       02/06/2009   120,959.48 USD           127,007.45 USD
 
                                   
Total Liability Amount
                              127,007.45 USD
 
                                   
5818555998
  KCC TRADING INC.   Sight   12/23/2008   46,497.44 USD     5/5          
1283TH1218081
  UNITED STATES OF AMERICA       02/14/2009   46,497.44 USD           48,822.31
USD
 
                                   
Total Liability Amount
                              48,822.31 USD
 
                                   
5818555999
  SEJEE COMPANY LTD.   Sight   12/23/2008   87,655.50 USD     5/5          
12849S5602U
  HONG KONG       02/06/2009   87,655.50 USD           92,038.28 USD
 
                                   
Total Liability Amount
                              92,038.28 USD
 
                                   
5818556000
  SEJEE COMPANY LTD.   Sight   12/23/2008   17,605.32 USD     5/5          
12859S5629U
  HONG KONG       03/17/2009   17,605.32 USD           18,485.59 USD
 
                                   
Total Liability Amount
                              18,485.59 USD
 
                                   
5818556001
  SEJEE COMPANY LTD.   Sight   12/23/2008   634,938.10 USD     5/5          
12869S7329
  HONG KONG       01/09/2009   634,938.10 USD           666,685.01 USD
 
                                   
Total Liability Amount
                              666,685.01 USD
 
                                   
5818556002
  EXCELLENT JADE LIMITED   Sight   12/23/2008   130,549.50 USD     5/5          
1287A697374
  HONG KONG       01/13/2009   130,549.50 USD           137,076.98 USD
 
                                   
Total Liability Amount
                              137,076.98 USD
 
                                   
5818556003
  EXCELLENT JADE LIMITED   Sight   12/23/2008   10,587.92 USD     5/5          
1288A778476
  HONG KONG       02/17/2009   10,587.92 USD           11,117.32 USD
 
                                   
Total Liability Amount
                              11,117.32 USD
 
                                   
5818556004
  EXCELLENT JADE LIMITED   Sight   12/23/2008   44,746.91 USD     5/5          
1289AKY7875
  HONG KONG       02/07/2009   44,746.91 USD           46,984.26 USD
 
                                   
Total Liability Amount
                              46,984.26 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
45 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818556005
  EXCELLENT JADE LIMITED   Sight   12/23/2008   33,953.00 USD     5/5          
1290AN1K049
  HONG KONG       02/10/2009   33,953.00 USD           35,650.65 USD
 
                                   
Total Liability Amount
                              35,650.65 USD
 
                                   
5818556006
  EXCELLENT JADE LIMITED   Sight   12/23/2008   479,373.82 USD     5/5          
1291JNOQ556
  HONG KONG       02/10/2009   479,373.82 USD           503,342.51 USD
 
                                   
Total Liability Amount
                              503,342;51 USD
 
                                   
5818556007
  EXCELLENT JADE LIMITED   Sight   12/23/2008   101,633.32 USD     5/5          
1292JNOQ559
  HONG KONG       01/30/2009   101,633.32 USD           106,714.99 USD
 
                                   
Total Liability Amount
                              106,714.99 USD
 
                                   
5818556008
  EXCELLENT JADE LIMITED   Sight   12/23/2008   333,420.46 USD     5/5          
1293JNOR1360
  HONG KONG       02/17/2009   333,420.46 USD           350,091.48 USD
 
                                   
Total Liability Amount
                              350,091.48 USD
 
                                   
5818556009
  EXCELLENT JADE LIMITED   Sight   12/23/2008   121,913.16 USD     5/5          
1294JNOT601
  HONG KONG       02/03/2009   121,913.16 USD           128,008.82 USD
 
                                   
Total Liability Amount
                              128,008.82 USD
 
                                   
5818556010
  EXCELLENT JADE LIMITED   Sight   12/23/2008   29,371.92 USD     5/5          
1295JYPC804
  HONG KONG       01/27/2009   29,371.92 USD           30,840.52 USD
 
                                   
Total Liability Amount
                              30,840.52 USD
 
                                   
5818556011
  SLITHER LTD.   Sight   12/24/2008   44,217.74 USD     5/5          
1296JG83389
  HONG KONG       02/03/2009   44,217.74 USD           46,428.63 USD
 
                                   
Total Liability Amount
                              46,428.63 USD
 
                                   
5818556012
  KING STAR GARMENT INTERNATIONAL   Sight   12/24/2008   199,795.12 USD     5/5
         
1297JG83439
  TAIWAN, PROVINCE OF ROC       01/30/2009   199,795.12 USD           209,784.88
USD
 
                                   
Total Liability Amount
                              209,784.88 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
46 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818556013
  KING STAR GARMENT INTERNATIONAL   Sight   12/24/2008   890,132.80 USD     5/5
         
1298JG83441
  TAIWAN, PROVINCE OF ROC       01/31/2009   890,132.80 USD           934,639.44
USD
 
                                   
Total Liability Amount
                              934,639.44 USD
 
                                   
5818556014
  TY FASHION INTERNATIONAL CO., LTD   Sight   12/24/2008   95,802.48 USD     5/5
         
1299JG83443
  TAIWAN, PROVINCE OF ROC       03/14/2009   95,802.48 USD           100,592.60
USD
 
                                   
Total Liability Amount
                              100,592.60 USD
 
                                   
5818556015
  TY FASHION INTERNATIONAL CO., LTD   Sight   12/24/2008   30,000.00 USD     5/5
         
1300JG83444
  TAIWAN, PROVINCE OF ROC       04/25/2009   30,000.00 USD           31,500.00
USD
 
                                   
Total Liability Amount
                              31,500.00 USD
 
                                   
5818556016
  TY FASHION INTERNATIONAL CO., LTD   Sight   12/24/2008   62,550.00 USD     5/5
         
1301JG83445
  TAIWAN, PROVINCE OF ROC       03/28/2009   62,550.00 USD           65,677.50
USD
 
                                   
Total Liability Amount
                              65,677.50 USD
 
                                   
5818556017
  CRYSTALCLEAR WEALTH LTD.   Sight   12/24/2008   53,790.00 USD     5/5        
 
1302JG83447
  TAIWAN, PROVINCE OF ROC       02/28/2009   53,790.00 USD           56,479.50
USD
 
                                   
Total Liability Amount
                              56,479.50 USD
 
                                   
5818556018
  TRIPLE AAPPAREL LIMITED   Sight   12/24/2008   44,715.00 USD     5/5          
1303JG83448
  HONG KONG       03/15/2009   44,715.00 USD           46,950.75 USD
 
                                   
Total Liability Amount
                              46,950.75 USD
 
                                   
5818556019
  TRIPLE AAPPAREL LIMITED   Sight   12/24/2008   37,577.40 USD     5/5          
1304JG83450
  HONG KONG       04/14/2009   37,577.40 USD           39,456.27 USD

          Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF
CREDIT   47 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
 
                                   
Total Liability Amount
                              39,456.27 USD
 
                                   
5818556020
  KATTIE FASHION (HONG KONG) LIMITED   Sight   12/24/2008   47,916.00 USD    
5/5          
1305JG83465
  HONG KONG       03/11/2009   47,916.00 USD           50,311.80 USD
 
                                   
Total Liability Amount
                              50,311.80 USD
 
                                   
5818556021
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/24/2008   205,782.00 USD    
5/5          
1306JG83472
  HONG KONG       02/02/2009   205,782.00 USD           216,071.10 USD
 
                                   
Total Liability Amount
                              216,071.10 USD
 
                                   
5818556022
  FASTWELL KNITWEAR MANUFACTURING   Sight   12/24/2008   40,386.60 USD     5/5  
       
1307JG83474
  HONG KONG       01/28/2009   40,386.60 USD           42,405.93 USD
 
                                   
Total Liability Amount
                              42,405.93 USD
 
                                   
5818556023
  WINNER WAY INDUSTRIAL LTD..FLAT/RM   Sight   12/24/2008   87,644.00 USD    
5/5          
1308JG83475
  HONG KONG       01/28/2009   87,644.00 USD           92,026.20 USD
 
                                   
Total Liability Amount
                              92,026.20 USD
 
                                   
5818556024
  WILFORD KNITWEAR FACTORY LIMITED.   Sight   12/24/2008   11,580.00 USD     5/5
         
1309JG83477
  HONG KONG       01/28/2009   11,580.00 USD           12,159.00 USD
 
                                   
Total Liability Amount
                              12,159.00 USD
 
                                   
5818556025
  FORTUNE MINT LIMITED, FLAT 9B,2/F   Sight   12/24/2008   82,735.70 USD     5/5
         
1310JG83478
  HONG KONG       02/04/2009   82,735.70 USD           86,872,49 USD
 
                                   
Total Liability Amount
                              86,872.49 USD
 
                                   
5818556026
  UNITEX FASHION (KNITWEAR) LIMITED   Sight   12/24/2008   120,777.46 USD    
5/5          
1311JG83479
  HONG KONG       02/04/2009   120,777.46 USD           126,816.33 USD
 
                                   
Total Liability Amount
                              126,816.33 USD
 
                                   

Report Date 12/29/2008 08:41:04 (EST)   OUTSTANDING IMPORT LETTERS OF CREDIT  
48 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount           Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%
  Liability Amount
5818556027
  FORTUNE MINT LIMITED, FLAT 9B,2/F   Sight   12/24/2008   106,139.75 USD    
5/5          
1312JK83452
  HONG KONG       04/01/2009   106,139.75 USD           111,446.74 USD
 
                                   
Total Liability Amount
                              111,446.74 USD
 
                                   
5818556028
  WONDERFUL INTL GROUP HK LTD.   Sight   12/24/2008   362,889.25 USD     5/5    
     
1313JK83454
  HONG KONG       01/27/2009   362.889.25 USD           381,033.71 USD
 
                                   
Total Liability Amount
                              381,033.71 USD
 
                                   
5818556029
  NINGBO FANHUA IMP AND EXP CO., LTD   Sight   12/24/2008   81,519.72 USD    
5/5          
1314JK83455
  PEOPLE'S REPUBLIC OF CHINA       01/27/2009   81,519.72 USD          
85,595.71 USD
 
                                   
Total Liability Amount
                              85,595.71 USD
 
                                   
5818556030
  LAI KO KNITTING FACTORY LIMITED   Sight   12/24/2008   36,855.00 USD     5/5  
       
1315JK83456
  HONG KONG       03/18/2009   36,855.00 USD           38,697.75 USD
 
                                   
Total Liability Amount
                              38,697.75 USD
 
                                   
5818556032
  J-TEX GARMENT CO., LTD   Sight   12/24/2008   88,376.58 USD     5/5          
1317JTSPBIM
  HONG KONG       02/02/2009   88,376.58 USD           92,795.41 USD
 
                                   
Total Liability Amount
                              92,795.41 USD
 
                                   
5818556033
  INJAE TRADING COMPANY   Sight   12/24/2008   44,974.00 USD     5/5          
1318IJ1217140
  HONG KONG       02/11/2009   44,974.00 USD           47,222.70 USD
 
                                   
Total Liability Amount
                              47,222.70 USD
 
                                   
5818556034
  SEJEE COMPANY LTD.   Sight   12/24/2008   164,638.27 USD     5/5          
13199S56223U
  HONG KONG       04/01/2009   164,638.27 USD           172,870.18 USD
 
                                   
Total Liability Amount
                              172,870.18 USD
 
                                   
5818556035
  EXCELLENT JADE LIMITED   Sight   12/24/2008   24,066.24 USD     5/5          
1320JNOR264
  HONG KONG       02/10/2009   24,066.24 USD           25,269.55 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   49 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
Total Liability Amount
                              25,269.55 USD
 
                                   
5818556037
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/29/2008   65,394.83 USD     5/5
         
1322TRICH147
  MACAU       02/07/2009   65,394.83 USD           68,664.57 USD
 
                                   
Total Liability Amount
                              68,664.57 USD
 
                                   
5818556039
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/29/2008   57,654.00 USD     5/5
         
1324TRICH151
  MACAU       02/03/2009   57,654.00 USD           60,536.70 USD
 
                                   
Total Liability Amount
                              60,536.70 USD
 
                                   
5818556040
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/29/2008   71,004.80 USD     5/5
         
1325TRIVN121
  MACAU       02/26/2009   71,004.80 USD           74,555.04 USD
 
                                   
Total Liability Amount
                              74,555.04 USD
 
                                   
5818556041
  TRISTATE TRADING LTD MACAO COMM.   Sight   12/26/2008   24,645.20 USD     5/5
         
1326TRIVN122
  MACAU       02/09/2009   24,645.20 USD           25,877.46 USD
 
                                   
Total Liability Amount
                              25,877.46 USD
 
                                   
5818556044
  UNIVERSAL EXPRESS GARMENTS LTD.,   Sight   12/29/2008   43,313.94 USD     5/5
         
1329KP1219A
  HONG KONG       01/25/2009   43,313.94 USD           45,479.64 USD
 
                                   
Total Liability Amount
                              45,479.64 USD
 
                                   
5818556045
  DONG HAN INTERNATIONAL CO., LTD.   Sight   12/24/2008   20,553.50 USD     5/5
         
1330AK08042
  REPUBLIC OF KOREA       02/01/2009   20,553.50 USD           21,581.18 USD
 
                                   
Total Liability Amount
                              21,581.18 USD
 
                                   
5818556050
  POONG IN TRADING CO., LTD..19F ACE   Sight   12/24/2008   174,989.64 USD    
5/5          
1335MK1222C
  REPUBLIC OF KOREA       02/06/2009   174,989.64 USD           183,739.12 USD
 
                                   
Total Liability Amount
                              183,739.12 USD

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   50 of 54

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount         Importer Reference   Exporter Country
  Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
5818556052
  POONG IN TRADING CO., LTD..19F ACE   Sight   12/24/2008   8,240.64 USD     5/5
         
1336MK1222D
  REPUBLIC OF KOREA       02/22/2009   8,240.64 USD           8,652.67 USD
 
                                   
Total Liability Amount
                              8,652.67 USD
 
                                   
5818556053
  SAMKWANG APPAREL CORP.   Sight   12/24/2008   6,017.82 USD     5/5          
1337MK1222F
  REPUBLIC OF KOREA       02/16/2009   6,017.82 USD           6,318.71 USD
 
                                   
Total Liability Amount
                              6,318.71 USD
 
                                   
5818556054
  HYUNJIN APPAREL CO., LTD.   Sight   12/24/2008   80,897.44 USD     5/5        
 
1338NWS1219
  REPUBLIC OF KOREA       01/12/2009   80,897.44 USD           84,942.31 USD
 
                                   
Total Liability Amount
                              84,942.31 USD
 
                                   
5818556055
  JUNG KWANG IND. CO., LTD.   Sight   12/26/2008   32,004.00 USD     5/5        
 
1339YJ1218A
  REPUBLIC OF KOREA       02/18/2009   32,004.00 USD           33,604.20 USD
 
                                   
Total Liability Amount
                              33,604.20 USD
 
                                   
5818556057
  EUHA INTERNATIONAL LTD.   Sight   12/26/2008   40,446.12 USD     5/5          
1341YJ1218C
  REPUBLIC OF KOREA       03/07/2009   40,446.12 USD           42,468.43 USD
 
                                   
Total Liability Amount
                              42,468.43 USD
 
                                   
5818556058
  NURIAN INTERNATIONAL INC.   Sight   12/29/2008   57,024.00 USD     5/5        
 
1342YJ1218D
  REPUBLIC OF KOREA       03/07/2009   57,024.00 USD           59,875.20 USD
 
                                   
Total Liability Amount
                              59,875.20 USD
 
                                   
5818556060
  HONGS INTERNATIONAL LIMITED   Sight   12/26/2008   36,914.55 USD     5/5      
   
1344YJ1218F
  REPUBLIC OF KOREA       03/02/2009   36,914.55 USD           38,760.28 USD
 
                                   
Total Liability Amount
                              38,760.28 USD
 
                                   

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   51 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

             
Customer ID
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                      LC Reference   Exporter Name   Tenor Type
  Issuance Date   Original Amount             Importer Reference   Exporter
Country   Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%
  Liability Amount
5818556063
  POONG IN TRADING CO., LTD.   Sight   12/24/2008   109,787.30 USD              
 
1347YJ1219B
  REPUBLIC OF KOREA       03/08/2009   109,787.30 USD     5/5     115,276.67 USD
 
                                   
Total Liability Amount
                              115,276.67 USD
 
                                   
5818556064
  SAMKWANG APPAREL CORP..   Sight   12/24/2008   91,018.72 USD                
1348YJ1219C
  REPUBLIC OF KOREA       03/16/2009   91,018.72 USD     5/5     95,569.66 USD
 
                                   
Total Liability Amount
                              95,569.66 USD
 
                                   
5818556066
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/24/2008   51,622.24 USD      
         
1350JG83337
  HONG KONG       01/19/2009   51,622.24 USD     5/5     54,203.35 USD
 
                                   
Total Liability Amount
                              54,203.35 USD
 
                                   
5818556067
  SHENXIN TEXTILE INDUSTRIAL (HK) LTD   Sight   12/24/2008   72,618.00 USD      
         
1351JG83383
  HONG KONG       02/02/2009   72,618.00 USD     5/5     76,248.90 USD
 
                                   
Total Liability Amount
                              76,248.90 USD
 
                                   
5818556068
  ARTIF GARMENT FACTORY   Sight   12/24/2008   105,121.12 USD                
1352JG83395
  HONG KONG       02/02/2009   105,121.12 USD     5/5     110,377.18 USD
 
                                   
Total Liability Amount
                              110,377.18 USD
 
                                   
5818556069
  KWIN HING KNITTING FACTORY LTD,,   Sight   12/24/2008   32,712.75 USD        
       
1353JK83453
  HONG KONG       03/11/2009   32,712.75 USD     5/5     34,348.39 USD
 
                                   
Total Liability Amount
                              34,348.39 USD
 
                                   
5818556071
  SEOHAP CO. LTD.   Sight   12/24/2008   30,307.56 USD                
1354JWSO1219
  REPUBLIC OF KOREA       03/14/2009   30,307.56 USD     5/5     31,822.94 USD
 
                                   
Total Liability Amount
                              31,822.94 USD      
Count for     949148
            373                

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   52 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

                         
Count for All Customer IDs
            373            
 
                       
Total Outstanding Amount
  USD           42,246,424.14 USD    
 
                       
Total Liability Amount
  USD           44,580,026.36 USD  

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LETTERS OF CREDIT   53 of 54

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by LC Reference

          SELECTION CRITERIA          
Customer ID
   949148    712
Group By
  LC Reference    
User
  JACKIE   STAHL
Share
  Private    
Format
  DHTML Report    
Favorite
  No    

         
Report Date 12/29/2008 08:41:04 (EST)
  OUTSTANDING IMPORT LEITERS OF CREDIT   54 of 54

 



--------------------------------------------------------------------------------



 



Schedule 7.1(b)
SCHEDULE 7.1(b)
Subsidiaries and Capitalization

                              State/Country                 of   Type of  
Shares   Shares Issued and Name of Corporation   Incorporation   Shares  
Authorized   Outstanding
Apparel Testing Services, Inc.
  New Jersey   Common     1,000       100  
Asia Expert Limited
  Hong Kong   $HK     500,000       1,000  
Energie Knitwear, Inc.
  Delaware   Common     200       200  
Exportex de Mexico, S.A. de C.V.
  Mexico   Common     1,000       1,000  
Import Technology of Texas, Inc.
  Texas   Common     500,000       1,000  
Jones Apparel Group, Inc.
  Pennsylvania   Common     201,000,000       86,571,939*  
Jones Apparel Group Canada, LP
  Canada               Jones Canada, Inc. owns .1%
and Jones Apparel Group Canada ULC owns 476
partnership units
Jones Apparel Group Canada ULC
  Canada   Common     100,000,000       71,500  
Jones Apparel Group Holdings, Inc.
  Delaware   Common     1,000       1,000  
Jones Apparel Group USA, Inc.
  Delaware   Common     1,000       100  
Jones Canada, Inc.
  Canada   Common   Unlimited     100  
Jones Distribution Corporation
  Delaware   Common     200       200  
Jones Holding Inc.
  Delaware   Common     1,000       100  
Jones International Limited
  Hong Kong   Common     100       100  
Jones Investment Co. Inc.
  Delaware   Common     200       100  
 
      Common     15,000       10,000  
Jones Jeanswear Group, Inc. (formerly known as McNaughton Apparel Group Inc.)
  New York   Preferred A     200,000       200,000         Preferred B
      100,000
        100,000
   
Jones Management Service Company
  Delaware   Common     1,000       1,000  

 



--------------------------------------------------------------------------------



 



                              State/Country                 of   Type of  
Shares   Shares Issued and Name of Corporation   Incorporation   Shares  
Authorized   Outstanding
Jones Retail Corporation
  New Jersey   Common     1,000       100  
L.E.I. Group, Inc.
  Delaware   Common     200       200  
Maxwell Footwear of California, Inc.
  Delaware   Common     1,000       1,000  
Nine West Accessories (HK) Limited
  Hong Kong   Ordinary     10,000       2  
Nine West Development Corporation
  Delaware   Common     3,000       1,000  
Nine West Footwear Corporation
  Delaware   Common     3,000       1,000  
Nine West Melbourne Pty. Ltd.
  Australia   Ordinary     100,000       100  
Rachel Roy IP Company LLC
  Delaware   Membership
Interests           Jones Investment Co. Inc.
holds 50% membership
interests; Royale Etenia LLC
(a non-subsidiary Delaware
LLC) holds 50% membership
interests
Victoria + Co Ltd.
  Rhode Island   Common     50,000       3,405  

2



--------------------------------------------------------------------------------



 



Schedule 7.1(p)

                                              Reclassed to                      
short-term                       portion of       Interest Rate     Balance    
long-term debt  
Debt:
                       
Jones Apparel Group USA, Inc.
                       
4.25% Senior Notes due 2009
    4.250 %   $ 249,955,900          
5.125% Senior Notes due 2014
    5.125 %     249,874,875          
6.125% Senior Notes due 2034
    6.125 %     249,619,267          
 
                       
Total JAG USA Senior Notes
          $ 749,450,042            
Capital Leases (Equipment)
  Various   $ 24,531            
Jones Distribution Corporation
                         
Capital Lease (Virginia warehouse)
  Various   $ 21,572,137            
Jones Management Service Company
                         
Capital Leases (Computer Equipment)
  Various   $ 2,908,180          
Capital Lease (Bristol 180 building)
  Various   $ 8,369,125            
Intercompany Debt:
                         
Jones Apparel Group USA, Inc.
                       
Due to Nine West
          $ 1,427,066,351          
Due to Jones Canada
            97,245          
Due to Jones Jeanswear Group
            171,572,255          
Due to Jones Apparel Group Holdings
            532,773,068          
Due to Jones Holding, Inc.
            53,077,518          
Due to Rachel Roy IP Company
            35,483          
Due to Apparel Testing Services, Inc.
            2,862,507          
 
                     
 
                  $ 2,187,484,427    
Nine West Footwear Corporation
                       
Due to Jones Retail Corporation
            1,855,541,434          
Due to Jones Canada
            3,125          
Due to Nine West International — Italy
            856,571          
Due to Nine West Development
            307,859,209          
Due to Jones Management Service Co.
            137,133,547          
Due to Jones Apparel Group Holdings
            2,017,922          
Due to Jones Investment Co., Inc.
            694,143          
 
                     
 
                    2,304,105,951  

 



--------------------------------------------------------------------------------



 



                                              Reclassed to                      
short-term                       portion of       Interest Rate     Balance    
long-term debt  
Jones Jeanswear Group, Inc.
                       
Due to Jones Apparel Group, Inc.
            44,016,364          
Due to Jones Management Service Co.
            130,427,996          
Due to Apparel Testing Services, Inc.
            560,423          
Due to Jones International Limited
            9,692,365          
Due to Nine West Development
            14,631,453          
Due to Nine West Footwear Corporation
            17,049,135          
Due to Victoria + Co Limited
            571,808          
Due to Jones Retail Corporation
            4,650,699          
 
                     
 
                    221,600,243    
Jones Retail Corporation
                       
Due to Jones Apparel Group USA, Inc.
            1,154,815,956          
Due to Jones Apparel Group, Inc.
            29,183,309          
Due to Nine West Development
            29,049,112          
Due to Victoria
            518,718          
Due to Jones Management Service Co.
            61,182,832          
 
                     
 
                    1,274,749,927    
Jones Apparel Group Canada, Inc.
                       
Due to Jones Holding, Inc.
            3,747,685          
Due to Jones Apparel Group, Inc.
            57,571          
Due to Jones International Limited
            3,980          
Due to Jones Management Service Co.
            518,157          
Due to Jones Jeanswear
            199,397,776          
 
                     
 
                    203,725,169    
Victoria + Co Limited
                       
Due to Jones Apparel Group, Inc.
            3,846,164          
Due to Nine West Footwear Corp.
            10,473,969          
Due to Nine West Development
            6,872,045          
Due to Jones Management Service Co.
            51,889,459          
Due to Jones Investment Co., Inc.
            10,158,004          
 
                     
 
                    83,239,641    
Jones Investment Co., Inc.
                       
Due to Jones Apparel Group USA, Inc.
            61,499,705          
Due to Jones Canada
            7,615          
Due to Jones Retail Corporation
            17,943,223          
Due to Jones Jeanswear
            72,623,720          
Due to Apparel Testing Services, Inc.
            130,000          
 
                     
 
                    152,204,263    
Jones Management Service Co.
                       
Due to Jones Apparel Group USA, Inc.
            178,991,176          
Due to Nine West Development
            101,169,479          
Due to Jones Investment Co., Inc.
            141,914,504          
Due to Jones Apparel Group Holdings
            11,612,021          

2



--------------------------------------------------------------------------------



 



                                              Reclassed to                      
short-term                       portion of       Interest Rate     Balance    
long-term debt  
Due to Jones International Limited
            1,363,853          
 
                     
 
                    435,051,033    
Jones Apparel Group Holdings, Inc.
                       
Due to Jones Apparel Group, Inc.
            7,894,371          
Due to Jones Retail Corporation
            23,667,940          
Due to Nine West Development
            585,345          
Due to Jones Investment Co., Inc.
            258,586,559          
 
                     
 
                    290,734,215    
Nine West Development Corp.
                       
Due to Jones Investment Co., Inc.
            17,021,187          
Due to Jones Apparel Group USA, Inc.
            74,155,562          
 
                     
 
                    91,176,749    
Nine West Accessories (HK) Limited
                       
Due to Jones Apparel Group USA, Inc.
            2,890          
Due to Jones Retail Corporation
            36,326          
Due to Nine West Footwear Corp.
            1,863,319          
 
                     
 
                    1,902,535    
Nine West International — Italy
                       
Due to Jones Apparel Group USA, Inc.
            13,213          
Due to Jones Retail Corporation
            148,189          
 
                     
 
                    161,402    
Jones International Limited
                       
Due to Jones Apparel Group USA, Inc.
            701,289          
Due to Jones Apparel Group, Inc.
            243,344          
 
                     
 
                    944,633    
Jones Apparel Group, Inc.
                       
Due to Jones Management Service Co.
            603,888          
Due to Jones Apparel Group USA, Inc.
            456,627,393          
 
                     
 
                    457,231,281  
 
                       
 
                    7,704,311,469  
 
                     

3



--------------------------------------------------------------------------------



 



Schedule 7.1(q)
Litigation
None.

 



--------------------------------------------------------------------------------



 



Schedule 11.3
Existing Liens

1.  
Liens, if any, in respect of certain computer equipment, POS equipment,
warehouse equipment, copiers and other office equipment and office furniture
used by the Credit Parties and their Subsidiaries which are subject to leases,
which Liens, in the aggregate, do not have a Material Adverse Effect.
  2.  
Liens, if any, in respect of the intellectual property acquired pursuant to the
acquisition by Nine West Group Inc. of the footwear business of The United
States Shoe Corporation, which Liens, in the aggregate, do not have a Material
Adverse Effect.
  3.  
Liens, if any, in respect of the real and personal property of Jones Apparel
Group USA, Inc. for unpaid taxes, interest, additions and/or penalties owed to
the State of Pennsylvania or any subdivision thereof, which Liens, in the
aggregate, do not have a Material Adverse Effect; provided that such Liens shall
not be permitted to remain outstanding under Section 11.3(h) at any time after
the 90th day following the Amendment Date.
  4.  
Liens, if any, in respect of the accounts receivable and documents related to
the accounts receivable, and proceeds of the foregoing, of Victoria + Co. Ltd.,
which Liens, in the aggregate, do not have a Material Adverse Effect; provided
that such Liens shall not be permitted to remain outstanding under
Section 11.3(h) at any time after the 90th day following the Amendment Date..

 



--------------------------------------------------------------------------------



 



Schedule 11.4

         
Advances to Contractors:
         
Jones Apparel Group USA, Inc.
  $ 4,250,000  
Jones Apparel Group Canada, LP
    908,437  
 
     
 
       
Total Loans and Advances to Contractors
  $ 5,158,437  
 
       
 
       
Advances to Employees:
       
 
       
Total Loans and Advances to Employees
  $ —  
 
     
 
       
Investments:
       
 
       
Investment in GRI (Jones Canada)
  $ 19,604,262  
 
     
 
       
Total Loans and Advances to Contractors
  $ 19,604,262  
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT NOTE
          $                                                                   
                   , 200___
          FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA, INC., a
corporation organized under the laws of Delaware, (the “Borrower”), JONES
APPAREL GROUP, INC., a corporation organized under the laws of Pennsylvania,
JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under the laws of
Delaware, JONES RETAIL CORPORATION, a corporation organized under the laws of
New Jersey, and NINE WEST FOOTWEAR CORPORATION, a corporation organized under
the laws of Delaware (collectively, with the Borrower, the “Debtors”), hereby
jointly and severally promise to pay to the order of                     , (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                      DOLLARS ($                    )
or, if less, the aggregate unpaid principal amount of all Revolving Credit Loans
made to the Borrower by the Lender pursuant to that certain Amended and Restated
Five-Year Credit Agreement dated as of May 16, 2005, amended and restated as of
January 5, 2009 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among Jones Apparel Group USA, Inc., the Additional
Obligors referred to therein, the Lenders who are or may become a party thereto
(collectively, the “Lenders”), J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
          The unpaid principal amount of Revolving Credit Loans from time to
time outstanding is subject to mandatory repayment from time to time as provided
in the Credit Agreement and shall bear interest as provided in Section 5.1 of
the Credit Agreement. All payments of principal and interest on Revolving Credit
Loans shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.
          This Revolving Credit Note (the “Revolving Credit Note”) is entitled
to the benefits of, and evidences Obligations incurred under, the Credit
Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Revolving
Credit Note and on which such Obligations may be declared to be immediately due
and payable. The obligations of the Debtors under this Revolving Credit Note and
the other Loan Documents, and the obligations of the other Granting Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.
          THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
          The Debt evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          The Debtors hereby waive all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Revolving Credit Note.
          IN WITNESS WHEREOF, the undersigned have executed this Revolving
Credit Note under seal as of the day and year first above written.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:           JONES APPAREL GROUP, INC.
      By:           Name:           Title:           JONES APPAREL GROUP
HOLDINGS, INC.
      By:           Name:           Title:           JONES RETAIL CORPORATION
      By:           Name:           Title:           NINE WEST FOOTWEAR
CORPORATION
      By:           Name:           Title:      

2 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF
NOTICE OF REVOLVING CREDIT BORROWING
NOTICE OF REVOLVING CREDIT BORROWING
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Revolving Credit Borrowing is delivered to
you under Section 2.2(a) of the Amended and Restated Five-Year Credit Agreement
dated as of May 16, 2005, amended and restated as of January 5, 2009 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among JONES APPAREL GROUP USA, INC., a Delaware corporation (the
“Borrower”), the Additional Obligors referred to therein, the lenders party
thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents.
          1. The Borrower hereby requests that the Lenders make a Revolving
Credit Loan to the Borrower in the aggregate principal amount of
$                    . (Complete with an amount in accordance with
Section 2.2(a) of the Credit Agreement.)
          2. The Borrower hereby requests that such Revolving Credit Loan be
made on the following Business Day:                     . (Complete with a
Business Day in accordance with Section 2.2(a) of the Credit Agreement).
          3. The Borrower hereby requests that the Revolving Credit Loan bear
interest at the following interest rate, plus the Applicable Margin, as set
forth below:

                          Termination Date for Interest
Period (If applicable)         Interest Period   Component of Loan   Interest
Rate   (LIBOR Rate only)  
 
  Base Rate or LIBOR        
 
  Rate        

          4. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof (including the requested Revolving
Credit Loan) does not exceed the maximum Dollar Amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          5. The Borrower hereby represents and warrants that the conditions
specified in Section 6.3 of the Credit Agreement have been satisfied or waived
as of the date hereof.
          6. The Borrowing Availability Limit exceeds the aggregate principal
amount of the Revolving Credit Loans outstanding after giving effect to the
Revolving Credit Loans requested hereby, as set forth in the attached Schedule I
[Schedule I to come].
          Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Revolving Credit Borrowing as of the                      day of
                    ,           .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2 



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF NOTICE OF
ACCOUNT DESIGNATION
NOTICE OF ACCOUNT DESIGNATION
Dated as of:                     
Wachovia Bank, National Association,
    as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This Notice of Account Designation is delivered to you under
Section 2.2(b) of the Amended and Restated Five-Year Credit Agreement dated as
of May 16, 2005, amended and restated as of January 5, 2009 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among JONES APPAREL GROUP USA, INC., a Delaware corporation (the “Borrower”),
the Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and JPMorgan Chase Bank,
N.A. and Citibank, N.A., as Syndication Agents, and Bank of America, N.A.,
Barclays Bank plc and SunTrust Bank, as Documentation Agents.
          1. The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

         
 
 
 
ABA Routing Number:                                                        
 
  Account Number:                                                              
   

          2. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided by the Borrower to the
Administrative Agent.
          3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Account Designation as of the                      day of                     ,
             .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
NOTICE OF PREPAYMENT
NOTICE OF PREPAYMENT
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Prepayment is delivered to you under
Section 2.3(c) of the Amended and Restated Five-Year Credit Agreement dated as
of May 16, 2005, amended and restated as of January 5, 2009 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among JONES APPAREL GROUP USA, INC., a Delaware corporation (the “Borrower”),
the Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent, and JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents.
          1. The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.3(c)
of the Credit Agreement.)
          2. The Borrower shall repay the above-referenced Revolving Credit
Loans on the following Business Day:                     . (Complete in
accordance with Section 2.3(c) of the Credit Agreement.)
          3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Prepayment as of the                      day of                     ,
                    .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
NOTICE OF CONVERSION/CONTINUATION
NOTICE OF CONVERSION/CONTINUATION
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Conversion/Continuation (the “Notice”) is
delivered to you under Section 5.2 of the Amended and Restated Five-Year Credit
Agreement dated as of May 16, 2005, amended and restated as of January 5, 2009
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among JONES APPAREL GROUP USA, INC., a Delaware corporation
(the “Borrower”), the Additional Obligors referred to therein, the lenders party
thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents.
          1. This Notice is submitted for the purpose of: (Check one and
complete applicable information in accordance with the Credit Agreement.)
          Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    .     (b)   The principal amount of such Revolving
Credit Loan to be converted is $                    .     (c)   The requested
effective date of the conversion of such Revolving Credit Loan is
                    .     (d)   The requested Interest Period applicable to the
converted Revolving Credit Loan is                     .

          Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                         (b)   The last day of the current Interest
Period for such Revolving Credit Loan is                     .

 



--------------------------------------------------------------------------------



 



  (c)   The principal amount of such Revolving Credit Loan to be converted is
$                    .     (d)   The requested effective date of the conversion
of such Revolving Credit Loan is                     .

          Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                    .     (b)   The last day of the current Interest
Period for such Revolving Credit Loan is                     .     (c)   The
principal amount of such Revolving Credit Loan to be continued is
$                    .     (d)   The requested effective date of the
continuation of such Revolving Credit Loan is                     .     (e)  
The requested Interest Period applicable to the continued Revolving Credit Loan
is                     .

          2. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum Dollar
Amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.
          3. The Borrower hereby represents and warrants that no Default or
Event of Default (as defined in the Credit Agreement) has occurred and is
continuing.
          4. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/ Continuation as of the                      day of
                    ,                     .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT F — FORM OF
OFFICER’S COMPLIANCE CERTIFICATE
OFFICER’S COMPLIANCE CERTIFICATE
          The undersigned, on behalf of JONES APPAREL GROUP USA, INC. (the
“Borrower”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:
          1. This Certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Five-Year Credit Agreement dated as of May 16, 2005,
amended and restated as of January 5, 2009 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), by and among the Borrower, the
Additional Obligors referred to therein, the lenders party thereto (the
“Lenders”), J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as
Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and JPMorgan Chase Bank,
N.A. and Citibank, N.A., as Syndication Agents, and Bank of America, N.A.,
Barclays Bank plc and SunTrust Bank, as Documentation Agents. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
          2. I have reviewed the consolidated financial statements of Jones
Apparel Group, Inc. and its Subsidiaries dated as of                      and
for the                      period[s] then ended and such statements present
fairly in all material respects the consolidated financial condition of Jones
Apparel Group, Inc. and its Subsidiaries as of their respective dates and the
results of the consolidated operations of Jones Apparel Group, Inc. and its
Subsidiaries for the respective period[s] then ended, subject to normal year end
adjustments for interim statements.
          3. I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Jones
Apparel Group, Inc. and its Subsidiaries during the accounting period covered by
the financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this Certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].
          4. Jones Apparel Group, Inc. and its Subsidiaries are in compliance
with the financial covenants contained in Article X of the Credit Agreement as
shown on Schedule 1.
          5. As of the fiscal period subject of the financial statements
described in Paragraph 2 above, the Borrowing Availability Limit was
$                    , as shown on Schedule 1.

 



--------------------------------------------------------------------------------



 



          WITNESS the following signature as of the                      day of
                    ,                      .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2 



--------------------------------------------------------------------------------



 



         

Schedule 1
to
Officer’s Compliance Certificate
[To be provided by Borrower in form reasonably acceptable to the Administrative
Agent]

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Dated as of:                     
     Reference is made to the Amended and Restated Five-Year Credit Agreement
dated as of May 16, 2005, amended and restated as of January 5, 2009, as
amended, restated, supplemented or otherwise modified (the “Credit Agreement”)
by and among JONES APPAREL GROUP USA, INC., a Delaware corporation (the
“Borrower”), the Additional Obligors referred to therein, the lenders party
thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents. Capitalized terms used herein
which are not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
                                       & nbsp; (the “Assignor”) and
                                          (the “Assignee”) agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as defined below), a                     % interest in and to all of the
Assignor’s interest, rights and obligations with respect to its Revolving Credit
Commitment and Revolving Credit Loans (including such percentage of the
outstanding L/C Obligations), which percentage represents not less than
$5,000,000, unless such percentage equals 100% of such Lender’s Revolving Credit
Commitment, and the Assignor thereby retains                     % of its
interest therein.
          This Assignment and Acceptance is entered pursuant to, and authorized
by, Section 14.10 of the Credit Agreement.
          2. The Assignor (i) represents that, as of the date hereof, its
Revolving Credit Commitment Percentage (without giving effect to assignments
thereof which have not yet become effective) under the Credit Agreement is
                    % and the outstanding balances of its Revolving Credit Loans
(including its Revolving Credit Commitment Percentage of the outstanding L/C
Obligations) is $                    ; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
furnished pursuant thereto, other than that the Assignor is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or its Subsidiaries or the performance or observance
by the Borrower or its Subsidiaries of any of their obligations under the Credit
Agreement or any other instrument or document furnished or executed pursuant
thereto; and (iv) to the extent it has received Revolving Credit Note(s) from
the Borrower, attaches the applicable Revolving Credit Note(s) delivered to it
under the Credit Agreement and requests that the Borrower exchange such
Revolving Credit Note(s) for new Revolving Credit Notes payable to each of the
Assignor and the Assignee as follows:

 



--------------------------------------------------------------------------------



 



                  Revolving Credit Note Payable to the Order of:   Principal
Amount of Note:    
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   

          3. The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (iii)
agrees that it will, independently and without reliance upon the Assignor or any
other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vi) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (vii) agrees to hold all confidential information in accordance with the
provisions of Section 14.10(g) of the Credit Agreement; and (viii) includes
herewith for the Administrative Agent the forms required by Section 5.11(e) of
the Credit Agreement (if not previously delivered).
          4. The effective date for this Assignment and Acceptance shall be as
set forth in Section 1 of Schedule 1 hereto (the “Effective Date”), subject to
the consents referred to in the following sentence. Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for, to the extent required by the Credit Agreement, consent by the Borrower and
the Administrative Agent and acceptance and recording in the Register.
          5. Upon such consents, acceptance and recording, from and after the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under each such agreement, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.
          6. Upon such consents, acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
          7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT
UNDER SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN

2 



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

3 



--------------------------------------------------------------------------------



 



           WITNESS the following signatures as of the                       day
of                       ,                      .

            ASSIGNOR:
      By:         Title:                   ASSIGNEE:
      By:         Name:         Title:        

Acknowledged and Consented to on behalf of the Credit Parties:

          JONES APPAREL GROUP USA, INC.
    By:       Name:       Title:        

Consented to and Accepted by:

          WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
    By:       Name:       Title:      

4 



--------------------------------------------------------------------------------



 



         

Schedule 1
to
Assignment and Acceptance

  1.   Effective Date:                                         ,
                         2.   Assignor’s Interest
Prior to Assignment:

  (a)   Revolving Credit Commitment Percentage

%

  (b)   Outstanding balance of Revolving Credit Loans

$

  (c)   Outstanding balance of Assignor’s Revolving
Credit Commitment Percentage of the
L/C Obligations

$

  3.   Assigned Interest (from Section 1) of:

  (a)   Revolving Credit Loans

%

  4.   Assignee’s Extensions of Credit
After Effective Date:

  (a)   Total outstanding balance of
Assignee’s Revolving Credit Loans
(line 2(b) times line 3(a))

$

  (b)   Total outstanding balance of
Assignee’s Revolving Credit
Commitment Percentage
of the L/C Obligations
(line 2(c) times line 3(a))

$

  5.   Retained Interest of Assignor after
Effective Date:

  (a)   Retained Interest (from Section 1):

  (i)   Revolving Credit Commitment Percentage

%

  (b)   Outstanding balance of Assignor’s Revolving Credit Loans
(line 2(b) times line 5(a)(i))

$

  (c)   Outstanding balance of Assignor’s

 



--------------------------------------------------------------------------------



 



      Revolving Credit Commitment
Percentage of L/C Obligations
(line 2(c) times line 5(a)(i))

$

  6.   Payment Instructions:

  (a)   If payable to Assignor,
to the account of Assignor to:
ABA No.:
Account Name:
Account No.
Attn:
Ref:

  (b)   If payable to Assignee, to the account of Assignee to:         ABA No.:
Account Name:
Account No.:
Attn:
Ref:

2 



--------------------------------------------------------------------------------



 



ANNEX B
Security Agreement
[Filed separately as Exhibit 10.3 to Form 8-K filed July 30, 2010]

